Case 20-33129-KRH               Doc 3      Filed 07/23/20 Entered 07/23/20 11:55:01                      Desc Main
                                          Document     Page 1 of 274


    KIRKLAND & ELLIS LLP                                  COOLEY LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP                    Cullen D. Speckhart (VSB 79096)
    Edward O. Sassower, P.C.                              Admitted to practice in New York, Virginia, Missouri and
    Steven N. Serajeddini, P.C. (pro hac vice pending)    Texas; Not admitted to practice in DC, supervised by
    601 Lexington Avenue                                  members of DC bar
    New York, New York 10022                              Olya Antle (VSB 83153)
    Telephone:       (212) 446-4800                       Admitted to practice in Virginia; Not admitted to practice in
    Facsimile:       (212) 446-4900                       DC, supervised by members of DC bar
    -and-                                                 1299 Pennsylvania Avenue, NW, Suite 700
                                                          Washington, DC 20004-2400
    John R. Luze (pro hac vice pending)                   Telephone:        (202) 842-7800
    300 North LaSalle                                     Facsimile:        (202) 842-7899
    Chicago, Illinois 60654
    Telephone:         (312) 862-2000
    Facsimile:         (312) 862-2200

    Proposed Co-Counsel to the Debtors and Debtors in Possession

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                                   )
    In re:                                                         )    Chapter 11
                                                                   )
    ASCENA RETAIL GROUP, INC., et al.,1                            )    Case No. 20-33113 (KRH)
                                                                   )
                              Debtors.                             )    (Joint Administration Requested)
                                                                   )

                    DECLARATION OF CARRIE W. TEFFNER, INTERIM
                  EXECUTIVE CHAIR OF ASCENA RETAIL GROUP, INC., IN
               SUPPORT OF CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

             I, Carrie W. Teffner, hereby declare under penalty of perjury:

             1.     I have served as a director on the board of directors (the “Board”) for Ascena Retail

Group, Inc. (together with the other above-captioned debtors and debtors in possession,

the “Debtors,” and, together with their non-Debtor affiliates, “Ascena” or the “Company”) since

2018 and as Interim Executive Chair since May 2019. Prior to joining Ascena, I served in Chief



1
       A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
       proposed claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena Retail
       Group, Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933
       MacArthur Boulevard, Mahwah, New Jersey 07430.




KE 68011647
Case 20-33129-KRH         Doc 3     Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                                   Document     Page 2 of 274



Financial Officer roles for nearly a decade at Crocs (from 2015 to 2018), PetSmart (from 2013 to

2015), Weber Stephen Products (from 2011 to 2013), and The Timberland Company (from 2009

to 2011). Prior to these roles, I spent more than 21 years with Sara Lee Corporation serving in

various domestic and international positions, including divisional and segment Chief Financial

Officer and Corporate Treasurer.

       2.      Each of the Debtors filed voluntary petitions for relief under chapter 11 of the

United States Bankruptcy Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) with the United

States Bankruptcy Court for the Eastern District of Virginia (the “Court”) on July 22, 2020. To

minimize the adverse effects on their business, the Debtors have filed motions and pleadings

seeking various types of “first day” relief (collectively, the “First Day Motions”).

       3.      I am generally familiar with the Debtors’ day-to-day operations, business and

financial affairs, and books and records. I submit this declaration to assist the Court and parties in

interest in understanding the circumstances leading to the commencement of these chapter 11 cases

and in support of the Debtors’ chapter 11 petitions and First Day Motions filed today.

       4.      Except as otherwise indicated herein, all facts set forth in this declaration are based

upon my personal knowledge, input by the Debtors’ management team, employees, and advisors,

my review of relevant documents and information concerning the Debtors’ operations, financial

affairs, and restructuring initiatives, or my opinions based on my experience and knowledge. I am

over the age of 18 and authorized to submit this declaration on behalf of the Debtors. If called

upon to testify, I could and would testify competently to the facts set forth herein.

                                           Introduction

       5.      Ascena is a leading specialty retailer for women and girls. Tracing its roots back

to a single Dressbarn store built in 1962, today Ascena operates a portfolio of recognizable brands,

including Ann Taylor, LOFT, Lane Bryant, Catherines, Justice, Lou & Grey, and Cacique, with


                                                  2
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                                  Document     Page 3 of 274



approximately 2,800 stores in the United States, Canada, and Puerto Rico, more than 12.5 million

active customers, and nearly 40,000 employees.          As of the date hereof, the Ascena has

approximately $1.60 billion in funded debt obligations, including approximately $330 million in

outstanding obligations under the its $500 million senior secured asset based lending facility

(the “ABL Facility,” and the lender thereunder, the “ABL Lenders”) and approximately $1.27

billion in senior secured term loan obligations (the “Term Loans,” and the lenders thereunder, the

“Term Lenders”).

       6.      As is the case with brick and mortar retailers across the United States and the rest

of the world, Ascena’s businesses have been drastically affected by the COVID-19 pandemic. On

March 11, 2020, the World Health Organization declared COVID-19 a global pandemic. As

global markets grappled with the escalating spread of the virus, national, state, and local

governments across the United States and throughout the world imposed curfews, social distancing

protocols, and shelter-in-place orders. In compliance with these mandates, and to protect the health

and safety of Ascena’s customers and employees, on March 17, 2020, Ascena implemented

temporary closures of all retail stores, which then necessitated the difficult decision to furlough

nearly all of its store-level workforce and a substantial portion of its corporate workforce.

Notwithstanding Ascena’s efforts to preserve liquidity over the past several months, these

circumstances, coupled with the Company’s already highly leveraged balance sheet, accelerated

the need for a long-term strategic solution—a solution the Company ultimately determined to

implement through these chapter 11 cases.

       7.      Over the past several years, Ascena has been proactive in developing structural and

strategic transformations to refine the Company’s operating model to center on key customer

segments, implement initiatives designed to optimize product flow through the Company’s




                                                 3
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 4 of 274



distribution channels, and to optimize its store fleet by reducing the number of underperforming

stores and obtaining rent relief. In doing so, Ascena has realized significant costs savings. Among

other things, over the past several months, Ascena has taken decisive action to address its capital

structure and implement a strategic plan (the “Strategic Plan”) aimed at rationalizing Ascena’s

brand and store fleet portfolio, realigning distribution capabilities, and implementing various other

cost-saving measures. The Strategic Plan represents a continuation of already existing initiatives,

described herein, to address the existing macro-economic challenges of the brick and mortar retail

industry.

       8.      Moreover, to proactively address the August 21, 2022 maturity of the Term Loans,

the Board, including a special committee of disinterested directors (the “Special Committee”),

began reviewing strategic alternatives to address the Company’s capital structure in Fall 2019. But

the effects of the COVID-19 pandemic on Ascena’s businesses has accelerated the need to realize

the benefits of these strategies and settle on the necessary path forward.

       9.      Accordingly, over the past several months, Ascena has been actively exploring

financing and other alternatives and has been engaged with an ad hoc group of Term Lenders.

After an extensive review, the Board and Special Committee ultimately determined that there were

no financing or other out-of-court alternatives that provided a viable path forward. Through

extensive negotiations, though, Ascena and its secured lenders have agreed to the terms of a crucial

and comprehensive recapitalization, the terms of which are embodied in the Restructuring Support

Agreement (such agreement, the “Restructuring Support Agreement”), dated as of July 23, 2020

and attached hereto as Exhibit A.       The Restructuring Support Agreement is supported by

approximately 68% of the Term Lenders and will be implemented through a chapter 11 plan of

reorganization (the “Plan”).




                                                 4
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 5 of 274



       10.     Under the terms of the Restructuring Support Agreement and Plan, certain of the

Term Lenders have agreed to substantially equitize the Term Loans and fully backstop $150

million in new money financing (the “New Term Loan Financing”) to fund the Strategic Plan and

the Debtors’ emergence from these chapter 11 cases. More specifically, the Restructuring Support

Agreement and Plan provide that:

               •   all Term Lenders will receive the opportunity to participate in the $75 million
                   New Term Loan Financing, which will be funded initially in the form of a
                   debtor-in-possession financing facility to be syndicated following the “first
                   day” hearing in these chapter 11 cases and that the Debtors will seek approval
                   of at the “second day” hearing;

               •   the Term Lenders that have agreed to backstop the New Term Loan Financing
                   will fund the remaining $75 million of the New Term Loan Financing on the
                   same economic terms;

               •   all Term Lenders that participate in the New Term Loan Financing will:
                   (a) have certain of their prepetition Term Loans rolled up into the debtor-in-
                   possession financing, and the aggregate $311.8 million in loans (including the
                   $150 million in new money loans) will be converted to a new first-out term loan
                   facility upon emergence from these chapter 11 cases; and (b) receive their pro
                   rata share of 44.9% of the equity in reorganized Ascena upon emergence from
                   these chapter 11 cases;

               •   all Term Lenders will also receive their pro rata share of: (a) 55.1% of the equity
                   in reorganized Ascena; and (b) $88.2 million in new second-out term loans;

               •   the ABL Lenders will be paid in full from cash on hand or proceeds from a new
                   asset-based lending exit credit facility (the “ABL Exit Facility”);

               •   holders of general unsecured claims will receive their pro rata share of
                   $500,000, provided that holders of general unsecured claims vote as a class;
                   and

               •   existing common equity in Ascena will be cancelled.

       11.     Additionally, the Debtors are in discussions with the ABL Lenders regarding

providing a $400 million ABL Exit Facility, which may be made available as part of a debtor-in-

possession financing facility that would automatically convert to a $400 million ABL Exit Facility




                                                 5
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                                  Document     Page 6 of 274



upon satisfaction of certain conditions and emergence from these chapter 11 cases or, in any event,

ahead of emergence from these chapter 11 cases.

       12.     After many months of reviewing alternatives both before and after the COVID-19

pandemic, the Debtors determined that the Restructuring Support Agreement represents the best

option available to the Debtors. The commitment of the Term Lenders to the transactions

embodied in the Restructuring Support Agreement, including funding the New Term Loan

Financing, provide Ascena with substantial certainty that it will have the liquidity necessary to

continue to provide a best-in-class experience for its customers and achieve its Strategic Plan both

during and after emergence from these chapter 11 cases.            Implementing the transactions

contemplated by the Restructuring Support Agreement will also substantially deleverage the

Debtors’ balance sheet, positioning Ascena for long-term success.

       13.     To preserve the benefits of the Restructuring Support Agreement, the Debtors must

move swiftly through these chapter 11 cases. The Restructuring Support Agreement includes,

among other milestones, a 110-day milestone to achieve confirmation of the Plan and a 130-day

milestone to emerge from these chapter 11 cases.

       14.     To familiarize the Court with the Debtors, their business, the circumstances leading

to these chapter 11 cases, and the relief the Debtors are seeking in the First Day Motions, I have

organized this declaration into five sections. The first section provides background information

on the Debtors’ corporate history and operations. The second section offers detailed information

on the Debtors’ prepetition capital structure. The third section describes the circumstances leading

to the filing of these chapter 11 cases. The fourth section describes the Debtors’ Restructuring

Support Agreement. The fifth section summarizes the relief requested in, and the legal and factual

basis supporting, the First Day Motions.




                                                 6
Case 20-33129-KRH        Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01            Desc Main
                                 Document     Page 7 of 274



I.     Corporate History and Operations.

       A.      Corporate History.

       15.     An entrepreneur and innovator, Roslyn S. Jaffe saw the opportunity to provide

wear-to-work dresses and clothing for the working woman during the sixties—a time in the United

States when women were entering the workforce in greater numbers, with few options available

for buying more stylish and affordable workplace women’s clothing. Roslyn, alongside her

husband Elliot, opened the first “Dressbarn” store in 1962. What started as a family-run,

single-store retailer quickly transformed into a nationally-recognized, publicly-traded specialty

retailer for fashion apparel and accessories for women. Following its public listing in 1982, The

Dressbarn, Inc. (“Dressbarn”) grew rapidly to over 800 stores across 49 states by the early-2000s.

       16.     Over the years, Ascena has grown its portfolio of retail brands through synergistic

and selective acquisition, broadening its specialty offerings and expanding its retail footprint

throughout North America.




                                                7
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                                  Document     Page 8 of 274



       17.     In 2004, Dressbarn acquired Maurices Incorporated (“Maurices”) for $320 million

(the “Maurices Acquisition”). Maurices, a specialty retailer offering a broad assortment of

fashionable, high quality apparel and accessories to women and men ages 17 to 34, broadened

Dressbarn’s demographic reach and diversified its retail base (Maurices subsequently exited men’s

apparel). The Maurices Acquisition added 464 stores across 38 states, located in strip centers and

malls, and reflected a combined enterprise with sales exceeding $1.1 billion. In 2009, Dressbarn

expanded into the girls’ clothing market by purchasing Tween Brands, Inc., the owner of the

Justice chain, a leading retailer of trendy and value fashion for tween girls between ages seven and

fourteen (the “Tween Acquisition”). In a stock-swap deal valued at $157 million, the Tween

Acquisition expanded Ascena’s addressable market for clothing to young and teenage girls, adding

908 Justice stores. The combined enterprise encompassed 2,465 locations, with expected sales to

reach $2.4 billion.

       18.     On January 1, 2011, to reflect its broader holdings and provide the Company with

strategic, operational, and financial flexibility, Elliot and Roslyn Jaffee reorganized Dressbarn as

a new Delaware corporation under the name “Ascena Retail Group, Inc.,” with each of its retail

operating brands becoming wholly-owned subsidiaries of Ascena. In conjunction with this, on

January 3, 2011, shares of Ascena’s common stock commenced trading on the NASDAQ under

the ticker symbol “ASNA.”

       19.     Following the reorganization, Ascena continued its growth through selective and

accretive acquisitions. In 2012, Ascena ventured into the plus-sized women’s clothing market by

acquiring Charming Shoppes Inc. (“Charming Shoppes”), the parent company of three distinct

brands: Lane Bryant, Inc. (“Lane Bryant”), Catherines Plus Sizes (“Catherines”), and Fashion Bug,

for approximately $890 million (the “Charming Shoppes Acquisition”). The acquisition added




                                                 8
Case 20-33129-KRH              Doc 3     Filed 07/23/20 Entered 07/23/20 11:55:01        Desc Main
                                        Document     Page 9 of 274



approximately 1,800 retail stores across 48 states. With Charming Shoppes now operating as an

independent, wholly-owned subsidiary of Ascena, the combined enterprise operated

approximately 3,800 locations. Shortly following the Charming Shoppes Acquisition, Ascena

ceased operations of the Fashion Bug business, closing 124 stores.

       20.      In 2015, in perhaps the most significant transaction since its inception, Ascena

acquired ANN INC. (“ANN”), the parent company of retail brands Ann Taylor, LOFT, and Lou

& Grey, for approximately $2.16 billion (the “ANN Acquisition”).             To finance the ANN

Acquisition, Ascena raised new

secured debt through a first lien

term   loan    facility    in    the

aggregate     amount      of    $1.8

billion (approximately $1.27 billion of which are the Term Loans outstanding today). Through

the ANN Acquisition, Ascena added two of the leading women’s specialty retail fashion brands in

North America and solidified itself as one of nation’s largest and most diversified specialty apparel

retailers. The ANN Acquisition added more than 1,000 store locations across 47 states, the District

of Columbia, Puerto Rico, and Canada. Further, the Ann Taylor and LOFT brands enhanced the

Company’s “omnichannel” presence by providing two store-related e-commerce websites that

were available online in more than 100 countries. Following the ANN Acquisition, the store fleet

of the Ascena enterprise totaled 4,930 stores, a number significantly reduced in the following years

as part of the Company’s rationalization efforts.

       B.       Business Operations.

       21.      Today,         Ascena     operates   through   seven   well-known     brands    with

approximately 2,800 stores in 49 states, Canada, and Puerto Rico and revenues surpassing $5.5

billion annually. The Company’s operations consist of its direct channel operations, wholesale


                                                     9
Case 20-33129-KRH           Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01           Desc Main
                                    Document     Page 10 of 274



operations, retail store locations, and franchised store locations. The Company’s brands are

organized into three reportable segments: (i) Premium Fashion; (ii) Plus Fashion; and (iii) Kids

Fashion.

       22.        Premium Fashion. The Premium Fashion segment consists of the Ann Taylor,

LOFT, and Lou & Grey brands. Ann Taylor has 291 specialty retail and outlet locations and direct

channel operations, accounted for approximately $752 million in fiscal year 2019 sales, and has

approximately three million active customers. LOFT has 666 specialty retail and outlet stores,

accounted for approximately $1.7 billion in fiscal year 2019 sales, and has approximately

6.7 million active customers. Lou & Grey operates out of certain specialty retail and outlet stores

with direct channel operations as well. As of the Petition Date, the Premium Fashion segment

accounts for approximately 51 percent of the enterprise’s gross sales, and operated out of 957 store

locations.

       23.        Plus Fashion. The Debtors’ Plus Fashion segment consists of the Lane Bryant and

Catherines brands.      Lane Bryant has 688 specialty retail and outlet stores, accounted for

approximately $969 million in fiscal year 2019 sales, and has approximately 4.1 million active

customers. Catherines includes 320 specialty retail stores. As of the Petition Date, the Plus

Fashion segment accounts for 26 percent of the enterprise’s gross sales, and operated out of 1,008

store locations

       24.        Kids Fashion. The Debtors’ Kids Fashion segment consists of the Justice brand,

and includes 826 specialty retail and outlet stores. As of the Petition Date, the Kids Fashion

segment accounts for 23 percent of the enterprise’s gross sales

       C.         The Debtors’ Sourcing, Procurement, and Distribution Procedures.

       25.        The Debtors maintain control over each of their brands by designing and

merchandising in-house to drive sales, margin, and traffic. The design and merchandising process


                                                 10
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 11 of 274



operates on a ten-month design-to-store cycle to allow management to create and source the best

quality at the lowest cost, while also providing ample time for development and execution of

product strategy, concept, costs, product review, inventory strategy, and logistics, among others.

       26.     The Debtors’ brands source products through one of three channels: (i) an internal

sourcing group; (ii) third-party buying agents; or (iii) direct from market vendors. Various factors

affect the selection of sourcing channels, including cost, speed to market, merchandise selection,

vendor capacity, and fashion trends. Operating through offices located in Hong Kong, South

Korea, China, India, and Bangladesh, the Debtors maintain direct relationships with manufacturing

partners, which enables desired product quality control and speed to market, along with favorable

pricing as compared to market vendors. The Debtors purchase merchandise from many domestic

and foreign suppliers. The Debtors do not maintain long-term contracts or arrangements with

suppliers and typically transact business on an order-by-order basis.

       27.     Ascena owns and maintains a fulfillment center in Greencastle, Indiana, which

serves as the Debtors’ primary direct channel fulfillment center, a distribution center in Etna, Ohio,

serving as the primary brick-and-mortar store distribution center, and a distribution center in

Riverside, California which serves as the west coast distribution hub for the Debtors’ merchandise

sourced from Asia as well as an additional brick-and-mortar store distribution and e-commerce

distribution center. Taken together, the Debtors maintain integrated distribution systems and

inventory across more than 2.3 million square feet of distribution capacity, shipping

nearly 300 million units annually.

       D.      Recent Corporate and Brand Initiatives.

               1.      Customer First Approach.

       28.     The Debtors operate a multi-faceted marketing and advertising strategy to reach the

target audience for each brand. Over the past decade, the Debtors have expanded from in-store


                                                 11
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01            Desc Main
                                  Document     Page 12 of 274



only marketing to direct mail, partnerships, print, digital, and social platforms. The Debtors’

current marketing strategy marks a shift toward an integrated, more advanced advertising structure,

which taps into online prospecting to supplement grassroots, social networking, and blogger

outreach programs, while continuing to capitalize on the Debtors’ historical marketing strategies.

The Debtors’ customer insights team is constantly engaging with customers to obtain feedback on

products and experiences that drive brand and product strategy. By leveraging their unique data

analytics capabilities to understand customers, the Debtors are able to implement targeted

Facebook and Instagram campaigns and deliver more personalized and seamless end-to-end

experiences within the portfolio of brands. The Debtors focus on customer engagement is best

reflected by their highly personalized shopping experience, illustrated in the below “journey map.”

                                    Customer Journey Map




               2.     The Debtors’ Omni-Channel Strategy.

       29.     The goal of the Debtors’ omnichannel strategy is to optimize Ascena’s customer

experience across all possible brand interactions through technology, whether the customer is in

store or online. Through integration of online and in-store technology-enabled initiatives, Ascena

services customers with a single, channel-agnostic view of inventory and customer-specific

preference.




                                                12
Case 20-33129-KRH          Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                   Document     Page 13 of 274



       30.     Over 50 percent of Ascena’s customers prefer to shop online or through multiple

channels. Ascena’s omnichannel capabilities are wide-ranging, including: (i) in-store demand and

out-of-stock fulfillment; (ii) online purchasing with in-store returns as well as in-store and curbside

pick-up; (iii) online demand and ship-from-store fulfillment; (iv) alternative payments allow

one-click checkout; (v) private label credit card and loyalty programs; (vi) cross-channel returns;

(vii) online find in store; (viii) fit prediction technology; (ix) clienteling applications; and

(x) responsive and adaptive mobile design and store detail pages. The Debtors’ omnichannel

platform ensures that customers can buy and return product anywhere and at any time.

       31.     The Debtors continue to invest in initiatives to support their omnichannel platform.

Over the last several years, the Debtors continued to develop technological solutions to enable

their brands to provide customers a seamless omnichannel shopping experience in-store and

online, and to integrate marketing efforts to drive in-store and online traffic. The Debtors have

committed to enhancing product availability and fulfillment efficiency as well as their capability

to analyze transaction data to support strategic decisions. These efforts have increased the

Debtors’ ecommerce penetration from 19 percent in 2016 to 44 percent in 2020, and expected to

grow to 60 percent by 2024.

               3.      Exiting the Value Fashion Segment.

       32.     In response to the challenges facing the retail industry over the past several years,

in early 2019, Ascena determined to exit its underperforming value fashion segment. This

ultimately include the going concern sale of the Maurices business and complete wind down of

the Dressbarn business.

       33.     Sale of Maurices. On March 25, 2019, Ascena announced the sale of a majority

interest in the Maurices business (the “Maurices Sale”) to a third party purchaser, which, at the

time, represented 15 percent of the enterprise’s overall revenue and had generated substantial


                                                  13
Case 20-33129-KRH           Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01          Desc Main
                                    Document     Page 14 of 274



losses over the past two fiscal years. Valued at about $300 million, Ascena received $210 million

in cash and an approximately 49.6 percent stake in the new ownership vehicle. The proceeds from

the Maurices Sale were used to purchase inventory and reinvest in incremental business initiatives.

Ascena continues to support the Maurices brand through a management services agreement,

including support for IT, supply chain, sourcing, and certain back office functions. The sale of

Maurices, which had reported declining EBITDA numbers and net sales number since 2016,

allowed Ascena to focus on its core brands and promised a leaner operating model with significant

anticipated cost-savings.

       34.     Dressbarn Wind Down. In conjunction with the Maurices Sale, and in an effort to

restructure the enterprise along its most profitable brands, in May 2019, Ascena commenced a

wind down of its Dressbarn brand (the “Dressbarn Wind Down”). The Dressbarn Wind Down

included the eventual closure of approximately 660 Dressbarn locations. The Dressbarn Wind

Down was completed in the second quarter of 2020, with all store closures effectuated in or about

January of 2020. Through the liquidation, Ascena shed over $300 million of lease liability and

sold the e-commerce rights of Dressbarn to a third-party purchaser for approximately $5 million.

II.    The Company’s Prepetition Corporate and Capital Structure.

       35.     The Company’s current corporate structure reflects the various strategic

acquisitions that Ascena has executed over the years, including, most recently, the ANN

Acquisition. The corporate structure is reflected in the corporate organizational chart attached

hereto as Exhibit B. Each Debtor is a direct or indirectly wholly-owned subsidiary of Ascena

Retail Group, Inc. As of the Petition Date, the Debtors have approximately $1.60 billion in total

funded debt obligations, consisting of approximately $1.27 billion in Term Loans and $330 million

outstanding under the ABL Facility. The following table depicts the Debtors’ prepetition capital

structure, exclusive of accrued but unpaid interest and fees:


                                                14
Case 20-33129-KRH             Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                        Desc Main
                                      Document     Page 15 of 274



      Debt Instrument                     Maturity                   Rate              Outstanding Amount
         ABL Facility                  February 2023              L + 1.25%                 $333.0 million2
     Term Loan Facility                 August 2022               L + 4.50%                  $1.27 billion
         Total Funded Debt:                                                                  $1.60 billion

        A.       ABL Facility.

        36.      Ascena Retail Group, Inc., as parent borrower, the borrowing subsidiaries party

thereto, the other loan parties party thereto, the lenders party thereto, the issuing banks party

thereto, and JPMorgan Chase Bank, N.A., as administrative agent and collateral agent (in such

capacities, the “ABL Administrative Agent”) and swingline lender, are parties to that certain

Amended and Restated Credit Agreement, dated as of January 3, 2011, as amended and restated

by the Second Restatement Agreement dated as of June 14, 2012, by the Third Restatement

Agreement dated as of March 13, 2013, by the Fourth Restatement Agreement dated as of

July 24, 2015, by the Fifth Restatement Agreement dated as of February 27, 2018, and as may

otherwise be amended, restated, supplemented, or otherwise modified from time to time (the “ABL

Credit Agreement”).3 The ABL Credit Agreement provides for a senior secured asset-based

revolving credit facility, with a maximum availability of $500 million, subject to a borrowing base.

As of the Petition Date, the aggregate borrowing base (i.e., the effective maximum availability)

was $500 million. The obligations under the ABL Facility are secured, subject to certain

exceptions, by a first priority lien on certain of the Debtors’ assets, including, without limitation,

accounts receivable, inventory, cash, cash equivalents, and a second priority lien on the Debtors’

real property, capital stock, and other personal property, including the Debtors’ intellectual



2
    This total includes approximately $103 million in outstanding letters of credit issued under the ABL Facility.
3
    The guarantors under the ABL Revolver Facility are Ascena’s domestic subsidiaries, subject to customary
    exclusions and exceptions (collectively, the “ABL Guarantors”).



                                                        15
Case 20-33129-KRH          Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                   Document     Page 16 of 274



property and investment contracts. As of the Petition Date, approximately $230 million in

borrowings and approximately $103 million of letters of credit are outstanding under the ABL

Facility.

        B.     Term Loan Facility.

        37.    In connection with the ANN Acquisition, on August 21, 2015, Ascena Retail

Group, Inc., AnnTaylor Retail Inc., as subsidiary borrower, lenders party thereto, and Goldman

Sachs Bank USA, as administrative agent (in such capacity, the “Term Loan Agent”) entered into

that certain Term Credit Agreement (as may be amended, restated, supplemented, or otherwise

modified from time to time, the “Term Credit Agreement”). The Term Credit Agreement provides

for a senior secured term loan facility, issued in the original aggregate principal amount of

$1.8 billion at an interest rate based on either the alternate base rate or the adjusted LIBO rate plus

a margin (the “Term Loan Facility”). The Term Loan Facility matures on August 21, 2022, and

requires quarterly repayments of $4.5 million prior to the first half of the 2017 fiscal year and

$22.5 million thereafter, with a remaining balloon payment of approximately $1.26 billion at

maturity. In 2018, the Company made repayments totaling $225 million of which $180 million

was applied to future quarterly scheduled payments, extending the next required quarterly payment

of $22.5 million to November 2020.

        38.    The obligations under the Term Loan Facility are secured, subject to certain

exceptions, by a first priority lien on the Debtors’ real property, capital stock, and other personal

property, including the Debtors’ intellectual property and investment contracts, and a second

priority lien on certain of the Debtors’ assets, including, without limitation, accounts receivable,

inventory, cash, and cash equivalents. As of the Petition Date, approximately $1.27 billion in

aggregate principal amount remained outstanding under the Term Loan Facility.




                                                  16
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01            Desc Main
                                  Document     Page 17 of 274



       C.      Common Stock.

       39.     Shares of Ascena Retail Group, Inc.’s common stock have traded on the New York

Stock Exchange under the symbol “ASNA.” As of the Petition Date, approximately 9,986,423

shares of voting common shares were outstanding.

III.   Events Leading to these Chapter 11 Cases and Restructuring Initiatives.

       A.      Challenging Operating Environment.

       40.     In addition to the effects of the COVID-19 pandemic, Ascena faces the same

macro-trends that have crippled many apparel and retail companies in recent years. These factors

include the general downturn in the retail industry and the marked shift away from

brick-and-mortar retail to online channels. Given the Debtors’ substantial brick-and-mortar

presence and associated expenses, the Debtors’ businesses have been heavily dependent on store

traffic and resulting sales conversions to meet sales and profitability targets. The retail apparel

industry, however, has undergone a permanent shift towards a more online-centric format, in

which retailers sell more product through company websites or larger online retailers.

Recognizing this, in recent years the Debtors have implemented a series of cost-saving and cash

conservation initiatives to grow their profit margins and address their debt obligations and have

made significant investment into their omnichannel strategy to fuel online sales growth.

       B.      COVID-19, Store Closures, Furlough Program, and Liquidity Preservation.

       41.     Beginning in March 2020, as a result of the COVID-19 pandemic,

government-mandated lockdowns, and the subsequent shuttering of the global economy, Ascena,

like the rest of the retail world, experienced a significant and precipitous decline in already-

challenged store traffic and related consumer spending. Following the recommendations and

mandates of state and local governments, on March 17, 2020, Ascena temporarily closed all

Company-operated retail stores indefinitely, while distributions centers remained open, operating


                                                17
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 18 of 274



at limited capacity. Store closures have significantly contributed to missed sales targets, unsold

inventory, and depressed profit margins.

       42.     In response, Ascena took decisive action to preserve liquidity, evaluating all options

available to conserve cash and maintain ongoing operations. To that end, the Company materially

reduced costs, capital expenditures, inventory commitments, and modified vendor payment terms.

Moreover, on March 30, 2020, the Debtors announced the implementation of temporary salary

reductions and furloughs affecting all store associates and nearly half of its corporate associate

workforce (the “Furlough Program”).         In addition to the Furlough Program, the Debtors

implemented temporary reductions in the base salaries of all corporate associates, excluding

Distributions Center associates, above a certain threshold, and reduced the base salaries of certain

senior management positions by 50 percent. Reductions for other executives and corporate

associates above a certain threshold ranged from 10 percent to 45 percent depending on base pay.

       43.     Recently, in accordance with state and local orders, the Company has reopened

stores in a phased approach, with a sharp focus on employee and customer safety. As of the

Petition Date, substantially all of the Company’s stores had reopened. The Company is taking

exceptional measures to ensure that its associates and customers remain safe in its stores.

Specifically, the Company is performing diligent nightly cleaning of its stores, offering

contact-free curbside pickup, providing training to its associates on safety practices, and provides

masks to each associate, among other measures.

       44.     Even with stores open, the brick and mortar retail operating environment continues

to be challenging and uncertain. Certain states have implemented or indicated they are considering

social distancing measures that may require that Ascena re-close certain of its stores. Moreover,

it is unclear when store traffic will return to pre-COVID-19 levels. In light of this uncertainty, the




                                                 18
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                                  Document     Page 19 of 274



Company has determined to implement the Strategic Plan to ensure that Ascena’s operating model

appropriately reflects current operating conditions.

         C.    Development of Revised Strategic Business Plan.

         45.   The effects of COVID-19, taken together with the macroeconomic trends already

affecting the retail industry, accelerated the need for Ascena to reassess its go-forward business

model.    In the months preceding the COVID-19 outbreak, the Debtors’ management team

(“Management”), the Special Committee, and the Board had been developing a revised,

comprehensive transformation strategy focused on addressing the following: (i) closure of

under-performing brands; (ii) right-sizing the store fleet for go-forward brands to ensure remaining

stores deliver healthy EBITDA results; (iii) simplifying the organizational structure and operating

model to drive aggressive cost reduction; (iv) rationalizing real estate portfolio; and

(v) rationalizing go-forward supply chain. In light of the effects of COVID-19, Management, the

Special Committee, and the Board accelerated and refocused these efforts to build a plan that

would allow the Company to remain viable in the new COVID-19 operating environment.

         46.   Brand Portfolio Rationalization.        As part of the revised strategy, Ascena

determined that it is in the best interests of the Company to implement the wind down of certain

under-performing brands while retaining and focusing on core brands that drive customer

engagement and loyalty. The Company, with the help of its advisors, determined that a challenging

M&A market coupled with recent brand performance and associated liabilities meant that a

going-concern sale was not viable. Accordingly, during these chapter 11 cases, Ascena intends to

wind down the brick-and mortar operations of Catherines, and Lou & Grey, and restructure Justice,

including winding down the majority, or all, of the brick and mortar operations. Ascena intends

to transition Justice to a primarily online platform and continue Lou & Grey within go-forward

LOFT stores. At the conclusion of the wind-down of the Catherines brick and mortar stores,


                                                19
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                                  Document     Page 20 of 274



Ascena intends to complete a sale of the Catherines-related intellectual property in accordance

with the related motion filed contemporaneously herewith. The aggregate effect will be an

elimination of approximately 1,000 store locations.

       47.     Real Estate Rationalization.     The Debtors plan to continue their real estate

rationalization efforts by closing unprofitable and marginally profitable stores, and attaining rent

relief through renegotiations. By the conclusion of these chapter 11 cases, the Debtors intend to

reduce their store fleet from approximately 2,800 stores to approximately 1,200 stores,

representing a 56 percent reduction in the total store fleet.       This is the culmination of a

comprehensive, store-by-store performance analysis to identify stores not delivering adequate

levels of profitability to justify keeping the store in the Company’s real estate portfolio.

Approximately 1,000 of the closing stores are related to the Catherines and Justice brands, but the

Debtors intend to exit certain stores related to the core, go-forward brands as well, pending

discussions with landlords regarding rent concessions, through which discussions the Debtors

expect to achieve significant rent savings.

       D.      Exploration of Strategic Alternatives.

       48.     Recognizing the need to explore strategic alternatives to address Ascena’s 2022

term loan maturity, in July 2019, the Debtors retained Kirkland & Ellis LLP, as legal advisor, and

Guggenheim Partners, LLC, as investment banker. Together, the Debtors and their advisors

analyzed the Debtors’ capital structure and potential out-of-court strategies to extend runway. On

September 30, 2019, in connection with the Board’s ongoing review of strategic alternatives, the

Board appointed two independent and disinterested directors, Gary D. Begeman and Paul

Keglevic, who together comprise the Special Committee. The Board delegated to the new

directors the authority to, among other things, review and act upon strategic transactions.




                                                20
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 21 of 274



       49.      In the midst of the Board’s and Special Committee’s review of strategic

alternatives, the COVID-19 pandemic hit. The Board’s focus immediately shifted to protecting

Ascena’s business, preserving liquidity, and ensuring the safety of Ascena’s employees and

customers. In parallel with stabilizing Ascena’s business and cash position, the Board and Special

Committee focused on addressing the effect of COVID-19 on Ascena’s business, including

refining and accelerating certain actions in the Company’s existing business plan, ultimately

embodied in the Strategic Plan, and exploration of options to extend runway. The Board explored

the viability of a number of out-of-court alternatives, including various out-of-court financing

structures, the sale of all or a portion of the business, and other alternatives. Eventually it became

clear that the out-of-court alternatives reviewed by the Board and short-term liquidity saving

measures implemented by the Company would not be sufficient to address the effects of the

COVID-19 pandemic.

       50.      In addition to an already highly leveraged balance sheet, to weather the storm

caused by the COVID-19 pandemic, the Company was forced to accumulate additional obligations

to preserve cash, including additional drawings under the ABL Facility and vendor and landlord

facing claims. The accumulation of these additional obligations, coupled with the challenging

market conditions, made it impossible to structure an out-of-court transaction that would allow

Ascena to achieve its long-term strategic plan. In April 2020, Ascena retained Alvarez & Marsal

North America, LLC as restructuring advisor to assist in Ascena’s review of strategic alternatives.

       51.      To facilitate a restructuring transaction to address the Company’s capital structure

and other outstanding liabilities in a more comprehensive manner, in early 2020, the Company

began engagement with the ad hoc group of term lenders and the administrative agent under the

ABL Facility.     Several months of discussions and negotiations ultimately resulted in the




                                                 21
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                                  Document     Page 22 of 274



Restructuring Support Agreement, which contemplates a transformative restructuring and is

supported by more than 68% of the Term Lenders. The Company is also in continuing discussions

with its ABL Lenders to provide the ABL Exit Financing, and expects to secure a commitment in

the near term.

       52.       The decision to enter into the Restructuring Support Agreement and commence

these chapter 11 cases is the culmination of nearly a year of strategic review, including weekly

meetings of the Board and weekly meetings of the Special Committee since August 2019.

Ultimately, the Board and Special Committee determined that the Restructuring Support

Agreement and these chapter 11 cases represent the value-maximizing path forward.               On

July 23, 2020, the Board authorized entry into the Restructuring Support Agreement and the

Debtors commenced these chapter 11 cases shortly thereafter.

IV.    The Restructuring Support Agreement, Chapter 11 Plan, and New Financing.

       53.       The   Restructuring   Support   Agreement      contemplates    a   comprehensive

reorganization that will be implemented through a chapter 11 plan of reorganization and that will

result in a substantial deleveraging of the Debtors’ balance sheet and an infusion of new capital to

fund the Strategic Plan and Ascena’s emergence from these chapter 11 cases.              Under the

Restructuring Support Agreement, certain of the Term Lenders have agreed to backstop a

$150 million new money investment and substantially equitize the $1.27 billion in outstanding

Term Loans. Upon emergence from chapter 11, in addition to any outstanding borrowings under

the Exit ABL Facility, the Company’s secured term loan obligations will be reduced to

$400 million and the Company will have discharged substantial unsecured obligations that have

accumulated (in significant part) as a result of the COVID-19 pandemic (and that the Company

would not have otherwise been able to address on an out-of-court basis).




                                                 22
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                                  Document     Page 23 of 274



       54.     To effectuate this comprehensive restructuring, and ensure the Debtors’ emergence

from chapter 11, it is imperative that the Debtors meet the following milestones contained in the

Restructuring Support Agreement:

               •   no later than three business days from the Petition Date, the Court shall have
                   entered an interim order approving the Company’s use of cash collateral;

               •   no later than thirty-five business days from the Petition Date, the Court shall
                   have entered into a final order approving the DIP Facility;

               •   no later than sixty days from the Petition Date, the Court shall have approved
                   the Disclosure Statement;

               •   no later than 110 days after the Petition Date, the Court shall have confirmed
                   the Plan; and

               •   no later than 130 days after the Petition Date, the effective date of the Plan shall
                   have occurred.

       55.     The New Money Term Loan Financing will be funded initially as a debtor-in-

possession financing, $75 million of which the Company will make available to all Term Lenders

through a syndication process to be completed prior to the second day hearing in these chapter 11

cases. The remaining $75 million of the New Money Term Loan Financing will be funded by the

initial Term Lenders party to the Restructuring Support Agreement (which lenders are also

backstopping the syndicated portion of the New Money Term Loan Financing). Provided that

certain conditions are satisfied, the New Money Term Loan Financing will (along with

$161.8 million in rolled up Term Loans) automatically convert to a “first out” exit term loan.

       56.     In addition to the New Money Term Loan Financing, as of the Petition Date, the

company has approximately $433.7 million in cash on hand. As set forth in the Debtors’ Motion

for Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain Postpetition

Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and

Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to the



                                                 23
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                                  Document     Page 24 of 274



Prepetition Lenders, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII)

Granting Related Relief, the Debtors, the Term Lenders, and the ABL Lenders have agreed to the

terms of consensual use of cash collateral to help fund these chapter 11 cases. Finally, the Debtors

are in continuing discussions with the ABL Lenders regarding providing a new asset-based lending

facility that would be funded initially as a $400 million debtor-in-possession financing and, upon

the satisfaction of certain conditions, convert to the Exit ABL Facility. All of this taken together

will provide the Company will substantial liquidity to administer these chapter 11 cases and

continue to meet their ongoing operational obligations, thereby providing certainty to and

maximizing value for all stakeholders.

       57.      Implementation of the transactions contemplated by the Restructuring Support

Agreement will position Ascena for long-term success, save thousands of jobs, and ensure that the

Company’s key landlords and vendors continue to have a viable go-forward business partner.

Without the certainty of outcome provided by the Restructuring Support Agreement, it is unlikely

that the Company would be able to secure favorable (if any) trade terms, which would have a

substantial, deteriorative effect on the company. Moreover, without the clear path to emergence

from chapter 11 provided by the Restructuring Support Agreement, certain of the Company’s key

counterparties may decline to transact with Ascena altogether. After an extensive review process,

the Restructuring Support Agreement is the only viable path forward that results in Ascena’s

business continuing as a going concern. For these reasons and the other reasons described in this

declaration I believe that the Restructuring Support Agreement represents the value-maximizing

path forward.




                                                24
Case 20-33129-KRH              Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                       Desc Main
                                       Document     Page 25 of 274



V.       Evidentiary Support for First Day Motions.

         A.       Debtor-in-Possession Financing and Cash Collateral Use.4

         58.      I am familiar with the DIP Facilities, the material terms thereof, as well as the

Debtors’ liquidity needs. The Debtors request approval of the DIP Facilities on a final basis only

and approval of consensual use of Cash Collateral (with the support of the Debtors’ secured

lenders). The use of Cash Collateral during the interim period will be critical to the Debtors’

ability to continue operating and to restructure successfully. As of the Petition Date, the Debtors

have approximately $433.7 million of cash on hand. Without the authority to use Cash Collateral,

the Debtors would not have access to sufficient cash to fund their day-to-day operations, including

purchase new inventory, honor employee wages and benefits, fund operational expenses, or

maintain valuable long-term relationships with their vendors, suppliers, employees, and customers.

I believe that restricted access to this Cash Collateral would result in irreparable harm to the

Debtors and their reorganization efforts.

         59.      The DIP Facilities also provide material value to the Debtors’ chapter 11 estates by

sending a strong message to the Debtors’ stakeholder that the Debtors will have sufficient liquidity

to meet their cash needs and will continue to have sufficient access to capital after emergence from

chapter 11 in light of the automatic exit conversion feature contained in the DIP Facilities.

         60.      The Debtors, with the assistance of A&M, evaluated the amount of funding that the

Debtors will require in these chapter 11 cases and prepared a 13-week budget (the “Budget”). The

amount was derived from a cash-flow projection that the Debtors’ and A&M developed from an


4
     Defined terms used but not defined in this subsection have the meanings given to them in Debtors’ Motion for
     Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing
     the Debtors to Use Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense
     Status, (IV) Granting Adequate Protection to the Prepetition Lenders, (V) Modifying the Automatic Stay, (VI)
     Scheduling a Final Hearing, and (VII) Granting Related Relief (the “DIP Motion”), filed contemporaneously
     herewith.



                                                         25
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                                  Document     Page 26 of 274



analysis of the Debtors’ receipts and disbursements. I have reviewed the Budget and concluded

that it is reasonable in light of the Debtors’ circumstances. I have further concluded that the

amounts available under the DIP Facilities, together with the Debtors’ cash on hand and revenue

from the operation of their business, are sufficient to fund all payments contemplated by the First

Day Motions and fund the Debtors’ postpetition operating and restructuring-related expenses.

Accordingly, the Debtors should have sufficient available liquidity at the end of the Budget

projection period in the form of both cash on hand and availability under the DIP Facilities to fund

ongoing operations after the payment of all amounts contemplated by the First Day Motions.

Based on my experience and extensive discussions with the Debtors’ management team and

advisors, I believe the Budget presents a reasonable estimate of the Debtors’ cash sources and

needs during these chapter 11 cases.

       61.     The DIP Facilities would provide the Debtors sufficient liquidity to demonstrate to

the market that they will be able to meet their operating obligations during these chapter 11 cases,

as the Debtors implement the restructuring contemplated by the Restructuring Support Agreement.

The DIP Facilities would also provide a reasonable liquidity buffer to the Debtors in the event they

underperform their projections, or in case the restructuring takes longer than anticipated.

       62.     Moreover, demonstrating that the Debtors have access to financing will allow them

to maintain favorable trade terms with vendors. Loss of trade terms (whether on account of

demands for cash in advance, cash on delivery, or otherwise) would materially impair the value of

the Debtors’ estates. Finally, increased liquidity will send positive signals to the Debtors’ other

stakeholders, including landlords, customers, and employees, that the Debtors’ business is on the

path to improved operational results, encouraging them to work cooperatively with the Debtors




                                                26
Case 20-33129-KRH          Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                                   Document     Page 27 of 274



through the restructuring. Accordingly, on behalf of the Debtors, I respectfully submit the Court

should grant the relief requested in the DIP Motion.

       B.      Other First Day Motions.

       63.     Contemporaneously herewith, the Debtors filed a number of First Day Motions and

is seeking orders granting various forms of relief intended to stabilize Ascena’s business operations

and facilitate the efficient administration of these chapter 11 cases. The First Day Motions seek

authority to, among other things, ensure sufficient liquidity to run Ascena’s business, ensure the

continuation of Ascena’s cash management systems, and allow for other business operations

without interruption. I believe that the relief requested in the First Day Motions is necessary to

give Ascena an opportunity to work towards successful chapter 11 cases that will benefit all of

Ascena’s stakeholders.

       64.     The First Day Motions request authority to pay certain prepetition claims. I

understand that Rule 6003 of the Federal Rules of Bankruptcy Procedure provides, in relevant part,

that the Court shall not consider motions to pay prepetition claims during the first 21 days

following the filing of a chapter 11 petition, “except to the extent relief is necessary to avoid

immediate and irreparable harm.” In light of this requirement, Ascena has narrowly tailored its

requests for immediate authority to pay certain prepetition claims to those circumstances where

the failure to pay such claims would cause immediate and irreparable harm to Ascena and its

estates. Other relief will be deferred for consideration at a later hearing.

       65.     I am familiar with the content and substance of the First Day Motions. The facts

stated therein are true and correct to the best of my knowledge, information, and belief, and I

believe that the relief sought in each of the First Day Motions is necessary to enable Ascena to

operate in chapter 11 with minimal disruption to its business operations and constitutes a critical




                                                  27
Case 20-33129-KRH        Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01           Desc Main
                                 Document     Page 28 of 274



element in successfully implementing a chapter 11 strategy. A description of the relief requested

and the facts supporting each of the First Day Motions is detailed in Exhibit C.



                          [Remainder of Page Left Intentionally Blank]




                                               28
Case 20-33129-KRH        Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                 Document     Page 29 of 274



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.


 Dated: July 23, 2020                          /s/ Carrie W. Teffner
                                               Carrie W. Teffner
                                               Interim Executive Chair
                                               Ascena Retail Group, Inc.
Case 20-33129-KRH   Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                            Document     Page 30 of 274



                                    Exhibit A

                       Restructuring Support Agreement
Case 20-33129-KRH                Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01 Desc Main
                                         Document     Page 31 of 274
                                                                              Execution Version


THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE
WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY
CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS RESTRUCTURING SUPPORT AGREEMENT SHALL BE AN
ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE
AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED
BINDING ON ANY OF THE PARTIES HERETO.

                               RESTRUCTURING SUPPORT AGREEMENT

       This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section 13.03, this “Agreement”) is made and entered into
as of July 23, 2020 (the “Execution Date”), by and among the following parties (each of the
following described in sub-clauses (i) and (ii) of this preamble, collectively, the “Parties”):1

              i.    Ascena Retail Group, Inc. a company incorporated under the Laws of the State of
                    Delaware (“Ascena Topco”), and each of its affiliates listed on Exhibit A to this
                    Agreement that have executed and delivered counterpart signature pages to this
                    Agreement to counsel to the Consenting Stakeholders (the Entities in this clause (i),
                    collectively, the “Company Parties”); and

              ii.   the undersigned holders of, or investment advisors, sub-advisors, or managers of
                    discretionary accounts that hold, Term Loan Claims that have executed and
                    delivered counterpart signature pages to this Agreement, a Joinder, or a Transfer
                    Agreement to counsel to the Company Parties (collectively, the “Consenting
                    Stakeholders”).

                                                     RECITALS

        WHEREAS, the Company Parties and the Consenting Stakeholders have in good faith and
at arms’ length negotiated or been apprised of certain restructuring and recapitalization
transactions with respect to the Company Parties’ capital structure on the terms set forth in this
Agreement and as specified in the Restructuring Term Sheet (such transactions as described in this
Agreement, the “Restructuring Transactions”);

        WHEREAS, the Company Parties intend to implement the Restructuring Transactions,
including through the commencement by the Debtors of voluntary cases (the “Chapter 11 Cases”)
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United
States Bankruptcy Court for the Eastern District of Virginia (the “Bankruptcy Court”);

       WHEREAS, certain of the Consenting Stakeholders or their affiliates that are parties to
that certain Superpriority Senior Secured Debtor-In-Possession Term Loan Credit Facility

1      Capitalized terms used but not defined in the preamble and recitals to this Agreement have the meanings given to
       them in Section 1 of this Agreement or the Restructuring Term Sheet attached as Exhibit B hereto (the
       “Restructuring Term Sheet”).



44720.00001
Case 20-33129-KRH        Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                 Document     Page 32 of 274



Backstop Commitment Letter attached as Exhibit C hereto (the “Backstop Commitment
Letter”) have agreed to provide the DIP Term Loans on the terms set forth in the Backstop
Commitment Letter;

       WHEREAS, the DIP Term Loans will be converted into loans under the First Out Exit
Term Loan Facility on the Plan Effective Date on the terms set forth in the Restructuring Term
Sheet and that certain exit facility term sheet attached as Exhibit D hereto (the “Exit Facility
Term Sheet”); and

       WHEREAS, the Parties have agreed to take certain actions in support of the Restructuring
Transactions on the terms and conditions set forth in this Agreement and the Plan;

        NOW, THEREFORE, in consideration of the representations, warranties, covenants and
agreements contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

                                        AGREEMENT

Section 1.     Definitions and Interpretation.

       1.01.   Definitions. The following terms shall have the following definitions:

       “ABL Claims” means any Claims arising under, related to, or on account of the ABL
Credit Agreement.

        “ABL Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of January 3, 2011, as amended and restated by the Second Restatement Agreement dated
as of June 14, 2012, by the Third Restatement Agreement dated as of March 13, 2013, by the
Fourth Restatement Agreement dated as of July 24, 2015, by the Fifth Amendment and
Restatement Agreement dated as of February 27, 2018 and as may otherwise be amended, restated,
supplemented or otherwise modified, among Ascena TopCo, the borrowing subsidiaries party
thereto, the other loan parties party thereto, the lenders party thereto, the issuing banks party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent and swingline lender.

        “Agent” or “Agents” means, individually or collectively, any administrative agent,
collateral agent, or similar Entity under the ABL Credit Agreement and/or the Term Credit
Agreement, including any successors thereto.

       “Agreement” has the meaning set forth in the preamble to this Agreement and, for the
avoidance of doubt, includes all the exhibits, annexes, and schedules hereto in accordance with
Section 13.03 (including the Restructuring Term Sheet, the Exit Facility Term Sheet and the
Backstop Commitment Letter).

      “Agreement Effective Date” means the date on which the conditions set forth in Section 2
have been satisfied or waived by the appropriate Party or Parties in accordance with this
Agreement.



                                                 2
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 33 of 274



      “Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

        “Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid, term
sheet, discussion, or agreement with respect to a sale, disposition, new-money investment,
restructuring, reorganization, merger, amalgamation, acquisition, consolidation, dissolution, debt
investment, equity investment, liquidation, tender offer, recapitalization, plan of reorganization,
share exchange, business combination, or similar transaction involving any one or more Company
Parties or the debt, equity, or other interests in any one or more Company Parties that is an
alternative to one or more of the Restructuring Transactions.

       “Ascena Topco” has the meaning set forth in the preamble to this Agreement.

      “Backstop Commitment Letter” has the meaning set forth in the preamble to this
Agreement.

       “Bankruptcy Code” has the meaning set forth in the recitals to this Agreement.

       “Bankruptcy Court” has the meaning set forth in the recitals to this Agreement.

     “Business Day” means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of, or are in fact closed in, the state of
New York.

       “Cash Collateral Order” means any order of the Bankruptcy Court granting the
authorization to use cash collateral on an interim basis on terms acceptable to the Company Parties
and the Required Consenting Stakeholders.

       “Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

       “Claim” has the meaning given to it in section 101(5) of the Bankruptcy Code with respect
to a Debtor.

       “Company Claims/Interests” means any Claim or Equity Interest, including the ABL
Claims, the Term Loan Claims, the DIP ABL Facility Claims, the Backstop Commitments, and
the DIP Term Facility Claims.

       “Company Parties” has the meaning set forth in the recitals to this Agreement.

        “Confidentiality Agreement” means an executed confidentiality agreement, including
with respect to the issuance of a “cleansing letter” or other public disclosure of material non-public
information agreement, in connection with any proposed Restructuring Transactions.

       “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
under section 1129 of the Bankruptcy Code.

       “Consenting Stakeholders” has the meaning set forth in the preamble to this Agreement.




                                                  3
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 34 of 274



       “Debtors” means the Company Parties that commence Chapter 11 Cases.

       “Definitive Documents” means the documents listed in Section 3.01.

       “DIP Financing Order” means the order entered by the Bankruptcy Court setting forth
the terms of and approving the DIP ABL Facility, the DIP Term Facility, and the Backstop
Commitment Letter on terms acceptable to the Company Parties and the Majority Backstop
Commitment Parties (as defined in the Backstop Commitment Letter).

       “Disclosed Interests” has the meaning set forth in Section 9(a).

       “Disclosure Statement” means the disclosure statement with respect to the Plan.

       “Disclosure Statement Order” means the order entered by the Bankruptcy Court
approving the Disclosure Statement

       “Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy Code.

        “Equity Interests” or “Interests” means, collectively, the shares (or any class thereof),
common stock, preferred stock, limited liability company interests, and any other equity,
ownership, or profits interests of any Company Party, and options, warrants, rights, or other
securities or agreements to acquire or subscribe for, or which are convertible into the shares (or
any class thereof) of, common stock, preferred stock, limited liability company interests, or other
equity, ownership, or profits interests of any Company Party (in each case whether or not arising
under or in connection with any employment agreement).

       “Execution Date” has the meaning set forth in the preamble to this Agreement.

       “First Day Pleadings” means the first-day pleadings that the Company Parties determine
are necessary or desirable to file upon the commencement of the Chapter 11 Cases.

       “Greenhill” means Greenhill & Co., LLC, as financial advisor to the Lender Group.

        “Initial Consenting Stakeholders” means Consenting Stakeholders that have that have
executed and delivered counterpart signature pages to this Agreement to counsel to the Company
Parties as of the Execution Date.

       “Insider” has the meaning set forth in section 101(31) of the Bankruptcy Code.

       “Joinder” means a joinder to this Agreement substantially in the form attached hereto
as Exhibit E.

       “Law” means any federal, state, local, or foreign law (including common law), statute,
code, ordinance, rule, regulation, order, ruling, or judgment, in each case, that is validly adopted,
promulgated, issued, or entered by a governmental authority of competent jurisdiction (including
the Bankruptcy Court).




                                                 4
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                                  Document     Page 35 of 274



       “Lender Group” means the ad hoc group or committee of Consenting Stakeholders
represented by Greenhill and Milbank.

       “Loyens” means Loyens & Loeff Luxembourg S.à.r.l., as Luxembourg counsel to the
Lender Group.

       “LuxCo Entities” means, collectively, AnnTaylor Loft GP Lux S.à.r.l. and AnnTaylor
Loft Borrower Lux SCS.

        “Milbank” means Milbank LLP, as counsel to the Lender Group.

       “New Corporate Governance Documents” means the form of certificate or articles of
incorporation, bylaws, limited liability company agreement, partnership agreement, or such other
applicable formation documents (if any) of Reorganized Ascena, including any certificates of
designation, each of which shall be included in the Plan Supplement.

        “Outside Date” means the date that is six (6) months after the Petition Date.

        “Parties” has the meaning set forth in the preamble to this Agreement.

       “Permitted Transferee” means each transferee of any Company Claims/Interests who
meets the requirements of Section 8.01.

        “Petition Date” means the first date any of the Company Parties commences a Chapter 11
Case.

       “Plan” means the chapter 11 plan of reorganization to be filed by the Debtors in the
Chapter 11 Cases consistent with this Agreement and the Restructuring Term Sheet and otherwise
as reasonably acceptable to the Company Parties and the Required Consenting Stakeholders,
including any and all exhibits annexes and schedules thereto.

       “Plan Effective Date” means the date of the occurrence of the “Effective Date” of the Plan
according to its terms.

       “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Debtors with the Bankruptcy Court.

        “Post-Emergence Incentive Plan Documents” means all documentation with respect to
any post-emergence management incentive plan, including the Management Incentive Plan,
which, for the avoidance of doubt, does not include the Employee Benefits Programs (as defined
in the Restructuring Term Sheet).

        “Qualified Marketmaker” means an entity that (a) holds itself out to the public or the
applicable private markets as standing ready in the ordinary course of business to purchase from
customers and sell to customers Company Claims/Interests (or enter with customers into long and
short positions in Company Claims/Interests), in its capacity as a dealer or market maker in
Company Claims/Interests and (b) is, in fact, regularly in the business of making a market in claims
against issuers or borrowers (including debt securities or other debt).


                                                 5
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 36 of 274



       “Rent Deferral Motion” means a motion seeking an order from the Bankruptcy Court
extending the time for performance of the Debtors’ obligations arising under unexpired non-
residential real property leases to the date that is at least sixty (60) days after the Petition Date.

        “Reorganized Ascena” means either (a) Ascena Topco, or any successor thereto, as
reorganized pursuant to and under the Plan or (b) a new corporation or limited liability company
that may be formed or caused to be formed by the Debtors to, among other things, directly or
indirectly acquire substantially all of the assets and/or stock of the Debtors and issue the New
Common Stock to be distributed or sold pursuant to the Plan.

       “Required Consenting Stakeholders” means, as of the relevant date, Initial Consenting
Stakeholders holding at least 50.01% of the aggregate outstanding principal amount of the Term
Loan Claims that are held by the Initial Consenting Stakeholders.

       “Restructuring Term Sheet” has the meaning set forth in the recitals to this Agreement.

       “Restructuring Transactions” has the meaning set forth in the recitals to this Agreement.

       “Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.

       “Securities Act” means the Securities Act of 1933, as amended.

       “Solicitation Materials” means any materials related to the solicitation of votes for the
Plan pursuant to sections 1123, 1126, and 1143 of the Bankruptcy Code.

      “Term Loan Claims” means any Claims arising under, related to, or on account of the
Term Loan Credit Agreement.

       “Term Loan Credit Agreement” means the Term Credit Agreement, dated as of
August 21, 2015, as it may be amended, restated, supplemented or otherwise modified, among
Ascena TopCo, AnnTaylor Retail, Inc., the lenders party thereto, and Goldman Sachs Bank USA,
as administrative agent.

        “Termination Date” means the date on which termination of this Agreement as to a Party
is effective in accordance with Sections 11.01, 11.02, 11.03, 11.04 or 11.05.

        “Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer, hypothecate,
participate, donate or otherwise encumber or dispose of, directly or indirectly (including through
derivatives, options, swaps, pledges, forward sales or other transactions).

       “Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement and substantially in
the form attached hereto as Exhibit F.

       “Whiteford Taylor” means Whiteford, Taylor & Preston LLP, as local counsel to the
Lender Group.

       1.02.   Interpretation. For purposes of this Agreement:


                                                  6
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                                  Document     Page 37 of 274



        (a)    in the appropriate context, each term, whether stated in the singular or the plural,
shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or
neuter gender shall include the masculine, feminine, and the neuter gender;

        (b)    capitalized terms defined only in the plural or singular form shall nonetheless have
their defined meanings when used in the opposite form;

        (c)     unless otherwise specified, any reference herein to a contract, lease, instrument,
release, indenture, or other agreement or document being in a particular form or on particular terms
and conditions means that such document shall be substantially in such form or substantially on
such terms and conditions;

        (d)     unless otherwise specified, any reference herein to an existing document, schedule,
or exhibit shall mean such document, schedule, or exhibit, as it may have been or may be amended,
restated, supplemented, or otherwise modified from time to time; provided that any capitalized
terms herein which are defined with reference to another agreement, are defined with reference to
such other agreement as of the date of this Agreement, without giving effect to any termination of
such other agreement or amendments to such capitalized terms in any such other agreement
following the date hereof;

       (e)      unless otherwise specified, all references herein to “Sections” are references to
Sections of this Agreement;

        (f)     the words “herein,” “hereof,” and “hereto” refer to this Agreement in its entirety
rather than to any particular portion of this Agreement;

       (g)      captions and headings to Sections are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of this Agreement;

        (h)      references to “shareholders,” “directors,” and/or “officers” shall also include
“members” and/or “managers,” as applicable, as such terms are defined under the applicable
limited liability company Laws;

       (i)     the use of “include” or “including” is without limitation, whether stated or not; and

       (j)    the phrase “counsel to the Consenting Stakeholders” refers in this Agreement to
each counsel specified in Section 13.11 other than counsel to the Company Parties.

Section 2.      Effectiveness of this Agreement. This Agreement shall become effective and
binding upon each of the Parties at 12:00 a.m., prevailing Eastern Standard Time, on the
Agreement Effective Date, which is the date on which all of the following conditions have been
satisfied or waived in accordance with this Agreement:

       (a)     each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the other Parties;




                                                 7
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01            Desc Main
                                  Document     Page 38 of 274



      (b)    holders of at least two-thirds of the aggregate outstanding principal amount of the
Term Loan Claims shall have executed and delivered counterpart signature pages of this
Agreement; and

        (c)     counsel to the Company Parties shall have given notice to counsel to the Consenting
Stakeholders in the manner set forth in Section 13.11 hereof (by email or otherwise) that the other
conditions to the Agreement Effective Date set forth in this Section 2 have occurred, which notice
shall be promptly following the occurrence of such other conditions.

Section 3.     Definitive Documents.

        3.01. The Definitive Documents governing the Restructuring Transactions shall include
the following: (A) the Plan; (B) the Confirmation Order; (C) the Disclosure Statement; (D) the
order of the Bankruptcy Court approving the Disclosure Statement and the other Solicitation
Materials; (E) the Plan Supplement; (F) the Cash Collateral Order; (G) the DIP Financing Order;
(H) the Exit Facility Documents; (I) the New Corporate Governance Documents; (J) the Post-
Emergence Incentive Plan Documents; (K) any new employee incentive plan or employee
retention plan entered into by the Company Parties after the Agreement Effective Date; (L) any
new material employment, consulting, or similar agreements entered into by the Company Parties
after the Agreement Effective Date; (M) any disclosure documents related to the issuance of the
New Common Stock; and (N) all material pleadings filed by the Company Parties in connection
with the Chapter 11 Cases (or related orders), including the First Day Pleadings and all orders
sought pursuant thereto.

        3.02. The Definitive Documents not executed or in a form attached to this Agreement as
of the Execution Date remain subject to negotiation and completion. Upon completion, the
Definitive Documents and every other document, deed, agreement, filing, notification, letter or
instrument related to the Restructuring Transactions shall contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this Agreement, as they
may be modified, amended, or supplemented in accordance with Section 12. Further, subject to
and without limiting any additional consent or approval rights of the Parties specified elsewhere
in this Agreement, the Definitive Documents not executed or in a form attached to this Agreement
as of the Execution Date shall otherwise be in form and substance reasonably acceptable to the
Company Parties and the Required Consenting Stakeholders; provided that the New Corporate
Governance Documents and Post-Emergence Incentive Plan Documents shall be acceptable to the
Required Consenting Stakeholders and reasonably acceptable to the Company Parties.

Section 4.     Commitments of the Consenting Stakeholders.

       4.01.   General Commitments, Forbearances, and Waivers.

       (a)    During the Agreement Effective Period, subject to Section 4.03 of this Agreement,
each Consenting Stakeholder agrees, in respect of all of its Company Claims/Interests, to:

               (i)    support the Restructuring Transactions as contemplated by this Agreement
and use commercially reasonable efforts to vote and exercise any powers or rights available to it
(including in any board, shareholders’, or creditors’ meeting or in any process requiring voting or



                                                8
Case 20-33129-KRH          Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                   Document     Page 39 of 274



approval to which they are legally entitled to participate) in each case in favor of any matter
requiring approval to the extent necessary to implement the Restructuring Transactions;

              (ii)   support use of cash collateral by the Debtors during the pendency of the
Chapter 11 Cases on the terms set forth in the Cash Collateral Order or the DIP Financing Order;

            (iii)  support entry into the DIP ABL Facility on the terms set forth in the ABL
Commitment Letter;

            (iv)    support entry into the DIP Term Facility on the terms set forth in the
Backstop Commitment Letter and take all other applicable actions required by the Backstop
Commitment Letter, including the funding of any backstop commitments on the terms set forth
therein;

               (v)    support entry into the Exit Facilities on the terms set forth in the Exit
Facility Term Sheet and take all other applicable actions required by the Exit Facility Term Sheet;

              (vi)    use commercially reasonable efforts to cooperate with the Company Parties,
subject to applicable Laws and at the Company Parties’ sole cost and expense, in obtaining
additional support for the Restructuring Transactions from the Company Parties’ other
stakeholders;

               (vii) give any notice, order, instruction, or direction to the applicable Agents
necessary to give effect to the Restructuring Transactions; and

                 (viii) negotiate in good faith and use commercially reasonable efforts to execute
and implement, as applicable, the Definitive Documents that are consistent with this Agreement
to which it is required to be a party or for which its consent is required.

        (b)     During the Agreement Effective Period, each Consenting Stakeholder agrees, in
respect of all of its Company Claims/Interests, that it shall not directly or indirectly:

                (i)    object to, delay, impede, or take any other action that is reasonably likely to
interfere with acceptance, implementation, or consummation of the Restructuring Transactions;

                (ii)    object to, delay, impede, or take any other action that is reasonably likely to
interfere with use of cash collateral by the Debtors during the pendency of the Chapter 11 Cases
on the terms set forth in the Cash Collateral Order, entry into or performance under the DIP ABL
Facility on the terms set forth in the ABL Commitment Letter, or entry into, performance under,
or syndication of the DIP Term Facility on the terms set forth in the Backstop Commitment Letter;

               (iii)   propose, file, support, solicit, or vote for any Alternative Restructuring
Proposal; provided, for the avoidance of doubt, that nothing in this Section 4.01(b)(iii) shall limit
the consultation and approval rights of Consenting Stakeholders set forth in Section 6.01(k) of this
Agreement; provided, further, that a Consenting Stakeholder may propose an Alternative
Restructuring Proposal to the Company Parties in connection with Section 6.01(k) of this
Agreement if such Consenting Stakeholder provides notice of its intent to propose such Alternative



                                                  9
Case 20-33129-KRH          Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                                   Document     Page 40 of 274



Restructuring Proposal (including the terms thereof) to each Initial Consenting Stakeholder at least
five (5) Business Days in advance of such proposal;

                (iv)    file or have filed on its behalf any motion, pleading, or other document
(including any modifications or amendments thereof) with the Bankruptcy Court or any other court
that, in whole or in part, is not materially consistent with this Agreement or the Plan;

                 (v)      initiate, or have initiated on its behalf, any litigation or proceeding of any
kind against any Company Party or the other Parties in violation of this Agreement with respect to
the Chapter 11 Cases, this Agreement, or the Restructuring Transactions other than to enforce this
Agreement or any Definitive Document or as otherwise permitted under this Agreement; provided
that any Consenting Stakeholder may file motions, pleadings or other documents with the
Bankruptcy Court or any other court (including any modifications or amendments thereof) with
respect to its or their rights under any Definitive Document and relating to or arising from matters
and rights not specifically set forth in this Agreement, including the Restructuring Term Sheet;

              (vi)    exercise, or direct any other person to exercise, any right or remedy for the
enforcement, collection, or recovery of any Claim or Interest; or

               (vii) object to, delay, impede, or take any other action to interfere with the
Company Parties’ ownership and possession of their assets, wherever located, or interfere with the
automatic stay under section 362 of the Bankruptcy Code.

        4.02.   Commitments with Respect to Chapter 11 Cases.

        (a)     During the Agreement Effective Period, each Consenting Stakeholder that is
entitled to vote to accept or reject the Plan pursuant to its terms agrees that it shall, subject to
receipt by such Consenting Stakeholder of the Solicitation Materials, whether before or after the
commencement of the Chapter 11 Cases:

                (i)  vote each of its Company Claims/Interests to accept the Plan by delivering
its duly executed and completed ballot accepting the Plan on a timely basis following the
commencement of the solicitation of the Plan and its actual receipt of the Solicitation Materials
and the ballot;

                 (ii)    to the extent it is permitted to elect whether to opt out of any of the releases
set forth in the Plan, elect not to opt out of such releases by timely delivering its duly executed and
completed ballot(s) indicating such election; and

                 (iii)  not change, withdraw, amend, or revoke (or cause to be changed,
withdrawn, amended, or revoked) any vote or election referred to in clauses (i) and (ii) above;
provided that nothing in this Agreement shall prevent any Consenting Stakeholder from changing,
withholding, amending, or revoking (or causing the same) its vote, election, or consent with respect
to the Plan if this Agreement has been terminated in accordance with its terms.

        (b)    During the Agreement Effective Period, each Consenting Stakeholder, in respect of
each of its Company Claims/Interests, will support, and will not directly or indirectly object to,
delay, impede, or take any other action in violation of this Agreement reasonably likely to interfere


                                                   10
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 41 of 274



with any motion or other pleading or document filed by a Company Party in the Bankruptcy Court
that is consistent with this Agreement.

         4.03. Notwithstanding the foregoing, nothing in this Agreement shall: (a) require any
Consenting Stakeholder to incur any expenses, liabilities or other obligations that are not expressly
subject to reimbursement by the Company Parties pursuant to this Agreement, or agree to any
commitments, undertakings, concessions, indemnities or other arrangements that could result in
expenses, liabilities, or other obligations to any Consenting Stakeholder or its Affiliates that such
Consenting Stakeholder reasonably believes may not be reimbursed by the Company Parties
pursuant to this Agreement; (b) require any Consenting Stakeholder to provide any information
that it reasonably determines to be sensitive or confidential; provided that, for the avoidance of
doubt, each Consenting Stakeholder shall include its holdings on its signature page to this
Agreement, which signature page will be delivered to (i) other Consenting Stakeholders in a
redacted form that removes such Consenting Stakeholder’s holdings and (ii) the Company Parties
and Milbank in an unredacted form (to be hold by the Company Parties on a confidential basis and
by Milbank on a professionals’ eyes only basis); or (c) limit the right of any Party to exercise any
right or remedy provided under this Agreement, the Confirmation Order, or any other Definitive
Document. Notwithstanding the immediately preceding sentence, nothing in this Section 4.03
shall serve to limit, alter, or modify any Consenting Stakeholder’s express obligations under the
terms of this Agreement.

Section 5.      Additional Provisions Regarding the Consenting Stakeholders’ Commitments.
Notwithstanding anything in this Agreement to the contrary, nothing in this Agreement shall:
(a) affect the ability of any Consenting Stakeholder to consult with any other Consenting
Stakeholder, the Company Parties, or any other party in interest in the Chapter 11 Cases (including
any official committee and the United States Trustee); (b) impair or waive the rights of any
Consenting Stakeholder to assert or raise any objection permitted under this Agreement in
connection with the Restructuring Transactions; or (c) prevent any Consenting Stakeholder from
enforcing this Agreement or from contesting whether any matter, fact, or thing is a breach of, or
is inconsistent with, this Agreement.

Section 6.     Commitments of the Company Parties.

        6.01. Affirmative Commitments. Except as set forth in Section 7, during the Agreement
Effective Period, the Company Parties agree to:

       (a)     support and take all steps reasonably necessary or desirable to consummate the
Restructuring Transactions in accordance with this Agreement;

       (b)    support and take all steps reasonably necessary and desirable to obtain entry of the
Cash Collateral Order, the DIP Financing Order, the Disclosure Statement Order, and the
Confirmation Order;

        (c)     to the extent any legal or structural impediment arises that would prevent, hinder,
or delay the consummation of the Restructuring Transactions, take all steps reasonably necessary
or desirable to address any such impediment;




                                                 11
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 42 of 274



       (d)     use commercially reasonable efforts to obtain any and all required governmental,
regulatory and/or third-party approvals for the Restructuring Transactions;

        (e)    negotiate in good faith and use commercially reasonable efforts to execute and
deliver the Definitive Documents and any other required agreements to effectuate and consummate
the Restructuring Transactions as contemplated by this Agreement;

       (f)     use commercially reasonable efforts to seek additional support for the Restructuring
Transactions from their other material stakeholders to the extent reasonably prudent;

        (g)     (i) to the extent reasonably practicable, provide counsel to the Consenting
Stakeholders draft copies of (x) all First Day Pleadings three (3) Business Days in advance of the
Petition Date and (y) any other motions, documents and other pleadings materially affecting any
Consenting Stakeholders that the Company Parties intend to file with the Bankruptcy Court, as
applicable, three (3) Business Days in advance of the filing thereof and, (ii) without limiting any
approval rights set forth in this Agreement, consult in good faith with counsel to the Consenting
Stakeholders regarding any comments to draft copies provided pursuant to sub-clause (i);

        (h)     pay in full and in cash all of the accrued reasonable and documented fees, costs,
and expenses of the professionals and other advisors retained by the Lender Group, including such
fees, costs, and expenses of (i) Greenhill, (ii) Milbank, (iii) Whiteford Taylor, and (iv) Loyens,
and continue to pay such amounts as they come due and seek to pay such ongoing fees, costs, and
expenses in connection with the Cash Collateral Order, DIP Financing Order, or other such
appropriate order;

         (i)     timely file a formal objection to any motion filed with the Bankruptcy Court by a
third party seeking the entry of an order (i) directing the appointment of a trustee or examiner (with
expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code),
(ii) converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code,
(iii) dismissing the Chapter 11 Cases, or (iv) challenging the validity, enforceability, perfection,
or priority of, or seeking avoidance or subordination of, any portion of the Term Loan Claims, or
asserting any other cause of action against and/or with respect or relating to such Term Loan
Claims or the prepetition liens securing such Term Loan Claims;

        (j)      timely file a formal objection to any motion filed with the Bankruptcy Court by a
third party seeking the entry of an order modifying or terminating the Company Parties’ exclusive
right to file and/or solicit acceptances of a plan of reorganization, as applicable;

       (k)     (i) solicit, consider, respond to, and facilitate Alternative Restructuring Proposals
in consultation with the Required Consenting Stakeholders and (ii) pursue a Alternative
Restructuring Proposal if (A) the Required Consenting Stakeholders determine that such
Alternative Restructuring Proposal is a higher or better transaction than the Restructuring
Transactions and (B) the Alternative Restructuring Proposal is implemented under, or without
modification to the Company Parties’ and the Required Consenting Stakeholders’ obligations
under this Agreement to pursue and implement, a Plan as modified to implement or allow for such
Alternative Restructuring Proposal; provided that the structure of such Alternative Restructuring
Proposal will not preclude any Initial Consenting Stakeholder from participating in such



                                                 12
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 43 of 274



Alternative Restructuring Proposal on a pro rata basis on substantially the same terms as any other
Initial Consenting Stakeholder; and

        (l)    reasonably consult with the Required Consenting Stakeholders regarding (i) the
assumption or rejection of any executory contracts or unexpired leases, (ii) entry into any
agreement, settlement, or other arrangement with any of the landlords under the Debtors’
unexpired leases waiving, deferring, or modifying the rent payments or rent structure under such
leases, and (iii) any payments of prepetition Claims (including Claims pursuant to section
503(b)(9) of the Bankruptcy Code and lien Claims) of or agreements with the Company Parties’
vendors and provide notice and reasonably acceptable reporting to Milbank and Greenhill
regarding any of the foregoing actions, which consultation and reporting shall include weekly calls
regarding the status of the actions described in this Section 6.01(l) among the relevant employees,
advisors and consultants of the Company Parties, Milbank, Greenhill and one or more Initial
Consenting Stakeholders.

        6.02. Negative Commitments. Except as set forth in Section 7 or with the prior written
consent of the Required Consenting Stakeholders, during the Agreement Effective Period, each of
the Company Parties shall not directly or indirectly, and shall cause their respective subsidiaries
not to:

      (a)    object to, delay, impede, or take any other action to interfere with acceptance,
implementation, or consummation of the Restructuring Transactions;

        (b)     take any action that is inconsistent in any material respect with, or is intended to
frustrate or impede approval, implementation and consummation of the Restructuring Transactions
or the Plan;

      (c)     modify the Plan, in whole or in part, in a manner that is not consistent with this
Agreement in any material respect;

        (d)    file any motion, pleading, or Definitive Documents (including any modifications
or amendments thereof) with the Bankruptcy Court or any other court that, in whole or in part, is
not materially consistent with this Agreement (including the consent rights of the Consenting
Stakeholders set forth in in this Agreement as to the form and substance of such motion, pleading,
or other Definitive Document) or the Plan;

        (e)     except with respect to any transaction contemplated by the First Day Motions (on
the terms set forth in such First Day Motion and any agreement or form of agreement attached
thereto) or otherwise consented to in writing by the Initial Consenting Stakeholders prior to the
Agreement Effective Date: (i) sell (including any sale leaseback transaction), lease, mortgage,
pledge, grant, or incur any encumbrance on, or otherwise Transfer, any material properties or
material assets of the Company Parties, including any Equity Interests, other than in the ordinary
course of business; (ii) purchase, lease, or otherwise acquire (by merger, exchange, consolidation,
acquisition of stock or assets or otherwise) any material assets or material properties, other than in
the ordinary course of business; or (iii) commence any liquidation or wind down process with
respect to any of the Company Parties’ businesses or enter into any agreement or arrangement, or
modification to any agreement or arrangement, in connection therewith;



                                                 13
Case 20-33129-KRH        Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01            Desc Main
                                 Document     Page 44 of 274



        (f)     (i) enter into or amend, adopt, restate, supplement, or otherwise modify any
employee benefit, deferred compensation, incentive, retention, bonus, or other compensatory
arrangements, policies, programs, practices, plans or agreements, including offer letters,
employment agreements, consulting agreements, severance arrangements, or change in control
arrangements with or for the benefit of any of its employees that are a senior vice president or
more senior, (ii) increase the base salary, target bonus opportunity, or other benefits payable by
the Company Parties or to any of their executive officers, or (iii) make any payment to any former
Insider (as of the Agreement Effective Date) of any post-employment, retirement or similar plan
or program, severance agreement, or similar arrangement;

        (g)     assume, assume and assign, or reject executory contracts or unexpired leases;
provided that the consent of the Required Consenting Stakeholders shall not be unreasonably
withheld; provided, further, that the Company Parties shall provide four (4) Business Days’ prior
written notice of any assumption, assumption and assignment, or rejection of any executory
contract or unexpired lease, which notice shall include the analysis underlying the Company
Parties’ decision to assume, assume and assign, or reject such executory contract or unexpired
lease, including adequate information supporting such analysis and decision, and, absent written
notification during that period from Milbank or Greenhill to the Company Parties that the Required
Consenting Stakeholders do not consent, the Required Consenting Stakeholders shall be deemed
to have consented to any such assumption, assumption and assignment, or rejection;

        (h)     enter in any agreement, settlement, or other arrangement with any of the landlords
under the Debtors’ leases waiving, deferring, or modifying the rent payments or rent structure
under such leases; provided that the consent of the Required Consenting Stakeholders shall not be
unreasonably withheld; provided, further, that the Company Parties shall provide four (4) Business
Days’ prior written notice of any such agreement, settlement, or other arrangement, which notice
shall include the analysis underlying the Company Parties’ decision to enter into such agreement,
settlement, or other arrangement, including adequate information supporting such analysis and
decision, and, absent written notification during that period from Milbank or Greenhill to the
Company Parties that the Required Consenting Stakeholders do not consent, the Required
Consenting Stakeholder shall be deemed to have consented to any such agreement, settlement, or
other arrangement; or

       (i)     pay any prepetition Claim (including Claims pursuant to section 503(b)(9) of the
Bankruptcy Code and lien Claims) held by any of the Company Parties’ vendors except in
compliance with the First Day Motions and only to the extent that the Company Parties have (i)
made commercially reasonable efforts to require such vendor to execute a trade agreement
providing for the continuity of goods and services to the Debtors or Reorganized Debtors, as
applicable, on terms reasonably acceptable to the Required Consenting Stakeholders (as
determined in accordance with the consultation, notice, and consent procedures referenced in the
following clause (ii)), and (ii) provided notice of such payment to one or more Initial Consenting
Stakeholders pursuant to consultation, notice, and consent procedures to be agreed between the
Company Parties and the Required Consenting Stakeholders.

       6.03. Except with the prior written consent of the Required Consenting Stakeholders,
during the Agreement Effective Period, neither of the LuxCo Entities shall incur any material



                                               14
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 45 of 274



obligations to any third party or otherwise lease, mortgage, pledge, grant, or incur any
encumbrance on, or otherwise Transfer, any material asset.

Section 7.     Additional Provisions Regarding Company Parties’ Commitments.

        7.01. Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Company Party or the board of directors, board of managers, or similar
governing body of a Company Party, after consulting with counsel, to take any action or to refrain
from taking any action with respect to the Restructuring Transactions to the extent taking or failing
to take such action would be inconsistent with applicable Law or its fiduciary obligations under
applicable Law, and any such action or inaction pursuant to this Section 7.01 shall not be deemed
to constitute a breach of this Agreement (other than a failure to comply with this Section 7);
provided that the Company Parties shall notify counsel to the Consenting Stakeholders in writing
promptly in the event of any such determination (and in any event no later than two (2) Business
Days following such determination).

        7.02. Notwithstanding anything to the contrary in this Agreement (but subject to
Section 7.01), each Company Party and their respective directors, officers, employees, investment
bankers, attorneys, accountants, consultants, and other advisors or representatives shall have the
rights to: (a) consider, respond to, and facilitate Alternative Restructuring Proposals; (b) provide
access to non-public information concerning any Company Party to any Entity or enter into
Confidentiality Agreements or nondisclosure agreements with any Entity; (c) maintain or continue
discussions or negotiations with respect to Alternative Restructuring Proposals; (d) otherwise
cooperate with, assist, participate in, or facilitate any inquiries, proposals, discussions, or
negotiation of Alternative Restructuring Proposals; and (e) enter into or continue discussions or
negotiations with holders of Claims or Equity Interests (including any Consenting Stakeholder),
any other party in interest in the Chapter 11 Cases (including any official committee and the United
States Trustee), or any other Entity regarding the Restructuring Transactions or Alternative
Restructuring Proposals; provided that the Company Parties shall (x) provide a copy of any written
Alternative Restructuring Proposal (and notice of, and a written summary of, any oral Alternative
Restructuring Proposal) within two (2) Business Days of the Company Parties’ or their advisors’
receipt of such Alternative Restructuring Proposal to Greenhill and Milbank and (y) provide such
information to Milbank as reasonably requested by the Lender Group or as necessary to keep the
Lender Group reasonably informed as to the status and substance of such discussions.

        7.03. Nothing in this Agreement shall: (a) impair or waive the rights of any Company
Party to assert or raise any objection permitted under this Agreement in connection with the
Restructuring Transactions; or (b) prevent any Company Party from enforcing this Agreement or
contesting whether any matter, fact, or thing is a breach of, or is inconsistent with, this Agreement.

Section 8.     Transfer of Interests and Securities.

        8.01. During the Agreement Effective Period, no Consenting Stakeholder shall Transfer
any ownership (including any beneficial ownership as defined in the Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of any Company Claims/Interests to any affiliated
or unaffiliated party, including any party in which it may hold a direct or indirect beneficial
interest, unless:


                                                 15
Case 20-33129-KRH          Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                   Document     Page 46 of 274



        (a)     such Transfer is made on or prior to the date that is at least two (2) Business Days
prior to the Plan Effective Date;

        (b)    prior to the funding of the DIP Term Facility, in the case of a Transfer (other than
by participation) of Term Loan Claims by a Consenting Stakeholder with a commitment to fund
New Money DIP Loans (as defined in the Backstop Commitment Letter), such Consenting
Stakeholder retains Term Loan Claims in an amount equal to or greater than its allocation of Roll-
Up DIP Loans (as defined in the Backstop Commitment Letter); and

         (c)      (i) the transferee executes and delivers to counsel to the Company Parties and
Milbank, at or before the time of the proposed Transfer, a Transfer Agreement; (ii) the transferee
is a Consenting Stakeholder; or (iii) the transferee is an entity that is acting in its capacity as a
Qualified Marketmaker, provided that (x) any subsequent Transfer by such Qualified Marketmaker
of the right, title, or interest in such Company Claims/Interests is to a transferee that is or becomes
a Consenting Stakeholder at the time of such Transfer and (y) the Qualified Marketmaker complies
with Section 8.05 hereof.

        8.02. Upon compliance with the requirements of Section 8.01, the transferor shall be
deemed to relinquish its rights (and be released from its obligations) under this Agreement to the
extent of the rights and obligations in respect of such transferred Company Claims/Interests. Any
Transfer in violation of Section 8.01 shall be void ab initio.

       8.03. This Agreement shall in no way be construed to preclude the Consenting
Stakeholders from acquiring additional Company Claims/Interests; provided that such additional
Company Claims/Interests shall automatically and immediately upon acquisition by a Consenting
Stakeholder be deemed subject to the terms of this Agreement (regardless of when or whether
notice of such acquisition is given to counsel to the Company Parties or counsel to the other
Consenting Stakeholders).

       8.04. This Section 8 shall not impose any obligation on any Company Party to issue any
“cleansing letter” or otherwise publicly disclose information for the purpose of enabling a
Consenting Stakeholder to Transfer any of its Company Claims/Interests. Notwithstanding
anything to the contrary herein, to the extent a Company Party and another Party have entered into
a Confidentiality Agreement, the terms of such Confidentiality Agreement shall continue to apply
and remain in full force and effect according to its terms, and this Agreement does not supersede
any rights or obligations otherwise arising under such Confidentiality Agreement.

        8.05. Notwithstanding Section 8.01, a Qualified Marketmaker that acquires any
Company Claims/Interests with the purpose and intent of acting as a Qualified Marketmaker for
such Company Claims/Interests shall not be required to execute and deliver a Transfer Agreement
in respect of such Company Claims/Interests if (i) such Qualified Marketmaker subsequently
transfers such Company Claims/Interests (by purchase, sale assignment, participation, or
otherwise) within five (5) Business Days of its acquisition to a transferee that is an entity that is
not an affiliate, affiliated fund, or affiliated entity with a common investment advisor; (ii) the
transferee otherwise is a Permitted Transferee under Section 8.01; and (iii) the Transfer otherwise
is a Permitted Transfer under Section 8.01. To the extent that a Consenting Stakeholder is acting
in its capacity as a Qualified Marketmaker, it may Transfer (by purchase, sale, assignment,


                                                  16
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 47 of 274



participation, or otherwise) any right, title or interests in Company Claims/Interests that the
Qualified Marketmaker acquires from a holder of the Company Claims/Interests who is not a
Consenting Stakeholder without the requirement that the transferee be a Permitted Transferee.

        8.06. Notwithstanding anything to the contrary in this Section 8, the restrictions on
Transfer set forth in this Section 8 shall not apply to the grant of any liens or encumbrances on any
claims and interests in favor of a bank or broker-dealer holding custody of such claims and interests
in the ordinary course of business and which lien or encumbrance is released upon the Transfer of
such claims and interests.

       8.07. The Company Parties will provide notice of any Transfer Agreement received
pursuant to Section 8.01(c)(i) (which notice shall include the amount and type of Company
Claims/Interests Transferred pursuant to such Transfer Agreement) to Milbank by the later of (i)
close of business on the second Business Day following the effective date of such Transfer
Agreement and (ii) the close of business on the second Business Day after the Company Parties
receive notice of any such Transfer Agreement.

        8.08. Each Consenting Stakeholder shall promptly provide Milbank and/or the Company
Parties with information concerning its then-current holdings upon reasonable request from
Milbank or the Company Parties.

Section 9.    Representations and Warranties of Consenting Stakeholders. Each Consenting
Stakeholder severally, and not jointly, represents and warrants that, as of the date such Consenting
Stakeholder executes and delivers this Agreement and as of the Plan Effective Date:

       (a)     it is (or upon the settlement of unsettled trades, will be) the beneficial or record
owner of the face amount of the Company Claims/Interests reflected in such Consenting
Stakeholder’s signature page to this Agreement, Joinder, or Transfer Agreement, as applicable (as
may be updated pursuant to Section 8) (the “Disclosed Interests”) or is the nominee, investment
manager, or advisor for beneficial holders of the Disclosed Interests;

        (b)    it has (or upon the settlement of unsettled trades, will have) the full power and
authority to act on behalf of, vote and consent to matters concerning, such Company
Claims/Interests;

        (c)    such Company Claims/Interests are free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of first refusal, or other
limitation on disposition, transfer, or encumbrances of any kind, that would materially and
adversely affect in any way such Consenting Stakeholder’s ability to perform any of its obligations
under this Agreement at the time such obligations are required to be performed;

       (d)   it has (or upon the settlement of unsettled trades, will have) the full power to vote,
approve changes to, and transfer all of its Company Claims/Interests as contemplated by this
Agreement subject to applicable Law; and

        (e)     solely with respect to holders of Company Claims/Interests, (i) it is either (A) a
qualified institutional buyer as defined in Rule 144A of the Securities Act, (B) not a U.S. person
(as defined in Regulation S of the Securities Act), or (C) an institutional accredited investor


                                                 17
Case 20-33129-KRH          Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                   Document     Page 48 of 274



(as defined in the Rules), and (ii) any securities acquired by the Consenting Stakeholder in
connection with the Restructuring Transactions will have been acquired for investment and not
with a view to distribution or resale in violation of the Securities Act.

Section 10. Mutual Representations, Warranties, and Covenants. Each of the Parties
represents, warrants, and covenants to each other Party, as of the date such Party executed and
delivers this Agreement and as of the Plan Effective Date:

        (a)     it is validly existing and in good standing under the Laws of the state of its
organization, and this Agreement is a legal, valid, and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may be limited by
applicable Laws relating to or limiting creditors’ rights generally or by equitable principles relating
to enforceability;

       (b)    except as expressly provided in this Agreement, the Plan, and the Bankruptcy Code,
no consent or approval is required by any other person or entity in order for it to effectuate the
Restructuring Transactions contemplated by, and perform its respective obligations under, this
Agreement;

        (c)     the entry into and performance by it of, and the transactions contemplated by, this
Agreement do not, and will not, conflict in any material respect with any Law or regulation
applicable to it or with any of its articles of association, memorandum of association or other
constitutional documents;

        (d)     except as expressly provided in this Agreement, it has (or will have, at the relevant
time) all requisite corporate or other power and authority to enter into, execute, and deliver this
Agreement and to effectuate the Restructuring Transactions contemplated by, and perform its
respective obligations under, this Agreement; and

         (e)   except as expressly provided by this Agreement, it is not party to any restructuring
or similar agreements or arrangements with the other Parties that have not been disclosed to all
Parties.

Section 11.    Termination Events.

        11.01. Consenting Stakeholder Termination Events. This Agreement may be terminated
by the Required Consenting Stakeholders by the delivery to the Company Parties of a written
notice in accordance with Section 13.11 hereof upon the occurrence of the following events:

       (a)     the Petition Date has not occurred by 11:59 p.m. (Eastern Time) on July 23, 2020;

        (b)      the Debtors have not filed the Rent Deferral Motion with the Bankruptcy Court by
the date that is three (3) calendar days after the Petition Date

        (c)     the Bankruptcy Court has not entered the Cash Collateral Order on an interim basis
by the date that is five (5) Business Days after the Petition Date;




                                                  18
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 49 of 274



        (d)      the Bankruptcy Court has not entered the DIP Financing Order on a final basis by
the date that is thirty-five (35) calendar days after the Petition Date;

         (e)     the Bankruptcy Court has not entered the Disclosure Statement Order by the date
that is sixty (60) calendar days after the Petition Date;

        (f)     solicitation of the Plan has not commenced by the date that is seventy (70) calendar
days after the Petition Date;

       (g)    the Bankruptcy Court has not entered the Confirmation Order by the date that is
one hundred ten (110) calendar days after the Petition Date;

       (h)     the Plan Effective Date has not occurred by the date that is one hundred thirty (130)
calendar days after the Petition Date;

        (i)     the breach in any material respect by a Company Party of any of the representations,
warranties, or covenants of the Company Parties set forth in this Agreement that (i) is adverse to
the Consenting Stakeholders seeking termination pursuant to this provision and (ii) remains
uncured for ten (10) Business Days after such terminating Consenting Stakeholders transmit a
written notice in accordance with Section 13.11 hereof detailing any such breach;

        (j)     the DIP ABL Facility (as applicable) is terminated and accelerated in accordance
with its terms;

        (k)    the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, including the Bankruptcy Court, of any final, non-appealable
ruling or order that (i) enjoins the consummation of a material portion of the Restructuring
Transactions and (ii) remains in effect for fifteen (15) Business Days after such terminating
Consenting Stakeholders transmit a written notice in accordance with Section 13.11 hereof
detailing any such issuance; provided that this termination right may not be exercised by any Party
that sought or requested such ruling or order in contravention of any obligation set out in this
Agreement;

       (l)    the Bankruptcy Court enters an order denying confirmation of the Plan or the
Confirmation Order is reversed or vacated;

        (m)    the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order (without the prior written consent of the
Required Consenting Stakeholders, not to be unreasonably withheld), (i) dismissing any of the
Chapter 11 Cases, (ii) converting one or more of the Chapter 11 Cases to a case under chapter 7
of the Bankruptcy Code, or (iii) appointing an examiner with expanded powers beyond those set
forth in sections 1106(a)(3) and (4) of the Bankruptcy Code or a trustee in one or more of the
Chapter 11 Cases;

       (n)     any Company Party (i) files, waives, amends or modifies, or files a pleading seeking
approval of any Definitive Document or authority to waive, amend or modify any Definitive
Document (including any waiver of any term or condition therein) in a manner that is materially
inconsistent with, or constitutes a material breach of, this Agreement (including with respect to the


                                                 19
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 50 of 274



consent rights afforded the Consenting Stakeholders under this Agreement), without the prior
written consent of the Required Consenting Stakeholders, (ii) withdraws the Plan without the prior
consent of the Required Consenting Stakeholders, or (iii) publicly announces its intention to take
any such acts listed in the foregoing clause (i) or (ii), in the case of each of the foregoing clauses
(i) through (iii), which remains uncured (to the extent curable) for five (5) Business Days after
such terminating Consenting Stakeholders transmit a written notice in accordance with
Section 15.10 of this Agreement detailing any of the foregoing;

        (o)     any Company Party files or supports another party in filing (i) a motion or pleading
challenging the amount, validity, or priority of any claims held by any Consenting Stakeholder
against the Company Parties (or any liens securing such claims) or (ii) a motion or pleading
asserting (or seeking standing to assert) any purported claims or causes of action against any of
the Consenting Stakeholders;

        (p)    the Bankruptcy Court grants relief that is materially inconsistent with this
Agreement or the Plan (in each case, with such amendments and modifications as have been
effected in accordance with the terms hereof);

        (q)     any Company Party files, proposes, or otherwise supports any plan of liquidation,
asset sale of all or substantially all of a Company Party’s assets or plan of reorganization other
than the Plan;

         (r)     the Bankruptcy Court enters an order terminating the Debtors’ exclusive right to
file or solicit acceptances of a plan of reorganization (including the Plan); or

       (s)     any court of competent jurisdiction has entered a final, non-appealable judgment or
order declaring this Agreement to be unenforceable.

       11.02. Company Party Termination Events. Any Company Party may terminate this
Agreement as to all Parties upon prior written notice to all Parties in accordance with Section 13.11
hereof upon the occurrence of any of the following events:

        (a)     the breach in any material respect by one or more of the Consenting Stakeholders
of any provision set forth in this Agreement and (i) such breach remains uncured for a period of
fifteen (15) Business Days after the receipt by the Consenting Stakeholders of notice of such
breach and (ii) the non-breaching Consenting Stakeholders no longer collectively beneficially own
or control at least two-thirds of the aggregate principal amount of Term Loan Claims;

       (b)    the board of directors, board of managers, or such similar governing body of any
Company Party determines, after consulting with counsel, (i) that proceeding with any of the
Restructuring Transactions would be inconsistent with the exercise of its fiduciary duties or
applicable Law or (ii) in the exercise of its fiduciary duties, to pursue an Alternative Restructuring
Proposal;

       (c)    the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, including the Bankruptcy Court, of any final, non-appealable
ruling or order that (i) enjoins the consummation of a material portion of the Restructuring
Transactions and (ii) remains in effect for fifteen (15) Business Days after the terminating


                                                 20
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                                  Document     Page 51 of 274



Company Party transmits a written notice in accordance with Section 13.11 hereof detailing any
such issuance; provided that this termination right shall not apply to or be exercised by any
Company Party that sought or requested such ruling or order in contravention of any obligation or
restriction set out in this Agreement; or

       (d)     the Bankruptcy Court enters an order denying confirmation of the Plan.

      11.03. Mutual Termination. This Agreement, and the obligations of all Parties hereunder,
may be terminated by mutual written agreement among all of the following: (a) the Required
Consenting Stakeholders; and (b) each Company Party.

       11.04. Individual Termination. Any individual Consenting Stakeholder may terminate
this Agreement, as to itself only, by the delivery to the Company Parties of a written notice in
accordance with Section 13.11 hereof if (a) the Plan Effective Date has not occurred by the Outside
Date or (b) Section 11.01(o) is breached by any Company Party with respect to such Consenting
Stakeholder.

        11.05. Automatic Termination. This Agreement shall terminate automatically without any
further required action or notice immediately after the Plan Effective Date.

        11.06. Effect of Termination. Upon the occurrence of a Termination Date as to a Party,
this Agreement shall be of no further force and effect as to such Party and each Party subject to
such termination shall be released from its commitments, undertakings, and agreements under or
related to this Agreement and shall have the rights and remedies that it would have had, had it not
entered into this Agreement, and shall be entitled to take all actions, whether with respect to the
Restructuring Transactions or otherwise, that it would have been entitled to take had it not entered
into this Agreement, including with respect to any and all Claims or causes of action. Upon the
occurrence of a Termination Date prior to the Confirmation Order being entered by a Bankruptcy
Court, any and all consents, agreements, undertakings, waivers, forbearances, votes or ballots
tendered by the Parties subject to such termination before a Termination Date shall be deemed, for
all purposes, to be null and void from the first instance and shall not be considered or otherwise
used in any manner by the Parties in connection with the Restructuring Transactions and this
Agreement or otherwise; provided any Consenting Stakeholder withdrawing or changing its vote
pursuant to this Section 11.06 shall promptly provide written notice of such withdrawal or change
to each other Party to this Agreement and, if such withdrawal or change occurs on or after the
Petition Date, file notice of such withdrawal or change with the Bankruptcy Court. Nothing in this
Agreement shall be construed as prohibiting a Company Party or any of the Consenting
Stakeholders from contesting whether any such termination is in accordance with its terms or to
seek enforcement of any rights under this Agreement that arose or existed before a Termination
Date. Except as expressly provided in this Agreement, nothing herein is intended to, or does, in
any manner waive, limit, impair, or restrict (a) any right of any Company Party or the ability of
any Company Party to protect and reserve its rights (including rights under this Agreement),
remedies, and interests, including its claims against any Consenting Stakeholder, and (b) any right
of any Consenting Stakeholder, or the ability of any Consenting Stakeholder, to protect and
preserve its rights (including rights under this Agreement), remedies, and interests, including its
claims against any Company Party or Consenting Stakeholder. No purported termination of this
Agreement shall be effective under this Section 11.06 or otherwise if the Party seeking to terminate


                                                21
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 52 of 274



this Agreement is in material breach of this Agreement, except a termination pursuant to
Section 11.02(b) or Section 11.02(d). Nothing in this Section 11.06 shall restrict any Company
Party’s right to terminate this Agreement in accordance with Section 11.02(b).

Section 12.    Amendments and Waivers.

       (a)    This Agreement may not be modified, amended, or supplemented, and no condition
or requirement of this Agreement may be waived, in any manner except in accordance with this
Section 12.

        (b)     This Agreement may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, in a writing signed by: (a) each Company Party
and (b) the Required Consenting Stakeholders; provided that if the proposed modification,
amendment, waiver, or supplement has a material, disproportionate, and adverse effect on any of
the Company Claims/Interests held by a Consenting Stakeholder, then the consent of each such
affected Consenting Stakeholder shall also be required to effectuate such modification,
amendment, waiver or supplement; provided, further, that (i) any modification, amendment, or
supplement to the definition of “Outside Date” shall not be binding on any Consenting Stakeholder
that has not provided its prior written consent to such amendment, (ii) any modification,
amendment, or supplement to the definition of “Required Consenting Stakeholders” shall require
the prior written consent of each Consenting Stakeholder, (iii) any modification, amendment, or
supplement to Section 11.04 hereof shall require the prior written consent of each Consenting
Stakeholder, (iv) any modification, amendment, or supplement to Section 4.03 shall not be binding
on any Consenting Stakeholder that has not provided its prior written consent to such amendment,
and (v) any modification, amendment or supplement to this Section 12 shall require the prior
written consent of each Consenting Stakeholder.

      (c)     Any proposed modification, amendment, waiver or supplement that does not
comply with this Section 12 shall be ineffective and void ab initio.

       (d)     The waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a waiver of any other
or subsequent breach. No failure on the part of any Party to exercise, and no delay in exercising,
any right, power or remedy under this Agreement shall operate as a waiver of any such right, power
or remedy or any provision of this Agreement, nor shall any single or partial exercise of such right,
power or remedy by such Party preclude any other or further exercise of such right, power or
remedy or the exercise of any other right, power or remedy. All remedies under this Agreement
are cumulative and are not exclusive of any other remedies provided by Law.

Section 13.    Miscellaneous.

        13.01. Acknowledgement. Notwithstanding any other provision herein, this Agreement is
not and shall not be deemed to be an offer with respect to any securities or solicitation of votes for
the acceptance of a plan of reorganization for purposes of sections 1125 and 1126 of the
Bankruptcy Code or otherwise. Any such offer or solicitation will be made only in compliance
with all applicable securities Laws, provisions of the Bankruptcy Code, and/or other applicable
Law.



                                                 22
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                                  Document     Page 53 of 274



        13.02. Tax Matters. The Parties will work together in good faith to structure and
implement the Restructuring Transactions in a tax efficient manner; provided that such tax
structure shall be reasonably acceptable to the Required Consenting Stakeholders and the
Company Parties.

        13.03. Exhibits Incorporated by Reference; Conflicts. Each of the exhibits, annexes,
signatures pages, and schedules attached hereto is expressly incorporated herein and made a part
of this Agreement, and all references to this Agreement shall include such exhibits, annexes, and
schedules. In the event of any inconsistency between this Agreement (without reference to the
exhibits, annexes, and schedules hereto) and the exhibits, annexes, and schedules hereto, this
Agreement (without reference to the exhibits, annexes, and schedules thereto) shall govern.

        13.04. Further Assurances. Subject to the other terms of this Agreement, the Parties agree
to execute and deliver such other instruments and perform such acts, in addition to the matters
herein specified, as may be reasonably appropriate or necessary, or as may be required by order of
the Bankruptcy Court, from time to time, to effectuate the Restructuring Transactions, as
applicable.

        13.05. Complete Agreement. Except as otherwise explicitly provided herein, this
Agreement constitutes the entire agreement among the Parties with respect to the subject matter
hereof and supersedes all prior agreements, oral or written, among the Parties with respect thereto,
other than any Confidentiality Agreement.

        13.06. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
FORUM. EXCEPT TO THE EXTENT SUPERSEDED BY FEDERAL BANKRUPTCY LAW,
THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF. Each Party hereto agrees that it shall bring any
action or proceeding in respect of any claim arising out of or related to this Agreement, to the
extent possible, in the Bankruptcy Court, and solely in connection with claims arising under this
Agreement: (a) irrevocably submits to the exclusive jurisdiction of the Bankruptcy Court;
(b) waives any objection to laying venue in any such action or proceeding in the Bankruptcy Court;
and (c) waives any objection that the Bankruptcy Court is an inconvenient forum or does not have
jurisdiction over any Party hereto.

      13.07. TRIAL BY JURY WAIVER. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

        13.08. Execution of Agreement. This Agreement may be executed and delivered in any
number of counterparts and by way of electronic signature and delivery, each such counterpart,
when executed and delivered, shall be deemed an original, and all of which together shall constitute
the same agreement. Except as expressly provided in this Agreement, each individual executing
this Agreement on behalf of a Party has been duly authorized and empowered to execute and
deliver this Agreement on behalf of said Party.


                                                23
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01            Desc Main
                                  Document     Page 54 of 274



        13.09. Rules of Construction. This Agreement is the product of negotiations among the
Company Parties and the Consenting Stakeholders, and in the enforcement or interpretation hereof,
is to be interpreted in a neutral manner, and any presumption with regard to interpretation for or
against any Party by reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation hereof. The Company
Parties and the Consenting Stakeholders were each represented by counsel during the negotiations
and drafting of this Agreement and continue to be represented by counsel.

        13.10. Successors and Assigns; Third Parties. This Agreement is intended to bind and
inure to the benefit of the Parties and their respective successors and permitted assigns, as
applicable. There are no third party beneficiaries under this Agreement, and the rights or
obligations of any Party under this Agreement may not be assigned, delegated, or transferred to
any other person or entity.

       13.11. Notices. All notices hereunder shall be deemed given if in writing and delivered,
by electronic mail, courier, or registered or certified mail (return receipt requested), to the
following addresses (or at such other addresses as shall be specified by like notice):

       (a)     if to a Company Party, to:

               Ascena Retail Group, Inc.
               933 MacArthur Boulevard
               Mahwah, New Jersey 07430
               Attn: Michael Veitenheimer
               Email: michael.veitenheimer@ascenaretail.com

               with copies to:

               Kirkland & Ellis LLP
               601 Lexington Avenue
               New York, NY 10022
               Attn: Steven N. Serajeddini
               Email: steven.serajeddini@kirkland.com

               and

               Kirkland & Ellis LLP
               300 North LaSalle Street
               Chicago, IL 60654
               Attn: John R. Luze
                      Jeff Michalik
               Email: john.luze@kirkland.com
                      jeff.michalik@kirkland.com

       (b)     if to a Consenting Stakeholder, to:

               Milbank LLP
               55 Hudson Yards


                                                24
Case 20-33129-KRH          Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                   Document     Page 55 of 274



               New York, NY 10001-2163
               Attn: Evan R. Fleck
                      Abigail L. Debold
               Email: efleck@milbank.com
                      adebold@milbank.com

Any notice given by delivery, mail, or courier shall be effective when received.

        13.12. Fees and Expenses. The Company Parties shall pay and reimburse all reasonable
and documented fees and expenses when due (including travel costs and expenses) and all
outstanding and unpaid amounts incurred in connection with the Restructuring Transactions
(including, for the avoidance of doubt, all reasonable and documented fees and expenses incurred
prior to the date hereof) of the attorneys, accountants, other professionals, advisors, and consultants
of the Lender Group (whether incurred directly or on their behalf and regardless of whether such
fees and expenses are incurred before or after the Petition Date), including the fees and expenses
of Greenhill, Milbank, Whiteford Taylor, and Loyens, including all amounts payable or
reimbursable under applicable fee or engagement letters (including any success or transaction fees
when earned) with the Company Parties (which agreements shall not be terminated by the
Company Parties before the termination of this Agreement).

        13.13. Reservation of Rights. After the termination of this Agreement pursuant to Section
11, the Parties each fully reserve any and all of their respective rights, remedies, claims, and
interests, subject to Section 11 in the case of any claim for breach of this Agreement. Further,
nothing in herein shall be construed to prohibit any Party from appearing as a party-in-interest in
any matter to be adjudicated in the Chapter 11 Cases, so long as such appearance and the positions
advocated in connection therewith are consistent with this Agreement and the Plan and are not for
the purpose of, and could not reasonably be expected to have the effect of, hindering, delaying or
preventing the consummation of the Restructuring Transactions.

        13.14. Independent Due Diligence and Decision Making. Each Consenting Stakeholder
hereby confirms that its decision to execute this Agreement has been based upon its independent
investigation of the operations, businesses, financial and other conditions, and prospects of the
Company Parties, and without reliance on any statement of any other Party or Entity (other than
such express representations or warranties of the Company Parties contained herein).

       13.15. Enforceability of Agreement. Each of the Parties to the extent enforceable waives
any right to assert that the exercise of termination rights under this Agreement is subject to the
automatic stay provisions of the Bankruptcy Code, and expressly stipulates and consents hereunder
to the prospective modification of the automatic stay provisions of the Bankruptcy Code for
purposes of exercising termination rights under this Agreement, to the extent the Bankruptcy Court
determines that such relief is required.

       13.16. Waiver. If the Restructuring Transactions are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of their rights.
Pursuant to Federal Rule of Evidence 408 and any other applicable rules of evidence, this
Agreement and all negotiations relating hereto shall not be admissible into evidence in any




                                                  25
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 56 of 274



proceeding other than a proceeding to enforce its terms or the payment of damages to which a
Party may be entitled under this Agreement.

        13.17. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any Party, and each
non-breaching Party shall be entitled to seek specific performance and injunctive or other equitable
relief (without the posting of any bond and without proof of actual damages) as a remedy of any
such breach, including an order of the Bankruptcy Court or other court of competent jurisdiction
requiring any Party to comply promptly with any of its obligations hereunder.

        13.18. Several, Not Joint, Claims. Except where otherwise specified, the agreements,
representations, warranties, and obligations of the Parties under this Agreement are, in all respects,
several and not joint.

        13.19. Severability and Construction. If any provision of this Agreement shall be held by
a court of competent jurisdiction to be illegal, invalid, or unenforceable, the remaining provisions
shall remain in full force and effect if essential terms and conditions of this Agreement for each
Party remain valid, binding, and enforceable.

        13.20. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at Law or in equity shall be cumulative and
not alternative, and the exercise of any right, power, or remedy thereof by any Party shall not
preclude the simultaneous or later exercise of any other such right, power, or remedy by such Party.

        13.21. Capacities of Consenting Stakeholders. Each Consenting Stakeholder has entered
into this agreement on account of all Company Claims/Interests that it holds (directly or through
discretionary accounts that it manages or advises) and, except where otherwise specified in this
Agreement, shall take or refrain from taking all actions that it is obligated to take or refrain from
taking under this Agreement with respect to all such Company Claims/Interests.

        13.22. Relationship Among Consenting Stakeholders and the Company Parties. None of
the Consenting Stakeholders shall have any fiduciary duty, any duty of trust or confidence in any
form, or other duties or responsibilities to each other, any Consenting Stakeholder, the Company
Parties, or any of the Company Parties’ creditors or other stakeholders, and, other than as expressly
set forth herein, there are no commitments among or between the Consenting Stakeholders. It is
understood and agreed that any Consenting Stakeholder may trade in any debt or equity securities
of the Company Parties without the consent of the Company Parties or any other Consenting
Stakeholder, subject to applicable securities laws and this Agreement, including Section 8 hereof.
No prior history, pattern or practice of sharing confidences among or between any of the
Consenting Stakeholders and/or the Company Parties shall in any way affect or negate this
understanding and agreement.

         13.23. Direction to the Agent. By their signatures to this Agreement, the Initial
Consenting Stakeholders signatory thereto, constituting Required Lenders under the Term Loan
Credit Agreement hereby direct and authorize the Administrative Agent (or any of its Affiliates)
to (i) consent to the entry of the Cash Collateral Order (each of the Initial Consenting Stakeholders
hereby authorizes Milbank, LLP, as counsel for the Initial Consenting Stakeholders, to direct the



                                                 26
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                  Document     Page 57 of 274



administrative agent under the Term Loan Credit Agreement to consent to the entry of the Cash
Collateral Order), (ii) to execute an acknowledgement to the supplement to the existing security
agreement in respect of the equity held by the Loan Parties (as defined in the Term Loan Credit
Agreement) in the LuxCo Entities as contemplated by this Agreement and (iii) to execute any
documentation deemed reasonably necessary by the Administrative Agent or its Affiliates to
evidence such consent or acknowledgment, as applicable (the direction by the Required Lenders
hereunder to the Administrative Agent to grant such consent and acknowledgment, as applicable,
and to take actions deemed reasonably necessary by it to evidence such consent or
acknowledgment, as applicable, is hereinafter referred to as the “Direction”). For the avoidance of
doubt, the Initial Consenting Stakeholders agree that the consents and acknowledgments granted,
and the actions taken, by the Administrative Agent and its Affiliates pursuant to and arising out of
the Direction are indemnified actions covered by the indemnification provisions of Section 9.03
of the Term Loan Credit Agreement. This Direction shall be governed by, and construed in
accordance with, the laws of the State of New York. Notwithstanding Section 13.10, the
Administrative Agent is a third party beneficiary to this Section 13.23 and is relying thereon in
taking action in accordance with the Direction.

       13.24. Email Consents. Where a written consent, acceptance, approval, or waiver is
required pursuant to or contemplated by this Agreement, pursuant to Section 3.02, Section 12, or
otherwise, including a written approval by the Company Parties or the Required Consenting
Stakeholders, such written consent, acceptance, approval, or waiver shall be deemed to have
occurred if, by agreement between counsel to the Parties submitting and receiving such consent,
acceptance, approval, or waiver, it is conveyed in writing (including electronic mail) between each
such counsel without representations or warranties of any kind on behalf of such counsel.

        13.25. Publicity. The Company Parties will submit to Milbank all press releases, public
filings, or public announcements, in each case, to be made by any of the Company Parties
announcing entry into this Agreement or the transactions contemplated hereby in advance of
release and will reasonably consult with Milbank with respect to such communications. Except as
required by law or regulation or by any governmental or regulatory (including self-regulatory)
authority, no Party or its advisors shall (a) use the name of any Consenting Stakeholder in any
public manner (including in any press release) or (b) disclose to any Person (including, for the
avoidance of doubt, any other Consenting Stakeholder), other than legal, accounting, financial and
other advisors to the Company Parties, the principal amount or percentage of Term Loan Claims,
in each case, without such Consenting Stakeholder’s prior written consent; provided that (i) if such
disclosure is required by law, subpoena, or other legal process or regulation or by any
governmental or regulatory (including self-regulatory) authority, the disclosing Party shall afford
the relevant Consenting Stakeholder a reasonable opportunity to review and comment in advance
of such disclosure if reasonably practicable and permitted by applicable law and shall take all
reasonable measures to limit such disclosure to the extent permitted by applicable law and (ii) the
foregoing shall not prohibit the public disclosure, including in connection with the Chapter 11
Cases, of the aggregate percentage or aggregate principal amount of Claims held by all the
Consenting Stakeholders collectively. Notwithstanding the foregoing, (x) any Party hereto may
disclose the identities of the Parties hereto in any action to enforce this Agreement or in an action
for damages as a result of any breaches hereof and (y) any Party hereto may disclose, to the extent
expressly consented to in writing by a Consenting Stakeholder, such Consenting Stakeholder’s
identity and individual holdings.


                                                 27
Case 20-33129-KRH     Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                              Document     Page 58 of 274



       IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.



                                [Signature pages follow.]




                                           28
DocuSign Envelope ID: 32B0AD85-4716-4CB8-9AE7-F754CF954F1F
            Case 20-33129-KRH            Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                                                 Document     Page 59 of 274



                                             Company Parties’ Signature Page to
                                            the Restructuring Support Agreement



            ASCENA RETAIL GROUP, INC.
            AND THE OTHER COMPANY PARTIES



            By:

            Name: Carrie W. Teffner

            Authorized Signatory
DocuSign Envelope ID: E92698C8-1598-4DFF-B690-7C9190F34D73
            Case 20-33129-KRH             Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01       Desc Main
                                                  Document     Page 60 of 274


                                               Company Parties’ Signature Page to
                                              the Restructuring Support Agreement


                                                                  ANNTAYLOR LOFT GP LUX S.À R.L.




                                                                  By:
                                                                        Name: Marc Crawford
                                                                        Title: authorised signatory


                                                                  ANNTAYLOR LOFT BORROWER LUX
                                                                  SCS




                                                                  By:
                                                                        Name: Marc Crawford
                                                                        Title: authorised signatory
Case 20-33129-KRH      Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01         Desc Main
                               Document     Page 61 of 274


     [Signature pages of the Consenting Stakeholders on file with the Company]
Case 20-33129-KRH   Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                            Document     Page 62 of 274



                                   EXHIBIT A

                                 Company Parties
Case 20-33129-KRH       Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                                Document     Page 63 of 274



                                           EXHIBIT A

                                         Company Parties

 Ascena Retail Group, Inc.
 933 Inspiration LLC
 ANN Card Services, Inc.
 ANN, Inc.
 AnnCo, Inc.
 AnnTaylor Distribution Services, Inc.
 AnnTaylor of Puerto Rico, Inc.
 AnnTaylor Retail, Inc.
 AnnTaylor, Inc.
 AnnTaylor Loft Borrower Lux SCS
 AnnTaylor Loft GP Lux S.À R.L.
 Ascena Retail Holdings, Inc.
 Ascena Trade Services, LLC
 ASNA Plus Fashion, Inc.
 ASNA Value Fashion LLC
 BackingBrands Buying Agent, LLC
 BackingBrands Solutions, LLC
 C.S.F. Corp.
 Catalog Receivables LLC
 Catalog Seller LLC
 Catherines #5124, Inc.
 Catherines #5147, Inc.
 Catherines Stores Corporation
 Catherines, Inc.
 CCTM, Inc.
 Charming Sales Co. Four, Inc.
 Charming Sales Co. One, Inc.
 Charming Sales Co. Three, Inc.
 Charming Sales Co. Two, Inc.
 Charming Shoppes of Delaware, Inc.
 Charming Shoppes Receivables Corp.
 Charming Shoppes Seller, Inc.
 Charming Shoppes Street, Inc.
 Charming Shoppes, Inc.
 Chestnut Acquisition Sub Inc.
 Crosstown Traders, Inc.
 CS Holdco II Inc.
 CSGC, Inc.
 CSI Industries, Inc.
 CSPE, LLC
 DBI Holdings, Inc.
 DBCM Holdings, LLC
 DBX, Inc.
Case 20-33129-KRH       Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                                Document     Page 64 of 274



 Duluth Real Estate LLC
 Etna Retail DC, LLC
 Fashion Apparel Sourcing LLC
 Fashion Service Fulfillment Corporation
 Fashion Service LLC
 GC Fulfillment, LLC
 Lane Bryant #6243, Inc.
 Lane Bryant of Pennsylvania, Inc.
 Lane Bryant Outlet 4106, Inc.
 Lane Bryant Purchasing Corp.
 Lane Bryant, Inc.
 PSTM, Inc.
 Sponsi, Inc.
 Spirit of America, Inc.
 Too GC, LLC
 Tween Brands Agency, Inc.
 Tween Brands Direct Services Inc.
 Tween Brands Investment, LLC
 Tween Brands Marketing, Inc.
 Tween Brands Service Co.
 Tween Brands, Inc.
 Winks Lane, Inc.
 Worldwide Retail Holdings, Inc.
Case 20-33129-KRH   Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                            Document     Page 65 of 274



                                   EXHIBIT B

                             Restructuring Term Sheet
Case 20-33129-KRH               Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01 Desc Main
                                        Document     Page 66 of 274
                                                                             Execution Version


              __________________________________________________________________

                                         ASCENA RETAIL GROUP, INC., ET AL.
                                           RESTRUCTURING TERM SHEET1
              __________________________________________________________________
 This term sheet (the “Restructuring Term Sheet”) sets forth the principal terms of the Restructuring Transactions.
 The Restructuring Transactions will be consummated through cases (the “Chapter 11 Cases”) under chapter 11
 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
 Eastern District of Virginia, Richmond Division (the “Bankruptcy Court”) and as otherwise set forth in the
 Restructuring Support Agreement. This Restructuring Term Sheet does not include a description of all of the
 terms, conditions, and other provisions that are to be contained in the definitive documentation governing the
 Restructuring Transactions, which shall be subject to the applicable consent and approval rights of the Parties as
 set forth in the Restructuring Support Agreement.
 THIS RESTRUCTURING TERM SHEET DOES NOT CONSTITUTE (NOR WILL IT BE CONSTRUED AS)
 AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR
 REJECTIONS AS TO ANY CHAPTER 11 PLAN OF REORGANIZATION, IT BEING UNDERSTOOD
 THAT SUCH A SOLICITATION, IF ANY, SHALL BE MADE ONLY IN COMPLIANCE WITH
 APPLICABLE PROVISIONS OF SECURITIES, BANKRUPTCY AND/OR OTHER APPLICABLE
 STATUTES, RULES, AND LAWS.
 UNLESS OTHERWISE SET FORTH HEREIN, TO THE EXTENT THAT ANY PROVISION OF THIS
 RESTRUCTURING TERM SHEET IS INCONSISTENT WITH ANOTHER PROVISION OF THE
 RESTRUCTURING SUPPORT AGREEMENT, THE TERMS OF THIS RESTRUCTURING TERM SHEET
 WITH RESPECT TO SUCH PROVISION SHALL CONTROL.

                                                   OVERVIEW
Implementation                     The Debtors will effectuate the Restructuring Transactions through the filing
                                   of the Chapter 11 Cases and confirmation of the Plan, which shall be consistent
                                   with this Restructuring Term Sheet, subject to the terms and conditions set
                                   forth in the Restructuring Support Agreement. As further described herein and
                                   in the Restructuring Support Agreement, including the Backstop Commitment
                                   Letter, the Restructuring Transactions shall be funded through: (i) the
                                   consensual use of cash collateral under the Cash Collateral Order and the DIP
                                   Financing Order; (ii) a DIP Term Facility including $150 million in New
                                   Money DIP Loans and $161.8 million in Roll-Up DIP Loans; (iii) as
                                   applicable, a DIP ABL Facility; and (iv) the Exit Facilities.
                                   The Plan will constitute a separate chapter 11 plan of reorganization for each
                                   Debtor. For the avoidance of doubt, any action required to be taken by the
                                   Debtors on the Plan Effective Date pursuant to this Restructuring Term Sheet
                                   may be taken on the Plan Effective Date or as soon as is reasonably practicable
                                   thereafter.

                                                   FINANCING
DIP ABL Facility                   The Debtors may obtain a commitment from certain ABL Lenders to provide
                                   an up to $400 million senior secured asset-based revolving debtor-in-
                                   possession credit facility (the “DIP ABL Facility”), pursuant to which the
                                   commitments and loans of the ABL Lenders under the ABL Facility will


 1   Capitalized terms used but not defined in this Restructuring Term Sheet have the meanings ascribed to them in (i) the
     Restructuring Support Agreement, dated as of July 23, 2020 (the “Restructuring Support Agreement”), to which this
     Restructuring Term Sheet is attached as Exhibit B or (ii) Annex I hereto.




                                                                                                          - 1 -44720.0000144720.00001
Case 20-33129-KRH   Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                            Desc Main
                            Document     Page 67 of 274



                     convert into the DIP ABL Facility during the Chapter 11 Cases pursuant to the
                     DIP Financing Order, and will obtain a commitment from certain lenders to
                     provide the Exit ABL Facility in an amount not less than $400 million subject
                     to the conditions set forth in the ABL Commitment Letter.
DIP Term Facility    Certain Prepetition Term Lenders (as defined in the Backstop Commitment
                     Letter) and/or their affiliates (in their capacities as such, the “Backstop
                     Commitment Parties”) have committed to provide the Debtors with an up to
                     $311.8 million superpriority senior secured debtor-in-possession term loan
                     credit facility (the “DIP Term Facility”) consisting of (a) $150 million in new
                     money term loans (the “New Money DIP Loans”) and (b) $161.8 million of
                     term loans (the “Roll-Up DIP Loans” and, together with the New Money DIP
                     Loans, the “DIP Term Loans”) rolling Term Loan Claims held by the DIP
                     Term Lenders that provide New Money DIP Loans on the terms and conditions
                     set forth in the Backstop Commitment Letter and the DIP Financing Order.
                     Prepetition Term Lenders (including, for the avoidance of doubt, the Backstop
                     Commitment Parties) will have the right to commit to their ratable share of
                     50% of the DIP Term Facility up to the date that is expected to be 10 business
                     days after distribution of the Syndication Materials, which is estimated to
                     occur within 5 business days after the Petition Date, by executing the
                     Restructuring Support Agreement and taking such other actions as specified in
                     the Syndication Materials. For the avoidance of doubt, participation in the DIP
                     Term Facility shall include a commitment to convert the DIP Term Loans into
                     First Out Exit Term Loans on the Plan Effective Date if certain conditions as
                     set forth in the DIP Term Agreement and Exit Facility Term Sheet attached as
                     Exhibit D to the Restructuring Support Agreement are satisfied
                     The Cash Collateral Order and DIP Financing Order will include customary
                     adequate protection for the Term Lenders, including, without limitation, and as
                     acceptable to the Majority Backstop Commitment Parties:
                             i.      superpriority adequate protection claims and adequate protection
                                     liens to the extent of any diminution in value in the collateral
                                     securing the Term Loan Claims, which adequate protection liens
                                     shall include liens on all unencumbered assets of the Debtors
                                     (excluding any assets that qualify as ABL Priority Collateral (as
                                     defined in the ABL Credit Agreement) and including the funding
                                     account for the DIP Term Facility and 100% of the equity interests
                                     in the LuxCo Entities);
                            ii.      payment of the fees and expenses of the Lender Group’s advisors;
                                     and
                         iii.        the reporting and milestones described below.
                     Material terms for the DIP Term Loans include, without limitation and as set
                     forth in the Form DIP Credit Agreement:
                                a.   Maturity: Earlier of (i) 6 months after the Effective Date of the DIP
                                     Term Agreement, (ii) conversion into the First Out Term Loan
                                     Facility, (iii) dismissal of the Chapter 11 Cases, (iv) acceleration,
                                     (v) a sale of all or substantially all of the Debtors’ assets, and (vi)
                                     the Plan Effective Date
                                b.   Coupon: L+1,175 bps
                                c.   LIBOR Floor: 1.00%
                                d.   Commitment Payment: 250 bps payable in cash on the principal
                                     amount of New Money DIP Loans to all DIP Term Lenders that



                                                -2-
                                                                                                  44807.0000144807.00001
Case 20-33129-KRH   Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                       Desc Main
                            Document     Page 68 of 274



                                  provide New Money DIP Loans (including the Backstop
                                  Commitment Parties)
                             e.   Seasoning/Fronting: Fees to be paid by the Company Parties (in
                                  addition to the Backstop Premium and Commitment Payment)
                             f.   Mechanics: Full amount of the New Money DIP Term Loans may
                                  be drawn after entry of the DIP Financing Order, subject to the
                                  terms and conditions set forth in the DIP Credit Agreement
                             g.   Ratings Covenant: Commercially reasonable efforts to obtain a
                                  rating by each of S&P and Moody’s within 15 days of the entry of
                                  the DIP Financing Order
                             h.   Milestones: Consistent with the milestones contained in sections
                                  11.01(a) through 11.01(g) of the Restructuring Support Agreement.
                             i.   Events of Default: Customary debtor-in-possession facility “Events
                                  of Default”
                             j.   Covenants: Customary covenants for similarly sized debtor-in-
                                  possession facilities
                             k.   Reporting: Monthly, quarterly and annual Financial Statements;
                                  weekly reports of liquidity and line-item receipts and
                                  disbursements (including professional fees); weekly advisor and
                                  lender steering committee calls
                             l.   Variance Reporting: Delivered weekly, with written explanations
                                  for variances above 15% of actual receipts or actual operating
                                  disbursements (unless the dollar amount corresponding to such
                                  percentage variance is less than $1 million)
                             m. Budget: Delivered monthly, subject to approval of the Required
                                Lenders
                             n.   Permitted Variance: 20%, tested on a cumulative basis, tested
                                  weekly on a 4-week rolling basis, of total net cash flow to projected
                                  net cash flow, applicable only when Liquidity (as defined in the
                                  Form DIP Credit Agreement) is less than $150 million
                             o.   Liquidity Covenant: Minimum Liquidity of $100 million
                             p.   Collateral: First priority on all collateral securing the Term Loan
                                  Claims and all unencumbered assets (excluding any assets that
                                  qualify as ABL Priority Collateral, which shall be subject to a
                                  second priority lien), including, for the avoidance of doubt, a first
                                  priority interest in the funding account for the DIP Term Facility
                                  and 100% of the equity interests in the LuxCo Entities
                             q.   Use of Proceeds: To be used in accordance with the approved
                                  budget for (i) transaction expenses, (ii) adequate protection
                                  payments, (iii) fund Carve Out and (iv) general corporate purposes.
                                  Up to $50 million of the proceeds of the DIP Term Loans may be
                                  used to repay any DIP ABL Facility Claims in cash
                     The DIP Term Loans will be repaid in cash on their stated maturity date;
                     provided that, if certain conditions as set forth in the DIP Term Agreement and
                     Exit Facility Term Sheet attached as Exhibit D to the Restructuring Support
                     Agreement are satisfied, on the Conversion Date (as defined in the DIP Term
                     Agreement), the DIP Term Loans held as of the date that is 2 Business Days
                     prior to the Plan Effective Date will be converted to loans under the First Out



                                             -3-
                                                                                             44807.0000144807.00001
Case 20-33129-KRH             Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                       Desc Main
                                      Document     Page 69 of 274



                                Term Loan Facility (the “First Out Exit Term Loans”) on the terms and
                                conditions set forth in the DIP Term Agreement and the Exit Facility Term
                                Sheet; provided that upon certain events described in the DIP Term Agreement
                                and if the Conversion Date has not occurred, each DIP Term Loan shall be
                                repaid with a non-refundable aggregate premium in an amount equal to
                                11.23% of the DIP Term Loans so repaid in cash on the date on which such
                                DIP Term Loans are repaid, and shall be subject to the withholding provisions
                                set forth in Section 2.15 of the DIP Term Agreement.
Backstop Commitment             Pursuant to the Backstop Commitment Letter, the Backstop Commitment
                                Parties will, in the allocations set forth on Schedule 1 thereto, (a) provide 50%
                                of the DIP Term Loans and First Out Exit Term Loans and (b) provide any
                                DIP Term Loans and First Out Exit Term Loans not provided by other
                                Prepetition Term Lenders in accordance with the syndication process described
                                above.
                                As consideration for the Backstop Commitments and agreements of the
                                Backstop Commitment Parties under the Restructuring Support Agreement,
                                Ascena Topco will pay (or cause to be paid) to the Backstop Commitment
                                Parties (or, at any Backstop Commitment Party’s option and upon such Related
                                Lender’s designation (which may be provided by electronic communication),
                                its Related Lender), a non-refundable backstop premium equal to $7.5 million
                                (the “Backstop Premium”),2 which shall be allocated to each Backstop
                                Commitment Party, in an amount equal to (1) its percentage set forth on
                                Schedule 2 to the Backstop Commitment Letter (the “Backstop Percentage”),
                                multiplied by (2) the Backstop Premium, which shall be fully earned,
                                nonrefundable and non-avoidable on the execution of the Backstop
                                Commitment Letter and payable, free and clear of any withholding tax, in cash
                                upon the funding of the New Money DIP Loans.
                                If (a) a Termination Date occurs prior to the funding of the DIP Term Facility
                                or (b) the DIP Term Facility has been funded and the Conversion Date does
                                not occur, a non-refundable aggregate premium in an amount equal to $7.5
                                million shall be payable, free and clear of any withholding tax, in cash (the
                                “Termination Premium”) on the Termination Date, in the case of clause (a), or
                                the date on which the DIP Term Loans are repaid in full in cash, in the case of
                                clause (b), which shall be allocated to each Backstop Commitment Party in an
                                amount equal to (1) its Backstop Percentage, multiplied by (2) the Termination
                                Premium.
Definitive Documents            Any documents, including any Definitive Documents, that remain the subject
                                of negotiation as of the Agreement Effective Date shall be subject to the rights
                                and obligations set forth in the Restructuring Support Agreement. Failure to
                                reference such rights and obligations as it relates to any document referenced
                                in this Restructuring Term Sheet shall not impair such rights and obligations.




 2     For tax purposes, unless otherwise required by a change in applicable tax law or contrary determination (as
       defined in Section 1313(a) of the Internal Revenue Code of 1986, as amended), the Company Parties and the
       Backstop Commitment Parties will (i) treat the Backstop Premium and the Termination Premium as
       premiums paid by Ascena Topco to the Backstop Commitment Parties in exchange for the issuance of a put
       right to Ascena Topco with respect to the DIP Term Facility and (ii) not take any tax position inconsistent
       with the tax treatment described in clause (i).


                                                      -4-
                                                                                                       44807.0000144807.00001
Case 20-33129-KRH          Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                        Desc Main
                                   Document     Page 70 of 274



                  TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN
DIP ABL Facility Claims     To the extent the Debtors obtain a commitment for a DIP ABL Facility that is
                            funded prior to the Plan Effective Date, the Plan shall provide as follows:
                             i.      If those certain conversion conditions set forth in the DIP ABL
                                     Agreement remain unsatisfied as of the Plan Effective Date, on the Plan
                                     Effective Date, each holder of an allowed DIP ABL Facility Claim shall
                                     receive, unless such holder agrees to less favorable treatment, cash in an
                                     amount equal to its allowed DIP ABL Facility Claim in full and final
                                     satisfaction, release, and discharge of, and in exchange for, such
                                     allowed DIP ABL Facility Claim.
                            ii.      If those certain conversion conditions as set forth in the DIP ABL
                                     Agreement are fully satisfied as of the Plan Effective Date, on the Plan
                                     Effective Date, each holder of an allowed DIP ABL Facility Claim shall
                                     receive, unless such holder agrees to less favorable treatment, its pro
                                     rata share of participation in the Exit ABL Facility.
DIP Term Facility Claims    On the Plan Effective Date, each holder of an allowed DIP Term Facility
                            Claim shall receive, unless such holder agrees to less favorable treatment and
                            subject to the terms and conditions of the DIP Term Facility and the Exit
                            Facility Term Sheet, cash in an amount equal to its allowed DIP Term Facility
                            Claim; provided that, if certain conditions as set forth in the DIP Term
                            Agreement and Exit Facility Term Sheet are satisfied, each holder of an
                            allowed DIP Term Facility Claim shall receive (i) loans arising under the First
                            Out Exit Term Loan Facility in an amount equal to such holder’s allowed DIP
                            Term Facility Claim and (ii) cash on account of accrued and unpaid interest
                            and other charges payable through the Plan Effective Date, in full and final
                            satisfaction, release, and discharge of, and in exchange for, such allowed DIP
                            Term Facility Claim.
Administrative Claims       On the Plan Effective Date, each holder of an allowed Administrative Claim
                            shall receive payment in full in cash.

Priority Tax Claims         On the Plan Effective Date, each holder of an allowed Priority Tax Claim shall
                            receive treatment in a manner consistent with section 1129(a)(9)(C) of the
                            Bankruptcy Code.
Other Secured Claims        Each holder of an allowed Other Secured Claim shall receive, at the option of
                            the applicable Debtor:
                                    i.   payment in full in cash;
                                   ii.   delivery of the collateral securing any such Claim and payment of
                                         any interest required under section 506(b) of the Bankruptcy Code;
                                  iii.   reinstatement of such Claim; or
                                  iv.    other treatment rendering such Claim unimpaired.
Other Priority Claims       Each holder of an Other Priority Claim shall receive payment in full in cash or
                            other treatment rendering such Claim unimpaired.

ABL Claims                  To the extent any allowed ABL Claims remain outstanding on the Plan
                            Effective Date, each holder of an allowed ABL Claim shall receive:
                                    i.   payment in full in cash of its allowed ABL Claim;
                                   ii.   the collateral securing its allowed ABL Claim;
                                  iii.   reinstatement of its allowed ABL Claim under the Exit ABL



                                                     -5-
                                                                                                     44807.0000144807.00001
Case 20-33129-KRH          Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                       Desc Main
                                   Document     Page 71 of 274



                                         Facility; or
                                  iv.    such other treatment that renders its allowed ABL Claim
                                         unimpaired in accordance with section 1124 of the Bankruptcy
                                         Code.
Term Loan Claims            Each holder of an allowed Term Loan Claim shall receive its pro rata share of:
                                    i.   $88.2 million of Last Out Term Loans, which shall include the
                                         terms set forth in the Exit Facility Term Sheet; and
                                   ii.   55.1% of the common shares of Reorganized Ascena (such shares,
                                         the “New Common Stock”) less the percentage of New Common
                                         Stock distributed as the Equity Premium (as defined below),
                                         subject to dilution on account of the Management Incentive Plan.
General Unsecured Claims     i.      If holders of allowed General Unsecured Claims vote as a class to
                                     accept the Plan, each holder of an allowed General Unsecured Claim
                                     shall receive its pro rata share of cash in an aggregate amount equal to
                                     $500,000, as determined by the Debtors and the Required Consenting
                                     Stakeholders.
                            ii.      If holders of allowed General Unsecured Claims vote as a class to
                                     reject the Plan, each holder of an allowed General Unsecured Claim
                                     shall receive treatment consistent with section 1129(a)(7) of the
                                     Bankruptcy Code, as determined by the Debtors and the Required
                                     Consenting Stakeholders.
Intercompany Claims         Each allowed Intercompany Claim shall be reinstated, distributed, contributed,
                            set off, settled, cancelled and released, or otherwise addressed at the option of
                            the Reorganized Debtors.
Intercompany Interests      Intercompany Interests shall receive no recovery or distribution and be
                            reinstated solely to the extent necessary to maintain the Debtors’ corporate
                            structure.
Interests in Ascena         Each holder of an allowed Interest in Ascena shall have such Interest
                            cancelled, released, and extinguished without any distribution.

         CHAPTER 11 PLAN RELEASES, EXCULPATION, AND INJUNCTION PROVISIONS
Discharge of Claims and     Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
Termination of Interests    specifically provided in the Plan or in any contract, instrument, or other
                            agreement or document created pursuant to the Plan, the distributions, rights,
                            and treatment that are provided in the Plan shall be in complete satisfaction,
                            discharge, and release, effective as of the Plan Effective Date, of Claims
                            (including any Intercompany Claims resolved or compromised after the Plan
                            Effective Date by the Reorganized Debtors), Interests, and Causes of Action
                            against any Debtor of any nature whatsoever, including any interest accrued on
                            Claims from and after the Petition Date, whether known or unknown, against,
                            liabilities of, Liens on, obligations of, rights against, and Interests in, the
                            Debtors or any of their assets or properties, regardless of whether any property
                            shall have been distributed or retained pursuant to the Plan on account of such
                            Claims and Interests, including demands, liabilities, and Causes of Action that
                            arose before the Plan Effective Date, any liability (including withdrawal
                            liability) to the extent such Claims or Causes of Action accrued before the Plan
                            Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or
                            502(i) of the Bankruptcy Code, in each case whether or not: (1) a Proof of
                            Claim based upon such debt or right is filed or deemed filed pursuant to
                            section 501 of the Bankruptcy Code; (2) a Claim based upon such debt or right



                                                    -6-
                                                                                                    44807.0000144807.00001
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                         Desc Main
                                  Document     Page 72 of 274



                           is Allowed pursuant to section 502 of the Bankruptcy Code; or (3) the holder
                           of such a Claim or Interest has accepted the Plan. Any default or “event of
                           default” by the Debtors or their Affiliates with respect to any Claim that
                           existed immediately before or on account of the filing of the Chapter 11 Cases
                           shall be deemed cured (and no longer continuing) as of the Plan Effective
                           Date. Unless expressly provided in the Plan, the Confirmation Order shall be a
                           judicial determination of the discharge of all Claims and Interests subject to the
                           Plan Effective Date occurring.
Releases by the Debtors    Effective as of the Plan Effective Date, pursuant to section 1123(b) of the
                           Bankruptcy Code, for good and valuable consideration, the adequacy of which
                           is hereby confirmed, on and after the Plan Effective Date, each Released Party
                           is conclusively, absolutely, unconditionally, irrevocably, and forever released
                           and discharged by each and all of the Debtors, the Reorganized Debtors, and
                           their Estates, in each case on behalf of themselves and their respective
                           successors, assigns, and representatives, and any and all other entities who may
                           purport to assert any Cause of Action, directly or derivatively, by, through, for,
                           or because of the foregoing entities, from any and all Causes of Action,
                           including any derivative claims, asserted or assertable on behalf of any of the
                           Debtors, whether known or unknown, foreseen or unforeseen, matured or
                           unmatured, existing or hereafter arising, in law, equity, contract, tort, or
                           otherwise, that the Debtors, the Reorganized Debtors, or their Estates would
                           have been legally entitled to assert in their own right (whether individually or
                           collectively) or on behalf of the holder of any Claim against, or Interest in, a
                           Debtor or other Entity, based on or relating to, or in any manner arising from,
                           in whole or in part, the Debtors (including the management, ownership, or
                           operation thereof), the purchase, sale, or rescission of any security of the
                           Debtors or the Reorganized Debtors, the subject matter of, or the transactions
                           or events giving rise to, any Claim or Interest that is treated in the Plan, the
                           business or contractual arrangements between any Debtor and any Released
                           Party, the Debtors’ in- or out-of-court restructuring efforts, intercompany
                           transactions, the ABL Credit Agreement, the Term Loan Credit Agreement,
                           the Chapter 11 Cases, the Restructuring Support Agreement, the formulation,
                           preparation, dissemination, negotiation, entry into, or filing of, as applicable,
                           the Restructuring Support Agreement and related prepetition transactions, the
                           Backstop Commitment Letter, the Disclosure Statement, the New Corporate
                           Governance Documents, the Plan, the Exit Facilities, the DIP Financing Order,
                           or any Restructuring Transaction, contract, instrument, release, or other
                           agreement or document created or entered into in connection with the
                           Restructuring Support Agreement, Disclosure Statement, the New Corporate
                           Governance Documents, the Exit Facilities, or the Plan, the filing of the
                           Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
                           the administration and implementation of the Restructuring Transactions,
                           including the issuance or distribution of Securities pursuant to the Plan, or the
                           distribution of property under the Plan or any other related agreement, or upon
                           any other act, omission, transaction, agreement, event, or other occurrence (in
                           each case, related to any of the foregoing) taking place on or before the Plan
                           Effective Date.
Releases by Holders of     Effective as of the Plan Effective Date, each Releasing Party, in each case on
Claims and Interests       behalf of itself and its respective successors, assigns, and representatives, and
                           any and all other entities who may purport to assert any Cause of Action,
                           directly or derivatively, by, through, for, or because of the foregoing entities, is
                           deemed to have released and discharged each Debtor, Reorganized Debtor, and
                           Released Party from any and all Causes of Action, whether known or
                           unknown, including any derivative claims, asserted or assertable on behalf of



                                                  -7-
                                                                                                     44807.0000144807.00001
Case 20-33129-KRH   Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                        Desc Main
                            Document     Page 73 of 274



                     any of the Debtors, that such Entity would have been legally entitled to assert
                     (whether individually or collectively), based on or relating to, or in any manner
                     arising from, in whole or in part, the Debtors (including the management,
                     ownership or operation thereof), the purchase, sale, or rescission of any
                     security of the Debtors or the Reorganized Debtors, the subject matter of, or
                     the transactions or events giving rise to, any Claim or Interest that is treated in
                     the Plan, the business or contractual arrangements between any Debtor and any
                     Released Party, the Debtors’ in- or out-of-court restructuring efforts,
                     intercompany transactions, the ABL Credit Agreement, the Term Loan Credit
                     Agreement, the Chapter 11 Cases, the Restructuring Support Agreement, the
                     formulation, preparation, dissemination, negotiation, entry into, or filing of, as
                     applicable, the Restructuring Support Agreement and related prepetition
                     transactions, the Backstop Commitment Letter, the Disclosure Statement, the
                     New Corporate Governance Documents, the Plan, the Exit Facilities, the DIP
                     Financing Order, or any Restructuring Transaction, contract, instrument,
                     release, or other agreement or document created or entered into in connection
                     with the Restructuring Support Agreement, the Disclosure Statement, the New
                     Corporate Governance Documents, the Exit Facilities, the Plan (including, for
                     the avoidance of doubt, providing any legal opinion requested by any Entity
                     regarding any transaction, contract, instrument, document, or other agreement
                     contemplated by the Plan or the reliance by any Released Party on the Plan or
                     the Confirmation Order in lieu of such legal opinion), the filing of the Chapter
                     11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
                     administration and implementation of the Plan, including the issuance or
                     distribution of Securities pursuant to the Plan, or the distribution of property
                     under the Plan or any other related agreement, or upon any other act, omission,
                     transaction, agreement, event, or other occurrence (in each case, related to any
                     of the foregoing) taking place on or before the Plan Effective Date.
Exculpation          Notwithstanding anything contained in the Plan to the contrary, no Exculpated
                     Party shall have or incur, and each Exculpated Party is hereby released and
                     exculpated from any Cause of Action or any claim related to any act or
                     omission in connection with, relating to, or arising out of, the Chapter 11
                     Cases, the formulation, preparation, dissemination, negotiation, filing, or
                     termination of the Restructuring Support Agreement and related prepetition
                     transactions, the Disclosure Statement, the Plan, the Exit Facilities, the
                     Backstop Commitment Letter, the DIP Financing Order, or any Restructuring
                     Document, contract, instrument, release or other agreement or document
                     (including providing any legal opinion requested by any Entity regarding any
                     transaction, contract, instrument, document, or other agreement contemplated
                     by the Plan or the reliance by any Exculpated Party on the Plan or the
                     Confirmation Order in lieu of such legal opinion) created or entered into in
                     connection with the Disclosure Statement or the Plan, the filing of the Chapter
                     11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
                     administration and implementation of the Plan, including the issuance of
                     Securities pursuant to the Plan, or the distribution of property under the Plan or
                     any other related agreement, except for claims related to any act or omission
                     that is determined in a final order to have constituted actual fraud, willful
                     misconduct, or gross negligence, but in all respects such Entities shall be
                     entitled to reasonably rely upon the advice of counsel with respect to their
                     duties and responsibilities pursuant to the Plan. The Exculpated Parties have,
                     and upon consummation of the Plan shall be deemed to have, participated in
                     good faith and in compliance with the applicable laws with regard to the
                     solicitation of, and distribution of, consideration pursuant to the Plan and,
                     therefore, are not, and on account of such distributions shall not be, liable at
                     any time for the violation of any applicable law, rule, or regulation governing



                                            -8-
                                                                                              44807.0000144807.00001
Case 20-33129-KRH             Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                       Desc Main
                                      Document     Page 74 of 274



                                the solicitation of acceptances or rejections of the Plan or such distributions
                                made pursuant to the Plan.
Injunction                      Except with respect to the obligations arising under the Plan, the DIP
                                Financing Order, or the Confirmation Order, and except as otherwise expressly
                                provided in the Plan, the DIP Financing Order, or the Confirmation Order, all
                                Entities that held, hold, or may hold claims or interests or Causes of Action
                                that have been released, discharged, or exculpated pursuant to the Plan, are
                                permanently enjoined, from and after the Plan Effective Date, from taking any
                                of the following actions against, as applicable, the Reorganized Debtors or the
                                other Released Parties: (i) commencing or continuing in any manner any
                                action or other proceeding of any kind on account of or in connection with or
                                with respect to any such claims or interests or Causes of Action; (ii) enforcing,
                                attaching, collecting, or recovering by any manner or means any judgment,
                                award, decree, or order against such Entities on account of or in connection
                                with or with respect to any such claims or interests or Causes of Action;
                                (iii) creating, perfecting, or enforcing any Lien or encumbrance of any kind
                                against such Entities or the property of such Entities on account of or in
                                connection with or with respect to any such claims or interests or Causes of
                                Action; (iv) asserting any right of setoff, subrogation, or recoupment of any
                                kind against any obligation due from such Entities or against the property of
                                such Entities on account of or in connection with or with respect to any such
                                claims or interests or Causes of Action unless such Entity has timely asserted
                                such setoff right in a document filed with the Bankruptcy Court explicitly
                                preserving such setoff, and notwithstanding an indication of a claim or interest
                                or otherwise that such Entity asserts, has, or intends to preserve any right of
                                setoff pursuant to applicable law or otherwise; and (v) commencing or
                                continuing in any manner any action or other proceeding of any kind on
                                account of or in connection with or with respect to any such claims or interests
                                or Causes of Action released or settled or subject to exculpation pursuant to the
                                Plan.

                    OTHER TERMS OF THE RESTRUCTURING TRANSACTIONS
Equity Allocation               On the Plan Effective Date, each Consenting Stakeholder shall receive (a) its
                                pro rata share (the numerator being such party’s holdings of First Out Exit
                                Term Loans (including through any of its Related Parties) and the denominator
                                being the aggregate outstanding amount of all First Out Exit Term Loans) of
                                44.9% of the New Common Stock, which will be subject to dilution from the
                                Management Incentive Plan, and (b) its pro rata share (based on such party’s
                                Backstop Percentage (including through any of its Related Parties)) of an
                                amount of New Common Stock equal to $7.5 million, calculated assuming a
                                total equity value of Reorganized Ascena to be agreed by the Company Parties
                                and the Required Consenting Stakeholders (such pro rata share, the “Equity
                                Premium”), which will be subject to dilution from the Management Incentive
                                Plan.3




 3     For tax purposes, unless otherwise required by a change in applicable tax law or contrary determination (as
       defined in Section 1313(a) of the Internal Revenue Code of 1986, as amended), (i) the Company Parties and
       the Consenting Stakeholders as of the Petition Date will treat the Equity Premium as acquired by such
       Consenting Stakeholders at the Plan Effective Date in exchange for participation in the Restructuring
       Transactions and for tax purposes more specifically as a put premium and (ii) not take any tax position
       inconsistent with the tax treatment described in clause (i).


                                                      -9-
                                                                                                       44807.0000144807.00001
Case 20-33129-KRH           Doc 3     Filed 07/23/20 Entered 07/23/20 11:55:01                       Desc Main
                                     Document     Page 75 of 274



Critical Vendors             The Debtors will seek the Bankruptcy Court’s approval to use up to $50
                             million in the aggregate to pay the prepetition claims of certain foreign and
                             critical vendors, subject to the consent and consultation rights in the
                             Restructuring Support Agreement.
LuxCo Entities               On the Execution Date, all of the previously unencumbered equity held by the
                             Loan Parties (as defined in the Term Loan Credit Agreement) in the LuxCo
                             Entities will be pledged as Collateral (as defined in the Term Loan Credit
                             Agreement).
New Board                    The initial board of directors, members, or managers, as applicable (each, a
                             “Director”), of Reorganized Ascena (the “New Board”) will consist of 7
                             Directors, including, subject to the terms of the New Corporate Governance
                             Documents:
                                i.    Carrie W. Teffner;
                               ii.    the CEO of Reorganized Ascena;
                              iii.    1 Director determined by Bain Capital Credit, LP (“Bain”);
                               iv.    1 Director determined by Monarch Alternative Capital LP (“Monarch”);
                               v.     1 Director determined collectively by Bain, Eaton Vance Management,
                                        Lion Point Capital, LP, and Monarch; and
                               vi.    2 Directors determined by the Backstop Commitment Parties.
Management Incentive Plan    The Reorganized Debtors will reserve a pool of up to 10% of the New
                             Common Stock for a post-emergence management incentive plan (the
                             “Management Incentive Plan”) for management employees of the Reorganized
                             Debtors, which will contain terms and conditions (including, without
                             limitation, with respect to participants, form, allocation, structure, duration and
                             timing and extent of issuance and vesting) as determined at the discretion of
                             the New Board after the Plan Effective Date.
Tax Structure                The Parties will work together in good faith to structure and implement the
                             Restructuring Transactions in a tax efficient manner; provided that such tax
                             structure shall be reasonably acceptable to the Required Consenting
                             Stakeholders and the Company Parties.
Executory Contracts and      The Plan will provide that the executory contracts and unexpired leases that are
Unexpired Leases             not rejected as of the Plan Effective Date (either pursuant to the Plan or a
                             separate motion) will be deemed assumed pursuant to section 365 of the
                             Bankruptcy Code.
Employment Obligations       Pursuant to the Restructuring Support Agreement and this Restructuring Term
                             Sheet, the Consenting Stakeholders consent to the continuation and assumption
                             of all of the Debtors’ wages, compensation, and employee benefits programs
                             according to existing terms and practices, including executive and Insider
                             compensation and benefits programs, Insider and non-Insider severance
                             programs, Insider and non-Insider incentive programs, and Insider and non-
                             Insider retention programs, in each case as are in effect as of the Agreement
                             Effective Date and have been disclosed to counsel for the Required Consenting
                             Stakeholders, including any modifications agreed between the Debtors and the
                             Required Consenting Stakeholders prior to the effectiveness of the
                             Restructuring Support Agreement (collectively, the “Employee Benefits
                             Programs”), and any motions in the Bankruptcy Court for approval thereof;
                             provided, however, that Employee Benefits Programs shall not include (x) any
                             compensation, post-employment, separation or retirement arrangement with any
                             former Insider (as of the Agreement Effective Date) or (y) any non-qualified



                                                    - 10 -
                                                                                                      44807.0000144807.00001
Case 20-33129-KRH                Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                      Desc Main
                                         Document     Page 76 of 274



                                  deferred compensation plan or supplemental retirement plan, solely to the extent
                                  and such plan would benefit any former Insider (as of the Agreement Effective
                                  Date), in each case without the consent of the Required Consenting
                                  Stakeholders following the Petition Date. On the Plan Effective Date, pursuant
                                  to the Plan, the Debtors shall assume all obligations related to all Employee
                                  Benefits Programs (as agreed to be modified between the Debtors and the
                                  Required Consenting Stakeholders prior to the effectiveness of the
                                  Restructuring Support Agreement, as applicable) and assume all employment
                                  agreements or letters, indemnification agreements, or other agreements entered
                                  into with current and former employees (as agreed to be modified between the
                                  Debtors and the Required Consenting Stakeholders prior to the effectiveness of
                                  the Restructuring Support Agreement, as applicable) unless such employees
                                  agree to enter into new agreements on terms and conditions acceptable to the
                                  Reorganized Debtors, the Required Consenting Stakeholders and such
                                  employee.     Notwithstanding the foregoing, no (x) compensation, post-
                                  employment, separation or retirement arrangement with any former Insider (as
                                  of the Agreement Effective Date) or (y) non-qualified deferred compensation
                                  plan or supplemental retirement plan, solely to the extent any such plan would
                                  benefit any former Insider (as of the Plan Effective Date), will be assumed on
                                  the Plan Effective Date, in each case without the prior consent of the Required
                                  Consenting Stakeholders.
Indemnification Obligations       Consistent with applicable law, all indemnification provisions in place as of the
                                  Plan Effective Date (whether in the by-laws, certificates of incorporation or
                                  formation, limited liability company agreements, other organizational
                                  documents, board resolutions, indemnification agreements, employment
                                  contracts, or otherwise) for current and former directors, officers, managers,
                                  employees, attorneys, accountants, investment bankers, and other professionals
                                  of the Debtors, as applicable, shall be reinstated and remain intact, irrevocable,
                                  and shall survive the effectiveness of the Restructuring Transactions on terms
                                  no less favorable to such current and former directors, officers, managers,
                                  employees, attorneys, accountants, investment bankers, and other professionals
                                  of the Debtors than the indemnification provisions in place prior to the Plan
                                  Effective Date.
Subordination                     The classification and treatment of Claims under the Plan shall conform to the
                                  respective contractual, legal, and equitable subordination rights of such Claims,
                                  and any such rights shall be settled, compromised, and released pursuant to the
                                  Plan.
Restructuring Transactions        The Confirmation Order shall be deemed to authorize, among other things, all
                                  actions as may be necessary or appropriate to effectuate any transaction
                                  described in, approved by, contemplated by, or necessary to consummate the
                                  Plan and the Restructuring Transactions therein. On the Plan Effective Date,
                                  the Debtors, as applicable, shall issue all securities, notes, instruments,
                                  certificates, and other documents required to be issued pursuant to the
                                  Restructuring Transactions.
Cancellation of Notes,            On the Plan Effective Date, except to the extent otherwise provided in this
Instruments, Certificates, and    Restructuring Term Sheet or the Plan, all notes, instruments, certificates, and
Other Documents                   other documents evidencing Claims or Interests, including credit agreements
                                  and indentures, shall be canceled, and the Debtors’ obligations thereunder or in
                                  any way related thereto shall be deemed satisfied in full and discharged.
Retention of Jurisdiction         The Plan will provide that the Bankruptcy Court shall retain jurisdiction for
                                  usual and customary matters.




                                                        - 11 -
                                                                                                         44807.0000144807.00001
Case 20-33129-KRH             Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                        Desc Main
                                      Document     Page 77 of 274



Retained Causes of Action      The Reorganized Debtors, as applicable, shall retain all rights to commence and
                               pursue any Causes of Action, other than any Causes of Action that the Debtors
                               have released pursuant to the release and exculpation provisions of the Plan.
Exemption from SEC             The issuance of all securities under the Plan will be exempt from SEC
Registration                   registration under applicable law. On the Plan Effective Date, Reorganized
                               Ascena will cease to be a public reporting company.
Conditions Precedent to the    The following, among others as agreed by the Debtors and the Required
Plan Effective Date            Consenting Stakeholders, shall be conditions to the Plan Effective Date:
                               1.   The Bankruptcy Court shall have entered the Confirmation Order, which
                                    shall:
                                      a.   be in form and substance consistent with the Restructuring Support
                                           Agreement;
                                      b.   authorize the Debtors to take all actions necessary to enter into,
                                           implement, and consummate the contracts, instruments, releases,
                                           leases, indentures, and other agreements or documents created in
                                           connection with the Plan;
                                      c.   decree that the provisions in the Confirmation Order and the Plan are
                                           nonseverable and mutually dependent;
                                      d.   authorize the Debtors, as applicable/necessary, to: (a) implement the
                                           Restructuring Transactions; (b) issue the New Common Stock
                                           pursuant to the exemption from registration under the Securities Act
                                           provided by section 1145 of the Bankruptcy Code or other
                                           exemption from such registration or pursuant to one or more
                                           registration statements; (c) make all distributions and issuances as
                                           required under the Plan, including cash and the New Common
                                           Stock; and (d) enter into any agreements, transactions, and sales of
                                           property as set forth in the Plan Supplement, including the Exit
                                           Facilities;
                                      e.   authorize the implementation of the Plan in accordance with its
                                           terms; and
                                      f.   provide that, pursuant to section 1146 of the Bankruptcy Code, the
                                           assignment or surrender of any lease or sublease, and the delivery of
                                           any deed or other instrument or transfer order, in furtherance of, or
                                           in connection with the Plan, including any deeds, bills of sale, or
                                           assignments executed in connection with any disposition or transfer
                                           of assets contemplated under the Plan, shall not be subject to any
                                           stamp, real estate transfer, mortgage recording, or other similar tax;
                               2.   the final version of the Plan Supplement and all of the schedules,
                                    documents, and exhibits contained therein shall have been filed in a manner
                                    consistent in all material respects with the Restructuring Support
                                    Agreement and the Plan;
                               3.   the Restructuring Support Agreement shall remain in full force and effect
                                    and shall not be terminated;
                               4.   the documentation related to the Exit Facilities shall have been duly
                                    executed and delivered by all of the Entities that are parties thereto and all
                                    conditions precedent (other than any conditions related to the occurrence of
                                    the Plan Effective Date) to the effectiveness of the Exit Facilities shall have
                                    been satisfied or duly waived in writing in accordance with the terms of
                                    each of the Exit Facilities and the closing of the Exit Facilities shall have



                                                      - 12 -
                                                                                                        44807.0000144807.00001
Case 20-33129-KRH       Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                      Desc Main
                                Document     Page 78 of 274



                              occurred;
                         5.   the Debtors shall have obtained all authorizations, consents, regulatory
                              approvals, rulings, or documents that are necessary to implement and
                              effectuate the Plan and each of the other transactions contemplated by the
                              Restructuring;
                         6.   all actions, documents, certificates, and agreements necessary to implement
                              the Plan (including any documents contained in the Plan Supplement) shall
                              have been effected or executed and delivered to the required parties and, to
                              the extent required, filed with the applicable governmental units, in
                              accordance with applicable laws;
                         7.   all professional fees and expenses of retained professionals that require the
                              Bankruptcy Court’s approval shall have been paid in full or amounts
                              sufficient to pay such fees and expenses after the Effective Date shall have
                              been placed in a professional fee escrow account pending the Bankruptcy
                              Court’s approval of such fees and expenses;
                         8.   all professional fees and expenses and of the advisors to the Consenting
                              Stakeholders shall have been paid in full in accordance with the
                              Restructuring Support Agreement; and
                         9.   the Debtors shall have implemented the Restructuring Transactions in a
                              manner consistent with the Restructuring Support Agreement and this Plan.
Waiver of Conditions     The Debtors, with the prior consent of the Required Consenting Stakeholders,
Precedent to the Plan    may waive any one or more of the Conditions Precedent to the Plan Effective
Effective Date           Date.




                                               - 13 -
                                                                                                44807.0000144807.00001
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01 Desc Main
                                  Document     Page 79 of 274
                                                                       Execution Version

                                               ANNEX I

                                            DEFINITIONS

Term                       Definition

ABL Commitment Letter      The letter committing certain ABL Lenders to provide the DIP ABL Facility
                           and Exit ABL Facility on terms acceptable to the Required Consenting
                           Stakeholders.
ABL Facility               The credit facility established by the ABL Credit Agreement.

ABL Lenders                Each of the lenders from time to time party to the ABL Credit Agreement.

Administrative Claim       A Claim for costs and expenses of administration of the Chapter 11 Cases
                           pursuant to sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy
                           Code, including: (a) the actual and necessary costs and expenses incurred on
                           or after the Petition Date until and including the Plan Effective Date of
                           preserving the Estates and operating the Debtors’ businesses; and (b) allowed
                           Professional Fee Claims.
Causes of Action           Any claims, interests, damages, remedies, causes of action, demands, rights,
                           actions, suits, obligations, liabilities, accounts, defenses, offsets, powers,
                           privileges, licenses, Liens, indemnities, guaranties, and franchises of any kind
                           or character whatsoever, whether known or unknown, foreseen or unforeseen,
                           existing or hereinafter arising, contingent or non-contingent, liquidated or
                           unliquidated, secured or unsecured, assertable, directly or derivatively,
                           matured or unmatured, suspected or unsuspected, in contract, tort, law, equity,
                           or otherwise. Causes of Action also include: (a) all rights of setoff,
                           counterclaim, or recoupment and claims under contracts or for breaches of
                           duties imposed by law; (b) the right to object to or otherwise contest Claims or
                           Interests; (c) claims pursuant to sections 362, 510, 542, 543, 544 through 550,
                           or 553 of the Bankruptcy Code; (d) such claims and defenses as fraud, mistake,
                           duress, and usury, and any other defenses set forth in section 558 of the
                           Bankruptcy Code; and (e) any state or foreign law fraudulent transfer or
                           similar claim
DIP ABL Agreement          The debtor-in-possession senior secured asset-based revolving credit
                           agreement establishing the DIP ABL Facility on terms acceptable to the
                           Required Consenting Stakeholders.
DIP ABL Facility Claim     Any Claim derived from, based upon, or secured pursuant to the DIP ABL
                           Agreement, including claims for all principal amounts outstanding, interest,
                           fees, expenses, costs, and other charges arising thereunder or related thereto, in
                           each case, with respect to the DIP ABL Facility.
DIP Term Agreement         The Superpriority Senior Secured Debtor-In-Possession Credit Agreement in
                           the form of the Form DIP Credit Agreement and otherwise acceptable to the
                           Majority Backstop Commitment Parties.
DIP Term Facility Claim    Any Claim derived from, based upon, or secured pursuant to the DIP Term
                           Agreement, including claims for all principal amounts outstanding, interest,
                           fees, expenses, costs, and other charges arising thereunder or related thereto, in
                           each case, with respect to the DIP Term Facility.
DIP Term Lenders           The lenders under the DIP Term Agreement.
Case 20-33129-KRH         Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                     Desc Main
                                  Document     Page 80 of 274



Term                       Definition

Estate                     As to each Debtor, the estate created for the Debtor in its Chapter 11 Case
                           pursuant to sections 301 and 541 upon the commencement of the applicable
                           Debtor’s Chapter 11 Case.
Exculpated Parties         Collectively, and in each case in its capacity as such: (a) each of the Debtors;
                           (b) each of the Reorganized Debtors; (c) each of the Consenting Stakeholders;
                           (d) any statutory committees appointed in the Chapter 11 Cases and each of
                           their respective members; (e) each current and former Affiliate of each Entity
                           in clause (a) through the following clause (f); and (f) each Related Party of
                           each Entity in clause (a) through this clause (e).
Exit ABL Facility          The senior secured asset-based revolving credit facility in an aggregate amount
                           up to $400 million and otherwise on the terms set forth in the ABL
                           Commitment Letter and pursuant to definitive documentation acceptable to the
                           Required Consenting Stakeholders.
Exit Facilities            Collectively, the Exit ABL Facility, the First Out Term Loan Facility, and the
                           Last Out Term Loan Facility.
General Unsecured Claim    Any Claim that is not secured and is not (a) an Administrative Claim, (b) an
                           Other Secured Claim, (c) a Priority Tax Claim, (d) an Other Priority Claim, (e)
                           an ABL Claim, (f) a Term Loan Claim, or (g) an Intercompany Claim.
Intercompany Claim         Any Claim held by a Debtor or a Debtor’s affiliate against a Debtor or a
                           Debtor’s affiliate.
Intercompany Interests     Other than an Interest in Ascena Topco, an Interest in one Debtor held by
                           another Debtor or a Debtor’s affiliate.
Lien                       Has the meaning set forth in section 101(37) of the Bankruptcy Code.

Other Priority Claim       Any Claim entitled to priority in right of payment under section 507(a) of the
                           Bankruptcy Code, other than: (a) an Administrative Claim; or (b) a Priority
                           Tax Claim, to the extent such Claim has not already been paid during the
                           Chapter 11 Cases.
Other Secured Claim        Any secured Claim, other than (a) an ABL Claim, (b) a DIP ABL Facility
                           Claim, (c) a Term Loan Claim, or (d) a DIP Term Facility Claim.
Priority Tax Claim         Any Claim of a Governmental Unit (as set forth in section 101(27) of the
                           Bankruptcy Code) of the kind specified in section 507(a)(8) of the Bankruptcy
                           Code.
Professional               An Entity retained in the Chapter 11 Cases pursuant to a final order in
                           accordance with sections 327, 363, and 1103 of the Bankruptcy Code and to be
                           compensated for services rendered prior to or on the Plan Effective Date
                           pursuant to sections 327, 328, 329, 330, 331, or 363 of the Bankruptcy Code.
Professional Fee Claims    All Claims for accrued, contingent, and/or unpaid fees and expenses (including
                           transaction and success fees) incurred by a Professional in the Chapter 11
                           Cases on or after the Petition Date and through and including the date on
                           which the Confirmation Order is entered that the Bankruptcy Court has not
                           denied by final order. To the extent that the Bankruptcy Court or any higher
                           court of competent jurisdiction denies or reduces by a final order any amount
                           of a Professional’s fees or expenses, then those reduced or denied amounts
                           shall no longer constitute Professional Fee Claims.




                                                 -2-
                                                                                                  44807.0000144807.00001
Case 20-33129-KRH     Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                       Desc Main
                              Document     Page 81 of 274



Term                   Definition

Proof of Claim         A proof of Claim filed in the Chapter 11 Cases.

Related Party          With respect to any person or Entity, each of, and in each case in its capacity
                       as such, current and former directors, managers, officers, investment
                       committee members, special or other committee members, equity holders
                       (regardless of whether such interests are held directly or indirectly), affiliated
                       investment funds or investment vehicles, managed accounts or funds,
                       predecessors, participants, successors, assigns, subsidiaries, Affiliates,
                       partners, limited partners, general partners, principals, members, management
                       companies, fund advisors or managers, employees, agents, trustees, advisory
                       board members, financial advisors, attorneys (including any other attorneys or
                       professionals retained by any current or former director or manager in his or
                       her capacity as director or manager of an Entity), accountants, investment
                       bankers, consultants, representatives, and other professionals and advisors of
                       such person or Entity, and any such Person’s or Entity’s respective heirs,
                       executors, estates, and nominees.
Released Party         Collectively, each of the following in their capacity as such: (a) each of the
                       Debtors; (b) the Reorganized Debtors; (c) each of the Consenting
                       Stakeholders; (d) the ABL Agent; (e) the Term Loan Agent; (f) each of the
                       lenders and administrative agents under the Exit Facilities; (g) the Backstop
                       Parties; (h) the DIP ABL Agent; (i) the DIP ABL Lenders; (j) the DIP Term
                       Agent; (k) the DIP Term Lenders; (l) each current and former Affiliate of each
                       Entity in the foregoing clause (a) through the following clause (m); and (m)
                       each Related Party of each Entity in the foregoing clause (a) through this
                       clause (m).
Releasing Party        Collectively, and in each case in its capacity as such: (a) each of the Debtors;
                       (b) the Reorganized Debtors; (c) each of the Consenting Stakeholders; (d) the
                       ABL Agent; (e) the Term Loan Agent; (f) each of the lenders and
                       administrative agents under the Exit Facilities; (g) the Backstop Parties; (h) the
                       DIP ABL Agent; (i) the DIP ABL Lenders; (j) the DIP Term Agent; (k) the
                       DIP Term Lenders; (l) all holders of Claims; (m) all holders of Interests; (n)
                       each current and former Affiliate of each Entity in foregoing clause (a) through
                       the following clause (o); and (o) each Related Party of each Entity in the
                       foregoing clause (a) through this clause (o); provided that, in each case, an
                       Entity shall not be a Releasing Party if it: (x) elects to opt out of the releases
                       contained in the Plan; or (y) timely objects to the releases contained in the Plan
                       and such objection is not resolved before Confirmation; provided further that
                       any such Entity shall be identified by name as a non-Releasing Party in the
                       Confirmation Order.
Reorganized Debtors    Reorganized Ascena and each of the other Debtors, or any successor thereto, as
                       reorganized pursuant to and under the Plan.
Term Lenders           Each of the lenders from time to time party to the Term Loan Credit
                       Agreement.




                                              -3-
                                                                                               44807.0000144807.00001
Case 20-33129-KRH   Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                            Document     Page 82 of 274



                                   EXHIBIT C

                            Backstop Commitment Letter
Case 20-33129-KRH            Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                   Desc Main
                                     Document     Page 83 of 274
                                                                                 EXECUTION VERSION


July 23, 2020

PERSONAL AND CONFIDENTIAL
Ascena Retail Group, Inc.
933 MacArthur Boulevard
Mahwah, New Jersey 07430
Attention: Dan Lamadrid

                Superpriority Senior Secured Debtor-In-Possession Term Loan Credit Facility
                                        Backstop Commitment Letter

Ladies and Gentlemen:

         Ascena Retail Group, Inc. (“Ascena TopCo”, “you” or “your”) has (i) advised the parties listed on
the signature pages hereto as Backstop Commitment Parties (each, a “Backstop Commitment Party” and,
collectively, the “Backstop Commitment Parties”, “we”, “us” or “our”), that Ascena Topco and certain of
its subsidiaries (the “Subsidiary Debtors” and, collectively with Ascena Topco, the “Debtors”), are
considering filing voluntary petitions for relief under Chapter 11 of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. (as amended, the “Bankruptcy Code”), and, in connection with the foregoing, (ii)
requested that the Backstop Commitment Parties agree to commit to provide a superpriority senior secured
debtor-in-possession term loan credit facility for Ascena Topco under Sections 364(c) and 364(d) of the
Bankruptcy Code (the “DIP Facility”) consisting of (x) new money term loans (the “New Money DIP
Loans”) in an aggregate principal amount of $150 million and (y) term loans (the “Roll-Up DIP Loans”
and, together with the New Money DIP Loans, the “DIP Loans”) resulting from the conversion of the
Prepetition Term Loans (as defined below) of the Prepetition Term Lenders (as defined below) that provide
(themselves or through their affiliates) New Money DIP Loans in an aggregate amount equal to
$161.8 million on the Effective Date, or as otherwise set forth in the Form DIP Credit Agreement. The
DIP Facility shall convert on a dollar-for-dollar basis into an exit facility (the “Exit Conversion”, such
converted loans, the “Exit Term Loans”, and the financing provided by the Exit Term Loans, the “Exit
Facility”) substantially on the terms set forth in this letter (including all exhibits, annexes, and schedules
hereto, the “Backstop Commitment Letter”), as well as the form Senior Secured Super-Priority Debtor-In-
Possession Term Credit Agreement attached hereto as Exhibit A (the “Form DIP Credit Agreement”) and
the Exit Facility Term Sheet attached hereto as Exhibit B (the “Exit Facility Term Sheet”), which terms
will be memorialized in a credit agreement that will govern the Exit Facility (the “Exit Facility Credit
Agreement”), subject solely to the conditions set forth in the sections of Article IV of the Form DIP Credit
Agreement and the “Conditions to Borrower” set forth in the Exit Facility Term Sheet, in each case, that
are applicable to the relevant borrowing. Unless otherwise specified herein, all references to “$” shall
refer to U.S. dollars. Capitalized terms used herein without definition shall have the meaning assigned
thereto in the Form DIP Credit Agreement or the Exit Facility Term Sheet, as applicable.

1.      Backstop Commitment.

         To provide assurance that the DIP Facility and the Exit Facility shall be available on the terms and
conditions set forth herein, in the Form DIP Credit Agreement and the Exit Facility Term Sheet, as
applicable, each Backstop Commitment Party is pleased to advise Ascena Topco of its several and not joint
commitment (the “Backstop Commitment”) to provide, itself or through one or more funds managed by
such Backstop Commitment Party, the amount of the DIP Loans and Exit Term Loans, each as set forth
on Schedule 1 hereto (as updated from time to time prior to the date that is two business days prior to the
Effective Date) on the terms set forth in the Backstop Commitment Letter, subject solely to the conditions
set forth in the sections of Article IV of the Form DIP Credit Agreement and the “Conditions to Borrowing”
set forth in the Exit Facility Term Sheet that are applicable to the relevant borrowing. Each Backstop




                                               144720.00001
Case 20-33129-KRH             Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                  Desc Main
                                      Document     Page 84 of 274


Commitment Party may, at its option, arrange for the Form DIP Credit Agreement or the Exit Facility
Credit Agreement, if applicable, to be executed by one or more financial institutions selected by the
applicable Backstop Commitment Party and reasonably acceptable to Ascena Topco (the “Fronting
Lender(s)”), to act as an initial lender and to fund some or all of the Backstop Commitment Party’s
Backstop Commitment, in which case the applicable Backstop Commitment Party will acquire its shares
of the DIP Facility and/or Exit Facility, as applicable, by assignment from the Fronting Lender(s) in
accordance with the assignment provisions of the Form DIP Credit Agreement and the Exit Facility Credit
Agreement, as applicable.

         It is understood and agreed that the aggregate commitments under this Backstop Commitment
Letter in respect of New Money DIP Loans (and the automatic conversion thereof to Exit Term Loans on
the Conversion Date) are $150 million in total, subject to the Initial Allocation, as set forth in Section 2
hereof and each Backstop Commitment Party hereby agrees and commits to such automatic conversion of
the New Money DIP Loans to Exit Term Loans on the Conversion Date.

2.      Initial Allocation.

         Each Lender (as defined in the Prepetition Term Loan Credit Agreement, a “Prepetition Term
Lender”) as of the Syndication End Date (as defined below) (including the Backstop Commitment Parties)
shall have the right to participate (the “Opportunity”) in 50.0% of the DIP Facility and the Exit Facility, in
each case based on its Pro Rata Share (as defined below). The Opportunity will be conducted on the terms
and conditions set forth in syndication procedures and related documentation, which procedures and
documentation shall be reasonably acceptable to the Debtors and the Backstop Commitment Parties (the
“Syndication Procedures”); provided that, the Backstop Commitment Parties shall use commercially
reasonable efforts to cause the Syndication Procedures to be distributed by no later than 10:00 am New
York Time on the fifth Business Day following the Petition Date (or such later date as agreed by you and
the Majority Backstop Commitment Parties (as defined below)). Pursuant to the Syndication Procedures,
each Prepetition Term Lender electing to participate in the Opportunity shall, among other things (i)
provide written notification of such election to the Ad Hoc Committee Advisors by no later than the date
that is 10 Business Days after the Syndication Procedures are distributed to the Prepetition Term Lenders
(the “Syndication End Date”) (or such later time as reasonably agreed by the Majority Backstop
Commitment Parties and you) and (ii) execute a joinder to the Restructuring Support Agreement, dated as
of the date hereof (the “Restructuring Support Agreement”), by and among Ascena Topco and certain of
its subsidiaries and certain Prepetition Term Lenders prior to the Syndication End Date (or such later time
as reasonably agreed by the Majority Backstop Commitment Parties and you) (the “Initial Allocation”);
provided, that, any Backstop Commitment Party that is a Prepetition Term Lender shall (unless it elects
otherwise) be deemed to have provided such notice of election to participate in the DIP Facility and the
Exit Facility in respect of such holdings upon executing this Backstop Commitment Letter and the
Restructuring Support Agreement. Each Prepetition Term Lender that elects to participate in the DIP
Facility shall be obligated to participate in its ratable portion of the Exit Term Loans and the commitments
under the Exit Facility will be “stapled to” the DIP Facility and traded in equal percentage.

         “Pro Rata Share” means with respect to each Prepetition Term Lender (x) the aggregate principal
amount of Loans (as defined in the Prepetition Term Loan Credit Agreement, the “Prepetition Term
Loans”) held by such Prepetition Term Lender, as set forth in the register for the Prepetition Term Loan
Credit Agreement on the Syndication End Date divided by (y) the aggregate principal amount of
Prepetition Term Loans held by all Prepetition Term Lenders outstanding under the Prepetition Term Loan
Credit Agreement at such time.




                                                  2
Case 20-33129-KRH            Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                    Desc Main
                                     Document     Page 85 of 274


        “Majority Backstop Commitment Parties” means, at any time, Backstop Commitment Parties
having Backstop Commitments outstanding that, taken together, represent at least 50.01% of the sum of
all Backstop Commitments outstanding at such time.

          Each Backstop Commitment Party shall have the right to assign its Commitments under the DIP
Facility and the Exit Facility to participating Lenders in accordance with the Initial Allocation; provided
that, notwithstanding the Initial Allocation, (i) no Backstop Commitment Party shall be relieved, released
or novated from its obligations hereunder (including its obligation to fund the DIP Facility on the Effective
Date, subject to the satisfaction (or waiver) of the conditions set forth in Article IV of the Form DIP Credit
Agreement and its obligation to convert into the Exit Facility on the Conversion Date, subject to the
satisfaction (or waiver) of the conditions set forth in the Exit Facility Term Sheet) in connection with the
Initial Allocation, including its Backstop Commitments, until after the Initial Allocation Date has occurred,
(ii) no allocation shall become effective as between you and such Backstop Commitment Party with respect
to all or any portion of such Backstop Commitment Party’s Backstop Commitments in respect of the DIP
Facility and the Exit Facility until after the occurrence of the Initial Allocation Date, and (iii) unless you
otherwise agree in writing, each Backstop Commitment Party shall retain exclusive control over all rights
and obligations with respect to its Backstop Commitments in respect of the DIP Facility and the Exit
Facility, including all rights with respect to consents, modifications, supplements, waivers and
amendments, until the Initial Allocation Date has occurred. Any unsubscribed portion of the Opportunity
as of the Syndication End Date shall be automatically allocated to, and funded by (if applicable), the
Backstop Commitment Parties based on their respective percentages set forth on Schedule 2 hereto.

          Each of the parties hereto agrees to use its respective commercially reasonable efforts to assist the
Administrative Agent in connection with the Initial Allocation. The Backstop Commitment Parties agree
that, following the Initial Allocation, Ascena Topco and its subsidiaries and the Administrative Agent may
conclusively rely on the schedule of “Post-Initial Allocation Term Loan Commitments” provided to
Ascena Topco by the financial advisor for the Backstop Commitment Parties, Greenhill & Co., LLC,
including the Lenders listed therein and their respective Commitments. None of Ascena Topco nor any of
its affiliates nor any of their respective advisors shall be liable with respect to such schedule.

          You acknowledge and agree that nothing in this Backstop Commitment Letter or the nature of our
services or in any prior relationship will be deemed to create an advisory, fiduciary or agency relationship
between any Backstop Commitment Party, the Administrative Agent or its affiliates, on the one hand, and
you, your equity holders or your affiliates, on the other hand, and you waive, to the fullest extent permitted
by law, any claims you may have against any Backstop Commitment Party, the Administrative Agent or
its affiliates for breach of fiduciary duty or alleged breach of fiduciary duty in connection with this
Backstop Commitment Letter or the transactions contemplated hereby, and agree that no Backstop
Commitment Party, the Administrative Agent or affiliates of any of the foregoing will have any liability
(whether direct or indirect) to you in respect of such a fiduciary duty claim or to any person asserting a
fiduciary duty claim on your behalf, including your equity holders, employees or creditors. You
acknowledge that the transactions contemplated hereby (including the exercise of rights and remedies
hereunder) are arms’-length commercial transactions and that we and the Administrative Agent are acting
as principal and in our own respective best interests. You are relying on your own experts and advisors to
determine whether the transactions contemplated hereby are in your best interests and are capable of
evaluating and understanding, and you understand and accept, the terms, risks and conditions of the
transactions contemplated hereby. In addition, you acknowledge that we and the Administrative Agent
may employ the services of our respective affiliates in providing certain services hereunder and may
exchange with such affiliates information concerning Ascena Topco and other companies that may be the
subject of the transactions contemplated hereby and such affiliates will be entitled to the benefits afforded
to us and the Agents hereunder; provided, that any such affiliates receiving information concerning Ascena
Topco and other companies in accordance with this paragraph shall be subject to the same confidentiality



                                                   3
Case 20-33129-KRH           Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                    Desc Main
                                    Document     Page 86 of 274


obligations provided for in this Backstop Commitment Letter (with each Backstop Commitment Party
responsible for its affiliates’ compliance with this paragraph).

3.      Information.

         You hereby represent and warrant that (a) all written information concerning you and your
subsidiaries and your and their respective business (other than financial projections, estimates, forecasts
and budgets and other forward-looking information (collectively, the “Projections”) and information of a
general economic or industry specific nature) (the “Information”) that has been or will be made available
to us or any of our respective affiliates by or on behalf of you is or will be, when furnished and to the best
of your knowledge, complete and correct in all material respects, when taken as a whole, and does not or
will not, when furnished, contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially misleading in light of the
circumstances under which such statements are made (after giving effect to the updates provided for in the
penultimate sentence of this Section 3) and (b) the Projections that have been or will be made available to
us or any of our affiliates by or on behalf of you or any of your representatives have been or will be
prepared in good faith based upon assumptions that are believed by the preparer thereof to be reasonable
at the time made and at the time the related Projections are made available to us or any of our affiliates (it
being acknowledged that (i) such Projections are merely a prediction as to future events and are not to be
viewed as facts, (ii) such Projections are subject to significant uncertainties and contingencies, many of
which are beyond your control, (iii) the actual results during the period or periods covered by any such
Projections may differ significantly from the projected results, and (iv) no guarantee or assurance can be
given that the projected results will be realized). In particular, where Projections expressly or implicitly
take into account the current market volatility and widespread impact of the COVID-19 outbreak, the
extent of the impact of these developments on the Debtors’ and their subsidiaries’ operational and financial
performance will depend on future developments, including the duration and spread of the outbreak and
related governmental advisories and restrictions, and the impact of the COVID-19 outbreak on overall
demand for the Debtors’ and their subsidiaries’ products and services, all of which are outside of the control
of the Debtors or their subsidiaries, highly uncertain and cannot be predicted. You agree that if, at any
time prior to the entry of the Order approving the DIP Facility, any of the representations, warranties and
covenants in the preceding sentence would be incorrect in any material respect if the Information and
Projections were being furnished, and such representations, warranties and covenants were being made, at
such subsequent time, then you will promptly supplement the Information and the Projections so that such
representations, warranties and covenants would be correct in material respects; provided, for the
avoidance of doubt, there will be no requirement to update previously delivered Projections to reflect new
assumptions so long as the assumptions were reasonable at the time made and made available to us or any
of our affiliates. The accuracy of the foregoing representations and warranties, whether or not cured, shall
not be a condition to the obligations of the Backstop Commitment Parties hereunder or the availability of
the DIP Facility.

4.      Premium.

         As consideration for the Backstop Commitments and agreements of the Backstop Commitment
Parties hereunder and under the Restructuring Support Agreement, Ascena Topco agrees to pay (or cause
to be paid) to the Backstop Commitment Parties, (or, at any Backstop Commitment Party’s option and
upon such Related Lender’s designation (which may be provided by electronic communication), its Related
Lender), a non-refundable backstop premium equal to $7.5 million (the “Backstop Commitment
Premium”), which shall be allocated to each Backstop Commitment Party, in an amount equal to (1) its
percentage set forth on Schedule 2 hereto (the “Backstop Percentage”), multiplied by (2) the Backstop
Commitment Premium, which shall be fully earned, nonrefundable and non-avoidable on the execution of
this Backstop Commitment Letter and payable in cash free and clear of any withholding tax upon the



                                                  4
Case 20-33129-KRH            Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                    Desc Main
                                     Document     Page 87 of 274


funding of the New Money DIP Loans on the Funding Date. Notwithstanding the foregoing, at the option
of the Lenders, any or all of the Backstop Commitment Premium may instead be effected in the form of
original issue discount with respect to the DIP Facility.

       If a Termination Date occurs prior to the funding of the DIP Term Facility, a non-refundable
aggregate premium in an amount equal to $7.5 million shall be payable in cash free and clear of any
withholding tax (the “Termination Premium”) on the Termination Date, which shall be allocated to each
Backstop Commitment Party in an amount equal to (1) its Backstop Percentage, multiplied by (2) the
Termination Premium.

5.      Payments and Fees

        Without duplication of any amounts payable pursuant to Section 2.10 of the Form DIP Credit
Agreement, the New Money DIP Loans will be subject to a commitment payment for each Lender
participating in the DIP Facility in an amount of up to 2.50% of the principal amount of such Lender’s
New Money DIP Loans as of the Funding Date, earned upon entry of the Order and due and payable upon
the Funding Date (the payment described in this sentence, the “DIP Commitment Payment”). For the
avoidance of doubt, the entirety of the DIP Commitment Payment shall be treated as original issue discount
with respect to the DIP Facility, and shall be subject to the withholding provisions set forth in Section 2.15
of the Form DIP Credit Agreement.

        The Debtors agree to pay the fees, costs and expenses (collectively, the “Fronting Expenses”)
incurred in connection with the initial funding of the New Money DIP Loans by the Fronting Lender(s)
and any assignments made by such Fronting Lender(s) to the Backstop Commitment Parties in connection
therewith; provided that such Fronting Expenses shall not exceed 0.50% of such Fronting Lender(s)’ New
Money DIP Loans so funded.

6.      Conditions.

         The Backstop Commitment Parties’ Backstop Commitments and agreements hereunder in respect
of the DIP Facility are subject solely to the satisfaction (or waiver) of the conditions precedent set forth in
the sections of Article IV of the Form DIP Credit Agreement that are applicable to the relevant borrowing.
Subject to the Order, there are no conditions (implied or otherwise) to the Backstop Commitments
hereunder in respect of the DIP Facility, and there will be no conditions (implied or otherwise) to the
availability of the DIP Facility on the Effective Date or the funding of the New DIP Term Loans on the
Funding Date, including compliance with the terms of this Backstop Commitment Letter or the Form DIP
Credit Agreement, other than those that are expressly stated in the applicable sections of Article IV of the
Form DIP Credit Agreement relevant to the availability of the DIP Facility on the Effective Date or the
Funding Date, as applicable. The Backstop Commitment Parties’ commitment in respect of the Exit
Facility are subject to the satisfaction or waiver of the conditions precedent set forth in “Conditions to
Borrowing” in the Exit Facility Term Sheet. Subject to the Order, there are no conditions (implied or
otherwise) to the Backstop Commitments hereunder in respect of the Exit Facility, and there will be no
conditions (implied or otherwise) to the conversion of the Exit Facility on the Conversion Date, including
compliance with the terms of this Backstop Commitment Letter or the Form DIP Credit Agreement, other
than those that are expressly stated in the “Conditions to Borrowing” in the Exit Facility Term Sheet.

7.      Indemnification and Expenses.

       You agree to (a) indemnify and hold harmless each Backstop Commitment Party and the
Administrative Agent, their respective affiliates and their and their affiliates’ officers, directors,
employees, agents, attorneys, accountants, advisors (including investment managers and advisers),



                                                   5
Case 20-33129-KRH            Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                     Desc Main
                                     Document     Page 88 of 274


consultants, representatives, controlling persons, members and permitted successors and assigns (each, an
“Indemnified Person”) from and against any and all losses, claims, damages, liabilities and expenses, joint
or several (“Losses”) to which any such Indemnified Person may become subject arising out of or in
connection with this Backstop Commitment Letter, the DIP Facility, the Exit Facility the use of proceeds
thereof or any claim, litigation, investigation or proceeding relating to any of the foregoing, and to (b)
reimburse each Backstop Commitment Party from time to time within five (5) Business Days of receipt of
their reasonable demand by presentation of a summary statement for any reasonable and documented out-
of-pocket legal or other expenses incurred in connection with the Cases, the DIP Facility, the Exit Facility,
the enforcement of this Backstop Commitment Letter, the definitive documentation for the DIP Facility,
the Exit Facility, and, in each case any ancillary documents and security arrangements in connection
therewith, but no other third-party financial advisors (other than Greenhill & Co., LLC as financial advisor
for the Backstop Commitment Parties) without your prior written consent; provided, that the foregoing
indemnity will not, as to any Indemnified Person, apply to Losses to the extent (a) they are found in a final
non-appealable judgment of a court of competent jurisdiction to have resulted from such Indemnified
Person’s (i) gross negligence, bad faith, fraud or willful misconduct or (ii) material breach of its obligations
under this Backstop Commitment Letter, or (b) they relate to a dispute solely among Indemnified Persons
and not arising out of any act or omission of the Debtors or any of their respective subsidiaries (other than
any claim, litigation, investigation or proceeding against the Administrative Agent in its capacity or in
fulfilling its role as such).

        None of you, the other Debtors, any of your or their respective subsidiaries, we nor any other
Indemnified Person will be responsible or liable to one another for any indirect, special, punitive or
consequential damages which may be alleged as a result of or arising out of, or in any way related to, the
DIP Facility, the Exit Facility, the enforcement of this Backstop Commitment Letter, the definitive
documentation for the DIP Facility or the Exit Facility, or any ancillary documents and security
arrangements in connection therewith; provided that your indemnity and reimbursement obligations under
this Section 6 shall not be limited by this sentence.

8.      Assignments, Amendments.

         This Backstop Commitment Letter shall not be assignable by you or us without the prior written
consent of the other parties hereto (and any attempted assignment without such consent shall be null and
void), is intended to be solely for the benefit of the parties hereto, the Indemnified Persons and with respect
to Section 2, Section 6 and this Section 7, the Administrative Agent, and is not intended to confer any
benefits upon, or create any rights in favor of, any person or entity other than the parties hereto, the
Indemnified Persons and with respect to Section 2 and Section 6 and this Section 7, the Administrative
Agent. Notwithstanding anything set forth in this Section 8 to the contrary, each Backstop Commitment
Party (i) shall assign all or a portion of its Backstop Commitment to other banks, financial institutions, or
institutional lenders and investors solely in connection with the Initial Allocation pursuant to Section 2
above (subject to the terms and conditions set forth therein) and (ii) may assign its respective Backstop
Commitment, in whole or in part, to any Related Lender, or to any other Backstop Commitment Party.
This Backstop Commitment Letter may not be amended or any provision hereof waived or modified except
by an instrument in writing signed by the Backstop Commitment Parties and you.

         This Backstop Commitment Letter may be executed in any number of counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one agreement. Delivery of an
executed counterpart of a signature page of this Backstop Commitment Letter by facsimile or other
electronic transmission (including E-Signature) shall be effective as delivery of a manually executed
counterpart hereof. Section headings used herein are for convenience of reference only, are not part of this
Backstop Commitment Letter and are not to affect the construction of, or to be taken into consideration in
interpreting, this Backstop Commitment Letter. You acknowledge that information and documents



                                                   6
Case 20-33129-KRH            Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                     Desc Main
                                     Document     Page 89 of 274


relating to the DIP Facility and/or Exit Facility may be transmitted through the internet, e-mail or similar
electronic transmission systems and that neither any Backstop Commitment Party nor any Agent, nor any
of their respective affiliates, shall be liable for any damages arising from the unauthorized use by others of
information or documents transmitted in such manner.

       This Backstop Commitment Letter supersedes all prior understandings, whether written or oral,
between us with respect to the DIP Facility and the Exit Facility.

9.      Governing Law, Etc.; Jurisdiction.

      THIS BACKSTOP COMMITMENT LETTER AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS BACKSTOP COMMITMENT LETTER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE
THAT WOULD CAUSE THE APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY
OTHER STATE).

         Each of the parties hereto hereby irrevocably and unconditionally (a) submits, for itself and its
property, to the non-exclusive jurisdiction of any New York State court or Federal court of the United
States of America sitting in the Borough of Manhattan in New York City, and any appellate court from
any thereof and the Bankruptcy Court, in any suit, action or proceeding arising out of or relating to this
Backstop Commitment Letter or the DIP Facility, and agrees that all claims in respect of any such suit,
action or proceeding may be heard and determined in such New York State court or, to the extent permitted
by law, in such Federal court, or, to the extent applicable, the Bankruptcy Court; provided that suit for the
recognition or enforcement of any judgment obtained in any such court may be brought in any other court
of competent jurisdiction, (b) waives, to the fullest extent it may legally and effectively do so, any objection
which it may now or hereafter have to the laying of venue of any suit, action or proceeding arising out of
or relating to this Backstop Commitment Letter or the DIP Facility in any New York State court, in any
such Federal court or in Bankruptcy Court, (c) waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such suit, action or proceeding in any such court, and
(d) agrees that a final judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner provided by law.

         You hereby agree that you shall not bring any suit, action, proceeding, claim or counterclaim under
this Backstop Commitment Letter or with respect to the transactions contemplated hereby in any court
other than such New York State court or Federal Court of the United States of America sitting in the
Borough of Manhattan in New York City. Service of any process, summons, notice or document by
registered mail addressed to you at the address above shall be effective service of process against you for
any suit, action or proceeding brought in any such court.

10.     Waiver of Jury Trial.

     EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS BACKSTOP COMMITMENT LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.




                                                   7
Case 20-33129-KRH            Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                     Desc Main
                                     Document     Page 90 of 274


11.     Confidentiality.

         This Backstop Commitment Letter is delivered to Ascena Topco on the understanding that neither
this Backstop Commitment Letter nor any of its terms or substance shall be disclosed, directly or indirectly,
to any other person or entity except (a) you and your officers, directors, employees, legal counsel,
accountants, auditors, financial advisors, existing and prospective holders of indebtedness and their
respective affiliates, representatives, officers, directors and legal counsel, in each case, who are involved
in the consideration of the financing transactions contemplated hereby who have been informed by you of
the confidential nature of this Backstop Commitment Letter and have agreed to treat such information
confidentially, (b) in any legal, judicial or administrative proceeding or as otherwise required by law or
regulation or as requested by a governmental authority (in which case you agree, to the extent not
prohibited by law, to inform Backstop Commitment Parties promptly in advance thereof), (c) the office of
the U.S. Trustee, any ad-hoc or statutorily appointed committee of unsecured creditors, and their respective
representatives and professional advisors on a confidential and “need to know” basis, (d) to the Bankruptcy
Court, in a redacted manner in form and substance reasonably satisfactory to the Backstop Commitment
Parties, to the extent required to obtain Bankruptcy Court approval in connection with any acts or
obligations to be taken pursuant to this Backstop Commitment Letter or the transactions contemplated
hereby and (e) you may disclose the aggregate fee amounts contained herein, as part of pro forma
information or a generic disclosure of aggregate sources and uses related to fee amounts related to the
Transactions to the extent customary or required in offering or marketing materials or in any public or
regulatory filing relating to the Transactions.

         Each Backstop Commitment Party agrees to keep confidential, and not to publish, disclose or
otherwise divulge, confidential information with respect to the transactions contemplated hereby or
obtained from or on behalf of you or your respective affiliates in the course of the transactions
contemplated hereby, except that the Backstop Commitment Parties shall be permitted to disclose such
confidential information (a) to their affiliates and their and their affiliates’ respective directors, officers,
agents, employees, attorneys, accountants, auditors and advisors involved in the transactions contemplated
hereby on a “need to know” basis and who are made aware of and agree to comply with the provisions of
this paragraph, in each case on a confidential basis (with the Backstop Commitment Party responsible for
such persons’ compliance with this paragraph), (b) on a confidential basis to any bona fide prospective
Lender, prospective participant or swap counterparty (in accordance with the terms of the Form DIP Credit
Agreement) that agrees to keep such information confidential in accordance with (x) the provisions of this
paragraph (or language substantially similar to this paragraph that is reasonably acceptable to you) for your
benefit or (y) other customary confidentiality language in a “click-through” arrangement, (c) as required
by the order of any court or administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law, regulation or compulsory legal process (in which
case you agree, to the extent not prohibited by law, to inform Backstop Commitment Parties promptly in
advance thereof), (d) to the extent such information: (i) becomes publicly available other than as a result
of a breach of this Backstop Commitment Letter or other confidentiality obligation owed by such Backstop
Commitment Party to you or your affiliates or (ii) becomes available to the Backstop Commitment Parties
on a non-confidential basis from a source other than you or on your behalf that, to such Backstop
Commitment Party’s knowledge, is not in violation of any confidentiality obligation owed to you or your
affiliates, (e) to the extent you shall have consented to such disclosure in writing (which may include
through electronic means), (f) as is necessary in protecting and enforcing the Backstop Commitment
Parties’ rights with respect to this Backstop Commitment Letter and/or the DIP Facility, (g) to the extent
independently developed by such Backstop Commitment Party or its affiliates without reliance on
confidential information, (h) with respect to the existence and contents of the Form DIP Credit Agreement,
in consultation with you, to the rating agencies or (i) with respect to the existence and contents of the
Backstop Commitment Letter and the DIP Facility, to market data collectors or similar service providers
in connection with the arrangement, administration or management of the DIP Facility and to industry



                                                   8
Case 20-33129-KRH            Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                    Desc Main
                                     Document     Page 91 of 274


trade organizations where such information with respect to the DIP Facility is customarily included in
league table measurements. The Backstop Commitment Parties’ and their respective affiliates’, if any,
obligations under this paragraph shall terminate automatically to the extent superseded by the
confidentiality provision in the Form DIP Credit Agreement upon the effectiveness thereof and, in any
event, will terminate one year from the date hereof.

12.     Miscellaneous.

         The Backstop Commitment Parties hereby notify Ascena Topco that, pursuant to the requirements
of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law on October 26, 2001) (the
“PATRIOT Act”), it and its affiliates are required to obtain, verify and record information that identifies
Ascena Topco, each other Debtor, which information includes names, addresses, tax identification
numbers and other information that will allow Backstop Commitment Parties and its affiliates to identify
Ascena Topco and each other Debtor in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective for Backstop Commitment Parties
and its affiliates.

         Absent a change in applicable tax law or a contrary determination (as defined in Section 1313(a)
of the Internal Revenue Code of 1986, as amended), each of the parties hereto agrees (i) the Backstop
Commitment Premium and the Termination Premium shall be treated as premiums paid by the Debtors to
the relevant Backstop Commitment Party in exchange for the issuance of a put right to Ascena Topco with
respect to the DIP Facility and (ii) to not take any tax position inconsistent with the tax treatment described
in clause (i).

         Each of the parties hereto agrees that this Backstop Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein, including an agreement to
negotiate in good faith the definitive documentation for the DIP Facility and the Exit Facility by the parties
hereto in a manner consistent with this Backstop Commitment Letter, it being acknowledged and agreed
that the availability of the DIP Facility and Exit Facility is subject to the conditions precedent expressly
set forth in Section 5 hereof.

         If the foregoing correctly sets forth our agreement, please indicate Ascena Topco’s acceptance of
the terms of this Backstop Commitment Letter by returning to the Backstop Commitment Parties executed
counterparts of this Backstop Commitment Letter not later than 11:59 p.m., New York City time, on July
23, 2020. This offer will automatically expire at such time if the Backstop Commitment Parties have not
received such executed counterparts in accordance with the preceding sentence. This Backstop
Commitment Letter and the Backstop Commitments and agreements hereunder shall automatically
terminate on the earlier of (i) July 26, 2020, unless the Petition Date has occurred by such date, (ii) the
date that is 36 calendar days after the Petition Date, unless prior to such time the DIP Financing Order (as
defined in the Restructuring Support Agreement) shall have been entered by the Bankruptcy Court, (iii)
five Business Days after the Termination Date (as defined in the Restructuring Support Agreement) or the
Restructuring Support Agreement otherwise ceases to be in full force and effect or (iv) five Business Days
after the Outside Date (as defined in the Restructuring Support Agreement), unless prior to such time the
Exit Conversion shall have occurred, in each case unless extended by agreement of you and the Majority
Backstop Commitment Parties (which agreement may be evidenced by email of counsel). Notwithstanding
the immediately preceding sentence, Section 4 above, as well as the indemnification and expenses,
confidentiality, Initial Allocation, information, jurisdiction, governing law and waiver of jury trial
provisions contained herein shall remain in full force and effect in accordance with their terms
notwithstanding the termination of this Backstop Commitment Letter or the Backstop Commitment
Parties’ Backstop Commitments hereunder; provided that your obligations under this Commitment Letter,
other than those pursuant to Section 4 and with respect to the Initial Allocation and confidentiality, shall



                                                   9
Case 20-33129-KRH           Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01                   Desc Main
                                    Document     Page 92 of 274


automatically terminate and be superseded by the applicable provisions in the Form DIP Credit Agreement
and the Exit Facility Credit Agreement, in each case, to the extent covered thereby, upon the initial funding
on the Effective Date or the occurrence of the Exit Conversion, and you shall be released from all liability
in connection therewith at such time.

                                         [Signature Pages follow.]




                                                 10
Case 20-33129-KRH      Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                               Document     Page 93 of 274


     [Signature pages of the Backstop Commitment Parties on file with the Company]
DocuSign Envelope ID: 917975C5-96EC-461F-BD61-1DE6D55E460B
            Case 20-33129-KRH            Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                                                 Document     Page 94 of 274


             Accepted and agreed to as of July 23, 2020:

             ASCENA RETAIL GROUP, INC.

             By: _________________________________
                 Name: Dan Lamadrid
                 Title: Executive Vice President and
                        Chief Financial Officer




                                          Signature page to Backstop Commitment Letter
Case 20-33129-KRH   Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                            Document     Page 95 of 274


                                     Schedule 1

                              [On file with the Company]
Case 20-33129-KRH   Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                            Document     Page 96 of 274


                                     Schedule 2

                              [On file with the Company]
Case 20-33129-KRH   Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                            Document     Page 97 of 274




                                     Exhibit A

                                   See Attached.
Case 20-33129-KRH       Doc 3    Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                                Document     Page 98 of 274




                                       $311,800,000

                SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION
                             TERM CREDIT AGREEMENT

                                        dated as of

                                         [ ], 2020,

                                          among

                            ASCENA RETAIL GROUP, INC.,
                                 as Parent Borrower

                                ANNTAYLOR RETAIL, INC.,
                                  as Subsidiary Borrower

                                 The LENDERS Party Hereto

                                            and

                                 ALTER DOMUS (US) LLC,
                                  as Administrative Agent




LA\4104335.13
Case 20-33129-KRH   Doc 3       Filed 07/23/20 Entered 07/23/20 11:55:01                                         Desc Main
                               Document     Page 99 of 274


                                   TABLE OF CONTENTS

                                                                                                                           Page

                                               ARTICLE I

                                               Definitions

SECTION 1.01.   Defined Terms .............................................................................................2
SECTION 1.02.   Classification of Loans and Borrowings ....................................................34
SECTION 1.03.   Terms Generally.........................................................................................34
SECTION 1.04.   Accounting Terms; GAAP .........................................................................35
SECTION 1.05.   Classification of Actions ............................................................................35
SECTION 1.06.   Divisions ....................................................................................................35

                                              ARTICLE II

                                               The Credits

SECTION 2.01.   Commitments .............................................................................................36
SECTION 2.02.   Loans and Borrowings ...............................................................................36
SECTION 2.03.   Requests for Borrowings............................................................................37
SECTION 2.04.   Funding of Borrowings ..............................................................................37
SECTION 2.05.   Interest Elections ........................................................................................38
SECTION 2.06.   Termination of Commitments ....................................................................39
SECTION 2.07.   Repayment of Loans; Evidence of Debt ....................................................39
SECTION 2.08.   Amortization of Term Loans .....................................................................40
SECTION 2.09.   Prepayment of Loans .................................................................................40
SECTION 2.10.   Fees ............................................................................................................42
SECTION 2.11.   Interest........................................................................................................42
SECTION 2.12.   Alternate Rate of Interest ...........................................................................43
SECTION 2.13.   Increased Costs ..........................................................................................44
SECTION 2.14.   Break Funding Payments ...........................................................................45
SECTION 2.15.   Taxes ..........................................................................................................46
SECTION 2.16.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs .................50
SECTION 2.17.   Mitigation Obligations; Replacement of Lenders ......................................52
SECTION 2.18.   [Reserved] ..................................................................................................53
SECTION 2.19.   [Reserved] ..................................................................................................53
SECTION 2.20.   Joint and Several Liability of the Borrowers .............................................53
SECTION 2.21.   Super-Priority Nature of Obligations and Administrative Agent’s
                Liens; Payment of Obligations...................................................................54
SECTION 2.22.   Conversion to Exit Facility Agreement .....................................................55

                                             ARTICLE III

                               Representations and Warranties

SECTION 3.01.   Organization; Powers .................................................................................56
                                                       i

LA\4104335.13
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                                              Desc Main
                         Document    Page 100 of 274



SECTION 3.02.   Authorization; Enforceability; Benefit to Loan Parties .............................56
SECTION 3.03.   Governmental Approvals; No Conflicts ....................................................56
SECTION 3.04.   Financial Condition; No Material Adverse Change...................................57
SECTION 3.05.   Properties ...................................................................................................57
SECTION 3.06.   Litigation and Environmental Matters .......................................................57
SECTION 3.07.   Compliance with Laws and Agreements ...................................................58
SECTION 3.08.   Investment Company Status ......................................................................58
SECTION 3.09.   Taxes ..........................................................................................................58
SECTION 3.10.   ERISA; Labor Matters ...............................................................................59
SECTION 3.11.   [Reserved] ..................................................................................................59
SECTION 3.12.   Subsidiaries and Joint Ventures .................................................................59
SECTION 3.13.   Insurance ....................................................................................................60
SECTION 3.14.   Federal Reserve Regulations......................................................................60
SECTION 3.15.   [Reserved] ..................................................................................................60
SECTION 3.16.   Collateral Matters.......................................................................................60
SECTION 3.17.   Use of Proceeds..........................................................................................60
SECTION 3.18.   Approved Budget .......................................................................................61
SECTION 3.19.   Chapter 11 Cases........................................................................................61

                                             ARTICLE IV

                                               Conditions

SECTION 4.01.   Conditions to Effective Date and Availability of the Term Loans ............62
SECTION 4.02    Conditions to the New Money Loan. .........................................................63

                                              ARTICLE V

                                      Affirmative Covenants

SECTION 5.01.   Financial Statements and Other Information .............................................64
SECTION 5.02.   Notices of Material Events.........................................................................67
SECTION 5.03.   Collateral Obligations; Additional Subsidiaries ........................................68
SECTION 5.04.   Information Regarding Collateral ..............................................................68
SECTION 5.05.   Existence; Conduct of Business .................................................................69
SECTION 5.06.   Payment of Obligations..............................................................................70
SECTION 5.07.   Maintenance of Properties .........................................................................70
SECTION 5.08.   Insurance ....................................................................................................70
SECTION 5.09.   Books and Records; Inspection and Rights ...............................................70
SECTION 5.10.   Compliance with Laws ..............................................................................71
SECTION 5.11.   Bankruptcy Matters ....................................................................................71
SECTION 5.12.   Maintenance of Ratings .............................................................................72
SECTION 5.13.   Certain Post-Closing Collateral Obligations ..............................................72
SECTION 5.14.   Reserved .....................................................................................................72
SECTION 5.15.   Conference Calls ........................................................................................72


                                                      ii

LA\4104335.13
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                                               Desc Main
                         Document    Page 101 of 274



                                             ARTICLE VI

                                        Negative Covenants

SECTION 6.01.   Indebtedness; Certain Equity Securities ....................................................73
SECTION 6.02.   Liens ...........................................................................................................74
SECTION 6.03.   Fundamental Changes; Business Activities ...............................................76
SECTION 6.04.   Investments, Loans, Advances, Guarantees and Acquisitions ...................76
SECTION 6.05.   Asset Sales .................................................................................................78
SECTION 6.06.   Sale/Leaseback Transactions .....................................................................79
SECTION 6.07.   Swap Agreements ......................................................................................79
SECTION 6.08.   Restricted Payments; Certain Payments of Indebtedness ..........................79
SECTION 6.09.   Transactions with Affiliates .......................................................................81
SECTION 6.10.   Restrictive Agreements ..............................................................................81
SECTION 6.11.   Amendment of Organizational Documents ...............................................82
SECTION 6.12.   Financial Covenants ...................................................................................82
SECTION 6.13.   Accounting Changes ..................................................................................83
SECTION 6.14.   Sanctions ....................................................................................................83
SECTION 6.15.   Anti-Corruption Laws ................................................................................83

                                             ARTICLE VII

                                          Events of Default

                                            ARTICLE VIII

                                    The Administrative Agent

                                             ARTICLE IX

                                             Miscellaneous

SECTION 9.01.   Notices .......................................................................................................93
SECTION 9.02.   Waivers; Amendments ...............................................................................95
SECTION 9.03.   Expenses; Indemnity; Damage Waiver ......................................................97
SECTION 9.04.   Successors and Assigns..............................................................................99
SECTION 9.05.   Survival ....................................................................................................103
SECTION 9.06.   Counterparts; Integration; Effectiveness; Electronic Execution ..............104
SECTION 9.07.   Severability ..............................................................................................104
SECTION 9.08.   Right of Setoff..........................................................................................104
SECTION 9.09.   Governing Law; Jurisdiction; Consent to Service of Process ..................105
SECTION 9.10.   WAIVER OF JURY TRIAL....................................................................105
SECTION 9.11.   Headings ..................................................................................................106
SECTION 9.12.   Confidentiality .........................................................................................106
SECTION 9.13.   Several Obligations; Nonreliance; Violation of Law...............................106
SECTION 9.14.   USA Patriot Act Notice ...........................................................................106
SECTION 9.15.   Interest Rate Limitation ...........................................................................107
                                                      iii

LA\4104335.13
Case 20-33129-KRH       Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                                           Desc Main
                             Document    Page 102 of 274



SECTION 9.16.       Release of Liens and Guarantees .............................................................107
SECTION 9.17.       No Fiduciary Relationship .......................................................................107
SECTION 9.18.       Non-Public Information ...........................................................................108
SECTION 9.19.       Intercreditor Agreement ...........................................................................108
SECTION 9.20.       Acknowledgement and Consent to Bail-In of EEA Financial
                    Institutions................................................................................................109

SCHEDULE:

Schedule 2.01   —   Commitments
Schedule 3.05   —   Real Property
Schedule 3.06   —   Disclosed Matters
Schedule 3.12   —   Subsidiaries and Joint Ventures
Schedule 3.13   —   Insurance
Schedule 5.11   —   Required Milestones
Schedule 6.01   —   Pre-Petition Indebtedness
Schedule 6.02   —   Liens
Schedule 6.04   —   Investments
Schedule 6.09   —   Transactions with Affiliates
Schedule 6.10   —   Restrictive Agreements



EXHIBITS:

Exhibit A       —   Form of Assignment and Assumption
Exhibit B       —   Form of Borrowing Request
Exhibit C       —   Form of Guarantee and Collateral Agreement
Exhibit D       —   Form of Compliance Certificate
Exhibit E       —   Form of Interest Election Request
Exhibit F       —   [Reserved]
Exhibit G       —    Form of Exit Facility Term Sheet
Exhibit H-1     —   Form of U.S. Tax Certificate for Non-U.S. Lenders that are not
                    Partnerships for U.S. Federal Income Tax Purposes
Exhibit H-2     —   Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships
                    for U.S. Federal Income Tax Purposes
Exhibit H-3     —   Form of U.S. Tax Certificate for Non-U.S. Participants that are not
                    Partnerships for U.S. Federal Income Tax Purposes
Exhibit H-4     —   Form of U.S. Tax Certificate for Non-U.S. Participants that are
                    Partnerships for U.S. Federal Income Tax Purposes
Exhibit I       —   [Reserved]
Exhibit J       —   Form of Variance Report
Exhibit K       —   Form of Note


Annex A         —   Approved Budget

                                                         iv

LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 103 of 274



       SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION TERM CREDIT
AGREEMENT, dated as of [ ], 2020, among ASCENA RETAIL GROUP, INC., a Delaware
corporation, as debtor and debtor-in-possession (the “Parent Borrower”), ANNTAYLOR
RETAIL, INC., a Florida corporation as debtor and debtor-in-possession (the “Subsidiary
Borrower” and, together with the Parent Borrower, the “Borrowers” and each, a “Borrower”), the
LENDERS party hereto and Alter Domus (US) LLC (“Alter Domus”), as Administrative Agent.

                On July 23, 2020 (the “Petition Date”), the Borrowers and the other Loan Parties
(collectively, the “Debtors”, and each individually, a “Debtor”) commenced voluntary cases
(collectively, the “Cases” and each individually, a “Case”) in the United States Bankruptcy Court
for the Eastern District of Virginia Richmond Division (the “Court”). The Debtors continue to
operate their businesses and manage their properties as debtors and debtors-in-possession
pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

                Prior to the Petition Date, the Lenders provided financing to the Borrowers
pursuant to that certain Term Credit Agreement dated as of August 21, 2015, among the
Borrowers, the other Loan Parties, the Pre-Petition Lenders and Goldman Sachs Bank USA, as
the Pre-Petition Agent and the other parties thereto (as amended, amended and restated,
supplemented or otherwise modified from time to time through the date hereof, the “Pre-Petition
Credit Agreement”).

              As of the Petition Date, the Pre-Petition Lenders under the Pre-Petition Credit
Agreement were owed approximately $1,271,597,089 in Loans (as defined in the Pre-Petition
Credit Agreement), plus interest, fees, costs and expenses and all other Pre-Petition Lender
Obligations under the Pre-Petition Credit Agreement.

               The Loan Document Obligations under and as defined in the Pre-Petition Credit
Agreement are secured by a security interest in substantially all of the existing and after-acquired
assets of the Borrowers and the other Loan Parties as more fully set forth in the Pre-Petition
Loan Documents, and such security interest is perfected and, with certain exceptions, as
described in the Pre-Petition Loan Documents, has priority over other security interests.

                The Borrowers have requested, and, upon the terms set forth in this Agreement,
the Lenders have agreed to make or be deemed to have made available to the Borrowers, a senior
secured super priority term credit facility of up to $311,800,000 in the aggregate that is
automatically convertible into a secured exit facility upon the satisfaction (or waiver) of certain
conditions in the form of a term facility to be made available to the Borrowers at any time until
the Maturity Date subject to the terms and conditions set forth herein (the “Term Credit
Facility”).

                The Borrowers and other Loan Parties have agreed to secure all of their Loan
Document Obligations under the Loan Documents by granting to the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, a security interest in and
lien upon all of their existing and after-acquired personal and real property, subject to the
Intercreditor Agreement and the limitations and priorities contained in the Loan Documents and
the Order.




LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 104 of 274



        Accordingly, in consideration of the mutual agreements herein contained and other good
and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto agree as follows:

                                            ARTICLE I

                                            Definitions

       SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

       “ABL Agent” means the Person acting as agent under the ABL Credit Agreement, in its
individual capacity, and its successors.

       “ABL Credit Agreement” means the Senior Secured Super-Priority Debtor-In-Possession
Credit Agreement, dated the Funding Date, among the Parent Borrower, the borrowing
subsidiaries party thereto, the other loan parties party thereto, the lenders party thereto and the
ABL Agent, as administrative agent, as amended, restated, supplemented, modified, renewed,
refunded, replaced or refinanced from time to time through the date hereof.

         “ABL Lenders” means the lenders under the ABL Credit Agreement.

         “ABL Priority Collateral” has the meaning set forth in the Intercreditor Agreement.

        “ABR,” when used in reference to any Loan or Borrowing, refers to whether such Loan,
or the Loans comprising such Borrowing, bears interest at a rate determined by reference to the
Alternate Base Rate.

        “Acceptable Plan” means a Plan of Reorganization that is consistent with the RSA and
otherwise satisfactory to the Required Lenders and the Loan Parties in their reasonable
discretion (as the same may be amended, supplemented, or modified from time to time after
entry thereof in accordance with the terms thereof); it being agreed that the Plan (as defined in
the RSA) is an “Acceptable Plan” to the Required Lenders.

        “Actual Net Cash Flow Amount” means the actual net cash flows of the Loan Parties
during the relevant period of determination which corresponds to each of the Budgeted Net Cash
Flow Amounts described in the line item contained in the Approved Budget across from the
heading “Unlevered Operating Cash Flow, Including Restructuring”.

       “Ad Hoc Committee” means the ad hoc committee of Consenting Stakeholders (as
defined in the RSA).

        “Ad Hoc Committee Advisors” means Greenhill Partners and Milbank LLP, the advisors
of the Ad Hoc Committee.

        “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, an interest rate per annum (rounded to the nearest 1/16 of 1%) equal to (a) the LIBO Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate; provided that,

                                                 2
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 105 of 274



notwithstanding the foregoing, in the case of the Term Loans, the Adjusted LIBO Rate shall at
no time be less than 1.00% per annum.

       “Administrative Agent” means Alter Domus (US) LLC, in its capacity as administrative
agent hereunder and under the other Loan Documents, and its successors in such capacity as
provided in Article VIII.

       “Administrative Agent Fee Letter” means that certain Fee Letter dated as of even date
herewith between the Borrowers and Alter Domus.

       “Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

        “Affiliate” means, with respect to a specified Person, another Person that directly or
indirectly Controls or is Controlled by or is under common Control with the Person specified.

       “Agreement” means this Senior Secured Super-Priority Debtor-In-Possession Term
Credit Agreement, as modified, supplemented, amended or restated from time to time.

         “Alter Domus” has the meaning set forth in the introductory paragraph hereto.

        “Alternate Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% per annum and (c) the Adjusted LIBO Rate on such day (or if such day is not
a Business Day, the immediately preceding Business Day) for a deposit in dollars with a maturity
of one month plus 1% per annum; provided that, for the avoidance of doubt, the Adjusted LIBO
Rate for any day shall be based on the Screen Rate (or the Interpolated Screen Rate, as
applicable) at approximately 11:00 a.m., London time, on such day for a deposit in dollars with a
maturity of one month. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds Effective Rate
or the Adjusted LIBO Rate, respectively. Notwithstanding the foregoing, in the case of the Term
Loans, the Alternate Base Rate shall at no time be less than 2.00% per annum.

       “Anti-Corruption Laws” means all laws, rules, and regulations of any jurisdiction
applicable to the Parent Borrower and its Subsidiaries from time to time concerning or relating to
bribery or corruption, including the United States Foreign Corrupt Practices Act of 1977 and the
UK Bribery Act 2010.

       “Applicable Rate” means, for any day, with respect to any Term Loan, (i) 11.75% in the
case Eurodollar Term Loans and (ii) 10.75% in the case of ABR Term Loans.

       “Approved Budget” means the budget prepared by the Parent Borrower in form and
substance reasonably satisfactory to the Ad Hoc Committee Advisors, it being understood and
agreed that the budget in the form of Annex A and initially furnished to the Administrative
Agent on or prior to the Effective Date is deemed reasonably satisfactory to the Ad Hoc
Committee Advisors, as the same may be updated, modified or supplemented from time to time
as provided in Section 5.01. The initial Approved Budget shall depict, on a weekly and line item

                                                3
LA\4104335.13
Case 20-33129-KRH               Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01           Desc Main
                                     Document    Page 106 of 274



basis, (i) projected cash receipts, (ii) projected cash disbursements (including ordinary course
operating expenses, bankruptcy-related expenses (including professional fees of the Loan
Parties’ professionals and advisors), asset sales and any other fees and expenses relating to the
Loan Documents), (iii) net cash flows, (iv) Liquidity and (v) professional fees and disbursements
with respect to the Loan Parties’ professionals, in each case for the first thirteen (13) week period
from the Effective Date, and such initial Approved Budget shall be approved by, and in form and
substance reasonably satisfactory to, the Administrative Agent and the Required Lenders in their
sole discretion (it being acknowledged and agreed that the initial Approved Budget attached
hereto as Annex A is approved by and reasonably satisfactory to the Administrative Agent and
the Required Lenders)1.

        “Approved Fund” means any Person (other than a natural person that is engaged in
making, purchasing, holding or investing in commercial loans and similar extensions of credit in
the ordinary course of its activities and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a
Lender.

           “Asset Sale” has the meaning set forth in Section 6.05.

           “Asset Sale Escrow Account” [____]2.

       “Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is required by
Section 9.04, and accepted by the Administrative Agent, in the form of Exhibit A or any other
form approved by the Administrative Agent.

      “Automatic Stay” means the automatic stay provided under Section 362 of the
Bankruptcy Code.

            “Backstop Lender” means each Lender who is party to the Commitment Letter.

         “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of such EEA Financial
Institution.

        “Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule.

       “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as codified at 11 U.S.C.
§§ 101 et seq.




1
    Subject to review of initial Approved Budget.
2
    Escrow mechanics to be confirmed.

                                                    4
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                Document    Page 107 of 274



        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as the same may
from time to time be in effect and applicable to the Cases.

       “Board of Governors” means the Board of Governors of the Federal Reserve System of
the United States of America.

         “Borrowers” has the meaning set forth in the introductory paragraph hereto.

       “Borrowing” means Loans of the same Type made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period is in effect.

       “Borrowing Request” means a request by the Borrowers for a Borrowing in accordance
with Section 2.03, which shall be, in the case of any such written request, in the form of
Exhibit B or any other form approved by the Administrative Agent.

       “Budgeted Net Cash Flow Amount” means the amount described in the line item
contained in the Approved Budget across from the heading “Unlevered Operating Cash Flow
Including Restructuring”, during the relevant period of determination.

       “Business Day” means any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain closed;
provided that, when used in connection with a Eurodollar Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in dollar deposits in the London
interbank market.

        “Capital Lease Obligations” of any Person means the obligations of such Person to pay
rent or other amounts under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP (as in effect on
December 31, 2018, notwithstanding any modification or interpretative change thereto after such
date and excluding the effect to any treatment of lease under Accounting Standards Codification
842 (or any other Accounting Standards Codification or Financial Accounting Standard have a
similar result or effect)), the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

         “Carve Out” has the meaning set forth in the Order.

         “Cases” has the meaning set forth in the Recitals.

         “Cash Equivalents” means:

                (a)     marketable direct obligations issued or unconditionally guaranteed by the
         United States Government, the Government of Canada, or the UK government, or issued
         by an agency thereof and backed by the full faith and credit of the United States
         Government, the Government of Canada, or the UK government, as the case may be, in
         each case maturing within two years after the date of acquisition thereof;



                                                  5
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                                Document    Page 108 of 274



                 (b)     marketable direct obligations issued by any state of the United States of
         America or any province of Canada, or any member of the European Union or any
         political subdivision of any such state or province or any public instrumentality thereof,
         in each case maturing within two years after the date of acquisition thereof and, at the
         time of acquisition, having a rating of at least A by S&P or Moody’s (or, if at any time
         neither S&P nor Moody’s shall be rating such obligations, then from such other
         nationally recognized rating services acceptable to the Administrative Agent);

                 (c)     commercial paper maturing no more than one year after the date of
         creation thereof and, at the time of acquisition, having a rating of at least A-2 or P-2 from
         either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
         obligations, then the highest rating from such other nationally recognized rating services
         acceptable to the Administrative Agent);

                 (d)     certificates of deposit or bankers acceptances denominated in US Dollars,
         Canadian Dollars, Sterling or Euro and maturing within one year after the date of
         acquisition thereof issued by any Lender or any other commercial bank organized under
         the laws of the United States of America or Canada or any state or province thereof or the
         District of Columbia, or the UK, in each case having combined capital and surplus of not
         less than $250,000,000 (or the foreign currency equivalent thereof);

                 (e)    repurchase agreements of any Lender or any other commercial bank
         organized under the laws of the United States of America or Canada or any state or
         province thereof or the District of Columbia, or the UK, in each case having combined
         capital and surplus of not less than $250,000,000 (or the foreign currency equivalent
         thereof);

                 (f)    overnight investments with any Lender or any other commercial bank
         organized under the laws of the United States of America or Canada or any state or
         province thereof or the District of Columbia, or the UK, in each case having combined
         capital and surplus of not less than $250,000,000 (or the foreign currency equivalent
         thereof);

                 (g)   other readily marketable instruments issued or sold by any Lender or any
         other commercial bank organized under the laws of the United States of America or
         Canada or any state or province thereof or the District of Columbia, or the UK, in each
         case having combined capital and surplus of not less than $250,000,000 (or the foreign
         currency equivalent thereof);

                 (h)   shares of mutual funds whose investment guidelines restrict 95% of such
         funds’ investments to those satisfying the provisions of clauses (a) through (g) above;

                (i)   funds invested in brokerage accounts with nationally recognized brokerage
         houses or money market accounts; and

                 (j)    in the case of investments by any Foreign Subsidiary or investments made
         in a country outside the United States, other customarily utilized high quality investments


                                                   6
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                                Document    Page 109 of 274



         in the country where such Foreign Subsidiary is located or in which such investment is
         made that would customarily constitute “cash equivalents”.

        “Cash Management Order” means the order of the Court entered in the Cases after the
“first day” hearing on a final basis, together with all extensions, modifications and amendments
thereto, in form and substance reasonably satisfactory to the Required Lenders, which among
other matters authorizes the Debtors to maintain their existing cash management and treasury
arrangements (as set forth in the Pre-Petition Credit Agreement) or such other arrangements as
shall be reasonably acceptable to the Required Lenders in all material respects

      “CFC” means (a) any Person that is a “controlled foreign corporation” within the
meaning of Section 957(a) of the Code and (b) each subsidiary of any Person described in clause
(a).

       “CFC Holdco” means a Subsidiary with no material assets other than equity interests of
one or more Foreign Subsidiaries that are CFCs.

        “Change in Control” means during any period of 12 consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the Parent Borrower
cease to be composed of individuals (i) who were members of that board or equivalent governing
body on the first day of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above constituting at the
time of such election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing body.

        “Change in Law” means the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any rule, regulation, treaty or other law, (b) any
change in any rule, regulation, treaty or other law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the making or
issuance of any request, rule, guideline or directive (whether or not having the force of law) by
any Governmental Authority; provided that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in each case be deemed
to be a “Change in Law,” regardless of the date enacted, adopted, promulgated or issued.

         “Charges” has the meaning set forth in Section 9.15.

         “Claim” means any (a) right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured; or (b) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such right to an



                                                 7
LA\4104335.13
Case 20-33129-KRH             Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                                   Document    Page 110 of 274



equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured, or unsecured.

           “Code” means the Internal Revenue Code of 1986.

        “Collateral” means (a) means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant to the Collateral
Documents as security for the Loan Document Obligations, and (b) the [“DIP Collateral”]3
referred to in the Order, it being understood that “Collateral” shall include all such “DIP
Collateral” irrespective of whether any such property was excluded pursuant to the Pre-Petition
Loan Documents.

       “Collateral Agreement” means the Guarantee and Collateral Agreement among the
Borrowers, the other Loan Parties and the Administrative Agent, substantially in the form of
Exhibit C, together with all supplements thereto.

           “Collateral and Guarantee Requirement” means, at any time, the requirement that:

                  (a)     the Administrative Agent shall have received from the Borrowers and each
           Designated Subsidiary (a) either (i) a counterpart of the Collateral Agreement, duly
           executed and delivered on behalf of such Person, or (ii) in the case of any Person that
           becomes a Designated Subsidiary after the Effective Date, a supplement to the Collateral
           Agreement, in the form specified therein, duly executed and delivered on behalf of such
           Person, together with such documents with respect to such Designated Subsidiary as may
           reasonably be requested by the Administrative Agent and (b) an Intercreditor
           Acknowledgement in the form referred to in the Intercreditor Agreement, duly executed
           and delivered on behalf of such Person;

                   (b)     all Equity Interests owned by or on behalf of any Loan Party shall have
           been pledged pursuant to, and to the extent required by, the Collateral Agreement,
           including Equity Interests in any Luxembourg IP Subsidiary and any first-tier CFC or
           CFC Holdco, and the Administrative Agent shall, to the extent required by the Collateral
           Agreement, have received certificates or other instruments representing all such
           certificated Equity Interests, together with undated stock powers or other instruments of
           transfer with respect thereto endorsed in blank;

                  (c)    all other assets, to the extent not constituting Excluded Property, shall
           have been pledged pursuant to, and to the extent required by, the Collateral Agreement;

                   (d)     all documents and instruments, including UCC financing statements,
           required by law or reasonably requested by the Administrative Agent to be filed,
           registered or recorded to perfect the Liens intended to be created by the Collateral
           Documents with the priority required by the Collateral Documents shall have been filed,




3
    Subject to Final Order.

                                                   8
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                                Document    Page 111 of 274



         registered or recorded or delivered to the Administrative Agent for filing, registration or
         recording;

                (e)      each Loan Party shall have obtained all material consents and approvals
         required in connection with the execution and delivery of all Collateral Documents to
         which it is a party and the performance of its obligations thereunder; and

                (f)     the Loan Document Obligations shall at all times be secured by a valid,
         binding, continuing, enforceable perfected first priority Lien on the DIP Accounts and the
         proceeds thereof and, on the Effective Date (or such later date as the Required Lenders
         may agree in its sole discretion), the Borrowers must obtain Control Agreement for the
         DIP Accounts.

        Notwithstanding the foregoing, any Designated Subsidiary formed or acquired after the
Effective Date shall not be required to comply with the foregoing requirements prior to the time
specified in Section 5.03. The foregoing definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance or, subject to the
requirements of applicable law, flood insurance, legal opinions, appraisals, surveys or other
deliverables with respect to, particular assets of the Loan Parties, or the provision of Guarantees
by any Restricted Subsidiary, if and for so long as the Administrative Agent (acting at the
direction of the Required Lenders), in consultation with the Borrowers, reasonably determines
that the cost of creating or perfecting such pledges or security interests in such assets, or
obtaining such title insurance or flood insurance, legal opinions, appraisals, surveys or other
deliverables in respect of such assets, or providing such Guarantees, shall be excessive in view of
the benefits to be obtained by the Lenders therefrom. The Required Lenders may in their sole
discretion, grant extensions of time for the creation and perfection of security interests in
(including delivery of promissory notes as required by clause (c) above) or the obtaining of title
insurance or, subject to the requirements of applicable law, flood insurance, legal opinions,
appraisals, surveys or other deliverables with respect to particular assets or the provision of any
Guarantee by any Designated Subsidiary where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Collateral Documents.

      “Collateral Documents” means the Order, Collateral Agreement, and each other
document granting a Lien upon any assets of any Loan Party as security for payment of the Loan
Document Obligations.

     “Commitment” means, with respect to each Lender, such Lender’s New Money
Commitment and such Lender’s Roll-Up Loans Commitment.

      “Commitment Letter” means the Commitment Letter dated July 23, 2020, among the Ad
Hoc Committee and the Parent Borrower.

       “Committee” means an official committee of unsecured creditors appointed in any of the
Cases by the U.S. Trustee.

       “Communications” means, collectively, any written notice, demand, communication,
information, document or other material provided by or on behalf of any Loan Party pursuant to

                                                  9
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                                Document    Page 112 of 274



any Loan Document or the transactions contemplated therein that is distributed to the
Administrative Agent or any Lender by means of electronic communications pursuant to
Section 9.01, including through the Platform.

        “Compliance Certificate” means a Compliance Certificate in the form of Exhibit D or any
other form approved by the Administrative Agent.

         “Confirmation Order” means an order of the Court entered in the Cases pursuant to
section 1129 of the Bankruptcy Code, which order (x) shall confirm an Acceptable Plan, be a
final Order and otherwise be in form and substance reasonably satisfactory to the Required
Lenders, together with all extensions, modifications, and amendments thereto, also in form and
substance reasonably satisfactory to the Required Lenders and (y) (i) if the Term Credit Facility
converts to the Exit Facility, shall authorize and approve the extensions of credit under the Exit
Facility Credit Agreement and the performance of the Borrowers’ (or the entities assuming
and/or acquiring directly or indirectly the operations and assets of the Borrowers in the
Acceptable Plan) and Guarantors’ obligations thereunder, authorize a pro forma capital structure
that satisfies the conditions precedent to the occurrence of the Conversion Date and otherwise
satisfies all other conditions to the Conversion Date or (ii) if the Term Credit Facility is to be
repaid in cash, shall authorize and approve such repayment, any financing the proceeds of which
will be used to fund such repayment, and the termination in full of all outstanding obligations
under the Term Credit Facility.

        “Control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

        “Control Agreement” means, with respect to any deposit account or securities account
maintained by any Loan Party, a control agreement in form and substance reasonably satisfactory
to the Administrative Agent, duly executed and delivered by such Loan Party and the depositary
bank or the securities intermediary, as the case may be, with which such account is maintained.

        “Conversion Date” means the date upon which each of the conditions precedent to
effectiveness of the Exit Facility Agreement set forth in the Exit Facility Term Sheet shall have
been satisfied or waived.

         “Court” has the meaning set forth in the Recitals.

        “Cumulative Four-Week Period” means the four-week period up to and through the
Saturday of the week most recently ended prior to the applicable Variance Report Date, or if a
four-week period has not then elapsed from the Petition Date, such shorter period since the
Petition Date through the Saturday of the most recent week then ended.

         “Debtor” has the meaning set forth in the Recitals.

         “Debtors’ Investment Banker” means Guggenheim Securities, LLC.

         “Declined Proceeds” has the meaning set forth in Section 2.09(d).

                                                 10
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                  Desc Main
                               Document    Page 113 of 274



        “Default” means any event or condition that constitutes an Event of Default or that upon
notice, lapse of time or both would, unless cured or waived, become an Event of Default.

        “Default Rate” means (i) in the case of overdue principal of any Loan, 2.0% per annum
plus the rate otherwise applicable to such Loan as provided in Section 2.11 or (ii) in the case of
any other overdue amount, 2.0% per annum plus the rate applicable to ABR Term Loans as
provided in Section 2.11(a).

         “Deposit Account” has the meaning set forth in the Collateral Agreement.

         “Designated Jurisdiction” means any country or territory to the extent that such country
or territory itself is the subject of any Sanction.

         “Designated Persons” means any person or entity listed on a Sanctions list.

         “Designated Subsidiary” means each Subsidiary other than an Excluded Subsidiary.

         “DIP Accounts” means the DIP Funding Account and the Asset Sale Escrow Account.

        “DIP Funding Account” means a Deposit Account in the name of the Parent Borrower
subject to a blocked Control Agreement in favor of the Administrative Agent, on behalf of the
Secured Parties, in which the proceeds of the Loans shall be deposited and held on the Funding
Date and used solely for the purposes set forth in Section 3.17.

      “DIP Superpriority Claim” means allowed superpriority expense claims pursuant to
Bankruptcy Code Sections 364(c)(1), 503 and 507 granted by the Order.

        “Disclosed Matters” means the actions, suits and proceedings and the environmental
matters disclosed in Schedule 3.06.

        “Disqualified Stock” means any Equity Interests which, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable), or upon the happening
of any event, (a) matures (excluding any maturity as the result of an optional redemption by the
issuer thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
or is redeemable at the option of the holder thereof, in whole or in part, or requires the payment
of any cash dividend or any other scheduled payment constituting a return of capital, in each case
at any time on or prior to the date that is 91 days after the latest Maturity Date (determined as of
the date of issuance thereof or, in the case of any such Equity Interests outstanding on the date
hereof, the date hereof), or (b) is convertible into or exchangeable (unless at the sole option of
the issuer thereof) for (i) cash, (ii) debt or (iii) any Equity Interests referred to in (a) above, in
each case at any time prior to the date that is 91 days after the latest Maturity Date (determined
as of the date of issuance thereof or, in the case of any such Equity Interests outstanding on the
date hereof, the date hereof). Notwithstanding the foregoing, any Equity Interests that would
constitute Disqualified Stock solely because holders of the Equity Interests have the right to
require the issuer of such Equity Interests to repurchase such Equity Interests upon the
occurrence of a change in control or an asset sale will not constitute Disqualified Stock if the
terms of such Equity Interests provide that the issuer may not repurchase or redeem any such


                                                 11
LA\4104335.13
Case 20-33129-KRH                Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01          Desc Main
                                      Document    Page 114 of 274



Equity Interests pursuant to such provisions unless such repurchase or redemption is permitted
under the terms of this Agreement.

           “dollars” or “$” refers to lawful money of the United States of America.

       “Domestic Subsidiary” means any Subsidiary of the Parent Borrower that is organized
under the laws of the United States, any state of the United States or the District of Columbia,
except for a Subsidiary directly or indirectly owned by a CFC.

        “EEA Financial Institution” means (a) any financial institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution described in
clause (a) of this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b) of this definition and
is subject to consolidated supervision with its parent.

       “EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

        “EEA Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country (including any
delegee) having responsibility for the resolution of any EEA Financial Institution.

        “Effective Date” means the date on which the conditions specified in Section 4.01 are
satisfied (or waived in accordance with Section 9.02), which date is [ ], 20204.

       “Electronic Signature” means an electronic sound, symbol, or process attached to, or
associated with, a contract or other record and adopted by a Person with the intent to sign,
authenticate or accept such contract or record.

       “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an Approved
Fund and (d) any other Person, other than, in each case, a natural person or the Parent Borrower,
any Subsidiary or any other Affiliate of the Parent Borrower.

        “Environment” means ambient air, indoor air, surface water, groundwater, drinking
water, land surface and subsurface strata, and natural resources such as wetlands, flora and fauna.

        “Environmental Laws” means all applicable federal, state, and local laws (including
common law), regulations, rules, ordinances, codes, decrees, judgments, directives, orders
(including consent orders), and binding agreements with any Governmental Authority in each
case, relating to pollution or protection of the Environment, human health and safety (to the
extent related to exposure to Hazardous Materials), or the presence, Release of, or exposure to,
Hazardous Materials, or the generation, manufacture, processing, distribution, use, treatment,
storage, transport, recycling or handling of, or the arrangement for such activities with respect to,
Hazardous Materials.


4
    To be the date the Order is approved.

                                                  12
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                               Document    Page 115 of 274



        “Environmental Liability” means any liability, claim, action, suit, agreement, judgment
or order arising under or relating to any Environmental Law for any damages, injunctive relief,
losses, fines, penalties, fees, expenses (including reasonable fees and expenses of attorneys and
consultants) or costs, whether contingent or otherwise, including those arising from or relating
to: (a) compliance or non-compliance with any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation, storage, treatment
or disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release
or threat of Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with respect to any of
the foregoing.

        “Equity Interests” means shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or other equity ownership
interests in a Person, and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest (other than, prior to the date of such conversion, any
Indebtedness that is convertible into any such Equity Interests).

         “ERISA” means the Employee Retirement Income Security Act of 1974.

        “ERISA Affiliate” means any trade or business (whether or not incorporated) that,
together with any Loan Party, is treated as a single employer under Section 414(b) or 414(c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the Code, is treated
as a single employer under Section 414(m) or 414(o) of the Code.

         “ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an event for which
the 30-day notice period is waived), (b) any failure by any Plan to satisfy the minimum funding
requirements of Section 412 or 430 of the Code or Section 302 or 303 of ERISA with respect to
such Plan, in each case whether or not waived, or any failure by any Loan Party or any ERISA
Affiliate to make a required contribution to a Multiemployer Plan, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) a determination that any Plan is in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code),
(e) the incurrence by any Loan Party or any ERISA Affiliate of any liability under Title IV of
ERISA (other than PBGC premiums due but not delinquent under Section 4007 of ERISA),
(f) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan under Section 4042 of ERISA, (g) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan; (h) a complete withdrawal or partial withdrawal by
any Loan Party or any ERISA Affiliate from any Plan or Multiemployer Plan, (i) the receipt by
any Loan Party or any ERISA Affiliate of any notice concerning the imposition of Withdrawal
Liability, or a determination that a Multiemployer Plan is insolvent, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status, within the meaning of Section 305 of
ERISA or Section 432 of the Code, (j) a failure by any Loan Party or any ERISA Affiliate to pay
when due (after expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability, (k) the imposition of a Lien upon any Loan Party or any ERISA

                                                13
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                                Document    Page 116 of 274



Affiliate pursuant to Section 430(k) of the Code or Section 303(k) of ERISA, (l) the occurrence
of a non-exempt “prohibited transaction” (as defined in Section 4975 of the Code or Section 406
of ERISA) with respect to which any Loan Party or any ERISA Affiliate is a “disqualified
person” (within the meaning of Section 4975 of the Code) or a “party in interest” (within the
meaning of Section 406 of ERISA) or could otherwise reasonably be expected to be liable or (m)
any event with respect to any Foreign Plan which could reasonably be expected to result in
liability to any Loan Party similar to the liability that could arise with respect to an event
described in clauses (a) through (l) above.

       “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time to time.

       “Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

         “Events of Default” has the meaning set forth in Article VII.

         “Exchange Act” means the United States Securities Exchange Act of 1934.

        “Excluded Deposit Account” means (a) [reserved], (b) any Deposit Account that is a zero
balance disbursement account the funds in which are used solely for the payment of salaries and
wages, (c) any Deposit Account that is a zero balance disbursement account the funds in which
are used solely for payment of medical or insurance reimbursement, workers’ compensation and
similar expenses, (d) any escrow account to the extent the creation of a security interest therein
would violate any agreement with a Person other than the Parent Borrower or a Subsidiary, and
(e) any fiduciary or trust account.

         “Excluded Property” the collective reference to:

               (A)     any licenses, franchises, charters and authorizations of a Governmental
Authority to the extent a security interest therein under the Loan Documents is prohibited by or
would require the consent, license or approval of any Governmental Authority (except to the
extent such prohibition or restriction is ineffective under the Uniform Commercial Code, the
Order or other applicable law notwithstanding such prohibition);

                (B)    any asset if the granting of a security interest under the Loan Documents
in such asset would be prohibited by any (x) law, treaty, rule or regulation (including all
applicable regulations and laws regarding assignments of and security interests in, government
receivables) or a court or other Governmental Authority or would require the consent, license or
approval of any Governmental Authority (other than proceeds thereof, to the extent the
assignment of such proceeds is effective under the Uniform Commercial Code, the Order or
other applicable law notwithstanding such prohibition and the assignment of such proceeds is not
prohibited by applicable law and does not require the consent, license or approval of any
Governmental Authority) or (y) contractual obligation (only to the extent such restriction is
binding on such asset (i) on the Petition Date or (ii) on the date of the acquisition thereof and not
entered into in contemplation thereof) (except to the extent such prohibition or restriction is


                                                 14
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                                Document    Page 117 of 274



ineffective under the Uniform Commercial Code, the Order or other applicable law
notwithstanding such prohibition);

                (C)     any lease, license or other agreement to the extent that a grant of a security
interest therein under the Loan Documents would violate or invalidate such lease, license or
agreement (except any such lease, license or agreement among Parent Borrower and its wholly-
owned Subsidiaries and except to the extent such prohibition or restriction is ineffective under
the Uniform Commercial Code, the Order or other applicable law notwithstanding such
prohibition);

                (D)    Equity Interests in any Person that is not a Subsidiary, in partnerships, in
joint ventures and in non-wholly owned Subsidiaries to the extent the pledge or other granting of
a security interest under the Loan Documents in such Equity Interests would be prohibited by, or
require a consent or approval of unaffiliated third parties or are not permitted under,
organizational or governance documents or shareholders’ or similar agreements of or with
respect to such Person (except to the extent such prohibition or restriction is ineffective under the
Uniform Commercial Code, the Order, or other applicable law notwithstanding such
prohibition);

                (E) to the extent applicable law requires that a Subsidiary issue directors’
qualifying shares, nominee shares or similar shares which are required by applicable law to be
held by persons other than a Loan Party, such qualifying shares, nominee shares or similar shares
held by Persons other than a Loan Party;

                 (F)    any United States intent-to-use application for registration of a trademark
or service mark prior to the acceptance by the United States Patent and Trademark Office of a
statement of use or an amendment to allege use, to the extent and for so long as the grant of a
security interest therein would impair the validity or enforceability of, or render void or voidable
or result in the cancellation of, a Loan Party’s right, title or interest therein or any trademark or
service mark registration issued therefrom;

                (G)    “margin stock” within the meaning of Regulation U;

                (H)    Excluded Deposit Accounts; and

                (I)    proceeds in an amount not to exceed the Carve Out, if applicable, under
the Order.

provided that (a) in the case of clauses 2(y), (3) and (5), such exclusion shall not apply (i) to the
extent the prohibition or restriction is ineffective under Section 9-406, 9-407, 9-408 or 9-409 of
the Uniform Commercial Code, the Bankruptcy Code or other applicable law or (ii) to proceeds
of the assets referred to in such clause, the assignment of which is expressly deemed effective
under Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code, the Bankruptcy
Code or other applicable law and (b) assets described above shall no longer be “Excluded
Property” upon termination of the applicable prohibition or restriction described above that
caused such assets to be treated as “Excluded Property”.



                                                  15
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                Document    Page 118 of 274



          “Excluded Subsidiary” means (a) [reserved], (b) any Foreign Subsidiary of the Parent
Borrower, (c) any Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary of the
Parent Borrower that is a CFC, (d) any CFC Holdco, (e) any Subsidiary that is prohibited or
restricted by applicable law, rule or regulation or contractual obligation in existence on the
Petition Date from providing a Guarantee of the Loan Document Obligations (solely for so long
as such prohibition or restriction remains in existence) or if such Guarantee would require
governmental (including regulatory) consent, approval, license or authorization unless such
consent, approval, license or authorization has been received (but without obligation to seek the
same), (f) [reserved], (g) [reserved], (h) [reserved], and (i) any other Restricted Subsidiary with
respect to which, in the reasonable judgment of the Required Lenders (confirmed in writing by
notice to the Parent Borrower), the cost or other consequences of becoming a Guarantor shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. In no event shall (i)
the Subsidiary Borrower be an Excluded Subsidiary or (ii) any Subsidiary of the Parent Borrower
that is a “Subsidiary Loan Party” (under and as defined in the ABL Credit Agreement to the
extent applicable) or that is otherwise a guarantor of, or has otherwise provided security for, the
obligations under the ABL Credit Agreement(to the extent applicable) be an Excluded
Subsidiary.

        “Excluded Taxes” means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient, (a) Taxes
imposed on or measured by such Recipient’s net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed by a jurisdiction as a result of such
Recipient being organized under the laws of, or having its principal office or, in the case of any
Lender, its applicable lending office located in, such jurisdiction (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in effect on the date
on which (i) such Lender acquires such interest in the applicable Loan or Commitment (other
than an assignee pursuant to an assignment request by the Borrowers under Section 2.17(b)) or
(ii) such Lender changes its lending office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in such Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) any Taxes attributable to a
Lender’s failure to comply with Section 2.15(e) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

         “Exit Conversion” has the meaning set forth in Section 2.22.

        “Exit Facility Agreement” means the credit agreement that is approved by the
Confirmation Order and entered into on the Conversion Date consistent in all material respects
with the terms set forth in the Exit Facility Term Sheet and any related schedules and exhibits
attached thereto; provided, that such credit agreement shall have been made available to the
Administrative Agent and all Lenders; provided, further, that upon the satisfaction of waiver of
the conditions contemplated by Section 2.22, each Lender hereunder that is a Lender on the
Conversion Date hereby authorizes the Administrative Agent to use its executed signature page
to this Agreement as an executed signature page to the Exit Facility Agreement without any
further action on the part of any such Lender or any other Person.

                                                16
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                  Desc Main
                                Document    Page 119 of 274



       “Exit Facility Term Sheet” means the term sheet attached as Exhibit G hereto, as
amended, supplemented or otherwise modified from time to time in accordance with the terms of
this Agreement

        “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future Treasury regulations or other
official administrative interpretations thereof, any agreements entered into pursuant to current
Section 1471(b) of the Code (or any amended or successor version described above), and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any intergovernmental
agreement between a non-U.S. jurisdiction and the United States of America.

        “Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day for such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

        “Financial Officer” means, with respect to any Person, the chief financial officer,
principal accounting officer, treasurer, assistant treasurer, chief restructuring officer or controller
of such Person.

         “Foreign Lender” means a Lender that is not a U.S. Person.

        “Foreign Plan” means any defined benefit pension plan, benefit plan, fund (including any
superannuation fund) or other similar program that, under the requirements of law of any
jurisdiction other than the United States, is required to be funded through a trust or other funding
vehicle (other than a trust or funding vehicle or any of the foregoing sponsored or maintained
exclusively by a Governmental Authority) and is directly sponsored and maintained by a Loan
Party primarily for the benefit of its employees who are employed and residing outside the
United States.

      “Foreign Subsidiary” means any Subsidiary of the Parent Borrower, other than a
Domestic Subsidiary.

        “Funding Date” means the date on which the conditions specified in Section 4.02 are
satisfied (or waived in accordance with Section 9.02).

      “GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

        “Governmental Authority” means the government of the United States of America, any
other nation or any political subdivision thereof, whether state, local, county, provincial or
otherwise, and any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers


                                                  17
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                  Desc Main
                                Document    Page 120 of 274



or functions of or pertaining to government (including any supra-national body exercising such
powers or functions, such as the European Union or the European Central Bank).

       “GS Bank” means Goldman Sachs Bank USA, in its individual capacity, and its
successors.

         “Guarantee” of or by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial statement condition
or liquidity of the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation or (d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation; provided that the term “Guarantee” shall
not include endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal amount
outstanding on such date of Indebtedness or other obligation guaranteed thereby (or, in the case
of (i) any Guarantee the terms of which limit the monetary exposure of the guarantor or (ii) any
Guarantee of an obligation that does not have a principal amount, the maximum monetary
exposure as of such date of the guarantor under such Guarantee (as determined, in the case of
clause (i), pursuant to such terms or, in the case of clause (ii), reasonably and in good faith by a
Financial Officer of the Parent Borrower)).

       “Guarantors” means each Subsidiary of the Parent Borrower (other than any Excluded
Subsidiary), in each case, until any such Subsidiary (other than the Subsidiary Borrower) is
released as a Guarantor in accordance with the Loan Documents.

       “Hazardous Materials” means any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any applicable Environmental Law, including,
without limitation, any petroleum products or byproducts and all other hydrocarbons, coal ash,
radon gas, asbestos-containing materials, urea formaldehyde foam insulation, polychlorinated
biphenyls, chlorofluorocarbons and all other ozone-depleting substances or mold.

        “Indebtedness” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in the ordinary
course of business), (d) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding (i) current accounts payable incurred in the ordinary course of
business, (ii) deferred compensation payable to directors, officers or employees of the Parent
Borrower or any Restricted Subsidiary and (iii) any purchase price adjustment or earnout
incurred in connection with an acquisition, except to the extent that the amount payable pursuant

                                                  18
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                                Document    Page 121 of 274



to such purchase price adjustment or earnout is, or becomes, a liability on the balance sheet of
the Parent Borrower in accordance with GAAP), (e) all Capital Lease Obligations and Synthetic
Lease Obligations of such Person, (f) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty, (g) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (h) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed by such Person (but
only to the extent of the lesser of (x) the amount of such Indebtedness and (y) the fair market
value of such property, if such Indebtedness has not been assumed by such Person), (i) net
payments that would have to be made in the event of an early termination in respect of any
outstanding Swap Agreement, (j) all obligations of such Persons with respect to the redemption,
repayment or repurchase of Disqualified Stock (excluding accrued dividends) and (k) all
Guarantees by such Person of Indebtedness of others. The Indebtedness of any Person shall
include the Indebtedness of any other Person (including any partnership in which such Person is
a general partner) to the extent such Person is liable therefor by contract, as a matter of law or
otherwise as a result of such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such Person is not liable
therefor. It is acknowledged and agreed that private label and corporate letters of credit issued
by the Parent Borrower or any Subsidiary for the making of payment for the purchase of
inventory in the ordinary course of business (and in respect of which no financial institution is an
issuer thereof or has any disbursement obligations thereunder) do not constitute Indebtedness of
the Parent Borrower or such Subsidiary.

        “Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party under any
Loan Document and (b) to the extent not otherwise described in clause (a), all Other Taxes.

         “Indemnitee” has the meaning set forth in Section 9.03(b).

         “Information” has the meaning set forth in Section 9.12.

       “Intercreditor Acknowledgment” means that certain Acknowledgment and Agreement,
dated as of the Funding Date, by and among the Administrative Agent, the Pre-Petition Agent,
the ABL Agent and the Pre-Petition ABL Agent, and acknowledged by the Loan Parties.

        “Intercreditor Agreement” means the Intercreditor Agreement, dated as of August 21,
2015, among the Pre-Petition Agent, as term collateral agent, the Pre-Petition ABL Agent, as
ABL collateral agent, and acknowledged by the Loan Parties, as may be supplemented and
modified by the Intercreditor Acknowledgment, and as may be further amended, amended and
restated, supplemented or otherwise modified and in effect from time to time.

        “Interest Election Request” means a request by the Borrowers to convert or continue a
Borrowing in accordance with Section 2.05, which shall be, in the case of any such written
request, in the form of Exhibit E or any other form approved by the Administrative Agent.




                                                19
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 122 of 274



        “Interest Payment Date” means (a) with respect to any ABR Loan, the first Business Day
of each calendar quarter and the Maturity Date applicable to such ABR Loan and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration, such day or days prior to the last day of such Interest Period as shall
occur at intervals of three months’ duration after the first day of such Interest Period and the
Maturity Date applicable to such Eurodollar Loan.

         “Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically corresponding day in
the calendar month that is one, two, three or six months (or, with the consent of each Lender
participating therein, twelve months) thereafter, as the Borrowers may elect; provided that (a) if
any Interest Period would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing. For the avoidance of doubt, no Interest
Period shall extend beyond the Maturity Date.

         “Interpolated Screen Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, a rate per annum which results from interpolating on a linear basis between
(a) the Screen Rate for the longest maturity for which a Screen Rate is available that is shorter
than such Interest Period and (b) the Screen Rate for the shortest maturity for which a Screen
Rate is available that is longer than such Interest Period, in each case at 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

        “Investment” means, with respect to a specified Person, any direct or indirect acquisition
or investment by such Person in any other Person, in the form of (a) the purchase or other
acquisition (including without limitation by merger or otherwise) of Equity Interests or debt or
other securities of another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint venture interest in
such other Person or (c) the purchase or other acquisition (in one transaction or a series of
transactions, including without limitation by merger or otherwise) of all or substantially all of the
property and assets or business of another Person or assets constituting a business unit, division,
product or line of business of such Person. For purposes of covenant compliance, the amount of
any Investment at any time shall be the amount actually invested (measured at the time made),
without adjustment for subsequent changes in the value of such Investment, net of any cash
return representing a return of capital with respect to such Investment.

         “IRS” means the United States Internal Revenue Service.




                                                 20
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 123 of 274



       “Lenders” means the Persons listed on Schedule 2.01 and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than any such
Person that shall have ceased to be a party hereto pursuant to an Assignment and Assumption.

        “LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest Period, a
rate per annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration of such rate)
for deposits in dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period as displayed on the applicable Bloomberg screen page that
displays such rate (or, in the event such rate does not appear the applicable Bloomberg screen
page, on the appropriate page of such other information service that publishes such rate as shall
be selected by the Administrative Agent from time to time in its reasonable discretion) at
11:00 a.m., London time, two Business Days prior to the commencement of such Interest Period
(the “Screen Rate”). If no Screen Rate shall be available for a particular Interest Period but
Screen Rates shall be available for maturities both longer and shorter than such Interest Period,
then the LIBO Rate for such Interest Period shall be the Interpolated Screen Rate.
Notwithstanding the foregoing, if the LIBO Rate, determined as provided above in this
definition, would be less than zero, the LIBO Rate shall for all purposes of this Agreement be
zero.

        “Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, charge, security interest or other encumbrance in, on or of such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same economic effect as any
of the foregoing) relating to such asset.

        “Liquidity” means, at any time, the sum of, without duplication, (a) Availability (as
defined in the Pre-Petition ABL Credit Agreement as in effect on the date hereof or, to the extent
applicable, the ABL Credit Agreement as in effect on the Funding Date), (b) unrestricted cash
and cash equivalents of the Parent Borrower and its Restricted Subsidiaries that would be
reflected on a consolidated balance sheet of the Parent Borrower in accordance with GAAP on
such date (other than the cash proceeds of any Indebtedness being incurred on such date) and (c)
cash and cash equivalents of the Parent Borrower and its Restricted Subsidiaries (excluding, for
the avoidance of doubt, Eligible Pledged Cash (as defined in the Pre-Petition ABL Credit
Agreement as in effect on the date hereof or, to the extent applicable, the ABL Credit
Agreement, as in effect on the Funding Date) to the extent duplicative) that are restricted in favor
of the Administrative Agent or any Lender (or, the Pre-Petition ABL Agent or, to the extent
applicable, the ABL Agent, for the benefit of the Administrative Agent pursuant to the
Intercreditor Agreement) (which cash and cash equivalents may also secure other Indebtedness
together with the Loan Document Obligations).

        “Loan Document Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all accrued and unpaid fees, premiums (including the Redemption
Premium, if any) and all expenses, reimbursements, indemnities and other obligations of the
Loan Parties to any Lender, the Administrative Agent, or any Indemnitee arising under the Loan
Documents, whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and including interest, fees,

                                                21
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 124 of 274



premiums (including the Redemption Premium, if any), costs, expenses and indemnities that
accrue after the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees, premiums (including the Redemption
Premium, if any), costs, expenses and indemnities are allowed claims in such proceeding.

        “Loan Documents” means this Agreement, the Commitment Letter, the Collateral
Agreement, the Control Agreement with respect to the DIP Accounts, the other Collateral
Documents, the Intercreditor Agreement, the Intercreditor Acknowledgment, the Administrative
Agent Fee Letter, the Order and, except for purposes of Section 9.02, any promissory notes
delivered pursuant to Section 2.07(e).

         “Loan Parties” means the Borrowers and the Guarantors.

      “Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

     “Luxembourg IP Subsidiary” means each of (i) AnnTaylor Loft GP Lux S.à.rl. and (ii)
AnnTaylor Loft Borrower Lux SCS.

        “Material Adverse Effect” means a material adverse effect on (a) the results of
operations, assets, business or financial condition of the Parent Borrower and the Restricted
Subsidiaries, taken as a whole, excluding in any event (i) the effect of filing the Cases, the events
and conditions leading up to and customarily resulting from the commencement and continuation
of the Cases, the effects thereof and any action required to be taken under the Loan Documents
or the Order and the Cases themselves, (ii) any matters publicly disclosed prior to the filing of
the Cases and (iii) any matters or transactions disclosed, contemplated or required to be taken in
any “first day” or “second day” orders, motions related thereto or in any supporting declarations
thereof, (b) the ability of the Loan Parties to perform any of their monetary obligations under the
Loan Documents to which it is a party or (c) the rights of or benefits available to the
Administrative Agent or the Lenders under the Loan Documents; provided that in determining
whether a “material adverse effect” has occurred or exists under clause (a) hereof, the impacts of
COVID-19 on the results of operations, assets, business or financial condition of the Parent
Borrower and the Restricted Subsidiaries will be disregarded (provided that this exception shall
not apply to the extent that it is materially disproportionately adverse to the Parent Borrower and
its Restricted Subsidiaries, taken as a whole, as compared to other companies in the same
industry in which the Parent Borrower and its Restricted Subsidiaries operate).

        “Material Indebtedness” means Indebtedness (other than the Loans and Guarantees under
the Loan Documents), or obligations in respect of one or more Swap Agreements, of any one or
more of the Parent Borrower and the Subsidiaries in an aggregate principal amount exceeding
$10,000,000. For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Parent Borrower or any Restricted Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Parent Borrower or such Restricted Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.



                                                 22
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 125 of 274



        “Maturity Date” means the date that is the earliest of (i) six months after the Effective
Date, (ii) the date of the substantial consummation (as defined in Section 1101(2) of the
Bankruptcy Code) of an Acceptable Plan, (iii) the date the Court converts any of the Cases to a
Chapter 7 case, (iv) the date the Court dismisses any of the Cases, (v) the date on which the Loan
Parties consummate a sale of all or substantially all of the assets of the Loan Parties pursuant to
section 363 of the Bankruptcy Code or otherwise, and (vi) such earlier date on which the Loans
shall become due and payable by acceleration or otherwise in accordance with the terms of this
Agreement and the other Loan Documents.

         “Maximum Rate” has the meaning set forth in Section 9.15.

        “MNPI” means material information concerning the Parent Borrower, any Subsidiary or
any Affiliate of any of the foregoing or their securities that has not been disseminated in a
manner making it available to investors generally, within the meaning of Regulation FD under
the Securities Act and the Exchange Act. For purposes of this definition, “material information”
means information concerning the Parent Borrower or its Subsidiaries, or any of their respective
securities, that would reasonably be expected to be material for purposes of the United States
federal and state securities laws.

       “Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating agency
business.

       “Multiemployer Plan” means a “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was, during the past six years, maintained or sponsored by any Loan Party or
ERISA Affiliate or to which any Loan Party or any ERISA Affiliate makes or is obligated to
make contributions, or during the past six years has made or been obligated to make
contributions, in each case, if a liability to a Loan Party remains outstanding.

         “Net Proceeds” means, with respect to any event, (a) the cash (which term, for purposes
of this definition, shall include Cash Equivalents) proceeds (including, in the case of any
casualty, condemnation or similar proceeding, insurance, condemnation or similar proceeds)
received in respect of such event, including any cash received in respect of any noncash
proceeds, but only as and when received, net of (b) the sum, without duplication, of (i) all actual
fees and out-of-pocket expenses paid in connection with such event by the Parent Borrower and
the Restricted Subsidiaries to Persons that are not Affiliates of the Parent Borrower or any
Restricted Subsidiary, (ii) in the case of a sale, transfer or other disposition (including pursuant
to a Sale/Leaseback Transaction or a casualty or a condemnation or similar proceeding) of an
asset, the amount of all payments required to be made by the Parent Borrower and the Restricted
Subsidiaries as a result of such event to repay Indebtedness (other than Loans and Indebtedness
under the ABL Credit Agreement) secured by such asset on a basis prior to the Liens, if any, on
such assets securing the Loan Document Obligations and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Parent Borrower and the Restricted Subsidiaries, and
the amount of any reserves established by the Parent Borrower and the Restricted Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and similar
contingent liabilities (other than any earnout obligations) reasonably estimated to be payable, in
each case during the year that such event occurred or the next succeeding year and that are
directly attributable to the occurrence of such event (as determined reasonably and in good faith

                                                 23
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                               Document    Page 126 of 274



by the chief financial officer of the Parent Borrower). For purposes of this definition, in the
event any contingent liability reserve established with respect to any event as described in
clause (b)(iii) above shall be reduced, the amount of such reduction shall, except to the extent
such reduction is made as a result of a payment having been made in respect of the contingent
liabilities with respect to which such reserve has been established, be deemed to be receipt, on
the date of such reduction, of cash proceeds in respect of such event.

        “New Money Commitment” means as to each Lender, its obligation to make a New
Money Loan to Borrowers hereunder, expressed as an amount representing the maximum
principal amount of New Money Loans to be made by such Lender under this Agreement, as
such commitment may be reduced or increased from time to time pursuant to assignments by or
to such Lender pursuant to an Assignment and Assumption substantially in the form of Exhibit A
hereto. The amount of each Lender’s New Money Commitment is set forth on Schedule 2.01
under the caption “New Money Loans” or, otherwise, in the Assignment and Assumption
pursuant to which such Lender shall have assumed its New Money Commitment, as the case may
be. The aggregate amount of the New Money Commitments on the date hereof is $150 million.

         “New Money Loans” means the loans made pursuant to Section 2.01(a).

         “OFAC” means the United States Treasury Department Office of Foreign Assets Control.

        “Order” means the order of the Court entered in the Cases after a final hearing under
Bankruptcy Rule 4001(c)(2) or such other procedures as approved by the Court, which order
shall be satisfactory in form and substance to the Required Lenders, and from which no appeal or
motion to reconsider has been timely filed, or if timely filed, such appeal or motion to reconsider
has been dismissed or denied with no further appeal and the time for filing such appeal has
passed (unless Administrative Agent waives such requirement), together with all extensions,
modifications, and amendments thereto, in form and substance satisfactory to the Required
Lenders, which, among other matters but not by way of limitation, authorizes the Loan Parties to
obtain credit, incur (or guaranty) Indebtedness, and grant Liens under this Agreement and the
other Loan Documents, as the case may be, and provides for the super-priority of the
Administrative Agent’s and the Lenders’ claims.

        “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the jurisdiction imposing
such Tax (other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under, received or
perfected a security interest under , engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

        “Other Taxes” means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under any Loan Document
or from the execution, delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan Document,
excluding any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.17).



                                                24
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                                Document    Page 127 of 274



         “Parent Borrower” has the meaning set forth in the introductory paragraph hereto.

         “Participant Register” has the meaning set forth in Section 9.04(c)(ii).

         “Participants” has the meaning set forth in Section 9.04(c)(i).

       “Patriot Act” means the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub.L. No. 107-56
(signed into law October 26, 2001)).

     “PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

         “Permitted Encumbrances” means:

                (a)     Liens imposed by law for Taxes that are not yet delinquent or are being
         contested in compliance with Section 5.06;

                 (b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
         other like Liens imposed by law (other than any Lien imposed pursuant to Section 430(k)
         of the Code or Section 303(k) of ERISA or a violation of Section 436 of the Code),
         arising in the ordinary course of business and securing obligations that are not overdue by
         more than 30 days or are being contested in compliance with Section 5.06;

                 (c)     pledges and deposits made (i) in the ordinary course of business in
         compliance with workers’ compensation, unemployment insurance and other social
         security laws or regulations and (ii) in respect of letters of credit, bank guarantees or
         similar instruments issued for the account of the Parent Borrower or any Restricted
         Subsidiary in the ordinary course of business supporting obligations of the type set forth
         in clause (i) above or reimbursement or indemnification obligations to insurance carriers
         providing property, casualty or liability insurance to the Parent Borrower and its
         Restricted Subsidiaries;

                (d)     pledges and deposits made to secure the performance of bids, trade
         contracts (other than Indebtedness for borrowed money), leases (other than Capital Lease
         Obligations), statutory obligations, surety and appeal bonds, performance bonds and
         other obligations of a like nature, in each case in the ordinary course of business;

                (e)     judgment liens in respect of judgments that do not constitute an Event of
         Default under clause (k) of Article VII;

                 (f)    easements, zoning restrictions, rights-of-way, site plan agreements,
         development agreements, operating agreements, cross-easement agreements, reciprocal
         easement agreements and other encumbrances and exceptions to title on real property that
         do not secure any monetary obligations and do not materially detract from the value of
         the affected property or materially interfere with the ordinary conduct of business of the
         Parent Borrower or any Restricted Subsidiary or the ordinary operation of such real
         property;

                                                  25
LA\4104335.13
Case 20-33129-KRH           Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                  Desc Main
                                 Document    Page 128 of 274



                 (g)    customary rights of setoff upon deposits of cash in favor of banks and
         other depository institutions and Liens of a collecting bank arising under the UCC in
         respect of payment items in the course of collection;

                 (h)     Liens arising from precautionary UCC financing statement filings (or
         similar filings under applicable law) regarding operating leases or consignments, in each
         case arising in the ordinary course of business;

                 (i)     Liens representing any interest or title of a licensor, lessor or sublicensor
         or sublessor, or a licensee, lessee or sublicensee or sublessee, in the property subject to
         any lease (other than Capital Lease Obligations), license or sublicense or concession
         agreement permitted by this Agreement;

                 (j)    Liens arising in the ordinary course of business in favor of custom and
         forwarding agents and similar Persons in respect of imported goods and merchandise in
         the custody of such Persons;

                 (k)    Liens in favor of customs and revenue authorities arising as a matter of
         law to secure payment of customs duties in connection with the importation of goods;

                 (l)     Liens or rights of setoff against credit balances of the Parent Borrower or
         any Restricted Subsidiary with credit card issuers or credit card processors to secure
         obligations of the Parent Borrower or such Restricted Subsidiary, as the case may be, to
         any such credit card issuer or credit card processor incurred in the ordinary course of
         business as a result of fees and chargebacks;

                 (m)    Liens on Equity Interests of any joint venture (i) securing obligations of
         such joint venture or (ii) pursuant to the relevant joint venture agreement, in each case in
         existence on or prior to the Petition Date; and

                (n)     other Liens that are contractual rights of set-off;

provided that the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness, other than Liens referred to in clause (c) above securing letters of credit, bank
guarantees or similar instruments.

         “Permitted Variance” means, any variance that does not violate Section 6.12(b).

         “Person” or “person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority or other entity.

         “Petition Date” has the meaning set forth in the Recitals.

        “Plan” means any “employee pension benefit plan,” as defined in Section 3(2) of ERISA
(other than a Multiemployer Plan or Foreign Plan), (a) that is subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, and (b) (i) in respect of which
any Loan Party or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA

                                                   26
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                Document    Page 129 of 274



and/or (ii) that is or was, within the past six years, maintained or sponsored by any Loan Party or
ERISA Affiliate or to which any Loan Party or ERISA Affiliate makes or is obligated to make
contributions, or during the past six years, has made or been obligated to make contributions, in
each case of (ii) if a liability to a Loan Party remains outstanding.

       “Plan of Reorganization” means a plan of reorganization with respect to the Loan Parties
and their Subsidiaries pursuant to the Cases.

         “Platform” has the meaning set forth in Section 9.01(d).

        “Pre-Petition ABL Agent” means JPMorgan Chase Bank, N.A., as administrative agent
under the Pre-Petition ABL Credit Agreement.

        “Pre-Petition ABL Credit Agreement” means the Amended and Restated ABL Credit
Agreement, dated as of August 21, 2015, among the Parent Borrower, the borrowing subsidiaries
party thereto, the other loan parties party thereto, the lenders party thereto and the Pre-Petition
ABL Agent, as amended, restated, supplemented, modified, renewed, refunded, replaced
(whether at maturity or thereafter) or refinanced from time to time in one or more agreements (in
each case with the same or new agents, lenders or institutional investors), including any
agreement adding or changing the borrower or any guarantor or extending the maturity thereof or
otherwise restructuring all or any portion of the Indebtedness thereunder or increasing the
amount loaned or issued thereunder or altering the maturity thereof, in each case, through the
Petition Date.

        “Pre-Petition Agent” means GS Bank, in its capacity as administrative agent under any
of the Pre-Petition Loan Documents.

         “Pre-Petition Credit Agreement” has the meaning assigned to such term in the Recitals.

         “Pre-Petition Indebtedness” means the Indebtedness of the Loan Parties existing prior to
the Petition Date and set forth on Schedule 6.01.

         “Pre-Petition Lenders” means the lenders under the Pre-Petition Credit Agreement.

        “Pre-Petition Lender Obligations” means all “Loan Document Obligations” as defined in
the Pre-Petition Credit Agreement.

        “Pre-Petition Loan Documents” means the “Loan Documents” as defined in the Pre-
Petition Credit Agreement.

      “Pre-Petition Loans” means Pre-Petition Lender Obligations in respect of principal of
“Loans” under, and as defined in, the Pre-Petition Credit Agreement and interest, expenses, fees,
premium and other sums payable in respect thereof under the Pre-Petition Loan Documents.

         “Prepayment Event” means:




                                                 27
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                Document    Page 130 of 274



                 (a)    any Asset Sale of the type described in clauses (j) and (k) of Section 6.05
         unless such disposition results in aggregate Net Proceeds not exceeding $500,000 for any
         individual transactions or series of related transactions;

                (b)    any casualty or other insured damage to, or any taking under power of
         eminent domain or by condemnation or similar proceeding of, any asset of the Parent
         Borrower or any Restricted Subsidiary resulting in aggregate Net Proceeds exceeding
         $500,000; or

                (c)     the incurrence by the Parent Borrower or any Restricted Subsidiary of any
         Indebtedness, other than any Indebtedness permitted to be incurred by Section 6.01.

        “Prime Rate” means the rate of interest per annum published by The Wall Street Journal,
Money Rates Section as the “Prime Rate”, as in effect from time to time. Each change in the
Prime Rate shall be effective from and including the date such change is published. If the Wall
Street Journal ceases publication of such rate, in such other nationally recognized financial
publication of general circulation as the Administrative Agent may designate based on the
Administrative Agent’s reasonable determination that the rate so published is comparable to the
“Prime” rate published in the Wall Street Journal.

       “Private Side Lender Representatives” means, with respect to any Lender, representatives
of such Lender that are not Public Side Lender Representatives.

        “Public Side Lender Representatives” means, with respect to any Lender, representatives
of such Lender that do not wish to receive MNPI.

       “Recipient” means the Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document.

         “Redemption Premium” has the meaning set forth in Section 2.09(e).

         “Register” has the meaning set forth in Section 9.04(b)(v).

        “Related Lender” means with respect to any Person, an Affiliate or any fund, account or
investment vehicle that is controlled, managed, advised or sub-advised by such Person, an
Affiliate or the same investment manager, advisor or sub-advisor as such Person or an Affiliate
of such investment manager, advisor or sub-advisor.

       “Related Parties” means, with respect to any specified Person, such Person’s Affiliates
and the directors, officers, partners, members, trustees, employees, agents, administrators,
managers, representatives and advisors of such Person and of such Person’s Affiliates.

       “Release” means any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through the Environment or
within or upon any building, structure, facility or fixture.



                                                 28
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                               Document    Page 131 of 274



        “Required Lenders” means, at any time, Lenders having aggregate Loans (or, prior to the
borrowing hereunder on the date hereof, Commitments) representing more than 50.01% of the
aggregate principal amount of the Loans (or, prior to the borrowing hereunder on the date hereof,
the aggregate Commitments) at such time.

         “Required Milestones” means the covenants set forth on Schedule 5.11.

        “Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent Borrower or any
Restricted Subsidiary, or any payment or distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, exchange, conversion, cancellation or termination of any Equity Interests
in the Parent Borrower or any Restricted Subsidiary.

         “Restricted Subsidiary” means any Subsidiary of the Parent Borrower.

        “Restructuring Support Agreement” or “RSA” means that certain Restructuring Support
Agreement, dated as of July 23, 2020, executed and delivered by the Loan Parties and the other
parties thereto, as such agreement may be amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof.

         “Roll-up Loans” are the loans made pursuant to Section 2.01(b).

        “Roll-up Loans Commitment” means, as to each Lender, its obligation to make a Loan to
the Borrower pursuant to Section 2.01(b) in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 (as updated from time to time
within [ ] days of the Effective Date) under the caption “Roll-up Loans Commitment”, as
applicable. The aggregate amount of the Roll-up Loans Commitment on the date hereof is $161.8
million, which amount shall (i) comprise a roll-up and refinancing of the Prepetition Loans
approved pursuant to the Order and (ii) be deemed funded by the Lenders pursuant to Section
2.01.

     “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

        “Sale/Leaseback Transaction” means an arrangement relating to property owned by the
Parent Borrower or any Restricted Subsidiary whereby the Parent Borrower or such Restricted
Subsidiary sells or transfers such property to any Person and the Parent Borrower or any
Restricted Subsidiary leases such property, or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.

        “Sanctioned Country” means, at any time, a country, region or territory which is itself the
subject or target of any Sanctions.

         “Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-related
list of Designated Persons maintained by OFAC, the U.S. Department of State, or by the United
Nations Security Council, the European Union or any EU member state, (b) any Person

                                                29
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                Document    Page 132 of 274



operating, organized or resident in a Sanctioned Country or (c) any Person owned or controlled
by any Person or Persons described in the preceding clauses (a) and (b).

       “Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State, or (b) the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom.

         “Screen Rate” has the meaning assigned to it in the definition of “LIBO Rate.”

         “SEC” means the United States Securities and Exchange Commission.

       “Secured Parties” means (a) the Administrative Agent, (b) [reserved], (c) the Lenders, (d)
the beneficiaries of each indemnification obligation undertaken by any Loan Party under any
Loan Document and (e) the permitted successors and assigns of the foregoing.

         “Securities Act” means the United States Securities Act of 1933.

         “Specified Dispositions” means (i) the closure, sale, transfer or disposition of the Loan
Parties’ or their Subsidiaries’ stores, leases, warehouses, distribution centers and other real
property (and all fixtures and equipment in each case in connection therewith), (ii) bulk sales or
other dispositions of inventory or equipment of the Loan Parties’ or their Subsidiaries’ and (iii)
termination of leases, licenses, subleases or sublicenses, in each case, in connection therewith;
provided that such Specified Dispositions are identified in writing by the Parent Borrower to the
Required Lenders and agreed to by the Required Lenders, in their reasonable discretion on or
prior to the Effective Date and as may be updated, supplemented or modified from time to time,
as agreed to by the Required Lenders in their reasonable discretion.

        “Specified Indebtedness” means any Subordinated Indebtedness and any unsecured
Indebtedness or any secured Indebtedness that is not secured on a pari passu basis with the Loan
Document Obligations; provided that, Indebtedness under the ABL Credit Agreement, to the
extent applicable, shall constitute Specified Indebtedness solely for purposes of Section 6.08(c).

        “Statutory Reserve Rate” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or supplemental
reserves), expressed as a decimal, established by the Board of Governors to which the
Administrative Agent is subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve percentages shall include
those imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without benefit of or credit
for proration, exemptions or offsets that may be available from time to time to any Lender under
such Regulation D or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve percentage.

        “Subordinated Indebtedness” of a Person means any Indebtedness of such Person which
is subordinated in right of payment to the Loan Document Obligations.

                                                30
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                                Document    Page 133 of 274



        “subsidiary” means, with respect to any Person (the “parent”) at any date, (a) any Person
the accounts of which would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance with GAAP as of
such date and (b) any other Person (i) of which Equity Interests representing more than 50% of
the equity value or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned, controlled or
held, or (ii) that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the parent.

        “Subsidiary” means any direct or indirect subsidiary of the Parent Borrower (including,
for the avoidance of doubt, the Subsidiary Borrower).

         “Subsidiary Borrower” has the meaning set forth in the introductory paragraph hereto.

        “Swap Agreement” means any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk or value or any
similar transaction or any combination of these transactions; provided that no phantom stock or
similar plan providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Parent Borrower or any Subsidiary shall be a
Swap Agreement.

       “Synthetic Lease” means, as to any Person, any lease (including leases that may be
terminated by the lessee at any time) of any property (whether real, personal or mixed) (a) that is
accounted for as an operating lease under GAAP and (b) in respect of which the lessee retains or
obtains ownership of the property so leased for US federal income tax purposes, other than any
such lease under which such Person is the lessor.

        “Synthetic Lease Obligations” means, as to any Person, an amount equal to the sum,
without duplication, of (a) the obligations of such Person to pay rent or other amounts under any
Synthetic Lease which are attributable to principal and (b) the amount of any purchase price
payment under any Synthetic Lease assuming the lessee exercises the option to purchase the
leased property at the end of the lease term. For purposes of Section 6.02, a Synthetic Lease
Obligation shall be deemed to be secured by a Lien on the property being leased and such
property shall be deemed to be owned by the lessee.

       “Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties applicable thereto.

         “Term Credit Facility” has the meaning set forth in the Recitals.

         “Term Lender” means a Lender with a Commitment or an outstanding Term Loan.

         “Term Loan” means a Loan made pursuant to Section 2.01.

         “Term Priority Collateral” has the meaning set forth in the Intercreditor Agreement.

                                                 31
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                                Document    Page 134 of 274



        “Transactions” means (a) the execution, delivery and performance by the Loan Parties of
this Agreement, the borrowing of the Term Loans and the use of the proceeds thereof, (b) to the
extent applicable, the execution, delivery and performance by the Loan Parties of the ABL Credit
Agreement, (c) the creation and perfection of the security interests provided for in the Collateral
Documents, and (d) the payment of all fees, commissions, costs and expenses in connection with
the foregoing.

         “Type” when used in reference to any Loan or Borrowing, refers to whether the rate of
interest on such Loan, or on the Loans comprising such Borrowing, is determined by reference to
the Adjusted LIBO Rate or the Alternate Base Rate.

        “UCC” means the Uniform Commercial Code as in effect from time to time in the State
of New York or any other state the laws of which are required to be applied in connection with
the perfection of security interests created by the Collateral Documents.

        “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

         “U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.15(e)(ii)(B)(3).

         “U.S. Trustee” means the United States Trustee applicable in the Cases.

         “Variance Report” shall have the meaning assigned to such term in Section 5.01(g).

         “Variance Report Date” shall have the meaning assigned to such term in Section 5.01(g).

       “Variance Testing Period” shall mean the four-week calendar period up to and through
the Saturday of the week most recently ended prior to the applicable Variance Report Date
(provided that, the first Variance Testing Period shall include the entire period from the Petition
Date through the Saturday of the week most recently ended prior to the applicable Variance
Testing Period).

        “wholly-owned” when used in reference to a subsidiary of any Person, means that all the
Equity Interests in such subsidiary (other than directors’ qualifying shares and other nominal
amounts of Equity Interests that are required to be held by other Persons under applicable law)
are owned, beneficially and of record, by such Person, another wholly-owned subsidiary of such
Person or any combination thereof.

         “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a complete
or partial withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

        “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country, which write-
down and conversion powers are described in the EU Bail-In Legislation Schedule.



                                                 32
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 135 of 274



      SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type.

         SECTION 1.03. Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and effect as the word
“shall.” The words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected Persons customarily
comply), and all judgments, orders, writs and decrees, of all Governmental Authorities. Except
as otherwise provided herein and unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document (including this Agreement and the
other Loan Documents) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein), (b) any
definition of or reference to any statute, rule or regulation shall be construed as referring thereto
as from time to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), and all references to any statute shall be construed as referring to all
rules, regulations, rulings and official interpretations promulgated or issued thereunder, (c) any
reference herein to any Person shall be construed to include such Person’s successors and
permitted assigns (subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have succeeded to
any or all functions thereof, (d) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof and (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

        SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be construed in
accordance with GAAP as in effect from time to time; provided that (a) if the Parent Borrower
notifies the Administrative Agent in writing (including via e-mail) that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrowers that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision shall be interpreted
on the basis of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision amended in
accordance herewith; provided that the Borrowers, on the one hand, and the Lenders, on the
other hand, agree to negotiate in good faith with respect to any proposed amendment to eliminate
or adjust for the effect of any such change in GAAP; and (b) notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein shall be construed,

                                                 33
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                                Document    Page 136 of 274



and all computations of amounts and ratios referred to herein shall be made, without giving
effect to (i) any election under Statement of Financial Accounting Standards 159, The Fair Value
Option for Financial Assets and Financial Liabilities, or any successor thereto (including
pursuant to the Accounting Standards Codification), to value any Indebtedness of the Parent
Borrower or any Restricted Subsidiary at “fair value,” as defined therein, and (ii) any change in
GAAP occurring after July 24, 2015 as a result of the adoption of any proposals set forth in the
Proposed Accounting Standards Update, Leases (Topic 840), issued by the Financial Accounting
Standards Board on August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) was not required to be so treated under GAAP as in effect on July 24, 2015.

        SECTION 1.05. Classification of Actions. For purposes of determining compliance at
any time with the covenants set forth in Section 6.01 and Section 6.02 (or, in each case, any
defined terms used therein), in the event that the subject transaction meets the criteria of more
than one of the categories of transactions permitted pursuant to the Sections (or related defined
terms) in Section 6.01 and Section 6.02, the Borrowers may, in their sole discretion, classify the
applicable transaction (or any portion thereof) under such Section (or defined term); it being
understood that (i) the Borrowers may divide and include such transaction under one or more of
the clauses of such Section (or any relevant portion thereof or of the applicable related defined
term) that permit such transaction, but will not be permitted to later reclassify such transaction
and (ii) notwithstanding anything in this Section 1.05 to the contrary for purposes of this
Agreement, (x) Indebtedness incurred under the Pre-Petition ABL Credit Agreement and, to the
extent applicable, the ABL Credit Agreement shall only be permitted to be incurred or be
outstanding under Section 6.01(j) and (y) Indebtedness uncured under the Loan Documents or
the Pre-Petition Loan Documents shall only be permitted to be incurred or be outstanding under
Section 6.01(a).

        SECTION 1.06. Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any new Person comes
into existence, such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its equity interests at such time.

                                            ARTICLE II

                                             The Credits

         SECTION 2.01.     Commitments.

        (a)    Subject to the terms and conditions set forth herein and in the Order, each Lender
severally and not jointly agrees to make, on the Funding Date, Loans to the Borrowers in an
aggregate amount not to exceed such Lender’s New Money Commitment. The New Money
Commitments in respect of the New Money Loans shall terminate automatically immediately



                                                  34
LA\4104335.13
Case 20-33129-KRH              Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01          Desc Main
                                    Document    Page 137 of 274



after the making of the New Money Loans on the Funding Date. Proceeds of the New Money
Loans shall be deposited in the DIP Funding Account and used solely as permitted herein.

        (b)    Subject to the terms and conditions set forth herein and in the Order, each Lender
severally and not jointly agrees to make or be deemed to have made on the Effective Date, Loans
to the Borrower in the aggregate amount of the Roll-up Loans Commitment. The Administrative
Agent, the Lenders and the Loan Parties each acknowledges and agrees that the Roll-up Loans
Commitment shall expire upon the deemed funding of the Roll-up Loans on the Effective Date.5

           SECTION 2.02.       Loans and Borrowings.

      (a)    Each Loan shall be made as part of a Borrowing consisting of Loans of the same
Type made by the Lenders ratably in accordance with their respective Commitments.

         (b)    Subject to Section 2.12, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrowers may request in accordance herewith. Each Lender
at its option may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of this Agreement.

        (c)     At the commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate principal amount that is an integral multiple of $1,000,000
and not less than $5,000,000; provided that a Eurodollar Borrowing that results from a
continuation of an outstanding Eurodollar Borrowing may be in an aggregate amount that is
equal to such outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate principal amount that is an integral multiple of $500,000 and
not less than $1,000,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of six (or such greater number
as may be agreed to by the Administrative Agent) Eurodollar Borrowings outstanding.

        (d)     Notwithstanding any other provision of this Agreement, the Borrowers shall not
be entitled to request, or to elect to convert to or continue, any Eurodollar Borrowing if the
Interest Period requested with respect thereto would end after the Maturity Date applicable
thereto.

        SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrowers
deliver to the Administrative Agent a Borrowing Request (delivered by e-mail, hand or
facsimile) (a) in the case of a Eurodollar Borrowing, not later than 12:00 p.m., New York City
time, three Business Days before the date of the proposed Borrowing (or, such shorter period of
time as may be agreed to by the Administrative Agent) or (b) in the case of an ABR Borrowing,
not later than 12:00 p.m., New York City time, one Business Day before the date of the proposed
Borrowing. Each written Borrowing Request shall specify the following information in
compliance with Section 2.02:




5
    Roll-Up Loan funding mechanics to be confirmed.

                                                      35
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                                Document    Page 138 of 274



                (i)     the aggregate amount of such Borrowing;

                (ii)    the date of such Borrowing, which shall be a Business Day;

               (iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
         Borrowing;

                 (iv)   in the case of a Eurodollar Borrowing, the initial Interest Period to be
         applicable thereto, which shall be a period contemplated by the definition of the term
         “Interest Period”; and

                (v)     the location, number of the account and any other wiring information
         required by the Administrative Agent of the Borrowers to which funds are to be
         disbursed.

        If no election as to the Type of Borrowing is specified, then the requested Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrowers shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

         SECTION 2.04.      Funding of Borrowings.

        (a)    Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New York City time,
to the account of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. Upon receipt of all requested funds, the Administrative Agent will make
such Loans available to the Borrowers by promptly remitting the amounts so received, in like
funds, by wire transfer to the DIP Funding Account.

        (b)     Unless the Administrative Agent shall have received notice from a Lender prior to
the proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, but shall have no obligation to, in reliance on such
assumption, make available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or (ii) in the case of
a payment to be made by the Borrowers, the interest rate applicable to ABR Loans. If the
Borrowers and such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the Borrowers the
amount of such interest paid by the Borrowers for such period. If such Lender pays such amount

                                                 36
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                                Document    Page 139 of 274



to the Administrative Agent, then such amount shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any claim any
Borrower may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

         SECTION 2.05.      Interest Elections.

        (a)    Each Borrowing initially shall be of the Type and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in the applicable Borrowing Request
or as otherwise provided in Section 2.03. Thereafter, the Borrowers may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in this Section. The
Borrowers may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such portion shall
be considered a separate Borrowing.

       (b)      To make an election pursuant to this Section, the Borrowers shall notify the
Administrative Agent of such election in writing by delivering (by e-mail, hand delivery or
facsimile) an Interest Election Request to the Administrative Agent by the time that a Borrowing
Request would be required under Section 2.03 if the Borrowers were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such election. Each
such Interest Election Request shall be irrevocable. Each written Interest Election Request shall
specify the following information in compliance with Section 2.02:

                 (i)     the Borrowing to which such Interest Election Request applies and, if
         different options are being elected with respect to different portions thereof, the portions
         thereof to be allocated to each resulting Borrowing (in which case the information to be
         specified pursuant to clauses (iii) and (iv) below shall be specified for each resulting
         Borrowing);

               (ii)    the effective date of the election made pursuant to such Interest Election
         Request, which shall be a Business Day;

               (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
         Eurodollar Borrowing; and

                 (iv)   if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
         Period to be applicable thereto after giving effect to such election, which shall be a period
         contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does not specify an
Interest Period, then the Borrowers shall be deemed to have selected an Interest Period of one
month’s duration.

       (c)     Promptly following receipt of an Interest Election Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

                                                  37
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 140 of 274



        (d)    If the Borrowers fail to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such Borrowing shall
be continued as a Eurodollar Borrowing for an additional Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default has occurred and is
continuing with respect to any Borrower, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders, has notified the
Borrowers of the election to give effect to this sentence on account of such Event of Default,
then, so long as such Event of Default is continuing, (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

         SECTION 2.06.     Termination of Commitments.

       (a)     Unless previously terminated, the Commitments of each Lender shall
automatically terminate and permanently reduce to $0 upon the making of such Lender’s Loans
pursuant to Section 2.01(a) and (b), as applicable.

         SECTION 2.07.     Repayment of Loans; Evidence of Debt.

       (a)    The Borrowers hereby unconditionally, jointly and severally, promise to pay to
the Administrative Agent for the account of each Lender the then unpaid principal amount of
each Loan of such Lender as provided in Section 2.08.

       (b)    Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrowers to such Lender resulting from each Loan
made by such Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

        (c)      The Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to become due and
payable from the Borrowers to each Lender hereunder and (iii) the amount of any sum received
by the Administrative Agent hereunder for the account of the Lenders and each Lender’s share
thereof.

        (d)     The entries made in the accounts maintained pursuant to paragraph (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation of the Borrowers
to pay any amounts due hereunder in accordance with the terms of this Agreement. In the event
of any conflict between the accounts maintained pursuant to paragraph (b) or (c) of this Section,
the accounts maintained by the Administrative Agent shall, absent manifest error, control.

       (e)     Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such Lender and its

                                                38
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 141 of 274



registered assigns) substantially in the form of Exhibit K attached hereto. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a registered note, to such
payee and its registered assigns).

         SECTION 2.08.       Amortization of Term Loans.

         (a)    [Reserved]

       (b)     To the extent not previously paid, all Term Loans shall be due and payable on the
Maturity Date.

         (c)    [Reserved]

        (d)    Prior to any repayment of any Borrowings under this Section, the Borrowers shall
notify the Administrative Agent in writing of such selection not later than 12:00 p.m., New York
City time, three Business Days before the scheduled date of such repayment. Administrative
Agent shall promptly notify each Lender of such repayment notification. Each repayment of a
Borrowing shall be applied ratably to the Loans included in the repaid Borrowing. Repayments
of Borrowings shall be accompanied by accrued interest (and premium, if any) on the amounts
repaid.

         SECTION 2.09.       Prepayment of Loans.

        (a)     Subject to the Order and the Intercreditor Agreement, in the event that any Net
Proceeds are received by or on behalf of the Parent Borrower or any Restricted Subsidiary in
respect of an Asset Sale of all or substantially all of the assets of the Company and its Restricted
Subsidiaries, the Borrowers shall, within three Business Days after such Net Proceeds are
received, prepay Borrowings in an amount equal to 100% of such Net Proceeds subject to the
requirements of Section 2.09(e), with application to the Loan Document Obligations set forth in
Section 2.09(d) below; provided that any Net Proceeds in respect of ABL Priority Collateral
received by the Borrowers or any Restricted Subsidiary as a result of such Asset Sale shall be
applied in accordance with the Order and the Intercreditor Agreement, as applicable.

        (b)     Subject to the Order and the Intercreditor Agreement, in the event and on each
occasion that any Net Proceeds are received by or on behalf of the Parent Borrower or any
Restricted Subsidiary in respect of any Prepayment Event (other than an Asset Sale of all or
substantially all of the assets of the Company and its Restricted Subsidiaries), the Borrowers
shall, on the day such Net Proceeds are received (or, in the case of a Prepayment Event described
in clause (a) or (b) of the definition of “Prepayment Event,” within three Business Days after
such Net Proceeds are received), be deposited into the Asset Sale Escrow Account and held in
the Asset Sale Escrow Account in accordance with clause (c) below; provided that in the case of
a Prepayment Event described in clauses (a) or (b) of the definition thereof, any Net Proceeds in
respect of ABL Priority Collateral received by the Borrowers or any Restricted Subsidiary as a
result of such Prepayment Event shall be applied in accordance with the Order and the
Intercreditor Agreement, as applicable.


                                                 39
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                                Document    Page 142 of 274



        (c)     Net Proceeds received in connection with any Prepayment Event described in
clause (a) or (b) of the definition of “Prepayment Event” (other than an Asset Sale of all or
substantially all of the assets of the Company and its Restricted Subsidiaries), and solely to the
extent that such Net Proceeds in respect of the applicable Asset Sale constitute Term Priority
Collateral, shall be deposited into the Asset Sale Escrow Account. Notwithstanding anything to
the contrary herein, Net Proceeds of any Asset Sale held in the Asset Sale Escrow Account may
be used solely, (i) prior to the occurrence of the Conversion Date, to prepay the Loan Document
Obligations (including, for the avoidance of doubt, the Redemption Premium) in full in cash
(including, for the avoidance of doubt, on the Maturity Date) and (ii) upon the occurrence of the
Conversion Date, as directed by the Borrowers.

        (d)     Any optional or mandatory prepayment of Borrowings under this Section, shall be
applied to reduce the principal amount of the Term Loans to be repaid on the Maturity Date.
Notwithstanding the foregoing, any Lender may elect, by written notice to the Administrative
Agent by not later than 3:00 p.m. New York City time, two Business Days (or such shorter
period as may be established by the Administrative Agent) prior to the required prepayment date,
to decline all or any portion of any prepayment of its Loans pursuant to this Section (other than
an optional prepayment pursuant to paragraph (a) of this Section or a prepayment pursuant to
clause (c) of the definition of “Prepayment Event,” which may not be declined), in which case
the aggregate amount of the payment that would have been applied to prepay Loans but was so
declined shall first, be offered to Lenders who did not decline its pro rata share of the
prepayment who may elect by written notice to the Administrative Agent by not later than 3:00
p.m. New York City time, one Business Day prior to the required prepayment date, to decline all
or any portion of such offered prepayment amount and second, if declined by such Lenders, may
be retained by the Borrowers and shall constitute “Declined Proceeds.” For the avoidance of
doubt, a Lender shall be deemed to have accepted any prepayment amount offered under this
paragraph (d) is such Lender does not deliver a written notice to the Administrative Agent
rejecting such prepayment amount in accordance with this paragraph (d).

         (e)     In the event that all or any portion of the Loans are repaid or prepaid as a result of
(i) [reserved], (ii) a mandatory prepayment pursuant to Section 2.09(a), solely as a result of an
Asset Sale of all or substantially all of the assets of the Parent Borrower and its Restricted
Subsidiaries (which, for the avoidance of doubt, includes the “Premium” and “Lane Bryant”
business lines) or (iii) the repayment of the Loans on the Maturity Date, in each case prior to or
without the occurrence of the Conversion Date, such repayments or prepayments will include a
premium in an aggregate amount equal to 11.23% of the amount of the loans so prepaid or repaid
(the foregoing premium, the “Redemption Premium”).

        (f)     The Borrowers shall notify the Administrative Agent in writing of any optional
prepayment and, to the extent practicable, any mandatory prepayment hereunder by Borrowing,
not later than 12:00 p.m., New York City time, three Business Days before the date of such
prepayment. Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of prepayment of Borrowings pursuant to paragraph (a) of this Section
may state that such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Parent Borrower (by notice to the

                                                  40
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 143 of 274



Administrative Agent on or prior to the specified date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount of a mandatory
prepayment. Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest as required by
Section 2.11.

        (g)      Notwithstanding any provisions of this Section 2.09 to the contrary, if any
prepayment would otherwise be required to be made pursuant to clause (b) of this Section 2.09,
solely as it relates to the portion of such Net Proceeds generated outside of the United States, so
long as (x) the applicable local law will not permit repatriation of such Net Proceeds to the
United States or (y) material adverse tax consequences to the Parent Borrower or any of its
Subsidiaries would result from such repatriation, such Net Proceeds so affected shall not be
required to be included in the mandatory prepayments referred to in such clause (b).

         SECTION 2.10.     Closing Payments, Premiums and Fees.

        (a)     The Borrowers agree, jointly and severally, to pay (or cause to be paid) on the
Funding Date to each Lender, a closing payment in an amount equal to 2.50% of the aggregate
principal amount of such Lender’s New Money Loan, which such payment may be treated as
original issue discount. The premium referenced in this clause (a) shall be fully earned on the
Effective Date and due and payable in full on the date set forth above.

         (b)    The Borrowers agree, jointly and severally, to pay (i) to the Administrative Agent,
for its own account, fees and expenses in the amounts and payable at the times and in the manner
set forth in the Administrative Agent Fee Letter, (ii) to the Backstop Lenders, for their own
account, premiums in amounts and payable at the times separately agreed upon in the
Commitment Letter and (iii) to the Lenders, for their own account, premiums in amounts and
payable at the times separately agreed upon in the RSA.

       (c)     All amounts payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of closing payments, to
the Term Lenders entitled thereto. Amounts paid shall not be refundable under any
circumstances (absent manifest error in the amount paid).

         SECTION 2.11.     Interest.

      (a)     The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

       (b)   The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

        (c)     During the continuance of an Event of Default (i) under clauses (a) or (b) of
Article VII, the Borrowers shall pay interest on such past due amounts (after giving effect to any

                                                 41
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 144 of 274



applicable grace period) owing by the Borrowers hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by applicable laws
and (ii) under any other clause of Article VII, the Borrowers shall pay interest on all outstanding
Loan Document Obligations owing by the Borrowers hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by applicable laws.
Accrued and unpaid interest on such amounts (including interest on past due interest) shall be
due and payable upon written demand.

        (d)      Accrued interest on each Loan (for ABR Loans, accrued through the last day of
the prior calendar quarter) shall be payable in arrears on each Interest Payment Date for such
Loan; provided that (i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the effective date of
such conversion.

        (e)     All interest hereunder shall be computed on the basis of a year of 360 days, except
that interest computed by reference to the Alternate Base Rate at times when the Alternate Base
Rate is based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

        SECTION 2.12. Alternate Rate of Interest. (i) If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

        (a)    the Administrative Agent determines in good faith (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

       (b)     the Administrative Agent is advised in writing by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Eurodollar Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the Lenders as
promptly as practicable and, until the Administrative Agent notifies the Borrowers and the
Lenders that the circumstances giving rise to such notice no longer exist (which notification shall
be made promptly after the Administrative Agent obtains knowledge of the cessation of such
circumstances), (i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective, and such
Borrowing shall be continued as an ABR Borrowing, and (ii) any Borrowing Request for a
Eurodollar Borrowing shall be treated as a request for an ABR Borrowing.




                                                42
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                                Document    Page 145 of 274



        (ii) If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in paragraph (i)(a) of this
Section have arisen (including because the Screen Rate is not available or published on a current
basis) and such circumstances are unlikely to be temporary or (ii) the circumstances set forth in
paragraph (i)(a) of this Section have not arisen but the supervisor for the administrator of the
Screen Rate or a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and the Company
shall endeavor to establish an alternate rate of interest to the Adjusted LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of interest for
syndicated loans denominated in dollars in the United States at such time, and the Administrative
Agent and the Company shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as may be applicable;
provided that if such alternate rate of interest shall be less than 1.00%, such rate shall be deemed
to be 1.00% for all purposes of this Agreement. Such amendment shall become effective with
the prior consent of the Required Lenders and without any further action or consent of any other
party to this Agreement. Until an alternate rate of interest shall be determined in accordance
with this paragraph (but, in the case of the circumstances described in clause (ii) above, only to
the extent the Screen Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Term Loan Borrowing shall be ineffective,
and such Borrowing shall be continued as an ABR Term Loan Borrowing, and (y) any
Borrowing Request for a Eurodollar Term Loan Borrowing shall be treated as a request for an
ABR Term Loan Borrowing.

         SECTION 2.13.     Increased Costs.

         (a)    If any Change in Law shall:

                 (i)    impose, modify or deem applicable any reserve, special deposit,
         compulsory loan, insurance charge or similar requirement against assets of, deposits with
         or for the account of, or credit extended or participated in by, any Lender (except any
         such reserve requirement reflected in the Adjusted LIBO Rate);

                (ii)    impose on any Lender or the London interbank market any other
         condition, cost or expense (other than Taxes) affecting this Agreement or Eurodollar
         Loans made by such Lender; or

                 (iii) subject any Recipient to any Taxes (other than any (A) Indemnified Taxes
         or (B) Excluded Taxes) on or with respect to its loans, loan principal, letters of credit,
         commitments or other obligations, or its deposits, reserves, other liabilities or capital
         attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such Lender or other
Recipient of making, converting to, continuing or maintaining any Loan or of maintaining its
obligation to make any such Loan, or to reduce the amount of any sum received or receivable by
such Lender or other Recipient hereunder (whether of principal, interest or any other amount)


                                                 43
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 146 of 274



then, from time to time upon request of such Lender or other Recipient, the Borrowers will pay
to such Lender or other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such additional costs or
expenses incurred or reduction suffered. Notwithstanding the foregoing, if the Parent Borrower
reasonably believes that any such Taxes were not correctly or legally asserted, the applicable
Recipient will use commercially reasonable efforts to cooperate with the Parent Borrower to
obtain a refund of such Taxes so long as such efforts would not, in the sole determination of such
Recipient exercised in good faith result in any non-reimbursable additional costs, expenses or
risks or be otherwise disadvantageous to it.

        (b)     If any Lender determines that any Change in Law regarding capital or liquidity
requirements has had or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy or liquidity), then, from time to time
upon request of such Lender, the Borrowers will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

        (c)     A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as well as a reasonably detailed description of
the occurrence giving rise to such event, as the case may be, as specified in paragraph (a) or (b)
of this Section delivered to the Borrowers shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate within
10 Business Days after receipt thereof.

        (d)     Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender pursuant to this
Section for any increased costs or expenses incurred or reductions suffered more than 180 days
prior to the date that such Lender notifies the Borrowers of the Change in Law giving rise to such
increased costs or expenses or reductions and of such Lender’s or intention to claim
compensation therefor; provided further that, if the Change in Law giving rise to such increased
costs or expenses or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

        (e)    Notwithstanding the above, a Lender will not demand compensation for any
increased cost or reduction set forth in this Section 2.13 at any time if it is not the general
practice and policy of such Lender to demand such compensation from similarly situated
borrowers in similar circumstances under agreements containing provisions permitting such
compensation to be claimed at such time.

        SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of any Eurodollar Loan

                                                 44
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                               Document    Page 147 of 274



other than on the last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section 2.09(f) and is
revoked in accordance therewith) or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by the Borrowers
pursuant to Section 2.17, then, in any such event, the Borrowers shall compensate each Lender
for the loss, cost and expense (excluding any loss of margin) attributable to such event. Such
loss, cost or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate such Lender would bid if it
were to bid, at the commencement of such period, for dollar deposits of a comparable amount
and period from other banks in the London interbank market. A certificate of any Lender
delivered to the Borrowers and setting forth and explaining in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.

         SECTION 2.15.    Taxes.

        (a)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by any applicable withholding
agent, then the applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section 2.15) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or withholding been
made.

        (b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the, option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

        (c)     Evidence of Payment. As soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority pursuant to this Section 2.15, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative Agent.

                                                45
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                                Document    Page 148 of 274



        (d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and severally
indemnify each Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.15) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

         (e)    Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times reasonably requested
by the Borrowers or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrowers or the Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.15(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

                (i)    Without limiting the generality of the foregoing:

                       (A)     any Lender that is a U.S. Person shall deliver to the Borrowers and
                the Administrative Agent on or prior to the date on which such Lender becomes a
                Lender under this Agreement (and from time to time thereafter upon the
                reasonable request of the Borrowers or the Administrative Agent), executed
                copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
                backup withholding tax;

                        (B)      any Foreign Lender shall, to the extent it is legally entitled to do
                so, deliver to the Borrowers and the Administrative Agent on or prior to the date
                on which such Foreign Lender becomes a Lender under this Agreement (and from
                time to time thereafter upon the reasonable request of the Borrowers or the
                Administrative Agent), whichever of the following is applicable (in such number
                of copies as shall be requested by the recipient):

                                  (1)    in the case of a Foreign Lender claiming the benefits of
                          an income tax treaty to which the United States is a party(x) with
                          respect to payments of interest under any Loan Document, executed

                                                 46
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                                Document    Page 149 of 274



                          copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or any
                          successor forms) establishing an exemption from, or reduction of, U.S.
                          federal withholding tax pursuant to the “interest” article of such tax
                          treaty and (y) with respect to any other applicable payments under any
                          Loan Document, executed copies of IRS Form W-8BEN or IRS Form
                          W-8BEN-E establishing an exemption from, or reduction of, U.S.
                          federal withholding tax pursuant to the “business profits” or “other
                          income” article of such tax treaty;

                                    (2)   executed copies of IRS Form W-8ECI (or any successor
                          forms);

                                  (3)      in the case of a Foreign Lender claiming the benefits of
                          the exemption for portfolio interest under Section 881(c) of the Code,
                          (x) a certificate substantially in the form of Exhibit H-1 to the effect
                          that such Foreign Lender is not a “bank” within the meaning of
                          Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
                          Parent Borrower within the meaning of Section 881(c)(3)(B) of the
                          Code, or a “controlled foreign corporation” described in
                          Section 881(c)(3)(C) of the Code and that no payments in connection
                          with any Loan Document are effectively connected with the Foreign
                          Lender’s conduct of a U.S. trade or business (a “U.S. Tax Compliance
                          Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
                          Form W-8BEN-E (or any successor forms); or

                                  (4)     to the extent a Foreign Lender is not the beneficial
                          owner (for example, where the Foreign Lender is a partnership or a
                          participating Lender), executed copies of IRS Form W-8IMY (or any
                          successor forms), accompanied by IRS Form W-8ECI, IRS
                          Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
                          Certificate substantially in the form of Exhibit H-2 or H-3, IRS
                          Form W-9, and/or other certification documents from each beneficial
                          owner, as applicable; provided that if the Foreign Lender is a
                          partnership (and not a participating Lender) and one or more direct or
                          indirect partners of such Foreign Lender are claiming the portfolio
                          interest exemption, such Foreign Lender may provide a U.S. Tax
                          Compliance Certificate substantially in the form of Exhibit H-4 on
                          behalf of each such direct and indirect partner;

                        (C)      any Foreign Lender shall, to the extent it is legally entitled to do
                so, deliver to the Borrowers and the Administrative Agent (in such number of
                copies as shall be requested by the recipient) on or prior to the date on which such
                Foreign Lender becomes a Lender under this Agreement (and from time to time
                thereafter upon the reasonable request of the Borrowers or the Administrative
                Agent), executed originals of any other form prescribed by applicable law as a
                basis for claiming exemption from or a reduction in U.S. federal withholding Tax,
                duly completed, together with such supplementary documentation as may be

                                                 47
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                               Document    Page 150 of 274



                prescribed by applicable law to permit the Borrowers or the Administrative Agent
                to determine the withholding or deduction required to be made; and

                        (D)     if a payment made to a Lender under any Loan Document would
                be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
                were to fail to comply with the applicable reporting requirements of FATCA
                (including those contained in Section 1471(b) or 1472(b) of the Code, as
                applicable), such Lender shall deliver to the Borrowers and the Administrative
                Agent at the time or times prescribed by law and at such time or times reasonably
                requested by the Borrowers or the Administrative Agent such documentation
                prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)(i)
                of the Code) and such additional documentation reasonably requested by the
                Borrowers or the Administrative Agent as may be necessary for the Borrowers
                and the Administrative Agent to comply with their obligations under FATCA, to
                determine whether such Lender has complied with such Lender’s obligations
                under FATCA and to determine the amount, if any, to deduct and withhold from
                such payment. Solely for purposes of this clause (D), “FATCA” shall include any
                amendments made to FATCA after the date of this Agreement.

        Each Lender agrees that if any form or certification it previously delivered (including any
specific documentation required in this Section 2.15(e)) expires or becomes obsolete or
inaccurate in any respect, it shall deliver promptly to the Borrowers or Administrative Agent
updated or other appropriate documentation (including any new documentation reasonably
requested by the Borrowers or the Administrative Agent) or promptly notify the Borrowers and
the Administrative Agent in writing of its legal ineligibility to do so.

         (f)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph (f).

       (g)      Treatment of Certain Refunds. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes as to which it has
been indemnified pursuant to this Section 2.15 (including by the payment of additional amounts
pursuant to this Section 2.15), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section 2.15 with respect

                                                48
LA\4104335.13
Case 20-33129-KRH        Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                              Document    Page 151 of 274



to the Taxes giving rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.15(g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.15(g), in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party would have been in if
the Tax subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 2.15(g) shall not be construed to require
any indemnified party to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to any Loan Party or any other Person.

       (h)    Defined Terms. For the avoidance of doubt, for purposes of this Section 2.15, the
term “applicable law” includes FATCA.

         (i)    Issue Price. The Borrowers and Administrative Agent shall cooperate in good
faith to determine the “issue price” (within the meaning of Section 1273 of the Code) of (i) the
Loans and (ii) if the Exit Conversion occurs, the loans under the Exit Facility Agreement and, in
either case, shall not take any Tax reporting position inconsistent with such determination,
except as otherwise required by a Change in Law or pursuant to the good faith resolution of a
Tax contest

       (j)      Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

         SECTION 2.16.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

        (a)     The Borrowers shall make each payment required to be made by the Borrowers
hereunder or under any other Loan Document on or prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such time is expressly
required, on or prior to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without any defense, setoff, recoupment or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to such account as may be specified by the
Administrative Agent; provided that payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payment received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder or under any other Loan
Document shall be due on a day that is not a Business Day, the date for payment shall be

                                               49
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 152 of 274



extended to the next succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments under each Loan
Document shall be made in dollars.

         (b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest, premiums and fees then due
hereunder, such funds shall be applied towards payment of the amounts then due hereunder
ratably among the parties entitled thereto, in accordance with the amounts then due to such
parties.

        (c)     If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of its Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount of its Loans
and accrued interest thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall notify the Administrative Agent of such fact and shall
purchase (for cash at face value) participations in the Loans of other Lenders to the extent
necessary so that the amount of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amounts of principal of and accrued interest on their Loans;
provided that (i) if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement (for the avoidance of doubt, as in effect
from time to time) or any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans to any Person in accordance with the terms of
Section 9.04. The Borrowers consent to the foregoing and agree, to the extent the Borrowers
may effectively do so under applicable law, that any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against any Borrower rights of set-off and counterclaim
with respect to such participation as fully as if such Lender were a direct creditor of the
Borrowers in the amount of such participation. For purposes of subclause (b)(i) of the definition
of Excluded Taxes, a Lender that acquires a participation pursuant to this Section 2.16(c) shall be
treated as having acquired such participation on the earlier date(s) on which such Lender
acquired the applicable interest(s) in the Commitment(s) and/or Loan(s) to which such
participation relates.

        (d)     Unless the Administrative Agent shall have received written notice from the
Borrowers prior to the date on which any payment is due to the Administrative Agent for the
account of the Lenders hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, but shall not be obligated to, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules on interbank
compensation.

                                                50
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 153 of 274



        (e)     If any Lender shall fail to make any payment required to be made by it hereunder
to or for the account of the Administrative Agent, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations have been discharged
and/or (ii) hold any such amounts in a segregated account as cash collateral for, and apply any
such amounts to, any future payment obligations of such Lender hereunder to or for the account
of the Administrative Agent.

         SECTION 2.17.     Mitigation Obligations; Replacement of Lenders.

        (a)    If any Lender requests compensation under Section 2.13, or if the Borrowers are
required to pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for funding or booking
its Loans hereunder or to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15,
as the case may be, in the future and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The Borrowers hereby,
jointly and severally, agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.

        (b)     If (i) any Lender requests compensation under Section 2.13, (ii) the Borrowers are
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15, or (iii) any
Lender has failed to consent to a proposed amendment, waiver, discharge or termination that
under Section 9.02 requires the consent of all the Lenders (or all the affected Lenders) and with
respect to which the Required Lenders shall have granted their consent, then the Borrowers may,
at the Borrowers’ sole expense and effort, upon notice to such Lender and the Administrative
Agent by the Borrowers, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all its interests, rights
(other than its existing rights to payments pursuant to Section 2.13 or 2.15) and obligations under
this Agreement and the other Loan Documents (or, in the case of any such assignment and
delegation resulting from a failure to provide a consent, all its interests, rights and obligations
under this Agreement and the other Loan Documents as a Lender) to an Eligible Assignee that
shall assume such obligations (which may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrowers shall have received the prior
written consent of the Administrative Agent to the extent such consent would be required under
Section 9.04(b)(i), which consent shall not unreasonably be withheld, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the assignee (in the case
of such principal and accrued interest and fees) or the Borrowers (in the case of all other
amounts), (C) in the case of any such assignment and delegation resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments and (D) in the case
of any such assignment and delegation resulting from the failure to provide a consent, the

                                                 51
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 154 of 274



assignee shall have given such consent and, as a result of such assignment and delegation and
any contemporaneous assignments and delegations and consents, the applicable amendment,
waiver, discharge or termination can be effected. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver or consent by such
Lender or otherwise, the circumstances entitling the Borrowers to require such assignment and
delegation have ceased to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment and Assumption
executed by the Borrowers, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.

         SECTION 2.18.    [Reserved].

         SECTION 2.19.    [Reserved].

        SECTION 2.20. Joint and Several Liability of the Borrowers. The Loan Document
Obligations of the Borrowers shall be joint and several in nature. Each Borrower hereby
irrevocably and unconditionally agrees that it is jointly and severally liable for all Loan
Document Obligations of the Borrowers hereunder and the other Loan Documents, whether now
or hereafter existing or due or to become due. The Loan Document Obligations of the Borrowers
under the Loan Documents may be enforced by the Administrative Agent and the Lenders
against any Borrower or all Borrowers in any manner or order selected by the Administrative
Agent or the Required Lenders in their sole discretion. Without limiting the foregoing
provisions of this Section 2.20, each Borrower acknowledges and agrees that:

       (a)     its obligations under this Agreement shall remain enforceable against it even
though such obligations may be unenforceable or not allowable against any Borrower during the
existence of an insolvency proceeding against any Borrower or otherwise;

        (b)    its obligations under this Agreement are independent of the obligations of any
other Borrower, and a separate action or actions may be brought and prosecuted against it in
respect of such obligations irrespective of whether any action is brought against any other
Borrower or any other Borrower is joined in any such action or actions;

        (c)     it hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any of all of the following: (i) any lack of validity or enforceability of this
Agreement or any agreement or instrument relating thereto in respect of any other Borrower; (ii)
any change in the time, manner or place of payment of, or in any other term of, all or any of the
obligations of any other Borrower under or in respect of this Agreement, or any other
amendment or waiver of or any consent to departure from this Agreement, in respect of any other
Borrower; (iii) any change, restructuring or termination of the structure or existence of any other
Borrower; (iv) the failure of any other person to execute or deliver any other agreement or the
release or reduction of liability of any other person with respect to any obligations of the
Borrowers under this Agreement; or (v) any other circumstance (including any statute of
limitations but other than the Loan Document Obligations having been paid in full) or any
existence or reliance on any representation by any other person that might otherwise constitute a
defense available to, or a discharge or, any other Borrower;



                                                52
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 155 of 274



        (d)      its obligations under this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any such obligations is rescinded or
must otherwise be returned by any person upon the insolvency, bankruptcy or reorganization of
any other Borrower, all as though such payment had not been made;

        (e)      it hereby unconditionally and irrevocably waives any right to revoke its joint and
several liability under the Loan Documents and acknowledges that such liability is continuing
and applies to all obligations of the Borrowers under the Loan Documents, whether existing now
or in the future;

        (f)      in any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the obligations of the
Subsidiary Borrower under this Agreement would otherwise be held or determined to be void,
voidable, invalid or unenforceable, or subordinated to the claims of the any other creditors, on
account of the amount of its liability under this Agreement, then, notwithstanding any other
provision to the contrary, the amount of such liability shall, without any further action by such
Borrower, any Loan Document or any other person be automatically limited and reduced to the
highest amount (after giving effect to the right of contribution established in Section 2.20(g) and
any rights of subrogation, indemnity or reimbursement) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or proceedings; and

        (g)     it hereby agrees that to the extent that any Borrower shall have paid more than its
proportionate share of any payment made hereunder, such Borrower shall be entitled to seek and
receive contribution from and against any other Borrower hereunder which has not paid its
proportionate share of such payment; provided that the provisions of this Section 2.20(g) shall in
no respect limit the obligations and liabilities of any Borrower to the Administrative Agent and
the Lenders, and each Borrower shall remain liable to the Administrative Agent and the Lenders
for the full amount hereunder; provided, however each Borrower agrees that the foregoing rights
of contribution as well as any right of subrogation, indemnity or reimbursement that it may
acquire or that may arise against any other Borrower due to any payment or performance made
under this Agreement shall in all respects be subordinated and junior in right of payment to, and
shall not be exercised by such Borrower until, all Loan Document Obligations have been paid in
full.

       SECTION 2.21. Super-Priority Nature of Obligations and Administrative Agent’s
Liens; Payment of Obligations.

                (a)     The priority of Administrative Agent’s Liens on the Collateral, claims and
other interests shall be as set forth in the Order.

              (b)   Upon the maturity (whether by acceleration or otherwise) of any of the
Loan Document Obligations, the Administrative Agent and Lenders shall be entitled to
immediate payment of such Loan Document Obligations without further application to or order
of the Court.




                                                53
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                               Document    Page 156 of 274



        SECTION 2.22. Conversion to Exit Facility Agreement. The Loans shall be repaid in
cash in accordance with the terms hereunder; provided that, notwithstanding the foregoing, upon
the satisfaction or waiver by the Required Lenders of each of the conditions set forth in the
“Conditions to Borrowings” section of the Exit Facility Term Sheet, automatically and without
any further consent or action required by the Administrative Agent, any Lender, or any other
Secured Party, the Loans shall be refinanced with loans under the Exit Facility Agreement in
accordance with the Exit Facility Term Sheet (the “Exit Conversion”). Upon the Exit
Conversion, (i) the Borrowers (or the entities assuming and/or acquiring directly or indirectly the
operations and assets of the Borrowers in the Acceptable Plan, and each Guarantor and each
entity assuming the operations and assets of each Guarantor that is a Debtor in the Acceptable
Plan, to the extent such Person is required under the Exit Facility Term Sheet to continue to be a
guarantor thereunder), shall assume all obligations in respect of the Loans hereunder and all
other monetary obligations in respect hereof, (ii) each Loan hereunder shall be continued as and
converted to a Loan under the Exit Facility Agreement, (iii) each Lender hereunder shall be a
Lender under the Exit Facility Agreement and (iv) this Agreement shall terminate and be
superseded and replaced in its entirety by, and deemed amended and restated in its entirety in the
form of, the Exit Facility Agreement (with such changes and insertions thereto, as are reasonably
satisfactory to the Administrative Agent and the Borrower, incorporated as necessary to make
any technical changes necessary to effectuate the intent of this Section 2.22 and to make any
changes as required in the Exit Facility Term Sheet, including to increase the facility amount and
give effect to any “last out” term loans). Notwithstanding the foregoing, all obligations of the
Borrowers and the Guarantors to the Administrative Agent and the Lenders under this
Agreement and any other Loan Document which are expressly stated in this Agreement or such
other Loan Document as surviving such agreement’s termination shall, as so specified, survive
without prejudice and remain in full force and effect. Each of the Loan Parties, the
Administrative Agent and the Lenders shall take such actions and execute and deliver such
agreements, instruments or other documents as the Administrative Agent may reasonably request
to give effect to the provisions of this Section 2.22 and as are required to complete the schedules
to the Exit Facility Agreement or other agreements contemplated thereby; provided, however,
that any such action by the Administrative Agent or any of the Lenders shall not be a condition
precedent to the effectiveness of the Exit Facility Agreement if and to the extent so provided in
the Confirmation Order. Each Lender hereto hereby agrees that, on the Conversion Date, (i) the
Administrative Agent (in its capacity as Administrative Agent under the Exit Facility
Agreement) may execute and deliver the Exit Facility Agreement (and any guaranty
contemplated thereby) on its own behalf and on behalf of each such Lender and (ii) the
Administrative Agent may execute and deliver the security documents contemplated by the Exit
Facility Term Sheet. On the Conversion Date, the Administrative Agent shall transfer any
amounts remaining in the DIP Accounts to an account designated by the Borrowers.

                                          ARTICLE III

                                 Representations and Warranties

       Each Borrower represents and warrants to the Administrative Agent and the Lenders as
follows:



                                                54
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 157 of 274



        SECTION 3.01. Organization; Powers. The Parent Borrower and each Restricted
Subsidiary is duly organized, validly existing and (to the extent the concept is applicable in such
jurisdiction and, in the case of any Restricted Subsidiary, except where the failure to be so,
individually or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect) in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to, subject to the entry of the Order, carry on its business as now
conducted and, except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to do business in, and
is in good standing in, every jurisdiction where such qualification is required.

         SECTION 3.02.     Authorization; Enforceability; Benefit to Loan Parties.

        (a)     Subject to entry of the Order, the Transactions, insofar as they are to be carried
out by each Loan Party, are within such Loan Party’s corporate or other organizational powers
and have been duly authorized by all necessary corporate or other organizational and, if required,
shareholder or other equityholder action. Subject to entry of the Order, this Agreement has been
duly executed and delivered by each Borrower and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Borrower or such Loan Party, as the case
may be, enforceable against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights generally and to
general principles of equity, regardless of whether considered in a proceeding in equity or at law.

        (b)     Each Loan Party expects to derive benefit (and its board of directors or other
governing body has determined that it may reasonably be expected to derive benefit), directly
and indirectly, from (i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder. Each Loan Party has determined that,
subject to entry of the Order, the execution, delivery, and performance of this Agreement and
any other Loan Documents to be executed by such Loan Party is within its purpose, will be of
direct and indirect benefit to such Loan Party, and is in its best interest.

        SECTION 3.03. Governmental Approvals; No Conflicts. Except for the entry of, and
pursuant to the terms of, the Order, the Transactions (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are (or will so be) in full force and effect, (b) will not violate
any applicable law, including any order of any Governmental Authority, (c) will not violate the
charter, by-laws or other organizational documents of the Parent Borrower or any Restricted
Subsidiary, (d) will not violate or result in a default under any indenture or agreement (including
the Pre-Petition ABL Credit Agreement, the ABL Credit Agreement to the extent applicable, the
Pre-Petition Credit Agreement or other material instrument binding upon the Parent Borrower or
any Restricted Subsidiary or any of their assets) (other than defaults arising solely as a result of
the commencement of the Cases), or give rise to a right thereunder to require any payment to be
made by the Parent Borrower or any Restricted Subsidiary, and (e) will not result in the creation
or imposition of any Lien on any asset of the Parent Borrower or any Restricted Subsidiary,
except Liens created pursuant to the Loan Documents or Liens created in connection with the
Pre-Petition ABL Credit Agreement, the ABL Credit Agreement to the extent applicable, or the
Pre-Petition Credit Agreement, in the case of clauses (a) (as to the Transactions other than entry

                                                 55
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                    Desc Main
                                Document    Page 158 of 274



into the Loan Documents), (b) and (d) above, except for a failure to obtain or make, violation or
creation, as applicable, which individually or in the aggregate would not reasonably be expected
to result in a Material Adverse Effect.

         SECTION 3.04.      Financial Condition; No Material Adverse Change.

        (a)     The Borrowers have heretofore furnished to the Lenders (i) the audited
consolidated balance sheets and related consolidated statements of operations, comprehensive
income, equity and cash flows of the Parent Borrower and its consolidated Subsidiaries as of and
for the fiscal year ended August 3, 2019, and (B) the unaudited consolidated balance sheets and
related consolidated statements of operations, comprehensive income and cash flows of the
Parent Borrower and its consolidated Subsidiaries as of and for each of the fiscal quarters and the
portions of the fiscal year ended November 2, 2019 and February 1, 2020 . Such financial
statements present fairly, in all material respects, the financial position and results of operations
and cash flows of the Parent Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

        (b)     Since the Petition Date, other than those customarily resulting from the
commencement of the Cases and changes set forth in the Parent Borrower’s business plan
delivered to the Ad Hoc Committee prior to the Petition Date, there has been no event,
development or circumstance that has had, or would reasonably be expected to have, a Material
Adverse Effect.

         SECTION 3.05.      Properties.

        (a)     The Parent Borrower and each Restricted Subsidiary has good title to, or valid
leasehold interests in, all its tangible property material to its business, except for defects in title
that, individually or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect and Liens expressly permitted by Section 6.02.

        (b)     (i) The Parent Borrower and each Restricted Subsidiary owns, is licensed to use,
or otherwise has the right to use all trademarks, service marks, tradenames, trade dress,
copyrights, patents, designs and other intellectual property material to its business, and (ii) the
conduct of their respective businesses, including the use thereof by the Parent Borrower and the
Restricted Subsidiaries in their respective businesses, does not infringe upon the rights of any
other Person, except for any such infringements or any such failure to own, license or have the
right to use that, individually or in the aggregate, would not reasonably be expected to result in a
Material Adverse Effect.

       (c)     Schedule 3.05 sets forth the address of each real property that is owned in fee by
the Loan Parties as of the Effective Date.

         SECTION 3.06.      Litigation and Environmental Matters.

       (a)    Except for the Disclosed Matters and the Cases, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrowers, threatened against the Parent Borrower or any Restricted

                                                   56
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 159 of 274



Subsidiary (i) as to which there is a reasonable likelihood of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect or (ii) that involve any of the Loan Documents or the Transactions.

        (b)    Except for the Disclosed Matters or matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither the Parent
Borrower nor any Restricted Subsidiary (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii) has received
written notice of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any Environmental Liability.

         SECTION 3.07.     Compliance with Laws and Agreements.

        (a)     The Parent Borrower and each Restricted Subsidiary is in compliance with all
laws, including all orders of Governmental Authorities, applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property, except any non-
compliance arising solely as a result of the commencement of the Cases or where the failure to
do so, individually or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect (it being agreed that this Section does not apply to any law which is specifically
addressed in Section 3.06(b), 3.07(b), 3.08, 3.09, 3.10 or 3.14). Except for any defaults or events
of defaults arising solely as a result of the commencement of the Cases, any defaults or events of
defaults arising under the Pre-Petition ABL Credit Agreement or the Pre-Petition Credit
Agreement, no Event of Default has occurred and is continuing.

         (b)    The Borrowers have implemented and maintain in effect policies and procedures
designed to ensure compliance in all material respects by the Parent Borrower, its Subsidiaries
and their respective directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Parent Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrowers, their respective directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material respects. None
of (a) the Parent Borrower, any Subsidiary or, to the knowledge of the Borrowers, any of their
respective directors, officers or employees, or (b) to the knowledge of the Borrowers any agent
of the Parent Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or other transaction contemplated by this Agreement will violate Anti-Corruption Laws
or applicable Sanctions.

      SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company Act of 1940.

         SECTION 3.09. Taxes. The Parent Borrower and each Subsidiary has (a) timely filed
or caused to be filed all Tax returns and reports required to have been filed, except to the extent
that the failure to do so would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, and (b) paid or caused to be paid all Taxes required to have
been paid by it (including in its capacity as withholding agent), except (i) any Taxes that are
being contested in good faith by appropriate proceedings diligently conducted and for which the


                                                57
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 160 of 274



Parent Borrower or such Subsidiary has set aside on its books reserves with respect thereto to the
extent required by GAAP or (ii) to the extent that the failure to do so would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect. There is no
current or proposed tax assessment, deficiency or other claim against the Parent Borrower or any
of the Subsidiaries that would, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

         SECTION 3.10.    ERISA; Labor Matters.

         (a)     Except as could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected
to occur, (ii) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA, and (iii) each Plan is in compliance with
the applicable provisions of ERISA, the Code and other applicable laws. On the Effective Date,
the excess of the present value of all accumulated benefit obligations under each Plan (based on
the assumptions used for purposes of preparing the audited financial statements set forth in the
Borrower’s most recent Annual Report on Form 10-K), as of the date of the most recent financial
statements reflecting such amounts, over the fair market value of the assets of such Plan, if any,
could not be reasonably expected, individually or in the aggregate, to result in a Material
Adverse Effect.

         (b)    Except as would not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, (i) there are no strikes, lockouts, slowdowns or any other
labor disputes against the Parent Borrower or any Restricted Subsidiary pending or, to the
knowledge of the Borrowers, threatened, (ii) the hours worked by and payments made to
employees of the Parent Borrower and the Restricted Subsidiaries have not been in violation of
the Fair Labor Standards Act of 1938 or any other applicable federal, state, local or foreign law
dealing with such matters, (iii) all payments due from the Parent Borrower or any Restricted
Subsidiary, or for which any claim may be made against the Parent Borrower or any Restricted
Subsidiary, on account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Parent Borrower or such Restricted
Subsidiary to the extent required by GAAP and (iv) the consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Parent Borrower or any Restricted Subsidiary
is bound.

         SECTION 3.11.    [Reserved].

        SECTION 3.12. Subsidiaries and Joint Ventures. Schedule 3.12 sets forth, as of the
Effective Date, the name, type of organization and jurisdiction of organization of, and the
percentage of each class of Equity Interests owned by the Parent Borrower or any Subsidiary in,
(a) each Subsidiary and (b) each joint venture in which the Parent Borrower or any Subsidiary
owns any Equity Interests, and identifies each Designated Subsidiary. All the issued and
outstanding Equity Interests in each Subsidiary owned by any Loan Party have been (to the
extent such concepts are relevant with respect to such Equity Interests) duly authorized and
validly issued and are fully paid and non-assessable (except as such rights may arise under
mandatory provisions of applicable statutory law that may not be waived and not as a result of

                                                58
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 161 of 274



any rights contained in organizational documents). Except as set forth in Schedule 3.12, as of
the Effective Date, there is no existing option, warrant, call, right, commitment or other
agreement to which the Parent Borrower or any Subsidiary is a party requiring, and there are no
Equity Interests in any Subsidiary outstanding that upon exercise, conversion or exchange would
require, the issuance by any Subsidiary of any additional Equity Interests or other securities
exercisable for, convertible into, exchangeable for or evidencing the right to subscribe for or
purchase any Equity Interests in any Subsidiary.

        SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Parent Borrower and the Restricted Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums due and payable in respect of such
insurance have been paid. The Borrowers believe that the insurance maintained by or on behalf
of the Parent Borrower and the Restricted Subsidiaries is adequate.

        SECTION 3.14. Federal Reserve Regulations. Neither the Parent Borrower nor any
Restricted Subsidiary is principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors), or extending credit for the purpose of purchasing or
carrying margin stock. No part of the proceeds of the Loans will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, in any manner or for any purpose
that would entail a violation of Regulations T, U or X of the Board of Governors.

         SECTION 3.15.     [Reserved].

         SECTION 3.16.     Collateral Matters.

        (a)     Subject to the entry of the Order, the Collateral Agreement and the Order are
effective to create in favor of the Administrative Agent (for the benefit of the Secured Parties)
legal, valid, enforceable and perfected Liens on the Collateral described therein (with such
priority as provided for therein).

        (b)    Except for the entry of the Order, no filing or other action will be necessary to
perfect such Liens.

       (c)     The Order is (or will be, as applicable) effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid, binding and
enforceable perfected security interest in the Collateral (with such priority as provided for in the
Order (including, without limitation, with respect to the Carve Out)) without the necessity of the
execution of mortgages, security agreements, pledge agreements, financing statements or other
agreements or documents except to the extent set forth in such orders.

        SECTION 3.17. Use of Proceeds. Unless otherwise agreed by the Administrative
Agent (acting at the direction of the Required Lenders), the proceeds of the New Money Loans
will be deposited into the DIP Funding Account and used in accordance with the terms of the
Approved Budget (subject to Permitted Variances) and the terms of the Order or any other order
entered into by the Court that is consistent with the RSA, the Order and this Agreement,
including, without limitation (i) to pay amounts due to Lenders and the Administrative Agent
hereunder and the reasonable and documented professional fees and expenses (including legal,

                                                 59
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 162 of 274



financial advisor, appraisal and valuation-related fees and expenses) incurred by Lenders and the
Administrative Agent, including those incurred in connection with the preparation, negotiation,
documentation and court approval of the transactions contemplated hereby (including pursuant to
such court approval), (ii) to make adequate protection payments, (iii) to fund the Carve Out, and
(iv) to pay administration costs of the Cases and Claims or amounts approved by the Court in the
“first day” and “second day” orders or as required under the Bankruptcy Code. Notwithstanding
anything to the contrary herein, the proceeds of the New Money Loans may be used to prepay or
repay the ABL Credit Agreement (to the extent applicable) solely to extent provided for in the
Approved Budget then in effect at the date of such prepayment or repayment, and in any event in
an aggregate amount during the term of this Agreement not to exceed $50,000,000.

        SECTION 3.18. Approved Budget. The Borrowers have heretofore furnished to the
Administrative Agent the initial Approved Budget. Each Approved Budget was prepared in
good faith based upon assumptions the Borrowers believed to be reasonable assumptions on the
date of delivery of such Approved Budget.

         SECTION 3.19.     Chapter 11 Cases.

        (a)    The Cases were commenced on the Petition Date in accordance with applicable
laws and proper notice thereof was given for (i) the motion seeking approval of the Loan
Documents and the Order and (ii) the hearing for the entry of the Order. Debtors shall give, on a
timely basis as specified in the Order, all notices required to be given to all parties specified in
the Order.

         (b) After the entry of the Order, and pursuant to and to the extent permitted in the
Order, the Loan Document Obligations will constitute allowed administrative expense claims in
the Cases having priority over all administrative expense claims and unsecured claims against
the Debtors now existing or hereafter arising, of any kind whatsoever, including all
administrative expense claims of the kind specified in Sections 105, 326, 330, 331, 503(b),
506(c), 507(a), 507(b), 546(c), 726, 1114 or any other provision of the Bankruptcy Code or
otherwise, as provided under Section 364(c)(l) of the Bankruptcy Code, subject to (i) the Carve
Out and (ii) the priorities set forth in the Order.

         (c)    After the entry of the Order and pursuant to and to the extent provided in the
Order, the Loan Document Obligations will be secured by a valid and perfected first priority
Lien on all of the Collateral subject, as to priority, only to (i) the Carve Out, (ii) the Liens
pursuant to Section 6.02(i) with respect to Indebtedness under the ABL Credit Agreement (to the
extent applicable), subject to the terms of such Section 6.02(i) and (iii) to the extent set forth in
the Order.

         (d) The Order is in full force and effect and has not been reversed, stayed (whether by
statutory stay or otherwise), vacated, or, without the Required Lenders’ consent, modified or
amended. The Loan Parties are in compliance in all material respects with the Order.

         (e)    Notwithstanding the provisions of Section 362 of the Bankruptcy Code, and
subject to the applicable provisions of the Order, upon the Maturity Date (whether by
acceleration or otherwise) of any of the Loan Document Obligations, to the extent the


                                                 60
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                  Desc Main
                                Document    Page 163 of 274



Conversion Date has not occurred, the Administrative Agent and Lenders shall be entitled to
immediate payment of such Loan Document Obligations and to enforce the remedies provided
for hereunder or under applicable laws, without further notice, motion or application to, hearing
before, or order from, the Court.

                                            ARTICLE IV

                                             Conditions

        SECTION 4.01. Conditions to Effective Date. The effectiveness of this Agreement and
the obligations of the Lenders to make the Roll-up Loans hereunder shall not become effective
until the date on which each of the following conditions shall be satisfied (or waived in
accordance with Section 9.02):

       (a)     The Administrative Agent shall have received from each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) evidence satisfactory to the
Administrative Agent (which may include a facsimile transmission) that such party has signed a
counterpart of this Agreement.

       (b)     The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective Date) of
Kirkland & Ellis LLP, counsel for the Loan Parties, addressing corporate authority matters and
other matters as the Administrative Agent shall reasonably request, each such opinion to be in
form, scope and substance reasonably satisfactory to the Administrative Agent and the Lenders.

       (c)     The Administrative Agent shall have received as to each Loan Party such
customary documents and certificates as it shall reasonably have requested relating to the
organization, existence and good standing of such Loan Party and the authorization of the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.

         (d)     (a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct (i) in the case of the representations and warranties qualified
as to materiality, in all respects and (ii) otherwise, in all material respects, in each case on and as
of the Effective Date, except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty shall be so true and correct
on and as of such prior date and (b) at the time of and immediately after giving effect to the
Transactions to occur on the Effective Date, no Event of Default shall have occurred and be
continuing.

       (e)     The Administrative Agent shall have received a certificate, dated the Effective
Date and signed by the chief financial officer of the Parent Borrower, confirming compliance
with the conditions set forth in paragraph (d) of this Section.

      (f)       The Lenders and the Administrative Agent shall have received the Approved
Budget.



                                                  61
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 164 of 274



        (g)     The Administrative Agent, for its benefit and the benefit of each other Secured
Party, shall have been granted a perfected lien on the Collateral by the Order on the terms and
conditions set forth herein and in the other Loan Documents.

        (h)    The Administrative Agent shall have received the results of a search of the UCC
(or equivalent) filings made with respect to the Loan Parties in the jurisdictions reasonably
requested by the Administrative Agent.

        (i)     The Lenders shall have received all documentation and other information required
by bank regulatory authorities under applicable “know your customer” rules and regulations,
including the USA Patriot Act, to include a duly executed IRS Form W-9 or such other
applicable IRS Form for each Borrower, at least three Business Days prior to the Effective Date
to the extent such information was requested at least 10 Business Days prior to the Effective
Date.

       (j)     The Collateral Agreement each shall have been duly executed and delivered by
each party thereto, and shall be in full force and effect.

        (k)     The Administrative Agent shall have received (i) unaudited interim consolidated
financial statements of the Parent Borrower for each fiscal month ended after the fiscal quarter
ending February 1, 2020 through the end of [ ], 2020 and (ii) unaudited financial statements for
the fiscal quarter ended May 2, 2020.

       (l)      Since the Petition Date, other than those events or circumstances arising from the
commencement of the Cases, there has been no event or circumstance, either individually or in
the aggregate, that has or could reasonably be expected to have a Material Adverse Effect.

        (m)     (i) the Administrative Agent shall have received drafts of the “first day” pleadings
for the Cases, in each case, in form and substance reasonably satisfactory to the Administrative
Agent; and (ii) all motions, orders (including the “first day” orders and the Cash Management
Order) and other documents to be filed with and submitted to the Court on the Petition Date shall
be in form and substance reasonably satisfactory to the Administrative Agent, and the Court shall
have approved and entered all “first day” orders, including, without limitation, the Cash
Management Order.

        (n)    No trustee, receiver or examiner with expanded powers shall have been appointed
in any of the Chapter 11 Cases.

       (o)    The Pre-Petition Agent and the Pre-Petition Lenders shall have each received
adequate protection in respect of the Liens securing their respective Pre-Petition Lender
Obligations pursuant to the Order.

       The Administrative Agent shall notify the Borrowers and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.

       SECTION 4.02. Conditions to the New Money Loan. The obligations of the Lenders to
make the New Money Loans hereunder shall not become effective until the date on or after the


                                                62
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 165 of 274



Effective Date on which each of the following conditions shall be satisfied (or waived in
accordance with Section 9.02):

       (a)     The Administrative Agent shall have received a written Borrowing Request to
include a flow of funds memorandum in form and substance satisfactory to the Administrative
Agent and the Lenders.

        (b)      The ABL Credit Agreement shall have been duly executed and delivered by each
of the parties thereto, and shall be in full force and effect.

       (c)     The Intercreditor Acknowledgment shall have been duly executed and delivered
by each party thereto, and shall be in full force and effect.

       (d)     The Administrative Agent, the Ad Hoc Committee and the Ad Hoc Committee
Advisors shall have received all fees and other amounts due and payable on or prior to the
Funding Date, including, to the extent invoiced at least two Business Days prior to the Funding
Date, payment or reimbursement of all fees and expenses (including fees, charges and
disbursements of counsel) required to be paid or reimbursed by any Loan Party under the
Commitment Letter or any Loan Document, in each case, payable from the proceeds of the initial
funding of the Term Loans.

       The Administrative Agent shall notify the Borrowers and the Lenders of the Funding
Date, and such notice shall be conclusive and binding.




                                           ARTICLE V

                                      Affirmative Covenants

        Until the Commitments shall have expired or been terminated, the principal of and
interest on each Loan and all premiums and fees payable hereunder shall have been paid in full,
each Borrower covenants and agrees with the Lenders that:

        SECTION 5.01. Financial Statements and Other Information. The Borrowers will
furnish to the Administrative Agent, on behalf of each Lender and, in the case of clauses (e), (f)
and (g), to the Ad Hoc Committee Advisors:

        (a)     within 90 days after the end of each fiscal year of the Parent Borrower, its
consolidated balance sheet and related consolidated statements of operations, comprehensive
income, equity and cash flows as of the end of and for such fiscal year, setting forth in each case
in comparative form the figures for the previous fiscal year, all certified by a Financial Officer
of the Parent Borrower to the effect that such consolidated financial statements present fairly, in
all material respects, the financial position, results of operations and cash flows of the Parent
Borrower and its consolidated Subsidiaries as of the end of and for such fiscal year on a
consolidated basis in accordance with GAAP;


                                                63
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                                Document    Page 166 of 274



        (b)    within 45 days after the end of each of the first three fiscal quarters of each fiscal
year of the Parent Borrower, its consolidated balance sheet as of the end of such fiscal quarter,
the related consolidated statements of operations and comprehensive income for such fiscal
quarter and the then elapsed portion of the fiscal year and the related consolidated statement of
cash flows for the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a Financial Officer of the
Parent Borrower as presenting fairly, in all material respects, the financial position, results of
operations and cash flows of the Parent Borrower and its consolidated Subsidiaries as of the end
of and for such fiscal quarter and such portion of the fiscal year on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;

        (c)     within 30 days after the end of each of the first two fiscal months of each fiscal
quarter of the Company, the consolidated balance sheet and related statements of operations and
comprehensive income of the Company as of the end of and for such fiscal month and the then
elapsed portion of the fiscal year and the related consolidated statement of cash flows of the
Company for the then elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of the balance sheet,
as of the end of) the previous fiscal year, all certified by a Financial Officer of the Company as
presenting fairly in all material respects the financial position, results of operations and cash
flows of the Company and its consolidated Subsidiaries as of the end of and for such fiscal
month and such portion of the fiscal year on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes (it being understood
and agreed that any adjustments reflected in such monthly financial statements may differ (in
part or entirely) from any adjustments reflected in the financial statements delivered in the
foregoing clauses (a) or (b);

         (d)      concurrently with each delivery of financial statements under clause (a), (b) or (c)
above, a completed Compliance Certificate signed by a Financial Officer of the Parent Borrower,
(i) certifying, in the case of the financial statements delivered under clause (a), (b) or (c) above,
that such financial statements present fairly in all material respects the financial position, results
of operations and cash flows of the Parent Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year end audit adjustments and
the absence of footnotes, (ii) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be taken with respect
thereto, (iii) to the extent applicable, setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12, (iv) if any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in Section 3.04, specifying
the effect of such change on the financial statements accompanying such certificate, and (v)
certifying that all notices required to be provided under Section 5.03 and 5.04 have been
provided;

        (e)    no later than 5:00 p.m. New York City time on the four week anniversary of the
Effective Date(or such later time as agreed to in writing (including via e-mail) by the Required
Lenders in their sole discretion), and each fourth (4th) calendar week thereafter, an updated
budget consistent with the form and level of detail set forth in the initial Approved Budget,

                                                  64
LA\4104335.13
Case 20-33129-KRH        Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                              Document    Page 167 of 274



including the same line-items provided with the initial Approved Budget, and otherwise in form
and substance reasonably acceptable to Ad Hoc Committee Advisors in their reasonable
discretion. Upon, and subject to, the approval of any such updated budget by the Ad Hoc
Committee Advisors in their reasonable discretion, such supplemented budget shall constitute the
then-approved Approved Budget, effective as of the beginning of the week immediately
following the week in which it was delivered; provided that unless and until the Ad Hoc
Committee Advisors approve such supplemental budget in their reasonable discretion, the then-
current Approved Budget shall remain in effect;

        (f)     no later than 5:00 p.m. New York City time on the Thursday of each calendar
week (or such later time as agreed to in writing (including via e-mail) by the Required Lenders in
their sole discretion) commencing on (a) the date that is the third Thursday following the
Effective Date, a line-item by line-item report setting forth for each line item in the Approved
Budget, in reasonable detail, the actual receipts received and operating disbursements (including
any professional fees) made during the prior week then-ended and (b) the date that is the first
Thursday following the Effective Date a report setting forth (i) the Liquidity as of the Friday of
the most recently ended calendar week and (ii) the aggregate amount of end of day cash and
Cash Equivalents as of the Friday of the most recently ended calendar week of all non-Loan
Party Subsidiaries on deposit in or credited to any account maintained by such non-Loan Party
Subsidiaries;

         (g)     no later than 5:00 p.m. New York City time on the Thursday (or such later time as
agreed to in writing (including via e-mail) by the Required Lenders in their sole discretion) of
each calendar week commencing on the date that is the second Thursday following the Effective
Date, (each such Thursday or later time, a “Variance Report Date”), a line-item by line-item
variance report (each, a “Variance Report”),substantially in the form attached hereto as Exhibit J
or otherwise as reasonably acceptable to the Required Lenders in their sole discretion, setting
forth, in reasonable detail: (x) any variances between actual amounts for each line item in the
Approved Budget for the Variance Testing Period versus projected amounts set forth in the
applicable Approved Budget for each line item included therein on a cumulative basis for such
Variance Testing Period (for the avoidance of doubt, to be prepared by comparing the sum of the
four (4) figures for each relevant week for such corresponding line item in the relevant Approved
Budget that was in effect in respect of each relevant week at the time), and (y) the computations
necessary to determine compliance with Section 6.12, together with a statement from a Financial
Officer certifying the information contained in the report. The Variance Report shall also
provide a reasonably detailed explanation for any negative variance in such Variance Report in
excess of 15% in actual receipts and any positive variance in such Variance Report in excess of
15% in actual operating disbursements during the Variance Testing Period (in each case unless
the dollar amount corresponding to such percentage variance is less than $1,000,000) as
compared to projections for such corresponding line items during the Variance Testing Period as
set forth in the Approved Budget;

        (h)     (i) to the extent applicable, within 1 Business Day of delivery of a Borrowing
Base Certificate (as defined in the Pre-Petition ABL Credit Agreement or the ABL Credit
Agreement, as applicable) to the ABL Agent, copy of such certificate and (ii) a copy of each
report or forecast delivered under the ABL Credit Agreement, within 1 Business Day of delivery
thereof;

                                               65
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                                Document    Page 168 of 274



        (i)     promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Parent Borrower or any
Subsidiary with the SEC or with any national securities exchange, or distributed by the Parent
Borrower to its shareholders generally, as the case may be;

         (j)    [reserved];

       (k)     promptly after any written request therefor, evidence of insurance renewals as
required under Section 5.08 hereunder in form and substance reasonably acceptable to the
Administrative Agent; and

       (l)     promptly after any written request therefor, such other information regarding the
operations, business affairs and financial condition of the Parent Borrower or any Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent or any Lender
may reasonably request.

Information required to be delivered pursuant to clause (a), (b) or (i) of this Section shall be
deemed to have been delivered if such information, or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent on an
IntraLinks or similar site to which the Lenders have been granted access or shall be available on
the website of the SEC at http://www.sec.gov. Information required to be delivered pursuant to
this Section may also be delivered by electronic communications pursuant to procedures
approved by the Administrative Agent.

        SECTION 5.02. Notices of Material Events. The Borrowers will furnish to the to the
Ad Hoc Committee Advisors and the Administrative Agent (for distribution to the Lenders)
written notice promptly upon any Financial Officer, or other officer or employee responsible for
compliance with the Loan Documents, of the Borrowers becoming aware of any of the
following:

         (a)    the occurrence of any Default;

         (b)   the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against (other than in connection with the Cases) or
affecting the Parent Borrower or any Restricted Subsidiary, or any adverse development in any
such pending action, suit or proceeding not previously disclosed in writing by the Borrowers to
the Administrative Agent and the Lenders, that in each case would reasonably be expected to
result in a Material Adverse Effect or that in any manner questions the validity of any Loan
Document;

       (c)     the occurrence of an ERISA Event that has resulted, or would reasonably be
expected to result, in a Material Adverse Effect;

        (d)     (i) as soon as practicable in advance of filing (and to the extent practicable not
later than three (3) days prior to the filing thereof) with the Court or delivering (and to the extent
practicable not later than three (3) days prior to the delivery thereof) to the Committee appointed
in a Case, if any, or to the U.S. Trustee, as the case may be, the Order, all other material
proposed orders and pleadings related to (x) the Cases (all of which must be in form and

                                                  66
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 169 of 274



substance reasonably satisfactory to the Required Lenders), (y) the Pre-Petition Credit
Agreement and this Agreement and the credit facilities contemplated thereby and/or any sale
contemplated in accordance with the Required Milestones and any Plan of Reorganization and/or
any disclosure statement related thereto (all of which must be in form and substance reasonably
satisfactory to the Administrative Agent), and (ii) substantially simultaneously with the filing
with the Court or delivering to the Committee appointed in any Case, if any, or to the U.S.
Trustee, as the case may be, monthly operating reports and all other notices, filings, motions,
pleadings or other information concerning the financial condition of the Loan Parties or their
Subsidiaries or the Cases that may be filed with the Court or delivered to the Committee
appointed in any Case, if any, or to the U.S. Trustee; or

         (e)    any other development that has resulted, or would reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of a Financial
Officer or other executive officer of the Parent Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken with respect
thereto.

         SECTION 5.03.     Collateral Obligations; Additional Subsidiaries.

       (a) Each Borrower will, and will cause the other applicable Loan Parties to comply with
the “Collateral and Guarantee Requirement”. If any additional Designated Subsidiary is formed
or acquired after the Effective Date (or any Excluded Subsidiary becomes a Designated
Subsidiary), the Borrowers will promptly notify the Administrative Agent thereof and will, as
promptly as practicable, and in any event within 15 days (or such longer period as the
Administrative Agent may agree) after such Designated Subsidiary is formed or acquired (or any
Excluded Subsidiary becomes a Designated Subsidiary) cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Designated Subsidiary and with respect to any
Equity Interests in or Indebtedness of such Designated Subsidiary owned by or on behalf of any
Loan Party.

        (b) Each of the Loan Parties hereby covenants and agrees that upon the entry of, and
subject to, the Order and subject to the Carve Out in all respects, the Loan Document
Obligations, pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at all times constitute
allowed DIP Superpriority Claims in the Cases.

        (c) The relative priorities of the Liens described in this Section 5.03 with respect to the
Collateral shall be as set forth in the Order. In accordance with the Order, all of the Liens
described in this Section 5.03 shall be effective and perfected upon entry of the Order, without
the necessity of the execution, recordation of filings by the Debtors of security agreements,
control agreements, pledge agreements, financing statements or other similar documents, or the
possession or control by the Administrative Agent, of, or over, any Collateral, as set forth in the
Order.

       (d) Each Loan Party that is a Debtor hereby confirms and acknowledges that, pursuant to
the Order , the Liens in favor of the Administrative Agent on behalf of and for the benefit of the


                                                 67
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 170 of 274



Secured Parties in all of the Collateral, now existing or hereafter acquired, shall be created and
perfected without the recordation or filing in any land records or filing offices of any mortgage,
assignment or similar instrument.

         SECTION 5.04.     Information Regarding Collateral.

        (a)     The Borrowers will furnish to the Administrative Agent promptly (and in any
event within 15 days thereof (or such longer period as the Administrative Agent may agree))
written notice of any change in (i) the legal name of any Loan Party, as set forth in its
organizational documents, (ii) the jurisdiction of organization or the form of organization of any
Loan Party (including as a result of any merger or consolidation), (iii) the location of the chief
executive office of any Loan Party or (iv) the organizational identification number, if any, and
the Federal Taxpayer Identification Number of such Loan Party, in each case, only with respect
to any Loan Party organized under the laws of a jurisdiction that requires such information to be
set forth on the face of a UCC financing statement, of such Loan Party. The Borrowers also
agree promptly to notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

        (b)     If any material assets are acquired by any Loan Party after the Effective Date
(other than assets constituting Collateral under the Collateral Documents that become subject to
the Lien of the Collateral Documents upon the acquisition thereof), the Borrowers will promptly
notify the Administrative Agent thereof and will cause such assets to be subjected to a Lien
securing the Loan Document Obligations and will take such actions as shall be necessary or
reasonably requested by the Administrative Agent to satisfy the Collateral and Guarantee
Requirement, including to grant and perfect such Lien, all at the expense of the Borrowers. It is
understood and agreed that, notwithstanding anything to the contrary set forth in this Agreement
or in any Collateral Document, the Loan Parties shall not be required to (A) grant leasehold
mortgages, (B) obtain landlord lien waivers, estoppels, collateral access agreements or bailee
agreements, except to the extent delivered pursuant to the ABL Credit Agreement or related loan
documents, (C) enter into Control Agreements in respect of any Excluded Deposit Account, (D)
perfect security interests in any assets represented by a certificate of title or (E) enter into any
Collateral Documents governed by the law of a jurisdiction other than the United States.

         (c)   If, despite the restrictions set forth in Section 6.02, the Company or any
Subsidiary shall grant a Lien on any of its assets to secure Indebtedness under the ABL Credit
Agreement, the Pre-Petition ABL Credit Agreement and the Secured Obligations are not secured
by a Lien on such assets, the Company will (i) promptly notify the Administrative Agent and
cause such assets to be subjected to a Lien securing the Secured Obligations and (ii) take, or
cause such Subsidiary to take, as the case may be, such actions as shall be necessary or
reasonably requested by the Administrative Agent to satisfy the Collateral and Guarantee
Requirement, including to grant and perfect such Lien, and to cause such Liens securing
Indebtedness under the ABL Credit Agreement thereof and such Liens securing the Secured
Obligations to become subject to the Intercreditor Agreement, all at the expense of the Loan
Parties.

       SECTION 5.05. Existence; Conduct of Business. Subject to any required approval by
the Court, each Borrower will, and will cause each Restricted Subsidiary to, do or cause to be

                                                 68
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 171 of 274



done all things reasonably necessary to preserve, renew and keep in full force and effect (i) its
legal existence and (ii) the rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except in the case of
clause (ii) where failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation, dissolution, disposition or other transaction permitted under
Section 6.03 or 6.05.

         SECTION 5.06. Payment of Obligations. To the extent permitted by the Order and the
terms thereof, each Borrower will, and will cause each Restricted Subsidiary to, pay or discharge
all its material obligations, including material Tax liabilities (whether or not shown on a Tax
return), before the same shall become delinquent or in default, subject to the Approved Budget
(and the Permitted Variances provided for therein)except where (a) (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (ii) the Parent Borrower or
such Restricted Subsidiary has set aside on its books reserves with respect thereto to the extent
required by GAAP and (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation or (b) the failure to make
payment would not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

        SECTION 5.07. Maintenance of Properties. Each Borrower will, and will cause each
Restricted Subsidiary to, keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

        SECTION 5.08. Insurance. Each Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance companies, insurance in
such amounts (with no greater risk retention) and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar businesses
operating in the same or similar locations. Each such policy of liability or casualty insurance
maintained by or on behalf of Loan Parties shall (a) in the case of each liability insurance policy
(other than workers’ compensation, director and officer liability or other policies in which such
endorsements are not customary), name the Administrative Agent, on behalf of the Secured
Parties, as an additional insured thereunder and (b) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement that names the Administrative Agent, on behalf of
the Secured Parties, as a loss payee thereunder, and the Borrowers will use commercially
reasonable efforts to have each such policy provide for at least 30 days’ (or such shorter number
of days as may be agreed to by the Administrative Agent) prior written notice to the
Administrative Agent of any cancellation of such policy.

         SECTION 5.09. Books and Records; Inspection and Rights. Each Borrower will, and
will cause each Restricted Subsidiary to, (a) keep proper books of record and account in which
full, true and correct (in all material respects) entries in accordance with GAAP and applicable
law are made of all dealings and transactions in relation to its business and activities and
(b) permit any representatives designated by the Administrative Agent or any Lender (to the
extent accompanying the Administrative Agent or any designated representative thereof)

                                                69
LA\4104335.13
Case 20-33129-KRH           Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                                 Document    Page 172 of 274



(including employees of the Administrative Agent, any Lender or any consultants, accountants,
lawyers and appraisers retained by the Administrative Agent), upon reasonable prior notice (but
in no event more than once each fiscal year of the Parent Borrower unless an Event of Default
has occurred and is continuing), to visit and inspect its properties, to examine and make extracts
from its books and records and to discuss its affairs, finances and condition with its officers and,
accompanied by one or more such officers or their designees if requested by the Borrowers,
independent accountants, all at such reasonable times during normal business hours and as often
as reasonably requested. The Borrowers shall have the right to have a representative present at
any and all inspections.

        SECTION 5.10. Compliance with Laws. Each Borrower will, and will cause each
Restricted Subsidiary to, comply with all laws (including Environmental Laws and orders of any
Governmental Authority) applicable to it or its property, except (i) where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect or (ii) to the extent subject to the Automatic Stay.

         SECTION 5.11.      Bankruptcy Matters.

                          (a)    cause all proposed (i) “first day” and “second day” (if applicable)
          orders on a final basis, (ii) orders (other than the Order) related to or affecting the Loans
          and other Obligations and the Loan Documents, any other financing or use of cash
          collateral, any sale or other disposition of Collateral outside the ordinary course, cash
          management, adequate protection, any Plan of Reorganization and/or any disclosure
          statement related thereto, (iii) orders concerning the financial condition of the Borrowers
          or any of their respective Restricted Subsidiaries or other Indebtedness of the Loan
          Parties or seeking relief under section 363, 365, 1113 or 1114 of the Bankruptcy Code or
          section 9019 of the Federal Rules of Bankruptcy Procedure, and (iv) orders establishing
          procedures for administration of the Cases or approving significant transactions
          submitted to the Court, in each case, proposed by the Loan Parties to be in accordance
          with and permitted by the terms of this Agreement and reasonably acceptable to the
          Required Lenders in their reasonable discretion in all respects, it being understood and
          agreed that the forms of orders approved by the Required Lenders (and with respect to
          any provision that affects the rights, obligations, liabilities or duties of the
          Administrative Agent) prior to the Petition Date are in accordance with and permitted by
          the terms of this Agreement and are reasonably acceptable in all respects;

                          (b) comply in a timely manner with their obligations and
          responsibilities as debtors in possession under the Order; and

                         (c)    except as otherwise permitted by an Acceptable Plan or this
          Agreement, provide prior written notice as soon as reasonably practicable to the
          Required Lenders prior to any assumption or rejection of any Loan Party’s or any
          Subsidiary’s material contracts or material non-residential real property leases pursuant
          to Section 365 of the Bankruptcy Code.

                          (d) deliver to the Administrative Agent all documents required to be
          delivered to creditors under the RSA, any applicable restructuring support agreement or


                                                  70
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                                Document    Page 173 of 274



          any case stipulation; provided that the Borrower shall not be required to deliver any such
          documents provided by any party in interest to the extent that any such document is filed
          under seal; provided, further, that such documents that are filed under seal, to the extent
          permitted by applicable law, shall be provided to the advisors to the Administrative
          Agent on a professional eyes’ only basis.

                        (e)   comply with each of the Required Milestones contained on
          Schedule 5.11 upon the terms and at the times provided for therein.

       SECTION 5.12. Maintenance of Ratings. The Borrowers will use commercially
reasonable efforts to obtain a rating of the credit facilities created hereunder by each of S&P and
Moody’s within 15 days of the Effective Date, it being understood that there is no obligation to
maintain any particular rating at any time.

         SECTION 5.13.      [Reserved].

         SECTION 5.14.      [Reserved].

         SECTION 5.15.      Conference Calls. The Borrowers will hold and participate in:

         (a) a monthly conference call for Lenders to discuss financial information delivered
pursuant to Section 5.01. The Borrowers will hold such conference call following the delivery of
the required financial information for such month pursuant to Section 5.01(c) and not later than
two Business Days from the time the Borrowers are required to deliver the financial information
as set forth in Section 5.01(c).

       (b) weekly conference calls for the Ad Hoc Committee Advisors to discuss financial
information delivered pursuant to Section 5.01(f).

Such monthly and weekly calls will occur as a standing appointment at a time to be mutually
agreed upon by the Borrowers and the Lenders or the Ad Hoc Committee Advisors, as
applicable.

                                            ARTICLE VI

                                          Negative Covenants

        Until the Commitments shall have expired or been terminated, the principal of and
interest on each Loan and all premiums and fees payable hereunder shall have been paid in full,
each Borrower covenants and agrees with the Lenders that:

         SECTION 6.01.      Indebtedness; Certain Equity Securities.

      Neither Borrower will, nor will it permit any Restricted Subsidiary to, create, incur,
assume or permit to exist any Indebtedness, except:

        (a)    Indebtedness created under the Loan Documents (including, for the avoidance of
doubt, the Carve Out) and the Pre-Petition Loan Documents;

                                                  71
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                               Document    Page 174 of 274



         (b)    Indebtedness existing on the date hereof and set forth on Schedule 6.01;

         (c)    unsecured Indebtedness of the Parent Borrower to any Restricted Subsidiary and
of any Restricted Subsidiary to the Parent Borrower or any other Restricted Subsidiary; provided
that (i) such Indebtedness shall not have been transferred to any Person other than the Parent
Borrower or any Restricted Subsidiary, (ii) any such Indebtedness owing by any Loan Party to a
Restricted Subsidiary that is not a Loan Party shall be unsecured and subordinated in right of
payment to the Loan Document Obligations and the Pre-Petition Lender Obligations and (iii) any
such Indebtedness shall be incurred in compliance with Section 6.04;

         (d)    Guarantees incurred in compliance with Section 6.04;

       (e)      Indebtedness of the Parent Borrower or any Restricted Subsidiary (i) incurred to
finance the acquisition, construction or improvement of any fixed or capital assets, including
Capital Lease Obligations and Synthetic Lease Obligations, provided that such Indebtedness is
incurred prior to or within 270 days after such acquisition or the completion of such construction
or improvement and the principal amount of such Indebtedness does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets or (ii) assumed in connection
with the acquisition of any fixed or capital assets; provided that the aggregate principal amount
of Indebtedness permitted by this clause (e) at the time of incurrence thereof shall not exceed
$1,000,000;

       (f)    Indebtedness in respect of netting services, overdraft protections and deposit and
checking accounts, in each case, in the ordinary course of business;

        (g)    Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of the Parent Borrower or any Restricted Subsidiary in the
ordinary course of business supporting obligations under workers’ compensation, health,
disability, unemployment insurance and other social security laws;

        (h)    Indebtedness expressly permitted by the Approved Budget (including with respect
to any Permitted Variances);

         (i)    [reserved];

       (j)      Indebtedness under (i) the Pre-Petition ABL Credit Agreement and (ii) if
applicable, the ABL Credit Agreement in an aggregate principal amount not to exceed
$400,000,000 at any time outstanding;

        (k)     Indebtedness of Loan Parties in respect of surety bonds (whether bid,
performance, appeal or otherwise) and performance and completion guarantees and other
obligations of a like nature, in each case incurred in the ordinary course of business;

         (l)    [reserved];

         (m)    [reserved];

         (n)    [reserved];

                                                72
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 175 of 274



         (o)    [reserved];

       (p)     other unsecured Indebtedness in an aggregate principal amount not to exceed at
the time of incurrence thereof $4,000,000;

       (q)     Indebtedness consisting of (i) the financing of insurance premiums and (ii) take-
or-pay obligations contained in supply arrangements, in each case, in the ordinary course of
business;

        (r)    obligations under any agreement governing the provision of treasury or cash
management services, including deposit accounts, overnight draft, credit cards, debit cards,
p-cards (including purchasing cards and commercial cards), funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and other cash
management services; and

         (s)    Indebtedness in the form of Swap Agreements permitted under Section 6.07.

        The accrual of interest, the accretion of accreted value and the payment of interest or
dividends in the form of additional Indebtedness or Disqualified Stock, as applicable, the
accretion of original issue discount, the accretion of liquidation preference and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the exchange rate of
currencies shall not be deemed to be an incurrence of Indebtedness or Disqualified Stock for
purposes of this Section 6.01.

        SECTION 6.02. Liens. Neither Borrower will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired, except:

       (a)   (i) Liens granted by the Order (including the Carve Out), (ii) Liens created under
the Loan Documents or the Pre-Petition Loan Documents;

         (b)    Permitted Encumbrances;

        (c)    any Lien on any asset of the Parent Borrower or any Restricted Subsidiary
existing on the date hereof and set forth on Schedule 6.02; provided that (i) such Lien shall not
apply to any other asset of the Parent Borrower or any Restricted Subsidiary and (ii) such Lien
shall secure only those obligations that it secures on the date hereof and any extensions, renewals
and refinancing thereof that do not increase the outstanding principal amount thereof;

         (d)    [reserved];

        (e)     Liens on fixed or capital assets acquired, constructed or improved by the Parent
Borrower or any Restricted Subsidiary; provided that (i) such Liens secure only Indebtedness
permitted by Section 6.01(e) and obligations relating thereto not constituting Indebtedness and
(ii) such Liens shall not apply to any other asset of the Parent Borrower or any Restricted
Subsidiary (other than the proceeds and products thereof); provided further that in the event
purchase money obligations are owed to any Person with respect to financing of more than one

                                                 73
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                  Desc Main
                               Document    Page 176 of 274



purchase of any fixed or capital assets, such Liens may secure all such purchase money
obligations and may apply to all such fixed or capital assets financed by such Person;

        (f)     in connection with the sale or transfer of any Equity Interests or other assets in a
transaction permitted under Section 6.05, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof, solely to the extent
such sale or transfer would have been permitted on the date of the creation of such Lien;

        (g)    in the case of (i) any Restricted Subsidiary that is not a wholly-owned Restricted
Subsidiary or (ii) the Equity Interests in any Person that is not a Restricted Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to Equity Interests
in such Restricted Subsidiary or such other Person set forth in the organizational documents of
such Restricted Subsidiary or such other Person or any related joint venture, shareholders’ or
similar agreement, in each case, so long as such encumbrance or restriction is in existence on the
Petition Date;

       (h)     Liens solely on any cash deposits, escrow arrangements or similar arrangements
made by the Parent Borrower or any Restricted Subsidiary in connection with any letter of intent
or purchase agreement for a transaction permitted hereunder;

        (i)     Liens on the Collateral securing Indebtedness permitted by Section 6.01(j) and
obligations relating thereto not constituting Indebtedness; provided that any such Liens are
subject to (x) the Order and (y), if such Liens are on assets of the Loan Parties, the Intercreditor
Agreement;

       (j)     any Lien on assets of any Foreign Subsidiary (other than any Luxembourg IP
Subsidiary); provided that such Lien shall secure only Indebtedness of such Foreign Subsidiary
permitted by Section 6.01 and obligations relating thereto not constituting Indebtedness;

       (k)     other Liens securing Indebtedness or other obligations in an aggregate principal
amount at the time of incurrence of such Indebtedness or other obligations not to exceed
$1,000,000;

       (l)    non-exclusive licenses of intellectual property granted in the ordinary course of
business; and

        (m)    Liens in favor of the Pre-Petition Lenders as adequate protection granted pursuant
to the Orders.

         SECTION 6.03.     Fundamental Changes; Business Activities.

        (a)     Neither Borrower will, nor will it permit any Restricted Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing, (i) any Restricted Subsidiary may (x)
merge into the Parent Borrower in a transaction in which the Parent Borrower is the surviving
entity and (y) merge into the Subsidiary Borrower in a transaction in which the Subsidiary
Borrower is the surviving entity, (ii) any Person (other the Parent Borrower or the Subsidiary

                                                 74
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                  Desc Main
                               Document    Page 177 of 274



Borrower) may merge into or consolidate with any Restricted Subsidiary in a transaction in
which the surviving entity is a Restricted Subsidiary and, if any party to such merger or
consolidation is a Loan Party, a Loan Party, (iii) [reserved] and (iv) any Restricted Subsidiary
(other than the Subsidiary Borrower) may liquidate or dissolve if the Borrowers determine in
good faith that such liquidation or dissolution is in the best interests of the Borrowers and is not
materially disadvantageous to the Lenders; provided that any such merger or consolidation
involving a Person that is not a wholly-owned Restricted Subsidiary immediately prior to such
merger or consolidation shall not be permitted unless it is also permitted by Section 6.04.

        (b)   Neither Borrower will, nor will it permit any of its Restricted Subsidiaries to,
engage to any material extent in any business other than businesses of the type conducted by the
Parent Borrower and the Restricted Subsidiaries on the date hereof and businesses reasonably
related or complementary thereto.

       SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. Neither
Borrower will, nor will it permit any Restricted Subsidiary to, purchase, hold, acquire (including
pursuant to any merger or consolidation), make or otherwise permit to exist any Investment in
any other Person, except:

         (a)    Investments in cash and Cash Equivalents;

        (b)     Investments existing on the date hereof or contractually committed to as of the
date hereof and set forth on Schedule 6.04 and any extensions thereof (but not any additions
thereto (including any capital contributions) made after the date hereof) ;

        (c)     Investments by the Parent Borrower and the Restricted Subsidiaries in Equity
Interests in their respective subsidiaries; provided that (i) such subsidiaries are Subsidiaries prior
to such Investments, and (ii) in the case of any such Investments by the Loan Parties in, and
loans and advances by the Loan Parties to, Restricted Subsidiaries that are not Loan Parties
(excluding all such Investments, loans, advances and Guarantees existing on the date hereof and
permitted by clause (b) above), (A) the aggregate amount of all such Investments (including
loans and advances) permitted pursuant to this clause (c) and pursuant to clauses (d) and (e)
below, taken together, shall not exceed $10,000,000 and (B) in each case, all such Investments
(including loans and advances) shall be (x) made in the ordinary course of business, (y), solely in
connection with the operational and compliance needs of the Parent Borrower and its Restricted
Subsidiaries and (z) permitted by the Approved Budget (subject to Permitted Variance);

       (d)     loans or advances made by the Parent Borrower to any Restricted Subsidiary or
made by any Restricted Subsidiary to the Parent Borrower or any other Restricted Subsidiary;
provided that (i) the Indebtedness resulting therefrom is permitted by Section 6.01(c) and (ii) the
amount of such loans and advances made by the Loan Parties to Restricted Subsidiaries that are
not Loan Parties shall be subject to the limitation set forth in clause (c) above and shall be
permitted by the Approved Budget (subject to Permitted Variance);

        (e)     Guarantees by the Parent Borrower or any Restricted Subsidiary of Indebtedness
or other obligations of the Parent Borrower or any Restricted Subsidiary, solely to the extent (i)
arising as a result of any such Person being a joint and several co-applicant with respect to any


                                                 75
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 178 of 274



letter of credit or letter of guaranty or (ii) of any leases of retail store locations and related
obligations arising thereunder, in each case, in the ordinary course of business; provided that the
aggregate amount of Indebtedness and other obligations of Restricted Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party shall be subject to the limitation set forth in
clause (c) above and shall be permitted by the Approved Budget (subject to Permitted
Variances);

         (f)    [reserved];

       (g)     Investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in each case in the
ordinary course of business;

         (h)    [reserved];

        (i)    deposits, prepayments and other credits to suppliers, lessors and landlords made
in the ordinary course of business;

        (j)    advances by the Parent Borrower or any Restricted Subsidiary to employees in the
ordinary course of business consistent with past practices for travel and entertainment expenses,
relocation costs and similar purposes;

         (k)    [reserved];

         (l)    Investments in the form of Swap Agreements permitted under Section 6.07;

       (m)     investments constituting deposits described in clauses (c) and (d) of the definition
of “Permitted Encumbrances” and endorsements of instruments for collection or deposit in the
ordinary course of business;

         (n)    other Investments to the extent permitted by and expressly set forth in the Order;

         (o)    other Investments in an aggregate amount not to exceed $1,000,000; and

         (p)    Investments in respect of actions permitted by Section 6.05(g).

        For the purposes of this Section, any unreimbursed payment by the Parent Borrower or
any Restricted Subsidiary for goods or services delivered to any Subsidiary shall be deemed to
be an Investment in such Subsidiary.

        SECTION 6.05. Asset Sales. Neither Borrower will, nor will it permit any Restricted
Subsidiary to, sell, transfer or otherwise dispose of any asset, including any Equity Interest
owned by it, nor will the Parent Borrower permit any Restricted Subsidiary to issue any
additional Equity Interests in such Restricted Subsidiary (other than to the Parent Borrower or
any other Restricted Subsidiary in compliance with Section 6.04, and other than directors’
qualifying shares and other nominal amounts of Equity Interests that are required to be held by
other Persons under applicable law) (each of the foregoing, an “Asset Sale”), except:



                                                 76
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                  Desc Main
                                Document    Page 179 of 274



        (a)      (i) sales of inventory, (ii) sales, transfers and other dispositions of used, surplus,
obsolete or outmoded machinery or equipment and (iii) contributions of merchandise to
charitable organizations, to the extent in the ordinary course of business and consistent with past
practices, (iv) dispositions of Cash Equivalents and (v) use of cash in accordance with the
Approved Budget and pursuant to transactions permitted under this agreement, in each case
(other than in the case of clause (iii)) in the ordinary course of business;

        (b)     sales, transfers, leases and other dispositions to the Parent Borrower or any
Restricted Subsidiary in the ordinary course of business; provided that any such sales, transfers,
leases or other dispositions involving a Restricted Subsidiary that is not a Loan Party shall be
made in compliance with Sections 6.04 and 6.09;

       (c)     the sale or discount of accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof and not in connection
with any financing transaction;

        (d)     dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);

        (e)    leases or subleases of real property granted by the Parent Borrower or any
Restricted Subsidiary to third Persons not interfering in any material respect with the business of
the Parent Borrower or any Restricted Subsidiary, including, without limitation, retail store lease
assignments and surrenders;

         (f)    [reserved];

        (g)    in connection with the consolidation of foreign operations of the Parent Borrower
and its Subsidiaries, the direct or indirect transfers or other dispositions by any Restricted
Subsidiary of any foreign assets or the Equity Interests of a Foreign Subsidiary that is a
Restricted Subsidiary to (i) with respect to any Luxembourg IP Subsidiary or any non-Loan Party
Restricted Subsidiary with the prior consent of the Required Lenders and (ii) any other
Restricted Subsidiary;

        (h)     to the extent prior consent of the Required Lenders is received, the elimination or
forgiving of intercompany balances in connection with intercompany restructurings (including
dissolutions, liquidations and mergers) between or among the Parent Borrower and its Restricted
Subsidiaries;

        (i)     other sales, transfers or dispositions pursuant to an order of the Court which sale,
transfer or disposition are consistent with the Restructuring Support Agreement and the
Approved Budget; and

      (j)   Specified Dispositions or dispositions expressly identified and provided for in the
Approved Budget; and

        (k)     sales, transfers and other dispositions of assets that are not permitted by any other
clause of this Section in an aggregate amount equal to a fair market value, as determined by a


                                                  77
LA\4104335.13
Case 20-33129-KRH           Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                                 Document    Page 180 of 274



Responsible Officer of the Parent Borrower reasonably and acting in good faith, of not more than
$1,000,000;

provided that all sales, transfers, leases and other dispositions permitted hereby (other than those
permitted by clause (a)(ii), (a)(iii), (b), (c), (d), (g) or (h)) shall be made for fair value.

        SECTION 6.06. Sale/Leaseback Transactions. Neither Borrower will, nor will it
permit any Restricted Subsidiary to, enter into any Sale/Leaseback Transaction, except to the
extent such Sale/Leaseback Transaction is entered into in connection with a Specified
Disposition.

         SECTION 6.07. Swap Agreements. Neither Borrower will, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement, other than Swap Agreements entered
into in the ordinary course of business to hedge or mitigate risks to which the Parent Borrower or
a Restricted Subsidiary is exposed in the conduct of its business or the management of its
liabilities and not for speculative purposes.

         SECTION 6.08.      Restricted Payments; Certain Payments of Indebtedness.

        (a)    Neither Borrower will, nor will it permit any Restricted Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

                (i)     the Parent Borrower may declare and pay dividends with respect to its
         Equity Interests payable solely in additional Equity Interests (other than Disqualified
         Stock) of the Parent Borrower;

                  (ii)    any Restricted Subsidiary may declare and pay dividends or make other
         distributions with respect to its Equity Interests, or make other Restricted Payments in
         respect of its Equity Interests, in each case ratably to the holders of such Equity Interests
         (or, if not ratably, on a basis more favorable to the Parent Borrower and the Restricted
         Subsidiaries);

                 (iii) the Parent Borrower may make Restricted Payments pursuant to and in
         accordance with customary stock option plans or other equity or benefit plans for
         management or employees of the Parent Borrower and the Restricted Subsidiaries in
         effect from time to time;

                 (iv)   Restricted Payments made by any Restricted Subsidiary to another non-
         Restricted Subsidiary to consummate transactions that would otherwise be permitted by
         Section 6.04(c);

                 (v)     the Parent Borrower may make cash payments in lieu of the issuance of
         fractional shares representing insignificant interests in the Parent Borrower in connection
         with the exercise of warrants, options or other securities convertible into or exchangeable
         for shares of common stock in the Parent Borrower;



                                                   78
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                                Document    Page 181 of 274



                (vi)   Restricted Payments to Parent Borrower on or around and upon the
         execution and effectiveness of the RSA to pay fees and expenses in accordance
         therewith;

                (vii)   [reserved]; and

                (viii) Restricted Payments made to consummate the transactions permitted by
         Section 6.05(g).

        (b)     Neither Borrower will, nor will it permit any Restricted Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of any Specified
Indebtedness, except:

                (i)     [reserved];

                (ii)    [reserved];

                (iii)   [reserved];

                (iv)    [reserved];

                (v)     [reserved];

                (vi)   payments to the extent provided for in the Approved Budget (including
         Permitted Variances thereto) and permitted by the Order, as applicable; and

                (vii)   [reserved].

       (c)     Neither Borrower will, nor will it permit any of the Restricted Subsidiaries to
amend, modify or change in any manner adverse to the interests of the Lenders any term or
condition of any documentation governing Specified Indebtedness; provided that immaterial
amendments of an administrative, ministerial or technical nature may be made so long as
contemporaneous written notice thereof is provided to the Administrative Agent.

         SECTION 6.09. Transactions with Affiliates. Neither Borrower will, nor will it permit
any Restricted Subsidiary to, sell, lease, license or otherwise transfer any assets to, or purchase,
lease, license or otherwise acquire any assets from, or otherwise engage in any other transactions
with, any of its Affiliates, except (a) transactions on terms and conditions not less favorable to
the Parent Borrower or such Restricted Subsidiary than those that would prevail in an arm’s-
length transaction with unrelated third parties, (b) transactions between or among the Parent
Borrower and the Restricted Subsidiaries, (c) any Restricted Payment permitted by Section 6.08
or Investments permitted pursuant to Section 6.04(j), (d) the payment of reasonable fees and
compensation to, and the providing of reasonable indemnities on behalf of, directors and officers
of the Parent Borrower or any Restricted Subsidiary, as determined by the board of directors of
the Parent Borrower in good faith, (e) employment contracts or subscription, put/call
arrangements with employees, officers or directors, (f) transactions necessary to make adequate

                                                 79
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                                Document    Page 182 of 274



protection payments on account of secured Pre-Petition Indebtedness pursuant to the Order and
(g) the transactions described on Schedule 6.09.

         SECTION 6.10.      Restrictive Agreements.

         (a) Neither Borrower will, nor will it permit any Restricted Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement or other arrangement that restricts or
imposes any condition upon (1) the ability of the Parent Borrower or any Restricted Subsidiary
to create, incur or permit to exist any Lien upon any of its assets to secure the Loan Document
Obligations or (2) the ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to its Equity Interests or to make or repay loans or advances to the Parent Borrower
or to Guarantee the Loan Agreement; provided that (i) the foregoing shall not apply to
(A) restrictions and conditions imposed by law or by any Loan Document, (B) restrictions and
conditions existing on the Effective Date identified on Schedule 6.10 (but shall apply to any
amendment or modification expanding the scope of any such restriction or condition),
(C) customary restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (D) in the case of any
Restricted Subsidiary that is not a wholly-owned Restricted Subsidiary, restrictions and
conditions imposed by its organizational documents or any related joint venture or similar
agreement, provided that such restrictions and conditions apply only to such Restricted
Subsidiary and to any Equity Interests in such Restricted Subsidiary, (E) restrictions and
conditions set forth in the Pre-Petition Credit Agreement, Pre-Petition ABL Credit Agreement
and, to the extent applicable, the ABL Credit Agreement, (F) restrictions and conditions imposed
by agreements relating to Indebtedness of Restricted Subsidiaries that are not Loan Parties
permitted under Section 6.01 and (G) restrictions and conditions imposed on cash to secure
letters of credit and other segregated deposits that are permitted pursuant to Section 6.02(h),
provided that such restrictions and conditions apply only to such Restricted Subsidiaries that are
not Loan Parties, (ii) clause (a) of the foregoing shall not apply to (A) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by Section 6.01(e) if such
restrictions or conditions apply only to the assets securing such Indebtedness and (B) customary
provisions in leases and other agreements restricting the assignment thereof and (iii) clause (b) of
the foregoing shall not apply to restrictions and conditions imposed by agreements relating to
Indebtedness of any Restricted Subsidiary in existence at the time such Restricted Subsidiary
became a Restricted Subsidiary and otherwise permitted under Section 6.01 (but shall apply to
any amendment or modification expanding the scope of, any such restriction or condition),
provided that such restrictions and conditions apply only to such Restricted Subsidiary.

       (b) Except as permitted pursuant to the terms of this Agreement and the Order or
otherwise consented to by the Required Lenders:

                (i) Make or permit to be made any change, amendment or modification, or any
         application or motion for any change, amendment or modification, to the Order that is
         adverse to the Lenders.

                (ii) Incur, create, assume or suffer to exist or permit any other superpriority claim
         which is pari passu with or senior to the DIP Superpriority Claims of the Administrative

                                                  80
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                                Document    Page 183 of 274



         Agent, and the Lenders hereunder, except for the Carve Out and, subject to the
         Intercreditor Agreement, the ABL Credit Agreement to the extent applicable.

         SECTION 6.11. Amendment of Organizational Documents. Neither Borrower will, nor
will it permit any Restricted Subsidiary to, amend, modify or waive any of its rights under its
certificate of incorporation, by-laws or other organizational documents, in either case, to the
extent such amendment, modification or waiver would be adverse to the rights or interests of the
Lenders hereunder or under any other Loan Document; provided that immaterial amendments of
an administrative, ministerial or technical nature may be made so long as contemporaneous
written notice thereof is provided to the Administrative Agent.

         SECTION 6.12.      Financial Covenants

      (a) The Parent Borrower will not permit Liquidity at any time to be less than
$100,000,000.

        (b) Commencing after the end of the 3rd week following the Effective Date, and solely to
the extent that Liquidity is less than $150,000,000, the Parent Borrower will not permit any
negative variance between the Actual Net Cash Flow Amount for any Cumulative Four-Week
Period and the Budgeted Net Cash Flow Amount for such Cumulative Four-Week Period to be
greater than 20%.

        (c) The Parent Borrower will not permit the amount of cash and Cash Equivalents of non-
Loan Party Subsidiaries as of the end of the day on Friday of each calendar week on deposit in or
credited to any account maintained by non-Loan Party Subsidiaries to exceed $45,000,000 in the
aggregate for all non-Loan Party Subsidiaries, excluding from such covenant any payments made
(or to be made) from the Maurice business segments or entities.

        SECTION 6.13. Accounting Changes. The Parent Borrower will not make any change
in the Parent Borrower’s fiscal quarter or fiscal year other than as required pursuant to GAAP.

         SECTION 6.14. Sanctions. The Parent Borrower and its Subsidiaries will not, directly
or indirectly, use the proceeds of any Borrowing, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated Jurisdiction, that, at
the time of such funding, is the subject of Sanctions, or in any other manner that will result in a
violation by an individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Administrative Agent, or otherwise) of Sanctions.

        SECTION 6.15. Anti-Corruption Laws. The Parent Borrower and its Subsidiaries will
not, directly or indirectly, use the proceeds of any Borrowing for any purpose which would
breach any Anti-Corruption Laws.

                                           ARTICLE VII

                                         Events of Default

         If any of the following events (“Events of Default”) shall occur:

                                                  81
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                  Desc Main
                               Document    Page 184 of 274



        (a)    the Borrowers shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise;

         (b)    the Borrowers shall fail to pay any interest on any Loan or any fee, premium
(including the Redemption Premium, if any) or any other amount (other than an amount referred
to in clause (a) of this Article) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period of three
Business Days;

       (c)     any representation, warranty or certification made or deemed made by the Parent
Borrower or any Restricted Subsidiary in this Agreement or any other Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been materially incorrect when made or deemed made (or, in the case of any
representation or warranty qualified by materiality, incorrect);

      (d)     the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.02(a), 5.03 or 5.05 (with respect to the existence of any
Borrower), 5.11 (including the Required Milestones) or in Article VI;

        (e)      any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue unremedied for a period of
7 Business Days after receipt of written notice thereof from the Administrative Agent;

        (f)     except as a result of commencement of the Cases or entry into this Agreement,
and, to the extent applicable, the ABL Credit Agreement, unless the payment, acceleration and/or
the exercise of remedies with respect to any such Indebtedness is stayed by the Court or unless
any of the following results from obligations with respect to which the Court prohibits or does
not permit any Loan Party from applicable compliance, the Parent Borrower or any Restricted
Subsidiary shall fail to make any payment (whether of principal, interest, termination payment or
other payment obligation and regardless of amount) in respect of any Material Indebtedness
(other than the Loan Document Obligations) when and as the same shall become due and
payable (after giving effect to any applicable grace period);

         (g)    except as a result of commencement of the Cases or entry into this Agreement
and, to the extent applicable, the ABL Credit Agreement, unless the payment, acceleration and/or
the exercise of remedies with respect to any such Indebtedness is stayed by the Court or unless
any of the following results from obligations with respect to which the Court prohibits or does
not permit any Loan Party from applicable compliance, (i) any event or condition shall occur that
results in any Material Indebtedness becoming due, or being terminated or required to be
prepaid, repurchased, redeemed or defeased, prior to its scheduled maturity, or that enables or
permits (with the giving of notice, if required) the holder or holders of any Material Indebtedness
or any trustee or agent on its or their behalf, or, in the case of any Swap Agreement, the
applicable counterparty, to cause any Material Indebtedness to become due, or to terminate or to


                                                 82
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 185 of 274



require the prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) any secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the assets securing such Indebtedness
or (ii) any Indebtedness that becomes due as a result of a voluntary refinancing thereof permitted
under Section 6.01; provided, further, that no such event under the Pre-Petition ABL Credit
Agreement or the ABL Credit Agreement, as applicable, shall constitute an Event of Default
under this clause (g) until the earliest to occur of (x) 5 days after the date of such Event of
Default (during which period such Event of Default is not waived or cured), (y) the acceleration
of the Indebtedness under the Pre-Petition ABL Credit Agreement or the ABL Credit Agreement,
as applicable, and (z) the exercise of remedies by the ABL Agent in respect of a material portion
of the ABL Priority Collateral, to the extent applicable;

         (h)    [reserved];

         (i)    [reserved];

         (j)    [reserved];

        (k)     except for any order fixing the amount of any Claim in the Cases, one or more
judgments for the payment of money in an aggregate amount in excess of $10,000,000 (to the
extent not covered by independent third-party insurance as to which the insurer has been notified
of such judgment and has not denied coverage) shall be rendered against the Parent Borrower or
any Restricted Subsidiary, or any combination thereof, and the same shall remain undischarged
for a period of 15 consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any assets of the
Parent Borrower or any Restricted Subsidiary to enforce any such judgment;

       (l)     one or more ERISA Events shall have occurred that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect;

         (m)    a Change in Control shall occur;

        (n)     any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder, satisfaction in full of all the Loan Document
Obligations (other than contingent indemnification claims) or any act or omission by the
Administrative Agent or any Lender, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; and

         (o)      any Lien purported to be created under any Collateral Document and the Order
shall cease to be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien on
any material Collateral, with the priority required by the applicable Collateral Document, except
(i) as a result of the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents to a Person that is not a Loan Party, (ii) the release thereof
as provided in the applicable Collateral Document or Section 9.16 or consented to under Section
9.02, (iii) as a result of the failure of the Administrative Agent to (A) maintain possession of any
stock certificates, promissory notes or other instruments delivered to it under the Collateral

                                                   83
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                  Desc Main
                               Document    Page 186 of 274



Agreement or (B) continue in accordance with applicable law the effectiveness of any UCC
financing statement or (iv) as to Collateral constituting real property, to the extent such losses are
covered by Lender’s title insurance policy and such insurer has not denied coverage;

      (p)      the RSA is terminated for any reason, or is modified, amended or waived in any
manner materially adverse to the Secured Parties without the prior consent of the Required
Lenders (or the Administrative Agent at the direction of the Required Lenders);

        (q)     any Loan Party shall file a motion in the Cases without the express written
consent of the Required Lenders (or the Administrative Agent at the direction of the Required
Lenders), (i) to obtain additional financing under Section 364(d) of the Bankruptcy Code not
otherwise permitted under this Agreement or (ii) except as provided in the Order, as the case
may be, to use cash collateral of a Lender under Section 363(c) of the Bankruptcy Code that does
not either have the prior written consent of the Required Lenders (or the Administrative Agent
acting at the direction of the Required Lenders) or provide for the payment of the Loan
Document Obligations in full and in cash upon the incurrence of such additional financing;

        (r)     an order with respect to any of the Cases shall be entered by the Court (i)
appointing a trustee under Section 1104, (ii) appointing an examiner with enlarged powers
relating to the operation of the business (powers beyond those set forth in section 1106(a)(3) and
(4) of the Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code, or (iii) converting
the Cases to cases under Chapter 7 of the Bankruptcy Code;

       (s)     an order shall be entered by the Court dismissing any of the Cases which does not
contain a provision for termination of all Commitments, and payment in full in cash of all Loan
Document Obligations upon entry thereof;

        (t)     an order with respect to any of the Cases shall be entered by the Court without the
express prior written consent of the Required Lenders (and with respect to any provisions that
affect the rights or duties of the Administrative Agent, the Administrative Agent), with such
consent not to be unreasonably withheld, conditioned or delayed, (i) to revoke, reverse, stay,
modify, supplement or amend the Order in a manner adverse to the Lenders and/or the
Administrative Agent or (ii) to permit, unless otherwise contemplated by the Order, any
administrative expense or any Claim (now existing or hereafter arising, of any kind or nature
whatsoever) to have administrative priority equal or superior to the administrative priority of the
Loan Parties’ Claims in respect of the Loan Document Obligations (other than the Carve Out);

       (u)     (i) an application for any of the orders described in clause (r) above shall be made
by a Loan Party or any such application shall be made by a Person other than the Loan Parties
and such application is not contested by the Loan Parties in good faith or the relief requested is
not withdrawn, dismissed or denied within forty-five (45) days after the filing or (ii) any Person
obtains an order under Section 506(c) of the Bankruptcy Code against the Administrative Agent;

       (v)    the entry of an order by the Court terminating or modifying the exclusive right of
any Loan Party to file a Plan of Reorganization pursuant to Section 1121 of the Bankruptcy
Code, without the prior written consent of the Required Lenders;

         (w)    any Loan Party shall fail to comply with the Order;

                                                 84
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                               Document    Page 187 of 274



       (x)     any order by the Court is entered granting any superpriority claim that is pari
passu with or senior to those of the Secured Parties or any Lien that is senior to the Liens
securing the Loan Document Obligations, other than in accordance with the Order;

       (y)      the Court enters an order that is adverse in any material respect, when taken as a
whole, to the interests of the Administrative Agent and the Lenders or their respective rights and
remedies in their capacities as such under this Agreement or in any of the Cases;

       (z)     the Loan Parties or any of their Subsidiaries, or any person claiming by or through
the Loan Parties or any of their Subsidiaries, obtain court authorization to commence, or
commence, join in, assist or otherwise participate as an adverse party in any suit or other
proceeding against any of the Administrative Agent or the Lenders in each case relating to this
Agreement, in each case other than as permitted by the Order;

        (aa) the Court denies confirmation of the Plan, provided, that if the Loan Parties
subsequently obtain an order of the Court approving a plan of reorganization that either (i)
proposes to repay in full in cash of all Loan Document Obligations under the Term Credit
Facility, immediately upon the effectiveness thereof, (ii) is, taken as a whole, in form and
substance substantially similar to the Plan of Reorganization or (iii) otherwise is approved by the
Required Lenders, an Event of Default shall not occur;

        (bb) The Loan Parties attempts to consummate a sale of substantially all of its assets
via a plan of reorganization or a 363 sale without consent of the Required Lenders; or

      (cc) the filing by any of the Loan Parties of a Plan of Reorganization other than an
Acceptable Plan;

then, notwithstanding anything in Section 362 of the Bankruptcy Code, but subject to the Order,
and in every such event, and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by notice to the
Borrowers, take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole, in which case any
principal not so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees, premiums and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, in each case without
presentment, demand, protest or other notice of any kind, all of which are hereby waived by the
Borrowers and (iii) exercise on behalf of itself and the Lenders all rights and remedies available
to it and the Lenders under the Loan Documents or applicable Law.

                                         ARTICLE VIII

                                    The Administrative Agent

        Each of the Lenders hereby irrevocably appoints the entity named as Administrative
Agent in the heading of this Agreement and its successors to serve as administrative agent and
collateral agent under the Loan Documents, and authorizes the Administrative Agent to take such

                                                85
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                  Desc Main
                                Document    Page 188 of 274



actions on its behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. Without limiting the
generality of the foregoing, each Lender hereby authorizes the Administrative Agent to consent,
on behalf of each Lender, to the Order, each to be negotiated between the Loan Parties, the
Administrative Agent, certain other parties and the statutory committees appointed pursuant to
Sections 327 and 1103 of the Bankruptcy Code.

        The Person serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

        The Administrative Agent shall not have any duties or obligations except those expressly
set forth in the Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a Default has occurred and
is continuing (and it is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of market custom
and is intended to create or reflect only an administrative relationship between contracting
parties), (b) the Administrative Agent shall not have any duty to take any discretionary action or
to exercise any discretionary power, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage of the Lenders
as shall be necessary, or as the Administrative Agent shall believe in good faith to be necessary,
under the circumstances as provided in the Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the automatic stay
under any debtor relief law, and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any Subsidiary or any other Affiliate
thereof that is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in the Loan
Documents) or in the absence of its own gross negligence or willful misconduct (such absence to
be presumed unless otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment). The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof (stating that it is a “notice of default”) is given
to the Administrative Agent by the Borrowers or a Lender, and the Administrative Agent shall

                                                  86
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                  Desc Main
                                Document    Page 189 of 274



not be responsible for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan Document or any
other agreement, instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or satisfactory to the
Administrative Agent.

        The Administrative Agent shall be entitled to rely, and shall not incur any liability for
relying, upon any notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person (whether or not such Person in fact meets the requirements
set forth in the Loan Documents for being the signatory, sender or authenticator thereof). The
Administrative Agent also shall be entitled to rely, and shall not incur any liability for relying,
upon any statement made to it orally or by telephone and believed by it to be made by the proper
Person (whether or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is satisfactory to such
Lender, unless the Administrative Agent shall have received notice to the contrary from such
Lender prior to the making of such Loan. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

        The Administrative Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or more sub-
agents appointed by the Administrative Agent. The Administrative Agent and any such sub-
agent may perform any and all their duties and exercise their rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of the credit facilities
provided for herein as well as activities as Administrative Agent. The Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agents except to the extent
that a court of competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the selection of such
sub-agents.

       Subject to the terms of this paragraph, the Administrative Agent may resign at any time,
upon thirty days prior notice, from its capacity as such. In connection with such resignation, the

                                                  87
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 190 of 274



Administrative Agent shall give notice of its intent to resign to the Lenders and the Borrowers.
Upon receipt of any such notice of resignation, the Required Lenders shall have the right, with
the consent of the Borrower so long as no Event of Default under clauses (a) or (b) of Article VII
is continuing, to appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its intent to resign, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Borrowers and such successor. Notwithstanding the
foregoing, in the event no successor Administrative Agent shall have been so appointed and shall
have accepted such appointment within 30 days after the retiring Administrative Agent gives
notice of its intent to resign, the retiring Administrative Agent may give notice of the
effectiveness of its resignation to the Lenders and the Borrowers, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan Documents,
provided that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security interest as collateral
agent for the benefit of the Secured Parties and, in the case of any Collateral in the possession of
the Administrative Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in accordance with
this paragraph (it being understood and agreed that the retiring Administrative Agent shall have
no duty or obligation to take any further action under any Collateral Document, including any
action required to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers, privileges and duties of
the retiring Administrative Agent, provided that (i) all payments required to be made hereunder
or under any other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and (ii) all notices and
other communications required or contemplated to be given or made to the Administrative Agent
shall also directly be given or made to each Lender. Following the effectiveness of the
Administrative Agent’s resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification provisions set forth
in any other Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

       Each Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender or the Debtors’ Investment Banker, or any of the
Related Parties of any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this Agreement.
Each Lender also acknowledges that it will, independently and without reliance upon the

                                                88
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                               Document    Page 191 of 274



Administrative Agent, or any other Lender, or any of the Related Parties of any of the foregoing,
and based on such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

        Each Lender, by delivering its signature page to this Agreement and funding its Loans on
the Effective Date, or delivering its signature page to an Assignment and Assumption or any
other Loan Document pursuant to which it shall become a Lender hereunder, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Loan Document and each
other document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.

        Except with respect to the exercise of setoff rights of any Lender in accordance with the
Loan Documents or with respect to a Lender’s right to file a proof of claim in an insolvency
proceeding, no Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Loan Document Obligations, it being understood
and agreed that all powers, rights and remedies under the Loan Documents may be exercised
solely by the Administrative Agent on behalf of the Secured Parties in accordance with the terms
thereof. In the event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Administrative Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the Collateral sold at any
such public sale, to use and apply any of the Loan Document Obligations as a credit on account
of the purchase price for any collateral payable by the Administrative Agent on behalf of the
Secured Parties at such sale or other disposition.

         The Secured Parties irrevocably authorize the Administrative Agent, at its option and in
its discretion, to subordinate or release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such property that
is a Permitted Encumbrance or that is permitted by Section 6.02(d), (e), (g) and (h). The
Administrative Agent shall not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

         In case of the pendency of any proceeding with respect to any Loan Party under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, the Administrative Agent (irrespective of whether the principal of any Loan shall then be
due and payable as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrowers) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:

                                                89
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 192 of 274



        (a)    to file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans, and all other Loan Document Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim under Sections 2.10,
2.11, 2.13, 2.14, 2.15 and 9.03) allowed in such judicial proceeding;

       (b)    to collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same; and

        (c)     any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar
official in any such proceeding is hereby authorized by each Lender and each Secured Party to
make such payments to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders or the other Secured
Parties, to pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).

        To the extent required by any applicable laws (as determined in good faith by the
Administrative Agent), the Administrative Agent may withhold from any payment to any Lender
under any Loan Document an amount equivalent to any applicable withholding Tax. Without
limiting or expanding the provisions of Section 2.15, each Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or any other
Governmental Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any reason (including
because the appropriate form was not delivered or not properly executed, or because such Lender
failed to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective). A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this paragraph.
The agreements in this paragraph shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of all other Loan
Document Obligations.

        Notwithstanding anything herein to the contrary, neither the Debtors’ Investment Banker
nor any Person (if any) named on the cover page of this Agreement for recognition purposes only
shall have any duties or obligations under this Agreement or any other Loan Document (except
in any such Person’s capacity, as and to the extent applicable, as a Lender), but all such Persons
shall have the benefit of the indemnities to the extent referenced and provided for hereunder.

        Unless otherwise expressly stated or referred to in this Article, the provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders, and, except solely
to the extent of the Borrowers’ rights to consent pursuant to and subject to the conditions set

                                                 90
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                               Document    Page 193 of 274



forth in this Article, none of the Borrowers or any other Loan Party shall have any rights as a
third party beneficiary of any such provisions. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and of the Guarantees
of the Loan Document Obligations provided under the Loan Documents, to have agreed to the
provisions of this Article.

                                          ARTICLE IX

                                          Miscellaneous

         SECTION 9.01.     Notices.

       (a)     Except in the case of notices and other communications expressly permitted to be
given by telephone (and subject to paragraph (b) of this Section), all notices and other
communications provided for herein shall be in writing and shall be delivered by e-mail, hand or
overnight courier service, or mailed by certified or registered mail, as follows:

                (i)    if to the Borrowers:

                Ascena Retail Group, Inc.
                933 MacArthur Boulevard
                Mahwah, New Jersey 07430
                Attention: Dan Lamadrid, Executive Vice President and Chief Financial Officer
                E-mail: dan.lamadrid@ascenaretail.com

                with a copy to:

                933 MacArthur Boulevard
                Mahwah, New Jersey 07430
                Attention: Gary Holland, General Counsel and VP
                E-mail: gary.holland@ascenaretail.com

                With a copy to:
                Kirkland & Ellis LLP
                2049 Century Park East, Suite 3700
                Los Angeles, CA 90067
                Attention: David M. Nemecek, P.C.
                Email: david.nemecek@kirkland.com


                (ii)   if to the Administrative Agent:

                Alter Domus (US) LLC
                225 W. Washington St., 9th Floor
                Chicago, IL 60606
                Attention: Legal Department and Hendrik van der Zandt
                Email: legal@alterdomus.com and hendrik.vanderzandt@alterdomus.com


                                                91
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                                Document    Page 194 of 274




                with a copy to:

                Holland & Knight LLP
                150 N. Riverside Plaza, Suite 2700
                Chicago, IL 60606
                Attention: Joshua Spencer
                Email: joshua.spencer@hklaw.com

                and

                Milbank LLP
                55 Hudson Yards
                New York, New York 10001
                Attention: Evan Fleck
                Email: EFleck@milbank.com

               (iii) if to any other Lender, to it at its address or e-mail address set forth in its
         Administrative Questionnaire.

         All such notices and other communications (i) sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given when received and
(ii) delivered through electronic communications to the extent provided in paragraph (b) of this
Section shall be effective as provided in such paragraph.

        (b)     Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the foregoing shall
not apply to notices under Article II to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Parent Borrower (on behalf of the Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of such
procedures may be limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by return e-mail or other written
acknowledgement); provided that if not given during the normal business hours of the recipient,
such notice or communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail address as
described in the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor.

       (c)    Any party hereto may change its address for notices and other communications
hereunder by notice to the other parties hereto.


                                                  92
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 195 of 274



        (d)     The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt Domain,
Intralinks, Syndtrak or a similar electronic transmission system (the “Platform”). The Platform
is provided “as is” and “as available.” Neither the Administrative Agent nor any of its Related
Parties warrants, or shall be deemed to warrant, the adequacy of the Platform and each expressly
disclaims liability for errors or omissions in the Communications. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other code defects, is
made, or shall be deemed to be made, by the Administrative Agent or any of its Related Parties
in connection with the Communications or the Platform.

         SECTION 9.02.    Waivers; Amendments.

        (a)     No failure or delay by the Administrative Agent or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement or the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

        (b)     Except as provided in Sections 9.02(c) and 9.19 and except with respect to the
Administrative Agent Fee Letter, none of this Agreement, any other Loan Document or any
provision hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the Borrowers, the
Administrative Agent and the Required Lenders and, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the consent of the
Required Lenders, provided that (i) any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing entered into by the Borrowers and the
Administrative Agent to cure any technical error, ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five Business Days
of the date of such notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment and (ii) no such agreement shall (A) increase
the Commitment of any Lender without the written consent of such Lender, (B) reduce or forgive
the principal amount of any Loan or reduce the rate of interest thereon or reduce or forgive any
interest or fees or premiums (including any prepayment premiums but excluding for the
avoidance of doubt, any mandatory prepayment) payable hereunder without the written consent
of each Lender directly affected thereby, (C) postpone the scheduled maturity date of any Loan,

                                                93
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 196 of 274



or the date of any scheduled payment of the principal amount of any Term Loan under
Section 2.08, or any date for the payment of any interest or fees or premium payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender directly affected
thereby, (D) change Section 2.16(b) or 2.16(c) in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender, (E) change any of the
provisions of this Section or the percentage set forth in the definition of the term “Required
Lenders” or any other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any determination or
grant any consent thereunder, without the written consent of each Lender; provided that, with the
consent of the Required Lenders, the provisions of this Section and the definition of the term
“Required Lenders” may be amended to include references to any new class of loans created
under this Agreement (or to lenders extending such loans) on substantially the same basis as the
corresponding references relating to the existing Loans or Lenders, (F) release substantially all of
the value of the Guarantees provided by the Guarantors (including, in each case, by limiting
liability in respect thereof) created under the Collateral Agreement without the written consent of
each Lender (except as expressly provided in Section 9.16 or the Collateral Agreement including
any such release by the Administrative Agent in connection with any sale or other disposition of
any Subsidiary upon the exercise of remedies under the Collateral Documents), it being
understood that an amendment or other modification of the type of obligations guaranteed under
the Collateral Agreement shall not be deemed to be a release or limitation of any Guarantee, and
(G) release all or substantially all the Collateral from the Liens of the Collateral Documents,
without the written consent of each Lender (except as expressly provided in Section 9.16 or the
applicable Collateral Document (including any such release by the Administrative Agent in
connection with any sale or other disposition of the Collateral upon the exercise of remedies
under the Collateral Documents), it being understood that an amendment or other modification of
the type of obligations secured by the Collateral Documents shall not be deemed to be a release
of the Collateral from the Liens of the Collateral Documents); provided further that no such
agreement shall amend, modify, extend or otherwise affect the rights or obligations of the
Administrative Agent without the prior written consent of the Administrative Agent.
Notwithstanding the foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement or any other Loan Document shall be required of, in the case of
any amendment, waiver or other modification referred to in clause (ii) of the first proviso of this
paragraph, any Lender that receives payment in full of the principal of and interest accrued on
each Loan made by, and all other amounts owing to, such Lender or accrued for the account of
such Lender under this Agreement and the other Loan Documents at the time such amendment,
waiver or other modification becomes effective and whose Commitments terminate by the terms
and upon the effectiveness of such amendment, waiver or other modification.

       (c)     Notwithstanding anything herein to the contrary, the Administrative Agent may,
without the consent of any Secured Party, consent to a departure by any Loan Party from any
covenant of such Loan Party set forth in this Agreement, the Collateral Agreement or in any
other Collateral Document to the extent such departure is consistent with the authority of the
Administrative Agent set forth in the definition of the term “Collateral and Guarantee
Requirement”.



                                                94
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                               Document    Page 197 of 274



       (d)     The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on behalf of
such Lender. Any amendment, waiver or other modification effected in accordance with this
Section 9.02 shall be binding upon each Person that is at the time thereof a Lender and each
Person that subsequently becomes a Lender.

         (e)    Notwithstanding the foregoing, Exhibit G to this Agreement, the definitions of
“Exit Facility Agreement” and “Exit Facility Term Sheet” and Section 2.22 (or any other
provision which would result in an amendment, restatement, waiver or modification of any of the
foregoing) may be amended, restated, waived or otherwise modified with the prior written
consent of the Required Lenders, the Administrative Agent and the Parent Borrower; provided
that to the extent such amendment, restatement, waiver or other modification would require the
consent of any affected “Lender”, all “Lenders” or any other Person (or requisite class of
Persons) under the terms of Exhibit G as in effect on the Effective Date, the prior written consent
of the corresponding affected Lender, all Lenders or such corresponding Person (or requisite
class of Persons) under this Agreement shall be required; provided, further, that the Lenders
hereby authorize the Administrative Agent to enter into any amendments to this Agreement and
the other Loan Documents as may be necessary, in the reasonable opinion of the Administrative
Agent and the Borrower, to give effect to the transaction contemplated by Section 2.22 and such
other technical or immaterial amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Parent Borrower in connection therewith.

         SECTION 9.03.    Expenses; Indemnity; Damage Waiver.

         (a)    The Borrowers shall, jointly and severally, pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Ad Hoc Committee, the
Lenders and their respective Affiliates, including the reasonable and documented out-of-pocket
fees, charges and disbursements of one primary counsel for the Administrative Agent, and one
primary counsel for the Ad Hoc Committee, and if deemed necessary by the Administrative
Agent or the Ad Hoc Committee, one local counsel for the Administrative Agent and Ad Hoc
Committee, as applicable in each applicable jurisdiction, in connection with the structuring,
arrangement and syndication of the credit facilities provided for herein and any credit or similar
facility refinancing or replacing, in whole or in part, any of the credit facilities provided for
herein, including the preparation, execution, delivery and administration of this Agreement, the
other Loan Documents or any amendments, modifications or waivers of the provisions hereof or
thereof, the Order and any transaction contemplated thereby (whether or not the transactions
contemplated hereby or thereby shall be consummated) and any refinancing of the obligations
hereunder or any “exit financing” requested by the Loan Parties in connection with the Chapter
11 Cases (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses in connection with the
administration of actions related to the Collateral, including any actions taken to perfect or
maintain priority of the Administrative Agent’s Liens on the Collateral, to maintain any
insurance required hereunder, to verify the Collateral, or any audit, inspection, or appraisal
related to any Loan Party or the Collateral and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Ad Hoc Committee or any Lender, including the fees, charges and
disbursements of any counsel for any of the foregoing, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its rights under this

                                                95
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 198 of 274



Section, or in connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect of such Loans.

         (b)      The Borrowers shall, jointly and severally, indemnify the Administrative Agent
(and any subagent thereof), and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”), against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, penalties, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection with, or as a result of
(i) the structuring, arrangement and the syndication of the credit facilities provided for herein, the
preparation, execution, enforcement, delivery and administration of this Agreement, the other
Loan Documents or any other agreement or instrument contemplated hereby or thereby, the
performance by the parties to this Agreement or the other Loan Documents of their obligations
thereunder or the consummation of the Transactions or any other transactions contemplated
thereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials on, at, under to or from any property currently or formerly
owned or operated by the Parent Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Parent Borrower or any Subsidiary or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether such proceeding is
initiated against or by any party to this Agreement, or any Affiliate thereof, by an Indemnitee or
any third party or whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses (i) are determined by a court of competent jurisdiction by a final
and non-appealable judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee, (ii) are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from a material breach by such Indemnitee of
the Loan Documents or (iii) involve a dispute solely among Indemnitees (other than an action
involving (i) alleged conduct by any Borrower or any of its Affiliates or (ii) against the
Administrative Agent in its capacity as such). This Section shall not apply to any Taxes (other
than Other Taxes or any Taxes that represent losses, claims, damages or related expenses arising
from any non-Tax claim).

         (c)     Each Lender severally agrees to indemnify and hold harmless the Administrative
Agent (or any sub-agent thereof), to the extent that the Administrative Agent (or any sub-agent)
shall not have been timely reimbursed by the Borrowers, based on and to the extent of such
Lender’s pro rata share, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees and disbursements)
or disbursements of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent (or any sub-agent thereof) in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Loan Documents or
otherwise in its capacity as the Administrative Agent (or any sub-agent thereof) in any way
relating to or arising out of this Agreement or the other Loan Documents; provided, that no
Lender shall be liable to the Administrative Agent (or any sub-agent) for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or any sub-agent’s) gross negligence
or willful misconduct, as determined by a final, non-appealable judgment of a court of competent

                                                 96
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 199 of 274



jurisdiction (it being understood and agreed that no action taken in accordance with the
directions of the Required Lenders (or such other Lenders as may be required to give such
instructions under Article VIII) shall constitute gross negligence or willful misconduct). If any
indemnity furnished to the Administrative Agent (or any sub-agent thereof) for any purpose
shall, in the opinion of the Administrative Agent (or any sub-agent thereof), be insufficient or
become impaired, the Administrative Agent (or any sub-agent ) may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished; provided, that in no event shall this sentence require any Lender to
indemnify the Administrative Agent (or any sub-agent thereof) against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s pro rata share. For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the total outstanding Loans and unused Commitments at such
time (or if such indemnity payment is sought after the date on which the Loans have been paid in
full in accordance with such Lender’s pro rata share immediately prior to the date on which the
Loans are paid in full).

        (d)      To the extent permitted by applicable law, (i) the Borrowers shall not assert, or
permit any of their respective Affiliates or Related Parties to assert, and hereby waives, any
claim against any Indemnitee for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other information
transmission systems (including the internet)and (ii) none of the Borrowers or any Secured Party
shall assert, or permit any of their respective Affiliates or Related Parties to assert any claims on
any theory of liability, for special, indirect, consequential or punitive damages (as opposed to
direct or actual damages) arising out of, in connection with, or as a result of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or the use of the proceeds thereof.

        (e)   All amounts due under this Section shall be payable not later than 10 days after
written demand therefor.

         SECTION 9.04.     Successors and Assigns.

        (a)     The provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby, except that
(i) neither Borrower may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be null and void)
and (ii) no Lender may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their respective successors
and assigns permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section), the Debtors’ Investment Banker (to the extent provided in Article VIII)and, to the
extent expressly contemplated hereby, the sub-agents of the Administrative Agent and the
Related Parties of any of the Administrative Agent and any Lender) any legal or equitable right,
remedy or claim under or by reason of this Agreement.




                                                 97
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                                Document    Page 200 of 274



        (b)    Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld, conditioned or
delayed) of:

                 (i)     the Borrowers; provided that no consent of Borrowers shall be required
         (1) for an assignment to a Lender, a Related Lender, an Affiliate of a Lender or an
         Approved Fund (2) if in connection with the Initial Allocation (as defined in the
         Commitment Letter) and (3) if an Event of Default has occurred and is continuing, for
         any other assignment; provided further that, the Borrowers shall be deemed to have
         consented to any such assignment unless it shall object thereto by written notice to the
         Administrative Agent within 10 Business Days after having received notice thereof.

                 (ii)    the Administrative Agent; provided that no consent of the Administrative
         Agent shall be required for an assignment of any Loan to a Lender, a Related Lender, an
         Affiliate of a Lender or an Approved Fund.

                (iii)   Assignments shall be subject to the following additional conditions:

                        (A)     except in the case of an assignment to a Lender, a Related Lender,
                an Affiliate of a Lender or an Approved Fund or an assignment of the entire
                remaining amount of the assigning Lender’s Commitment or Loans, the amount
                of the Commitment or Loans of the assigning Lender subject to each such
                assignment (determined as of the date the Assignment and Assumption with
                respect to such assignment is delivered to the Administrative Agent and recorded
                in the Register) shall not be less than $1,000,000 unless each of the Borrowers
                and the Administrative Agent otherwise consent; provided that no such consent of
                the Borrowers shall be required (i) if an Event of Default has occurred and is
                continuing or (ii) in connection with the Initial Allocation (as defined in the
                Commitment Letter);

                       (B)     each partial assignment shall be made as an assignment of a
                proportionate part of all the assigning Lender’s rights and obligations under this
                Agreement;

                       (C)     the parties to each assignment shall execute and deliver to the
                Administrative Agent an Assignment and Assumption, together with a processing
                and recordation fee of $3,500, provided that only one such processing and
                recordation fee shall be payable in the event of simultaneous assignments from
                any Lender or its Approved Funds to one or more other Approved Funds of such
                Lender;

                       (D)    the assignee, if it shall not be a Lender, shall deliver to the
                Administrative Agent all requested “know your customer” documentation, a duly
                executed IRS Form W-9 or such other applicable IRS Form, and an
                Administrative Questionnaire in which the assignee designates one or more credit


                                                 98
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                                Document    Page 201 of 274



                contacts to whom all syndicate-level information (which may contain MNPI) will
                be made available and who may receive such information in accordance with the
                assignee’s compliance procedures and applicable law, including Federal, State
                and foreign securities laws;

                        (E)    the assignee, if it shall not be a Lender, shall deliver to the
                Administrative Agent, the Ad Hoc Committee Advisors and the Company a
                signed joinder to the Restructuring Support Agreement; and

                       (F)     each Lender acknowledges and agrees that the Loans, on the one
                hand, and the unfunded Commitments on the other hand, shall be held by such
                Lender in equal percentages and such Loans, on the one hand, and such unfunded
                Commitments, on the other hand, are “stapled” to each other, and shall be
                assigned in equal percentages.

                 (iv)     Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
         of this Section, from and after the effective date specified in each Assignment and
         Assumption the assignee thereunder shall be a party hereto and, to the extent of the
         interest assigned by such Assignment and Assumption, have the rights and obligations of
         a Lender under this Agreement, and the assigning Lender thereunder shall, to the extent
         of the interest assigned by such Assignment and Assumption, be released from its
         obligations under this Agreement (and, in the case of an Assignment and Assumption
         covering all of the assigning Lender’s rights and obligations under this Agreement, such
         Lender shall cease to be a party hereto but shall continue to be entitled to the benefits of
         Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of rights or
         obligations under this Agreement that does not comply with this Section shall be treated
         for purposes of this Agreement as a sale by such Lender of a participation in such rights
         and obligations in accordance with Section 9.04(c).

                 (v)     The Administrative Agent, acting solely for this purpose as a nonfiduciary
         agent of the Borrowers, shall maintain at one of its offices a copy of each Assignment
         and Assumption delivered to it and records of the names and addresses of the Lenders,
         and the Commitment of, and principal amount (and stated interest) of the Loans owing to,
         each Lender pursuant to the terms hereof from time to time (the “Register”). The entries
         in the Register shall be conclusive absent manifest error, and the Borrowers, the
         Administrative Agent and the Lenders shall treat each Person whose name is recorded in
         the Register pursuant to the terms hereof as a Lender hereunder for all purposes of this
         Agreement, notwithstanding notice to the contrary. The Register shall be available for
         inspection by the Borrowers and, as to entries pertaining to it, any Lender, at any
         reasonable time and from time to time upon reasonable prior written notice.

                 (vi)     Upon receipt by the Administrative Agent of an Assignment and
         Assumption executed by an assigning Lender and an assignee, the assignee’s completed
         Administrative Questionnaire (unless the assignee shall already be a Lender hereunder),
         all other information required under (iii)(D) above and the processing and recordation fee
         referred to in this Section, the Administrative Agent shall accept such Assignment and
         Assumption and record the information contained therein in the Register; provided that

                                                  99
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                                Document    Page 202 of 274



         the Administrative Agent shall not be required to accept such Assignment and
         Assumption or so record the information contained therein if the Administrative Agent
         reasonably believes that such Assignment and Assumption lacks any written consent
         required by this Section or is otherwise not in proper form, it being acknowledged that
         the Administrative Agent shall have no duty or obligation (and shall incur no liability)
         with respect to obtaining (or confirming the receipt) of any such written consent or with
         respect to the form of (or any defect in) such Assignment and Assumption, any such duty
         and obligation being solely with the assigning Lender and the assignee. No assignment
         shall be effective for purposes of this Agreement unless it has been recorded in the
         Register as provided in this paragraph, and following such recording, unless otherwise
         determined by the Administrative Agent (such determination to be made in the sole
         discretion of the Administrative Agent, which determination may be conditioned on the
         consent of the assigning Lender and the assignee), shall be effective notwithstanding any
         defect in the Assignment and Assumption relating thereto. Each assigning Lender and
         the assignee, by its execution and delivery of an Assignment and Assumption, shall be
         deemed to have represented to the Administrative Agent that all written consents required
         by this Section with respect thereto (other than the consent of the Administrative Agent)
         have been obtained and that such Assignment and Assumption is otherwise duly
         completed and in proper form, and each assignee, by its execution and delivery of an
         Assignment and Assumption, shall be deemed to have represented to the assigning
         Lender and the Administrative Agent that such assignee is an Eligible Assignee.

                (vii) No such assignment shall be made to the Parent Borrower or any of its
         Subsidiaries, except as set forth in Section 9.04(e).

        (c)      (i) Any Lender may, without the consent of the Borrowers or the Administrative
Agent, sell participations to one or more Eligible Assignees (“Participants”) in all or a portion of
such Lender’s rights and obligations under this Agreement; provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and obligations under the
Loan Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant or requires the
approval of all the Lenders. The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 (subject to the requirements and limitations therein,
including the requirements under Section 2.15(e) (it being understood that the documentation
required under Section 2.15(e) shall be delivered solely to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (x) agrees to be subject to the
provisions of Sections 2.16 and 2.17 as if it were an assignee under paragraph (b) of this Section
and (y) shall not be entitled to receive any greater payment under Section 2.13 or 2.15, with
respect to any participation, than its participating Lender would have been entitled to receive,

                                                100
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                                Document    Page 203 of 274



except to the extent such entitlement to receive a greater payment results from a Change in Law
that occurs after the Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrowers’ request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 2.17(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender; provided that such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.

                 (i)      Each Lender that sells a participation shall, acting solely for this purpose
         as a non-fiduciary agent of the Borrowers, maintain records of the name and address of
         each Participant and the principal amounts (and stated interest) of each Participant’s
         interest in the Loans or other obligations under this Agreement or any other Loan
         Document (the “Participant Register”); provided that no Lender shall have any obligation
         to disclose all or any portion of the Participant Register (including the identity of any
         Participant or any information relating to a Participant’s interest in any Commitments or
         Loans or its other obligations under this Agreement or any other Loan Document) to any
         Person except to the extent that such disclosure is necessary to establish that such
         Commitment or Loan or other obligation is in registered form under Section 5f.103-1(c)
         of the United States Treasury Regulations. The entries in the Participant Register shall be
         conclusive absent manifest error, and such Lender shall treat each Person whose name is
         recorded in the Participant Register as the owner of such participation for all purposes of
         this Agreement notwithstanding any notice to the contrary. For the avoidance of doubt,
         the Administrative Agent (in its capacity as Administrative Agent) shall have no
         responsibility for maintaining a Participant Register.

        (d)      Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

        (e)      Notwithstanding anything to the contrary contained in this Section 9.04 or any
other provision of this Agreement, no Lender shall have the right at any time to sell, assign or
transfer all or a portion of the Loans owing to it to the Parent Borrower or any of its Subsidiaries.

        SECTION 9.05. Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall survive the execution
and delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Lender or any Affiliate of any of the foregoing may have had notice
or knowledge of any Default or incorrect representation or warranty at the time any Loan
Document is executed and delivered or any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under this Agreement is outstanding and unpaid and so long as the

                                                 101
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                                Document    Page 204 of 274



Commitments have not expired or terminated. The provisions of Sections 2.13, 2.14, 2.15,
2.16(e) and 9.03 and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this Agreement or any
provision hereof.

        SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution. This
Agreement may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject matter hereof.
Except as provided in Section 4.01, this Agreement shall become effective when it shall have
been executed by the Administrative Agent and the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging shall be effective as delivery of
a manually executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document to be signed in
connection with this Agreement and the transactions contemplated hereby or thereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic Signatures and
Records Act, or any other similar state laws based on the Uniform Electronic Transactions Act.

         SECTION 9.07. Severability. Any provision of any Loan Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the
extent of such invalidity, illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other jurisdiction.

         SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized (notwithstanding the provisions of Section 362 of
the Bankruptcy Code, without any application, motion or notice to, hearing before, or order
from, the Court) at any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender to or for the credit or the
account of any Loan Party against any of and all the Loan Document Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured. The applicable Lender shall notify
the Borrowers and the Administrative Agent of such set-off or application; provided that any
failure to give or any delay in giving such notice shall not affect the validity of any such set-off
or application under this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender may have.

                                                 102
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                               Document    Page 205 of 274



         SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.

       (a)     Except to the extent superseded by the Bankruptcy Code, this Agreement shall be
construed in accordance with and governed by the law of the State of New York.

         (b)     Each party hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the Court or the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and the Borrowers hereby irrevocably and unconditionally agree
that all claims arising out of or relating to this Agreement or any other Loan Document brought
by the Borrowers or any of their respective Affiliates shall be brought, and shall be heard and
determined in the Court, in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Loan Party or any of its
properties in the courts of any jurisdiction.

        (c)     The Borrowers hereby irrevocably and unconditionally waive, to the fullest extent
they may legally and effectively do so, any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such court.

      (d)     Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

      SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



                                               103
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 206 of 274



        SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this Agreement.

         SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below) with the same degree
of care that it uses to protect its own confidential information, but in no event less than a
commercially reasonable degree of care, except that Information may be disclosed (a) to its
Related Parties, including accountants, legal counsel and other agents and advisors, it being
understood that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information confidential,
(b) to the extent required or requested by any regulatory authority purporting to have jurisdiction
over such Person or its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by applicable law
or by any subpoena or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other Loan Document
or any suit, action or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its Related Parties) to any
swap or derivative transaction relating to the Parent Borrower or any Subsidiary or its
obligations, (g) on a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Borrowers or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender or any Affiliate of any of the
foregoing on a non-confidential basis from a source other than the Borrowers; provided that, in
the case of clause (c) above, the party disclosing such information shall provide to the Borrowers
prior written notice of such disclosure to the extent permitted by applicable law (and to the extent
commercially feasible under the circumstances) and shall cooperate with the Borrowers in
obtaining a protective order for, or other confidential treatment of, such disclosure. For the
purposes of this Section, “Information” means all information received from the Borrowers
relating to the Parent Borrower or any Subsidiary or their businesses or the Collateral.

        SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure of any Lender to
make any Loan or perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder. Anything contained in this Agreement to the contrary
notwithstanding, no Lender shall be obligated to extend credit to the Borrowers in violation of
applicable law.

         SECTION 9.14. USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of such Loan Party


                                                 104
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 207 of 274



and other information that will allow such Lender or the Administrative Agent, as applicable, to
identify such Loan Party in accordance with such Act.

        SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with all fees, charges
and other amounts that are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may be
contracted for, charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the Maximum Rate and,
to the extent lawful, the interest and Charges that would have been payable in respect of such
Loan but were not payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

        SECTION 9.16. Release of Liens and Guarantees. A Guarantor (for the avoidance of
doubt, other than the Borrowers) shall be released from its obligations under the Loan
Documents, and all security interests created by the Collateral Documents in Collateral owned by
such Guarantor shall be released, upon the consummation of any transaction permitted by this
Agreement as a result of which such Guarantor ceases to be a Restricted Subsidiary (including
any voluntary liquidation or dissolution of such Guarantor in accordance with Section 6.03);
provided that, if so required by this Agreement, the Required Lenders shall have consented to
such transaction and the terms of such consent shall not have provided otherwise. Upon any sale
or other transfer by any Loan Party (other than to a Borrower or any other Loan Party or to any
other Subsidiary of the Parent Borrower) of any Collateral in a transaction permitted under this
Agreement, or upon the effectiveness of any written consent to the release of the security interest
created under any Collateral Document in any Collateral pursuant to Section 9.02, the security
interests in such Collateral created by the Collateral Documents shall be automatically released.
In connection with any termination or release pursuant to this Section, the Administrative Agent
shall execute and deliver to any Loan Party, at such Loan Party’s expense, all documents that
such Loan Party shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.

        SECTION 9.17. No Fiduciary Relationship. Each Borrower, on behalf of itself and the
Subsidiaries, agrees that in connection with all aspects of the transactions contemplated hereby
and any communications in connection therewith, the Parent Borrower, the Subsidiaries and its
other Affiliates, on the one hand, and the Administrative Agent, the Lenders and their Affiliates,
on the other hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with any such
transactions or communications. The Administrative Agent, the Lenders and their Affiliates may
be engaged, for their own accounts or the accounts of customers, in a broad range of transactions
that involve interests that differ from those of the Parent Borrower, the Subsidiaries and its other
Affiliates, and none of the Administrative Agent, the Lenders or their Affiliates has any

                                                105
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 208 of 274



obligation to disclose any of such interests to the Parent Borrower, the Subsidiaries or its other
Affiliates. To the fullest extent permitted by law, each Borrower hereby waives and releases any
claims that it or any of its Affiliates may have against the Administrative Agent, the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

         SECTION 9.18.     Non-Public Information.

       (a)       Each Lender acknowledges that all information, including requests for waivers
and amendments, furnished by a Borrower or the Administrative Agent pursuant to or in
connection with, or in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI. Each Lender represents to the Borrowers and the
Administrative Agent that (i) it has developed compliance procedures regarding the use of MNPI
and that it will handle MNPI in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain MNPI in
accordance with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.

        (b)     The Borrowers and each Lender acknowledge that, if information furnished by the
Loan Parties pursuant to or in connection with this Agreement is being distributed by the
Administrative Agent through the Platform, (i) the Administrative Agent may post any
information that the Borrowers have indicated as containing MNPI solely on that portion of the
Platform designated for Private Side Lender Representatives and (ii) if the Borrowers have not
indicated whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post such information
solely on that portion of the Platform designated for Private Side Lender Representatives. The
Borrowers agree to clearly designate all information provided to the Administrative Agent by or
on behalf of the Borrowers that is suitable to be made available to Public Side Lender
Representatives, and the Administrative Agent shall be entitled to rely on any such designation
by the Borrowers without liability or responsibility for the independent verification thereof.

        SECTION 9.19. Intercreditor Agreement. (a) Each of the Lenders and the other
Secured Parties acknowledges that obligations of the Loan Parties under the ABL Credit
Agreement are secured by Liens on assets of the Loan Parties that constitute Collateral and that
the relative Lien priorities and other creditor rights of the Secured Parties and the secured parties
under the ABL Credit Agreement will be set forth in the Intercreditor Agreement. Each of the
Lenders and the other Secured Parties hereby acknowledges that it has received a copy of the
Intercreditor Agreement. Each of the Lenders and the other Secured Parties hereby irrevocably
authorizes and directs the Administrative Agent to execute and deliver, in each case on behalf of
such Secured Party and without any further consent, authorization or other action by such
Secured Party, the Intercreditor Agreement and any documents relating thereto.

         (a)   Each of the Lenders and the other Secured Parties hereby irrevocably (i) consents
to the treatment of Liens provided for under the Intercreditor Agreement, including to the
subordination of the Liens on the ABL Priority Collateral securing the Loan Document
Obligations on the terms set forth in the Intercreditor Agreement, (ii) agrees that, upon the

                                                106
LA\4104335.13
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 209 of 274



execution and delivery thereof, such Secured Party will be bound by the provisions of the
Intercreditor Agreement as if it were a signatory thereto and will take no actions contrary to the
provisions of the Intercreditor Agreement, (iii) agrees that no Secured Party shall have any right
of action whatsoever against the Administrative Agent as a result of any action taken by the
Administrative Agent pursuant to this Section 9.19 or in accordance with the terms of the
Intercreditor Agreement, (iv) authorizes and directs the Administrative Agent to carry out the
provisions and intent of each such document and (v) authorizes and directs the Administrative
Agent to take such actions as shall be required to release Liens on the Collateral in accordance
with the terms of the Intercreditor Agreement.

        (b)     Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the Administrative Agent to execute and deliver, in each case on behalf of
such Secured Party and without any further consent, authorization or other action by such
Secured Party, any amendments, supplements or other modifications of the Intercreditor
Agreement that the Borrowers may from time to time request and that are reasonably acceptable
to the Administrative Agent (i) to give effect to any establishment, incurrence, amendment,
extension, renewal, refinancing or replacement of any Loan Document Obligations or the
Indebtedness under the ABL Credit Agreement to the extent applicable, (ii) to confirm for any
party that the Intercreditor Agreement is effective and binding upon the Administrative Agent on
behalf of the Secured Parties or (iii) to effect any other amendment, supplement or modification
permitted by the terms of the Intercreditor Agreement.

        (c)    Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the Administrative Agent to execute and deliver, in each case on behalf of
such Secured Party and without any further consent, authorization or other action by such
Secured Party, any amendments, supplements or other modifications of any Collateral Document
to add or remove any legend that may be required pursuant to the Intercreditor Agreement.

        (d)     The Administrative Agent shall have the benefit of the provisions of Article VIII
with respect to all actions taken by it pursuant to this Section or in accordance with the terms of
the Intercreditor Agreement to the full extent thereof.

         SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or in any related
agreement, arrangement or understanding among the parties hereto, each party hereto
acknowledges that any liability of any EEA Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

                          (a)    the application of any Write-Down and Conversion Powers by an
          EEA Resolution Authority to any such liabilities arising hereunder that may be payable
          to it by any party hereto that is an EEA Financial Institution; and

                        (b)    the effects of any Bail-In Action on any such liability, including, if
          applicable:



                                                107
LA\4104335.13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                   Desc Main
                                Document    Page 210 of 274



                    (i) a reduction in full or in part or cancellation of any such liability;

                      (ii) a conversion of all, or a portion of, such liability into shares or other
         instruments of ownership in such EEA Financial Institution, its parent entity, or a bridge
         institution that may be issued to it or otherwise conferred on it, and that such shares or
         other instruments of ownership will be accepted by it in lieu of any rights with respect to
         any such liability under this Agreement or any other Loan Document; or

                    (iii)the variation of the terms of such liability in connection with the exercise
         of the Write-Down and Conversion Powers of any EEA Resolution Authority.



                                       [Signature pages follow]




                                                  108
LA\4104335.13
Case 20-33129-KRH        Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                              Document    Page 211 of 274



       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first above written.

                                            PARENT BORROWER:


                                            ASCENA RETAIL GROUP, INC.


                                            By:
                                                    Name:
                                                    Title:




                        [Signature Page to the Term Credit Agreement]
LA\4104335.13
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                         Document    Page 212 of 274



                                       SUBSIDIARY BORROWER:


                                       ANNTAYLOR RETAIL, INC.


                                       By:
                                              Name:
                                              Title:




                    [Signature Page to the Term Credit Agreement]
LA\4104335.13
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                         Document    Page 213 of 274



                                       ALTER DOMUS (US) LLC,
                                       as Administrative Agent,


                                       By:
                                              Name:
                                              Title:




                    [Signature Page to the Term Credit Agreement]

LA\4104335.13
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                         Document    Page 214 of 274



                                Schedule 2.01

                                Commitments

 Lender                                                  Commitment
 [ ]                                             $              [ ],000,000
 Total                                           $              [ ],000,000
Case 20-33129-KRH        Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                              Document    Page 215 of 274



                                        Schedule 5.11
                                      Required Milestones

        The Loan Parties shall use their reasonable best efforts to pursue and implement the
Restructuring Transactions as defined in, and in accordance with, the RSA and shall, subject to
the availability of the Court and as such time periods may be extended by the Required Lenders,
achieve the following milestones:

              (a)     the Petition Date has not occurred by 11:59 p.m. (Eastern Time) on July
       23, 2020;

             (b)     the Debtors have not filed the Rent Deferral Motion (as defined in the
       RSA) with the Court within three (3) calendar days of the Petition Date;

             (c)     the Court has not entered the Cash Collateral Order (as defined in the
       RSA) on an interim basis by the date that is five (5) Business Days after the Petition
       Date;

               (d)     the Court has not entered the DIP Financing Order (as defined in the RSA)
       on a final basis by the date that is thirty-five (35) calendar days after the Petition Date;

             (e)     the Court has not entered the Disclosure Statement Order (as defined in
       the RSA) by the date that is sixty (60) calendar days after the Petition Date;

               (f)     solicitation of the Plan (as defined in the RSA) has not commenced by the
       date that is seventy (70) calendar days after the Petition Date;

               (g)     the Court has not entered the Confirmation Order (as defined in the RSA)
       by the date that is one hundred ten (110) calendar days after the Petition Date; and

               (h)     the Plan Effective Date (as defined in the RSA) has not occurred by the
       date that is one hundred thirty (130) calendar days after the Petition Date.
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                         Document    Page 216 of 274




                                  Exhibit B

                                 See Attached.
Case 20-33129-KRH             Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                         Desc Main
                                   Document    Page 217 of 274




                                         Exit Facility Term Sheet1

    Borrowers:                     Reorganized Ascena Retail Group, Inc., a Delaware corporation
                                   (the “Parent Borrower”) and AnnTaylor Retail, Inc., a Florida
                                   corporation (the “Subsidiary Borrower” and, together with the
                                   Parent Borrower, the “Borrowers”).

    Administrative Agent           Alter Domus (US) LLC (in its capacity as administrative agent, the
    and Collateral Agent:          “Administrative Agent”, and in its capacity as collateral agent, the
                                   “Collateral Agent”).

    Lenders:                       Holders of DIP Term Facility Claims will receive First Out Term
                                   Loans and, together with other holders of Term Loan Claims, Last
                                   Out Term Loans (each as defined below), respectively, as set forth
                                   in the Proposed Plan (collectively, the “Lenders”)

    Term Loan Facility:            First lien senior secured term loan facility in an aggregate original
                                   principal amount of $400 million, denominated in US Dollars,
                                   consisting of:

                                      $311.8 million of first-out term loans (the “First Out Term
                                       Loan Facility”, the loans thereunder, the “First Out Term
                                       Loans” and the commitments thereunder, the “First-Out
                                       Commitments”) converted in accordance with the Proposed
                                       Plan to holders of DIP Term Facility Claims; and

                                      $88.2 million of last-out term loans (the “Last Out Term Loan
                                       Facility”, the loans thereunder, the “Last Out Term Loans”
                                       and the commitments thereunder, the “Last-Out
                                       Commitments”) distributed to holders of Term Loan Claims
                                       in accordance with the Proposed Plan.

                                   As used herein, “Term Loan Facility” means, collectively, the
                                   First Out Term Loan Facility and the Last Out Term Loan Facility.
                                   “Commitments” means, collectively, the First Out Commitments
                                   and the Last Out Commitments.           “Term Loans” means,
                                   collectively, the First Out Term Loans and the Last Out Term
                                   Loans.

                                   The First Out Term Loans will be “first out” in right of payment
                                   priority and the Last Out Term Loans will be “last out” in right of
                                   payment priority (in each case, as between the tranches of Term

1 Capitalized terms used but not defined in this Exit Facility Term Sheet have the meanings ascribed to them in the
Restructuring Support Agreement, dated as of July 23, 2020 (the “Restructuring Support Agreement”) to which
this Exit Facility Term Sheet is attached or the Proposed Plan attached as Exhibit B to the Restructuring Support
Agreement.

                                                        1
44720.00001
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                         Document    Page 218 of 274



                       Loans). The First Out Term Loans and Last Out Term Loans shall
                       be secured on a pari passu basis by the same lien on the Collateral
                       (as defined below).

 Definitive            The definitive documentation for the Term Loan Facility (the
 Documentation:        “Definitive Documentation”) shall, except as otherwise set forth
                       herein, be based on the Term Credit Agreement, dated as of August
                       21, 2015 (as amended, supplemented or otherwise modified prior
                       to the date hereof), by and among Ascena Retail Group, Inc.,
                       AnnTaylor Retail, Inc., certain subsidiaries of the Parent Borrower
                       party thereto, Goldman Sachs Bank USA, as the administrative
                       agent and the collateral agent, and certain lenders party thereto
                       from time to time (the “Prepetition Term Loan Credit
                       Agreement”), (i) as modified by the terms set forth herein, (ii)
                       subject to modifications to reflect changes in law or accounting
                       standards since the date of such precedent and administrative
                       agency, collateral agency and operational requirements of the
                       Administrative Agent and Collateral Agent and (iii) with such other
                       terms and conditions as may be reasonably agreed between the
                       Borrowers and the Required Consenting Stakeholders; provided
                       that, except as otherwise agreed by the Required Consenting
                       Stakeholders, the Definitive Documentation shall be substantially
                       consistent with the documentation governing the Exit ABL Facility
                       (other than (i) provisions that are specific to asset-based facilities,
                       (ii) the financial covenants applicable thereto, (iii) cross-defaults
                       with respect to the Term Loan Facility and (iv) such other terms
                       mutually agreed between the Borrowers and the Required
                       Consenting Stakeholders). The Definitive Documentation shall be
                       negotiated in good faith within a reasonable time period to be
                       determined based on the expected date of Bankruptcy Court’s entry
                       into the Confirmation Order, with initial drafts of the Definitive
                       Documentation to be prepared by counsel for the Consenting
                       Stakeholders, which is Milbank LLP. This paragraph, collectively,
                       is referred the here as the “Documentation Principles”.

 Maturity Date:        First Out Term Loans: 4 years after the Effective Date (the “First
                       Out Maturity Date”).

                       Last Out Term Loans: 5 years after the Effective Date (the “Last
                       Out Maturity Date”).

 Amortization:         First Out Term Loans: Commencing with the last day of the first
                       full calendar quarter following the Effective Date, the outstanding
                       principal amount of the First Out Term Loans will be payable on
                       each calendar quarter in equal amounts of (i) for each calendar
                       quarter occurring on or prior to the second anniversary of the
                       Effective Date, 1.00% per annum and (ii) for each calendar quarter

                                          2
Case 20-33129-KRH       Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                             Document    Page 219 of 274



                             thereafter, 3.00% per annum, in each case of the original principal
                             amount of the First Out Term Loans, with the remaining balance,
                             together with all other amounts owed with respect thereto, payable
                             on the First Out Maturity Date, subject to reduction pursuant to the
                             prepayment provisions to be mutually agreed in the Definitive
                             Documentation.

                             Last Out Term Loans: The outstanding principal amount of the
                             Last Out Term Loans will be payable on each calendar quarter in
                             equal amounts of 1.00% per annum of the original principal
                             amount of the Last Out Term Loans, with the remaining balance,
                             together with all other amounts owed with respect thereto, payable
                             on the Last Out Maturity Date .

 Voluntary Prepayments: The Borrowers may make voluntary prepayments of the Term
                        Loans, in each case, other than in connection with a repricing event,
                        without premium or penalty, subject to reimbursement of the
                        Lenders’ redeployment costs in the case of a prepayment of LIBOR
                        borrowings other than on the last day of the relevant interest period.

 Mandatory                   Substantially similar to the Prepetition Term Loan Credit
 Prepayments:                Agreement, subject to the Documentation Principles; provided that
                             no prepayment shall be required pursuant to Section 2.09(c) thereof
                             for any Excess Cash Flow (as defined in the Prepetition Term Loan
                             Credit Agreement).

 Interest:                   With respect to the First Out Term Loans, at the Parent Borrower’s
                             election:

                                ABR (defined in a manner substantially similar to the
                                 Prepetition Term Loan Credit Agreement) plus 10.75% per
                                 annum in cash or Adjusted LIBO Rate (defined in a manner
                                 substantially similar to the Prepetition Term Loan Credit
                                 Agreement) plus 11.75% per annum in cash (subject to a 0.00%
                                 per annum floor on ABR and a 1.00% per annum floor on the
                                 Adjusted LIBO Rate) .

                             With respect to the Last Out Term Loans, at the Parent Borrower’s
                             election:

                                prior to the second anniversary of the Effective Date, ABR plus
                                 2.00% per annum in cash and 8.00% per annum in kind
                                 (“PIK”) or Adjusted LIBO Rate plus 2.50% per annum in cash
                                 and 8.50% PIK, and thereafter, ABR plus 10.00% per annum
                                 in cash or Adjusted LIBO Rate plus 11.00% per annum in cash



                                               3
Case 20-33129-KRH     Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                           Document    Page 220 of 274



                             (in each case subject to a 0.00% per annum floor on ABR and
                             a 1.00% per annum floor on the Adjusted LIBO Rate).

 Prepayment Premium      NC1/106.375%/103.1875%/par, with the Make-Whole Amount
                         payable at an amount equal to the present value of the amount of
                         interest that would have been paid on the principal amount of the
                         Loans to and including the 3.5 year anniversary of the Closing Date
                         (in each case, calculated on the basis of the interest rate with respect
                         to the Loans then in effect, on a quarterly basis and on the basis of
                         actual days elapsed over a year of three hundred sixty-five (365)
                         days). The present value calculation shall be calculated using the
                         discount rate equal to the Treasury Rate as of such repayment or
                         prepayment date or date of required repayment plus fifty (50) basis
                         points. The Prepayment Premium and Make-Whole Amount shall
                         be payable upon any repricing event or acceleration. The Definitive
                         Documentation shall contain a “Momentive” provision satisfactory
                         to the Required Consenting Stakeholders.

 Guarantees:             All obligations of the Borrowers under the definitive credit
                         agreement for the Term Loan Facility (the “Exit Credit
                         Agreement”) and the related guarantee and collateral agreement,
                         mortgage agreements and other collateral documents (together
                         with the Exit Credit Agreement, the “Loan Documents”)
                         (collectively, the “Borrowers Obligations”) will be
                         unconditionally guaranteed jointly and severally on a senior basis
                         (the “Guarantees”) by the direct parent of the Borrower and each
                         existing and subsequently acquired or organized direct or indirect
                         Material Domestic Subsidiary, Material Foreign Subsidiary and,
                         notwithstanding anything to the contrary herein, (x) each
                         Luxembourg subsidiary, (y) each guarantor party to the Prepetition
                         Term Loan Credit Agreement and (z) each subsidiary owning
                         material intellectual property (or owning subsidiaries which own
                         material intellectual property) or material real property of the
                         company (the “Subsidiary Guarantors”, together with the
                         Borrowers, the “Loan Parties”); provided that, notwithstanding
                         anything to the contrary herein, (i) the guarantor exclusions shall
                         be limited to (a) immaterial domestic subsidiaries, (b) immaterial
                         foreign subsidiaries (which, for avoidance of doubt, will not
                         include any Luxembourg subsidiaries), (c) bona fide joint ventures
                         with third parties, (d) any subsidiary that is prohibited by applicable
                         law, rule or regulation or by any contractual obligation at the time
                         such person becomes a subsidiary (and not entered into in
                         contemplation of this clause (d) and for so long as such prohibition
                         or restriction remains in effect), as applicable, from granting a
                         guarantee or which would require governmental (including
                         regulatory) consent, approval, license or authorization to provide
                         such guarantee unless such consent, approval, license or

                                            4
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                         Document    Page 221 of 274



                       authorization has been received, (e) any subsidiary acquired
                       pursuant to an acquisition or other investment permitted by the
                       Definitive Documentation that has assumed, permitted secured
                       indebtedness not incurred in contemplation of such acquisition or
                       other investment and any subsidiary thereof that guarantees such
                       secured indebtedness, in each case to the extent and for so long as
                       such secured and (f) circumstances where the Borrowers and the
                       Administrative Agent reasonably agree that the cost of providing
                       such a guarantee is excessive in relation to the value afforded
                       thereby and (ii) the Definitive Documentation shall not permit any
                       unrestricted subsidiaries.

                       "CFC" shall mean any direct or indirect Foreign Subsidiary of
                       any Borrower that is a "controlled foreign corporation" within the
                       meaning of Section 957 of the Internal Revenue Code of 1986, as
                       amended (the “Code”).

                       “CFC Holdco” shall mean any direct or indirect subsidiary of any
                       Borrower, which subsidiary is treated as a disregarded entity for
                       U.S. federal income tax purposes and substantially all of the assets
                       of which consist of the equity interests in and/or indebtedness
                       issued by one or more Foreign Subsidiaries that are CFCs.”

                       “Material Domestic Subsidiary” shall be defined to include any
                       subsidiary organized in the U.S. with total assets or EBITDA in
                       excess of 2.5% of the total assets or EBITDA of the Parent
                       Borrower and its subsidiaries on a consolidated basis; provided,
                       that at no time shall the aggregate total assets or EBITDA of all
                       Material Domestic Subsidiaries, taken together, account for more
                       than 5.0% of the total assets or EBITDA of the Parent Borrower
                       and its subsidiaries on a consolidated basis.

                       “Material Foreign Subsidiary” shall be defined to include any
                       Luxembourg subsidiary and any other subsidiary organized in a
                       non-U.S. jurisdiction where the total assets or EBITDA associated
                       with such jurisdiction (in the aggregate for all subsidiaries
                       organized therein) exceeds 2.5% of the total assets or EBITDA of
                       the Parent Borrower and its subsidiaries on a consolidated basis.
                       Notwithstanding the foregoing or anything to the contrary in this
                       term sheet, any guarantee granted by any CFC shall be terminated
                       (and no more than 65% of the voting stock of any Material Foreign
                       Subsidiary shall be Collateral) for so long as such guarantee and/or
                       pledge of the additional Collateral shall cause (or is reasonably
                       expected to cause) any U.S. shareholder of such CFC to include in
                       income for any year any Section 956 Income that is in excess of the
                       Income Threshold (as defined below).


                                         5
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                         Document    Page 222 of 274



                       Notwithstanding the foregoing or anything to the contrary in this
                       term sheet, any guarantee granted by any CFC Holdco shall be
                       terminated (and no more than 65% of the voting stock of any CFC
                       Holdco shall be Collateral) for so long as such guarantee and/or
                       pledge of the additional Collateral shall cause (or is reasonably
                       expected to cause) any U.S. shareholder of such CFC Holdco to
                       include in income for any year an amount (after accounting for any
                       reduction under the rules of Treas. Reg. § 1.956-1 and Section
                       245A of the Code) under Section 956 of the Code (“Section 956
                       Income”) that is in excess of the Income Threshold. The “Income
                       Threshold” shall mean, with respect to any CFC Holdco or CFC,
                       as applicable, an amount to be mutually agreed.

                       “subsidiary(ies)” has the meaning assigned to such term in the
                       Pre-Petition Credit Agreement.

 Security:             Subject to the intercreditor agreement described below under
                       “Intercreditor Agreement” and other customary limitations and
                       exclusions to be mutually agreed, the Borrowers Obligations and
                       the Guarantees (collectively the “Secured Obligations”) will be
                       secured on a first priority basis by substantially all assets of the
                       Loan Parties (collectively, the “Collateral”); provided that,
                       notwithstanding anything to the contrary set forth herein (i) all cash
                       and cash equivalents held in accounts (other than customary
                       excluded accounts) in the name of any Loan Party shall be subject
                       to account control agreements in favor of the Collateral Agent (or
                       for so long as the Exit ABL Facility and ABL Intercreditor are in
                       effect, in favor of the ABL Agent), (ii) all equity in the Borrowers,
                       all domestic (including immaterial) subsidiaries, all Luxembourg
                       subsidiaries, all foreign subsidiaries and all Material Foreign
                       Subsidiaries shall at all times be included in the Collateral and (iii)
                       all material intellectual property and material real property shall at
                       all times be included in the Collateral. The pledge of, security
                       interest in, and mortgages on, the Collateral granted by each Loan
                       Party shall secure its own respective Secured Obligations.

                       All of the foregoing described in this section and the “Guarantees”
                       section above, the “Collateral and Guarantee Requirement”.

 Conditions to         The availability of the Term Loans under the Exit Credit
 Borrowings:           Agreement will be subject solely to satisfaction (or waiver) of the
                       following conditions (the date on which such conditions are
                       satisfied (or waived) being the “Effective Date”):

                              execution and delivery of the Definitive Documentation to
                               be delivered at closing;


                                          6
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                         Document    Page 223 of 274



                             delivery of promissory notes to the Lenders, if requested at
                              least two (2) Business Days before the Effective Date;

                             delivery of board resolutions and organizational documents
                              of the Loan Parties;

                             delivery of incumbency/specimen signature certificate of
                              the Loan Parties;

                             delivery of customary legal opinions by counsel to the
                              Borrowers;

                             there shall not have occurred since the Petition Date any
                              event or condition that has had or would be reasonably
                              expected, either individually or in the aggregate, to have a
                              Material Adverse Effect (for purposes of this condition,
                              defined in a manner based on the Prepetition Term Loan
                              Credit Agreement but including a proviso stating that in
                              determining whether a “Material Adverse Effect” has
                              occurred or exists under clause (a) thereof, the impacts of
                              the chapter 11 cases and of COVID-19 on the assets,
                              business, financial condition or results of operations on the
                              Loan Parties or any of their respective Subsidiaries will be
                              disregarded (provided that this exception shall not apply to
                              the extent that it is materially disproportionately adverse to
                              the Parent Borrower and its Restricted Subsidiaries, taken
                              as a whole, as compared to other companies in the same
                              industry in which the Parent Borrower and its Restricted
                              Subsidiaries operate));

                             the Administrative Agent shall have received a certificate
                              (in substantially the same form as the corresponding
                              certificate delivered in connection with the Prepetition
                              Term Loan Credit Agreement) of the chief financial officer
                              (or financial officer in a similar role) of the Parent
                              Borrower, stating that it and its subsidiaries, taken as a
                              whole, as of the Effective Date, are solvent, in each case,
                              after giving effect to the consummation of the Plan;

                             all fees due to the Administrative Agent, Collateral Agent
                              and Lenders including advisors to the Consenting
                              Stakeholders, Greenhill & Co. and Milbank LLP, shall have
                              been paid (or shall have been caused to be paid), and all
                              expenses to be paid or reimbursed to the Administrative
                              Agent, Collateral Agent and Lenders that have been
                              invoiced at least three (3) Business Days prior to the


                                         7
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                         Document    Page 224 of 274



                              Effective Date shall have been paid (or shall have been
                              caused to be paid);

                             the Loan Parties shall have provided the documentation and
                              other information to the Administrative Agent that are
                              required by regulatory authorities under applicable “know-
                              your-customer” rules and regulations, including the Patriot
                              Act, at least three (3) Business Days prior to the Effective
                              Date (or such later date agreed to by the Administrative
                              Agent) to the extent requested ten (10) days prior to the
                              Effective Date;

                             the Bankruptcy Court shall have entered (A) the
                              Confirmation Order and (B) one or more orders authorizing
                              and approving the extensions of credit in respect of the Exit
                              Credit Agreement, each in the amounts and on the terms set
                              forth herein, and all transactions contemplated by the Exit
                              Credit Agreement, and, in each case, such orders shall be in
                              full force and effect and shall not have been stayed,
                              reversed, vacated or otherwise modified;

                             the Collateral and Guarantee Requirement (excluding
                              certain customary post-closing items to be mutually agreed)
                              shall have been satisfied or waived and the Intercreditor
                              Agreement and the Agreement Among Lenders shall have
                              been executed and delivered and be in full force and effect;

                             the effective date under the Plan shall have occurred, or
                              contemporaneous with the conversion of the DIP Term
                              Facility to the Term Loan Facility shall occur, and all
                              conditions precedent thereto as set forth therein shall have
                              been satisfied or waived (including (x) the issuance to (i)
                              the holders of DIP Term Facility Claims of 44.9% of the
                              New Common Stock, subject to dilution from the
                              Management Incentive Plan and (ii) the holders of Term
                              Loan Claims of 55.1% of New Common Stock (subject to
                              reduction for New Common Stock distrusted in accordance
                              with the following clause (y)) and (y) each holder of a Term
                              Loan Claim that is a Required Consenting Stakeholder
                              (including through any of its Related Parties) having
                              received its pro rata share of an amount of New Common
                              Stock equal to $7.5 million, in each case shall have
                              occurred substantially contemporaneously with the closing
                              of the Term Loan Facility);

                             the Pre-Petition ABL Credit Agreement shall have been
                              replaced with a new credit agreement providing asset-based

                                         8
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                         Document    Page 225 of 274



                              lending facilities for working capital and other general
                              corporate purposes of the Borrowers and its subsidiaries on
                              terms and conditions reasonably acceptable to the Required
                              Consenting Stakeholders (any such credit agreement, the
                              “Exit ABL Credit Agreement”, and the facility in place as
                              of the Effective Date under either the Pre-Petition ABL
                              Credit Agreement or the ABL Credit Agreement, the “Exit
                              ABL Facility”);

                             (i) with respect to Catherine’s business segment either
                              completion of a liquidation or consummation of a sale
                              transaction as a going concern to a third party on terms
                              satisfactory to the Required Consenting Stakeholders, and
                              (ii) with respect to the Justice business segment, either
                              completion of a liquidation, consummation of a sale
                              transaction as a going concern to a third party or
                              consummation of a reorganization of the business segment,
                              in each case on terms reasonably satisfactory to the
                              Required Consenting Stakeholders, in each case on or prior
                              to the Effective Date;

                             minimum pro forma Liquidity (as defined in the DIP Term
                              Facility), calculated after giving effect to the restructuring
                              transactions and effectiveness of the Plan, of at least $150
                              million (pro forma for the occurrence of the Effective Date
                              and related transactions, including after taking into account
                              all restructuring expenses (including professional fees) that
                              are paid post emergence and the availability of the Exit
                              ABL Facility and any incurrence of loans thereunder);

                             with respect to store leases which are not rejected,
                              aggregate annual cost savings for FY2020 of at least $18
                              million, calculated in a manner consistent with how
                              “Occupancy Cost Savings” are calculated in the Real Estate
                              Services Agreement dated as of May 1, 2020 by and
                              between A&G Realty Partners, LLC and the Parent
                              Borrower;

                             with respect to the Premium segment and Lane Bryant (in
                              aggregate), the number of store closures that shall have
                              occurred prior to the Effective Date shall be consistent with
                              the closures anticipated under the Company’s business plan
                              provided to the Ad Hoc Committee Advisors (as
                              determined by the Ad Hoc Committee Advisors in their
                              reasonable discretion) or as otherwise consented to by the
                              Required Consenting Stakeholders;


                                         9
Case 20-33129-KRH      Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                            Document    Page 226 of 274



                                all pre-Petition transfers of intellectual property to the
                                 LuxCo Entities shall have been unwound and all licensing
                                 arrangements with respect thereto shall have been
                                 cancelled, in each case on terms reasonably satisfactory to
                                 the Required Consenting Stakeholders and all such
                                 intellectual property shall be owned and registered in the
                                 name of Annco, Inc., unless the Required Consenting
                                 Stakeholders and the Company mutually agree that the cost,
                                 difficulty, burden or consequences of such transfer and/or
                                 cancelation exceeds the practical benefits to the Lenders
                                 afforded thereby and cannot be completed in a tax efficient
                                 manner;

                                the accuracy of representations and warranties in all
                                 material respects (without duplication of any materiality
                                 qualifier) on the Effective Date (except to the extent any
                                 such representation or warranty is stated to relate solely to
                                 an earlier date, in which case such representation or
                                 warranty shall be true and correct in all material respects
                                 (without duplication of any materiality qualifier) as of such
                                 earlier date; and

                                the absence of the existence of any default or event of
                                 default.

 Representations and      Substantially similar to the Prepetition Term Loan Credit
 Warranties:              Agreement, subject to the Documentation Principles.

 Affirmative Covenants:   Usual and customary, subject to the Documentation Principles;
                          provided that (i) financial reporting shall include (a) unaudited
                          monthly internally generated financial statements and “flash
                          reports”, together with certain KPI reports for each banner to be
                          agreed (with such KPI report requirement to fall away upon the
                          Parent Borrower and its subsidiaries achieving a consolidated total
                          leverage ratio for four (4) consecutive fiscal quarters of not more
                          than 1.50:1.00, (b) unaudited quarterly (for all four quarters) and
                          audited annual financial statements, (c) quarterly MD&A and (d)
                          an annual budget, (ii) the annual lender call referenced therein shall
                          be revised to quarterly lender calls and (iii) the Parent Borrower
                          shall use commercially reasonable efforts to obtain credit ratings
                          by each of Standard & Poor’s Rating Services and Moody’s
                          Investors Service, Inc. prior to the Effective Date, it being
                          understood that there shall be no obligation to maintain any
                          particular rating at any time.

 Negative Covenants:      Usual and customary, subject to the Documentation Principles and
                          subject to customary and usual exceptions, qualifications and

                                            10
Case 20-33129-KRH      Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                            Document    Page 227 of 274



                          “baskets” to be mutually agreed and set forth in the Exit Credit
                          Agreement, which shall include a customary cumulative credit
                          basket.

 Financial Covenant:      First Out Term Loans:

                                 Total leverage ratio at levels to be agreed amongst the
                                  Company and the Initial Consenting Stakeholders, which
                                  shall be tested quarterly commencing at the end of the first
                                  full fiscal quarter following the Effective Date.

                                 Minimum liquidity covenant, which shall take into account
                                  unrestricted cash and ABL availability (based on
                                  borrowing base) at levels to be agreed amongst the
                                  Company and the Required Consenting Stakeholders,
                                  which shall be maintained at all times.

                                 All expenses in connection with the Chapter 11 filing shall
                                  be added back to the calculation of EBITDA (to be defined
                                  in the Definitive Documentation, subject to the
                                  Documentation Principles). Component definitions for
                                  determining total leverage ratio are to be agreed amongst
                                  the Company and the Required Consenting Stakeholders.

                          Last Out Term Loans: total leverage ratio, subject to a cushion
                          relative to the First Out Term Loan levels that is acceptable to the
                          Company and the Required Consenting Stakeholders.

 Unrestricted             None.
 Subsidiaries:

 Events of Default:       Usual and customary for transactions of this type, subject to the
                          Documentation Principles and to include a full cross-default to
                          the Exit ABL Facility. Defaults in respect of a Financial Covenant
                          shall be subject to customary equity cure rights.

 Voting:                  Usual and customary for transactions of this type, subject to the
                          Documentation Principles and the Agreement Among Lenders, but
                          with First Out Lenders and Last Out Lenders voting as a single
                          class; provided that (i) there shall be no limitation on voting by
                          lenders that are affiliates of the Borrowers and (ii) any majority
                          lender vote shall require the affirmative vote of at least two un-
                          affiliated institutions.




                                           11
Case 20-33129-KRH      Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                            Document    Page 228 of 274



 Required Lenders         Lenders having Term Loans outstanding that, taken together,
                          represent more than 50% of the sum of all Term Loans outstanding
                          at such time.

 Intercreditor            Usual and customary for transactions of this type, subject to the
 Agreement:               Documentation Principles and based on that certain ABL
                          Intercreditor Agreement, dated as of August 21, 2015, among the
                          ABL Agent, the Term Loan Agent, and the other parties thereto,
                          except as otherwise agreed by the Required Consenting Term Loan
                          Lenders.

 Agreement Among          To be entered into among the lenders under the First Out Term
 Lenders:                 Loan Facility, the lenders under the Last Out Term Loan Facility
                          and the Parent Borrower or, to be set forth in the Exit Credit
                          Agreement and to provide that, with respect to any amendment,
                          waiver, consent or other action, including the exercise of remedies
                          or the provision of future DIP financings, the Last Out Lenders
                          shall vote in the same manner as the First Out Lenders, other than
                          with respect to amendments, waivers, consents or with respect to
                          certain economic terms which are customarily all-lender votes.

 Cost and Yield           Usual and customary for transactions of this type, subject to the
 Protection:              Documentation Principles.

 Defaulting Lenders:      Usual and customary for transactions of this type, subject to the
                          Documentation Principles.

 Assignments and          Usual and customary for transactions of this type, subject to the
 Participations:          Documentation Principles and permitting loan buy-backs and
                          Dutch auctions on customary terms; provided that there shall be no
                          restrictions on holdings by lenders that are affiliates of the
                          Borrowers.

 Refinancing, Extension   Usual and customary provisions providing for the ability to
 and Replacement          refinance, extend or replace loans or any class of loans under the
 Facilities               Term Loan Facility from time to time, in whole or part, with one
                          or more new debt facilities.

 Expenses and             Usual and customary for transactions of this type, subject to the
 Indemnification:         Documentation Principles (including, but limited to, the reasonable
                          fees and expenses of no more than one counsel to the Required
                          Lenders (other than the Administrative Agent), which counsel shall
                          be Milbank LLP, and one counsel to the Administrative Agent and
                          one local counsel for the Required Lenders in each relevant
                          jurisdiction (other than the Administrative Agent) and one local
                          counsel for the Administrative agent in each relevant jurisdiction.



                                           12
Case 20-33129-KRH    Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                          Document    Page 229 of 274



 Governing Law and      New York.
 Forum:




                                      13
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                         Document    Page 230 of 274



                                 EXHIBIT D

                           Exit Facility Term Sheet
Case 20-33129-KRH             Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                         Desc Main
                                   Document    Page 231 of 274




                                         Exit Facility Term Sheet1

    Borrowers:                     Reorganized Ascena Retail Group, Inc., a Delaware corporation
                                   (the “Parent Borrower”) and AnnTaylor Retail, Inc., a Florida
                                   corporation (the “Subsidiary Borrower” and, together with the
                                   Parent Borrower, the “Borrowers”).

    Administrative Agent           Alter Domus (US) LLC (in its capacity as administrative agent, the
    and Collateral Agent:          “Administrative Agent”, and in its capacity as collateral agent, the
                                   “Collateral Agent”).

    Lenders:                       Holders of DIP Term Facility Claims will receive First Out Term
                                   Loans and, together with other holders of Term Loan Claims, Last
                                   Out Term Loans (each as defined below), respectively, as set forth
                                   in the Proposed Plan (collectively, the “Lenders”)

    Term Loan Facility:            First lien senior secured term loan facility in an aggregate original
                                   principal amount of $400 million, denominated in US Dollars,
                                   consisting of:

                                      $311.8 million of first-out term loans (the “First Out Term
                                       Loan Facility”, the loans thereunder, the “First Out Term
                                       Loans” and the commitments thereunder, the “First-Out
                                       Commitments”) converted in accordance with the Proposed
                                       Plan to holders of DIP Term Facility Claims; and

                                      $88.2 million of last-out term loans (the “Last Out Term Loan
                                       Facility”, the loans thereunder, the “Last Out Term Loans”
                                       and the commitments thereunder, the “Last-Out
                                       Commitments”) distributed to holders of Term Loan Claims
                                       in accordance with the Proposed Plan.

                                   As used herein, “Term Loan Facility” means, collectively, the
                                   First Out Term Loan Facility and the Last Out Term Loan Facility.
                                   “Commitments” means, collectively, the First Out Commitments
                                   and the Last Out Commitments.           “Term Loans” means,
                                   collectively, the First Out Term Loans and the Last Out Term
                                   Loans.

                                   The First Out Term Loans will be “first out” in right of payment
                                   priority and the Last Out Term Loans will be “last out” in right of
                                   payment priority (in each case, as between the tranches of Term

1 Capitalized terms used but not defined in this Exit Facility Term Sheet have the meanings ascribed to them in the
Restructuring Support Agreement, dated as of July 23, 2020 (the “Restructuring Support Agreement”) to which
this Exit Facility Term Sheet is attached or the Proposed Plan attached as Exhibit B to the Restructuring Support
Agreement.

                                                        1
44720.00001
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                         Document    Page 232 of 274



                       Loans). The First Out Term Loans and Last Out Term Loans shall
                       be secured on a pari passu basis by the same lien on the Collateral
                       (as defined below).

 Definitive            The definitive documentation for the Term Loan Facility (the
 Documentation:        “Definitive Documentation”) shall, except as otherwise set forth
                       herein, be based on the Term Credit Agreement, dated as of August
                       21, 2015 (as amended, supplemented or otherwise modified prior
                       to the date hereof), by and among Ascena Retail Group, Inc.,
                       AnnTaylor Retail, Inc., certain subsidiaries of the Parent Borrower
                       party thereto, Goldman Sachs Bank USA, as the administrative
                       agent and the collateral agent, and certain lenders party thereto
                       from time to time (the “Prepetition Term Loan Credit
                       Agreement”), (i) as modified by the terms set forth herein, (ii)
                       subject to modifications to reflect changes in law or accounting
                       standards since the date of such precedent and administrative
                       agency, collateral agency and operational requirements of the
                       Administrative Agent and Collateral Agent and (iii) with such other
                       terms and conditions as may be reasonably agreed between the
                       Borrowers and the Required Consenting Stakeholders; provided
                       that, except as otherwise agreed by the Required Consenting
                       Stakeholders, the Definitive Documentation shall be substantially
                       consistent with the documentation governing the Exit ABL Facility
                       (other than (i) provisions that are specific to asset-based facilities,
                       (ii) the financial covenants applicable thereto, (iii) cross-defaults
                       with respect to the Term Loan Facility and (iv) such other terms
                       mutually agreed between the Borrowers and the Required
                       Consenting Stakeholders). The Definitive Documentation shall be
                       negotiated in good faith within a reasonable time period to be
                       determined based on the expected date of Bankruptcy Court’s entry
                       into the Confirmation Order, with initial drafts of the Definitive
                       Documentation to be prepared by counsel for the Consenting
                       Stakeholders, which is Milbank LLP. This paragraph, collectively,
                       is referred the here as the “Documentation Principles”.

 Maturity Date:        First Out Term Loans: 4 years after the Effective Date (the “First
                       Out Maturity Date”).

                       Last Out Term Loans: 5 years after the Effective Date (the “Last
                       Out Maturity Date”).

 Amortization:         First Out Term Loans: Commencing with the last day of the first
                       full calendar quarter following the Effective Date, the outstanding
                       principal amount of the First Out Term Loans will be payable on
                       each calendar quarter in equal amounts of (i) for each calendar
                       quarter occurring on or prior to the second anniversary of the
                       Effective Date, 1.00% per annum and (ii) for each calendar quarter

                                          2
Case 20-33129-KRH       Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                             Document    Page 233 of 274



                             thereafter, 3.00% per annum, in each case of the original principal
                             amount of the First Out Term Loans, with the remaining balance,
                             together with all other amounts owed with respect thereto, payable
                             on the First Out Maturity Date, subject to reduction pursuant to the
                             prepayment provisions to be mutually agreed in the Definitive
                             Documentation.

                             Last Out Term Loans: The outstanding principal amount of the
                             Last Out Term Loans will be payable on each calendar quarter in
                             equal amounts of 1.00% per annum of the original principal
                             amount of the Last Out Term Loans, with the remaining balance,
                             together with all other amounts owed with respect thereto, payable
                             on the Last Out Maturity Date .

 Voluntary Prepayments: The Borrowers may make voluntary prepayments of the Term
                        Loans, in each case, other than in connection with a repricing event,
                        without premium or penalty, subject to reimbursement of the
                        Lenders’ redeployment costs in the case of a prepayment of LIBOR
                        borrowings other than on the last day of the relevant interest period.

 Mandatory                   Substantially similar to the Prepetition Term Loan Credit
 Prepayments:                Agreement, subject to the Documentation Principles; provided that
                             no prepayment shall be required pursuant to Section 2.09(c) thereof
                             for any Excess Cash Flow (as defined in the Prepetition Term Loan
                             Credit Agreement).

 Interest:                   With respect to the First Out Term Loans, at the Parent Borrower’s
                             election:

                                ABR (defined in a manner substantially similar to the
                                 Prepetition Term Loan Credit Agreement) plus 10.75% per
                                 annum in cash or Adjusted LIBO Rate (defined in a manner
                                 substantially similar to the Prepetition Term Loan Credit
                                 Agreement) plus 11.75% per annum in cash (subject to a 0.00%
                                 per annum floor on ABR and a 1.00% per annum floor on the
                                 Adjusted LIBO Rate) .

                             With respect to the Last Out Term Loans, at the Parent Borrower’s
                             election:

                                prior to the second anniversary of the Effective Date, ABR plus
                                 2.00% per annum in cash and 8.00% per annum in kind
                                 (“PIK”) or Adjusted LIBO Rate plus 2.50% per annum in cash
                                 and 8.50% PIK, and thereafter, ABR plus 10.00% per annum
                                 in cash or Adjusted LIBO Rate plus 11.00% per annum in cash



                                               3
Case 20-33129-KRH     Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                           Document    Page 234 of 274



                             (in each case subject to a 0.00% per annum floor on ABR and
                             a 1.00% per annum floor on the Adjusted LIBO Rate).

 Prepayment Premium      NC1/106.375%/103.1875%/par, with the Make-Whole Amount
                         payable at an amount equal to the present value of the amount of
                         interest that would have been paid on the principal amount of the
                         Loans to and including the 3.5 year anniversary of the Closing Date
                         (in each case, calculated on the basis of the interest rate with respect
                         to the Loans then in effect, on a quarterly basis and on the basis of
                         actual days elapsed over a year of three hundred sixty-five (365)
                         days). The present value calculation shall be calculated using the
                         discount rate equal to the Treasury Rate as of such repayment or
                         prepayment date or date of required repayment plus fifty (50) basis
                         points. The Prepayment Premium and Make-Whole Amount shall
                         be payable upon any repricing event or acceleration. The Definitive
                         Documentation shall contain a “Momentive” provision satisfactory
                         to the Required Consenting Stakeholders.

 Guarantees:             All obligations of the Borrowers under the definitive credit
                         agreement for the Term Loan Facility (the “Exit Credit
                         Agreement”) and the related guarantee and collateral agreement,
                         mortgage agreements and other collateral documents (together
                         with the Exit Credit Agreement, the “Loan Documents”)
                         (collectively, the “Borrowers Obligations”) will be
                         unconditionally guaranteed jointly and severally on a senior basis
                         (the “Guarantees”) by the direct parent of the Borrower and each
                         existing and subsequently acquired or organized direct or indirect
                         Material Domestic Subsidiary, Material Foreign Subsidiary and,
                         notwithstanding anything to the contrary herein, (x) each
                         Luxembourg subsidiary, (y) each guarantor party to the Prepetition
                         Term Loan Credit Agreement and (z) each subsidiary owning
                         material intellectual property (or owning subsidiaries which own
                         material intellectual property) or material real property of the
                         company (the “Subsidiary Guarantors”, together with the
                         Borrowers, the “Loan Parties”); provided that, notwithstanding
                         anything to the contrary herein, (i) the guarantor exclusions shall
                         be limited to (a) immaterial domestic subsidiaries, (b) immaterial
                         foreign subsidiaries (which, for avoidance of doubt, will not
                         include any Luxembourg subsidiaries), (c) bona fide joint ventures
                         with third parties, (d) any subsidiary that is prohibited by applicable
                         law, rule or regulation or by any contractual obligation at the time
                         such person becomes a subsidiary (and not entered into in
                         contemplation of this clause (d) and for so long as such prohibition
                         or restriction remains in effect), as applicable, from granting a
                         guarantee or which would require governmental (including
                         regulatory) consent, approval, license or authorization to provide
                         such guarantee unless such consent, approval, license or

                                            4
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                         Document    Page 235 of 274



                       authorization has been received, (e) any subsidiary acquired
                       pursuant to an acquisition or other investment permitted by the
                       Definitive Documentation that has assumed, permitted secured
                       indebtedness not incurred in contemplation of such acquisition or
                       other investment and any subsidiary thereof that guarantees such
                       secured indebtedness, in each case to the extent and for so long as
                       such secured and (f) circumstances where the Borrowers and the
                       Administrative Agent reasonably agree that the cost of providing
                       such a guarantee is excessive in relation to the value afforded
                       thereby and (ii) the Definitive Documentation shall not permit any
                       unrestricted subsidiaries.

                       "CFC" shall mean any direct or indirect Foreign Subsidiary of
                       any Borrower that is a "controlled foreign corporation" within the
                       meaning of Section 957 of the Internal Revenue Code of 1986, as
                       amended (the “Code”).

                       “CFC Holdco” shall mean any direct or indirect subsidiary of any
                       Borrower, which subsidiary is treated as a disregarded entity for
                       U.S. federal income tax purposes and substantially all of the assets
                       of which consist of the equity interests in and/or indebtedness
                       issued by one or more Foreign Subsidiaries that are CFCs.”

                       “Material Domestic Subsidiary” shall be defined to include any
                       subsidiary organized in the U.S. with total assets or EBITDA in
                       excess of 2.5% of the total assets or EBITDA of the Parent
                       Borrower and its subsidiaries on a consolidated basis; provided,
                       that at no time shall the aggregate total assets or EBITDA of all
                       Material Domestic Subsidiaries, taken together, account for more
                       than 5.0% of the total assets or EBITDA of the Parent Borrower
                       and its subsidiaries on a consolidated basis.

                       “Material Foreign Subsidiary” shall be defined to include any
                       Luxembourg subsidiary and any other subsidiary organized in a
                       non-U.S. jurisdiction where the total assets or EBITDA associated
                       with such jurisdiction (in the aggregate for all subsidiaries
                       organized therein) exceeds 2.5% of the total assets or EBITDA of
                       the Parent Borrower and its subsidiaries on a consolidated basis.
                       Notwithstanding the foregoing or anything to the contrary in this
                       term sheet, any guarantee granted by any CFC shall be terminated
                       (and no more than 65% of the voting stock of any Material Foreign
                       Subsidiary shall be Collateral) for so long as such guarantee and/or
                       pledge of the additional Collateral shall cause (or is reasonably
                       expected to cause) any U.S. shareholder of such CFC to include in
                       income for any year any Section 956 Income that is in excess of the
                       Income Threshold (as defined below).


                                         5
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                         Document    Page 236 of 274



                       Notwithstanding the foregoing or anything to the contrary in this
                       term sheet, any guarantee granted by any CFC Holdco shall be
                       terminated (and no more than 65% of the voting stock of any CFC
                       Holdco shall be Collateral) for so long as such guarantee and/or
                       pledge of the additional Collateral shall cause (or is reasonably
                       expected to cause) any U.S. shareholder of such CFC Holdco to
                       include in income for any year an amount (after accounting for any
                       reduction under the rules of Treas. Reg. § 1.956-1 and Section
                       245A of the Code) under Section 956 of the Code (“Section 956
                       Income”) that is in excess of the Income Threshold. The “Income
                       Threshold” shall mean, with respect to any CFC Holdco or CFC,
                       as applicable, an amount to be mutually agreed.

                       “subsidiary(ies)” has the meaning assigned to such term in the
                       Pre-Petition Credit Agreement.

 Security:             Subject to the intercreditor agreement described below under
                       “Intercreditor Agreement” and other customary limitations and
                       exclusions to be mutually agreed, the Borrowers Obligations and
                       the Guarantees (collectively the “Secured Obligations”) will be
                       secured on a first priority basis by substantially all assets of the
                       Loan Parties (collectively, the “Collateral”); provided that,
                       notwithstanding anything to the contrary set forth herein (i) all cash
                       and cash equivalents held in accounts (other than customary
                       excluded accounts) in the name of any Loan Party shall be subject
                       to account control agreements in favor of the Collateral Agent (or
                       for so long as the Exit ABL Facility and ABL Intercreditor are in
                       effect, in favor of the ABL Agent), (ii) all equity in the Borrowers,
                       all domestic (including immaterial) subsidiaries, all Luxembourg
                       subsidiaries, all foreign subsidiaries and all Material Foreign
                       Subsidiaries shall at all times be included in the Collateral and (iii)
                       all material intellectual property and material real property shall at
                       all times be included in the Collateral. The pledge of, security
                       interest in, and mortgages on, the Collateral granted by each Loan
                       Party shall secure its own respective Secured Obligations.

                       All of the foregoing described in this section and the “Guarantees”
                       section above, the “Collateral and Guarantee Requirement”.

 Conditions to         The availability of the Term Loans under the Exit Credit
 Borrowings:           Agreement will be subject solely to satisfaction (or waiver) of the
                       following conditions (the date on which such conditions are
                       satisfied (or waived) being the “Effective Date”):

                              execution and delivery of the Definitive Documentation to
                               be delivered at closing;


                                          6
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                         Document    Page 237 of 274



                             delivery of promissory notes to the Lenders, if requested at
                              least two (2) Business Days before the Effective Date;

                             delivery of board resolutions and organizational documents
                              of the Loan Parties;

                             delivery of incumbency/specimen signature certificate of
                              the Loan Parties;

                             delivery of customary legal opinions by counsel to the
                              Borrowers;

                             there shall not have occurred since the Petition Date any
                              event or condition that has had or would be reasonably
                              expected, either individually or in the aggregate, to have a
                              Material Adverse Effect (for purposes of this condition,
                              defined in a manner based on the Prepetition Term Loan
                              Credit Agreement but including a proviso stating that in
                              determining whether a “Material Adverse Effect” has
                              occurred or exists under clause (a) thereof, the impacts of
                              the chapter 11 cases and of COVID-19 on the assets,
                              business, financial condition or results of operations on the
                              Loan Parties or any of their respective Subsidiaries will be
                              disregarded (provided that this exception shall not apply to
                              the extent that it is materially disproportionately adverse to
                              the Parent Borrower and its Restricted Subsidiaries, taken
                              as a whole, as compared to other companies in the same
                              industry in which the Parent Borrower and its Restricted
                              Subsidiaries operate));

                             the Administrative Agent shall have received a certificate
                              (in substantially the same form as the corresponding
                              certificate delivered in connection with the Prepetition
                              Term Loan Credit Agreement) of the chief financial officer
                              (or financial officer in a similar role) of the Parent
                              Borrower, stating that it and its subsidiaries, taken as a
                              whole, as of the Effective Date, are solvent, in each case,
                              after giving effect to the consummation of the Plan;

                             all fees due to the Administrative Agent, Collateral Agent
                              and Lenders including advisors to the Consenting
                              Stakeholders, Greenhill & Co. and Milbank LLP, shall have
                              been paid (or shall have been caused to be paid), and all
                              expenses to be paid or reimbursed to the Administrative
                              Agent, Collateral Agent and Lenders that have been
                              invoiced at least three (3) Business Days prior to the


                                         7
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                         Document    Page 238 of 274



                              Effective Date shall have been paid (or shall have been
                              caused to be paid);

                             the Loan Parties shall have provided the documentation and
                              other information to the Administrative Agent that are
                              required by regulatory authorities under applicable “know-
                              your-customer” rules and regulations, including the Patriot
                              Act, at least three (3) Business Days prior to the Effective
                              Date (or such later date agreed to by the Administrative
                              Agent) to the extent requested ten (10) days prior to the
                              Effective Date;

                             the Bankruptcy Court shall have entered (A) the
                              Confirmation Order and (B) one or more orders authorizing
                              and approving the extensions of credit in respect of the Exit
                              Credit Agreement, each in the amounts and on the terms set
                              forth herein, and all transactions contemplated by the Exit
                              Credit Agreement, and, in each case, such orders shall be in
                              full force and effect and shall not have been stayed,
                              reversed, vacated or otherwise modified;

                             the Collateral and Guarantee Requirement (excluding
                              certain customary post-closing items to be mutually agreed)
                              shall have been satisfied or waived and the Intercreditor
                              Agreement and the Agreement Among Lenders shall have
                              been executed and delivered and be in full force and effect;

                             the effective date under the Plan shall have occurred, or
                              contemporaneous with the conversion of the DIP Term
                              Facility to the Term Loan Facility shall occur, and all
                              conditions precedent thereto as set forth therein shall have
                              been satisfied or waived (including (x) the issuance to (i)
                              the holders of DIP Term Facility Claims of 44.9% of the
                              New Common Stock, subject to dilution from the
                              Management Incentive Plan and (ii) the holders of Term
                              Loan Claims of 55.1% of New Common Stock (subject to
                              reduction for New Common Stock distrusted in accordance
                              with the following clause (y)) and (y) each holder of a Term
                              Loan Claim that is a Required Consenting Stakeholder
                              (including through any of its Related Parties) having
                              received its pro rata share of an amount of New Common
                              Stock equal to $7.5 million, in each case shall have
                              occurred substantially contemporaneously with the closing
                              of the Term Loan Facility);

                             the Pre-Petition ABL Credit Agreement shall have been
                              replaced with a new credit agreement providing asset-based

                                         8
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                         Document    Page 239 of 274



                              lending facilities for working capital and other general
                              corporate purposes of the Borrowers and its subsidiaries on
                              terms and conditions reasonably acceptable to the Required
                              Consenting Stakeholders (any such credit agreement, the
                              “Exit ABL Credit Agreement”, and the facility in place as
                              of the Effective Date under either the Pre-Petition ABL
                              Credit Agreement or the ABL Credit Agreement, the “Exit
                              ABL Facility”);

                             (i) with respect to Catherine’s business segment either
                              completion of a liquidation or consummation of a sale
                              transaction as a going concern to a third party on terms
                              satisfactory to the Required Consenting Stakeholders, and
                              (ii) with respect to the Justice business segment, either
                              completion of a liquidation, consummation of a sale
                              transaction as a going concern to a third party or
                              consummation of a reorganization of the business segment,
                              in each case on terms reasonably satisfactory to the
                              Required Consenting Stakeholders, in each case on or prior
                              to the Effective Date;

                             minimum pro forma Liquidity (as defined in the DIP Term
                              Facility), calculated after giving effect to the restructuring
                              transactions and effectiveness of the Plan, of at least $150
                              million (pro forma for the occurrence of the Effective Date
                              and related transactions, including after taking into account
                              all restructuring expenses (including professional fees) that
                              are paid post emergence and the availability of the Exit
                              ABL Facility and any incurrence of loans thereunder);

                             with respect to store leases which are not rejected,
                              aggregate annual cost savings for FY2020 of at least $18
                              million, calculated in a manner consistent with how
                              “Occupancy Cost Savings” are calculated in the Real Estate
                              Services Agreement dated as of May 1, 2020 by and
                              between A&G Realty Partners, LLC and the Parent
                              Borrower;

                             with respect to the Premium segment and Lane Bryant (in
                              aggregate), the number of store closures that shall have
                              occurred prior to the Effective Date shall be consistent with
                              the closures anticipated under the Company’s business plan
                              provided to the Ad Hoc Committee Advisors (as
                              determined by the Ad Hoc Committee Advisors in their
                              reasonable discretion) or as otherwise consented to by the
                              Required Consenting Stakeholders;


                                         9
Case 20-33129-KRH      Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                            Document    Page 240 of 274



                                all pre-Petition transfers of intellectual property to the
                                 LuxCo Entities shall have been unwound and all licensing
                                 arrangements with respect thereto shall have been
                                 cancelled, in each case on terms reasonably satisfactory to
                                 the Required Consenting Stakeholders and all such
                                 intellectual property shall be owned and registered in the
                                 name of Annco, Inc., unless the Required Consenting
                                 Stakeholders and the Company mutually agree that the cost,
                                 difficulty, burden or consequences of such transfer and/or
                                 cancelation exceeds the practical benefits to the Lenders
                                 afforded thereby and cannot be completed in a tax efficient
                                 manner;

                                the accuracy of representations and warranties in all
                                 material respects (without duplication of any materiality
                                 qualifier) on the Effective Date (except to the extent any
                                 such representation or warranty is stated to relate solely to
                                 an earlier date, in which case such representation or
                                 warranty shall be true and correct in all material respects
                                 (without duplication of any materiality qualifier) as of such
                                 earlier date; and

                                the absence of the existence of any default or event of
                                 default.

 Representations and      Substantially similar to the Prepetition Term Loan Credit
 Warranties:              Agreement, subject to the Documentation Principles.

 Affirmative Covenants:   Usual and customary, subject to the Documentation Principles;
                          provided that (i) financial reporting shall include (a) unaudited
                          monthly internally generated financial statements and “flash
                          reports”, together with certain KPI reports for each banner to be
                          agreed (with such KPI report requirement to fall away upon the
                          Parent Borrower and its subsidiaries achieving a consolidated total
                          leverage ratio for four (4) consecutive fiscal quarters of not more
                          than 1.50:1.00, (b) unaudited quarterly (for all four quarters) and
                          audited annual financial statements, (c) quarterly MD&A and (d)
                          an annual budget, (ii) the annual lender call referenced therein shall
                          be revised to quarterly lender calls and (iii) the Parent Borrower
                          shall use commercially reasonable efforts to obtain credit ratings
                          by each of Standard & Poor’s Rating Services and Moody’s
                          Investors Service, Inc. prior to the Effective Date, it being
                          understood that there shall be no obligation to maintain any
                          particular rating at any time.

 Negative Covenants:      Usual and customary, subject to the Documentation Principles and
                          subject to customary and usual exceptions, qualifications and

                                            10
Case 20-33129-KRH      Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                            Document    Page 241 of 274



                          “baskets” to be mutually agreed and set forth in the Exit Credit
                          Agreement, which shall include a customary cumulative credit
                          basket.

 Financial Covenant:      First Out Term Loans:

                                 Total leverage ratio at levels to be agreed amongst the
                                  Company and the Initial Consenting Stakeholders, which
                                  shall be tested quarterly commencing at the end of the first
                                  full fiscal quarter following the Effective Date.

                                 Minimum liquidity covenant, which shall take into account
                                  unrestricted cash and ABL availability (based on
                                  borrowing base) at levels to be agreed amongst the
                                  Company and the Required Consenting Stakeholders,
                                  which shall be maintained at all times.

                                 All expenses in connection with the Chapter 11 filing shall
                                  be added back to the calculation of EBITDA (to be defined
                                  in the Definitive Documentation, subject to the
                                  Documentation Principles). Component definitions for
                                  determining total leverage ratio are to be agreed amongst
                                  the Company and the Required Consenting Stakeholders.

                          Last Out Term Loans: total leverage ratio, subject to a cushion
                          relative to the First Out Term Loan levels that is acceptable to the
                          Company and the Required Consenting Stakeholders.

 Unrestricted             None.
 Subsidiaries:

 Events of Default:       Usual and customary for transactions of this type, subject to the
                          Documentation Principles and to include a full cross-default to
                          the Exit ABL Facility. Defaults in respect of a Financial Covenant
                          shall be subject to customary equity cure rights.

 Voting:                  Usual and customary for transactions of this type, subject to the
                          Documentation Principles and the Agreement Among Lenders, but
                          with First Out Lenders and Last Out Lenders voting as a single
                          class; provided that (i) there shall be no limitation on voting by
                          lenders that are affiliates of the Borrowers and (ii) any majority
                          lender vote shall require the affirmative vote of at least two un-
                          affiliated institutions.




                                           11
Case 20-33129-KRH      Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                            Document    Page 242 of 274



 Required Lenders         Lenders having Term Loans outstanding that, taken together,
                          represent more than 50% of the sum of all Term Loans outstanding
                          at such time.

 Intercreditor            Usual and customary for transactions of this type, subject to the
 Agreement:               Documentation Principles and based on that certain ABL
                          Intercreditor Agreement, dated as of August 21, 2015, among the
                          ABL Agent, the Term Loan Agent, and the other parties thereto,
                          except as otherwise agreed by the Required Consenting Term Loan
                          Lenders.

 Agreement Among          To be entered into among the lenders under the First Out Term
 Lenders:                 Loan Facility, the lenders under the Last Out Term Loan Facility
                          and the Parent Borrower or, to be set forth in the Exit Credit
                          Agreement and to provide that, with respect to any amendment,
                          waiver, consent or other action, including the exercise of remedies
                          or the provision of future DIP financings, the Last Out Lenders
                          shall vote in the same manner as the First Out Lenders, other than
                          with respect to amendments, waivers, consents or with respect to
                          certain economic terms which are customarily all-lender votes.

 Cost and Yield           Usual and customary for transactions of this type, subject to the
 Protection:              Documentation Principles.

 Defaulting Lenders:      Usual and customary for transactions of this type, subject to the
                          Documentation Principles.

 Assignments and          Usual and customary for transactions of this type, subject to the
 Participations:          Documentation Principles and permitting loan buy-backs and
                          Dutch auctions on customary terms; provided that there shall be no
                          restrictions on holdings by lenders that are affiliates of the
                          Borrowers.

 Refinancing, Extension   Usual and customary provisions providing for the ability to
 and Replacement          refinance, extend or replace loans or any class of loans under the
 Facilities               Term Loan Facility from time to time, in whole or part, with one
                          or more new debt facilities.

 Expenses and             Usual and customary for transactions of this type, subject to the
 Indemnification:         Documentation Principles (including, but limited to, the reasonable
                          fees and expenses of no more than one counsel to the Required
                          Lenders (other than the Administrative Agent), which counsel shall
                          be Milbank LLP, and one counsel to the Administrative Agent and
                          one local counsel for the Required Lenders in each relevant
                          jurisdiction (other than the Administrative Agent) and one local
                          counsel for the Administrative agent in each relevant jurisdiction.



                                           12
Case 20-33129-KRH    Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                          Document    Page 243 of 274



 Governing Law and      New York.
 Forum:




                                      13
Case 20-33129-KRH              Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                      Desc Main
                                    Document    Page 244 of 274



                                                 EXHIBIT E

                                        Form of Joinder Agreement

       The undersigned (“Joinder Party”) hereby acknowledges that it has read and understands
the Restructuring Support Agreement, dated as of __________ (the “Agreement”),1 by and among
ascena retail group, inc. and its affiliates and subsidiaries bound thereto and the Consenting
Stakeholders and agrees to be bound by the terms and conditions thereof and shall be deemed a
“Consenting Stakeholder” under the terms of the Agreement.

      The Joinder Party specifically agrees to be bound by the terms and conditions of the
Agreement and makes all representations and warranties contained therein as of the date hereof.

Date Executed:

______________________________________
Name:
Title:
Address:
E-mail address(es):



    Aggregate Amounts Beneficially Owned or Managed on Account of:

    ABL Claims

    Term Loan Claims

    Equity Interests




1     Capitalized terms used but not otherwise defined herein shall having the meaning given to such terms in the
      Agreement.
Case 20-33129-KRH              Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                      Desc Main
                                    Document    Page 245 of 274



                                                  EXHIBIT F

                                    Provision for Transfer Agreement

        The undersigned (“Transferee”) hereby acknowledges that it has read and understands the
Restructuring Support Agreement, dated as of __________ (the “Agreement”),1 by and among
ascena retail group, inc. and its affiliates and subsidiaries bound thereto and the Consenting
Stakeholders, including the transferor to the Transferee of any Company Claims/Interests (each
such transferor, a “Transferor”), and agrees to be bound by the terms and conditions thereof to
the extent the Transferor was thereby bound, and shall be deemed a “Consenting Stakeholder”
under the terms of the Agreement.

        The Transferee specifically agrees to be bound by the terms and conditions of the
Agreement and makes all representations and warranties contained therein as of the date of the
Transfer, including the agreement to be bound by the vote of the Transferor if such vote was cast
before the effectiveness of the Transfer discussed herein.

Date Executed:

______________________________________
Name:
Title:
Address:
E-mail address(es):



    Aggregate Amounts Beneficially Owned or Managed on Account of:

    ABL Claims

    Term Loan Claims

    Equity Interests

    DIP ABL Facility Claims

    Backstop Commitments

    DIP Term Facility Claims




1     Capitalized terms used but not otherwise defined herein shall having the meaning given to such terms in the
      Agreement.
Case 20-33129-KRH   Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01   Desc Main
                         Document    Page 246 of 274



                                  Exhibit B

                      Corporate Organizational Structure
                                                                                                                                                                                           Case 20-33129-KRH              Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                                Desc Main
                                                                                                                                                                                                                               Document    Page 247 of 274




                                                                                                                                                                                                                                                      Ascena Retail
                                                                                                                                                                                                                                                       Group, Inc.
                                                                                                                                                                                                                                                       (Delaware)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 49.55%


                                                       Ascena Enterprise                     Charming                                                                                                                                                                                                                                                                                                         GC             Duluth Real Estate     BackingBrands
                                                                                                                                                                                                                                                                                         ANN, Inc.                                                                          Tween Brands, Inc.                                                                                DBI Holdings, Inc.
                                                       Sourcing Limited                    Shoppes, Inc.                                                                                                                                                                                                                                                                                               Fulfillment, LLC             LLC             Solutions, LLC                                    Viking Brand Upper
                                                                                                                                                                                                                                                                                        (Delaware)                                                                             (Delaware)                                                                                       (Connecticut)
                                                         (Hong Kong)                       (Pennsylvania)                                                                                                                                                                                                                                                                                                (Delaware)             (Delaware)              (Ohio)                                           Holdings, L.P.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (Cayman Islands)




                                                                                                             Chestnut Acquisition       Catherines Stores          Fashion Service        Ascena Retail Holdings,                                                                                                                                                                                        Etna Retail         ASNA Value Fashion     BackingBrands
ASNA Plus Fashion, Inc.     C.S.F. Corp.     CSI Industries, Inc.             Lane Bryant, Inc.                                                                                                                                                                                       AnnTaylor, Inc.                                                                            Too GC, LLC                                                                                      DBX, Inc.
                                                                                                                   Sub Inc.               Corporation                   LLC                        Inc.                                                                                                                                                                                                   DC, LLC                  LLC             Buying Agent, LLC                                 Viking Brand Holdings,
     (Delaware)             (Delaware)           (Delaware)                     (Delaware)                                                                                                                                                                                              (Delaware)                                                                                 (Ohio)                                                                                        (New York)
                                                                                                                 (Delaware)               (Tennessee)                (Delaware)                   (Ohio)                                                                                                                                                                                                 (Delaware)             (Delaware)              (Ohio)                                                L.P.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (Cayman Islands)




                                                                                Lane Bryant                                                                                                  Fashion Apparel               AnnTaylor Sourcing Far                                                                                     AnnTaylor Distribution               Tween Brands Direct      Ascena Trade Services,
                            CCTM, Inc.        CS Holdco II Inc.                                             Crosstown Traders, Inc.      Catherines, Inc.         Catalog Seller LLC                                                                             Ann Canada, Inc.                        AnnCo,Inc.                                                                                                          933 Inspiration LLC                             DBCM Holdings, LLC
                                                                              Purchasing Corp.                                                                                                Sourcing LLC                     East Limited                                                                                               Services, Inc.                      Services Inc.                 LLC
                            (Delaware)           (Delaware)                                                       (Delaware)               (Delaware)                (Delaware)                                                                                     (Canada)                             (Delaware)                                                                                                              (Delaware)                                      (Virginia)              Maurices Inc.
                                                                                   (Ohio)                                                                                                        (Ohio)                        (Hong Kong)                                                                                                 (Delaware)                            (Ohio)                  (Delaware)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (Delaware)




                                                                              Lane Bryant of                  Charming Sales Co.                                 Catalog Receivables                                      AnnTaylor of Puerto Rico,                          AnnTalyor Loft GP                                                                            Tween Brands Agency,
                            PSTM, Inc.           Sonsi, Inc.                                                                          Catherines #5147, Inc.                                                                                                                                                              AnnTaylor Retail, Inc.
                                                                             Pennsylvania, Inc.                   One, Inc.                                              LLC                                                        Inc.                                         Lux S.à.r.l.                                                                                     Inc.                                                                                                               Maurices Credit Mgmt.
                            (Delaware)           (Delaware)                                                                                 (Florida)                                                                                                                                                                          (Florida)
                                                                              (Pennsylvania)                     (Wisconsin)                                         (Delaware)                                                (Puerto Rico)                                   (Luxembourg)                                                                                      (Ohio)                                                                                                                       Inc.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (Virginia)


                                                                                                                                                                                                                                                                             0.01%                            99.99%


                                             Charming Shoppes of                                              Charming Sales Co.                                                                                                                                                       AnnTalyor Loft                          ANN Card
                          Winks Lane, Inc.                                 Lane Bryant #6243, Inc.                                    Catherines #5124, Inc.      Charming Shoppes                                                                                                                                                                                       Tween Brands Service Co.
                                                Delaware, Inc.                                                    Two, Inc.                                                                                                                                                           Borrower Lux SCS                        Services, Inc.                                                                                                                                                         Maurices Canada Stores
                          (Pennsylvania)                                          (Florida)                                              (Pennsylvania)           Receivables Corp.                                                                                                                                                                                              (Ohio)
                                               (Pennsylvania)                                                    (Wisconsin)                                                                                                                                                           (Luxembourg)                             (Florida)                                                                                                                                                                     Ltd.
                                                                                                                                                                     (Delaware)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (Canada)




                                                                             Lane Bryant Outlet               Charming Sales Co.
                            CSGC, Inc.           CSPE, LLC
                                                                                 4106, Inc.                       Three, Inc.                                   Spirit of America, Inc.
                              (Ohio)           (Pennsylvania)
                                                                                (California)                     (Wisconsin)                                          (Delaware)                                               33.75%                                                                66.25%                              Worldwide Retail                     Tween Brands
                                                                                                                                                                                                                                                                                                                                          Holdings, Inc.                     Investment, LLC
                                                                                                                                                                                                                                                                                                                                           (Delaware)                             (Ohio)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Key - US Tax Classification

                                                                                                                                                                                                                                                               WWRH Coop U.A.
                                                                                                                                                                                                                                                                (Netherlands)
                                                                                                              Charming Sales Co.
                                                                                                                                                                   Fashion Service
                                                                                                                  Four, Inc.                                                                                                                                                                                                                                             Tween Brands Marketing,
                                                                                                                                                               Fulfillment Corporation
                                                                                                                 (Wisconsin)
                                                                                                                                                                      (Delaware)                                                                                                                                                                                                  Inc.                                                                US Corporation
                                                                                                                                                                                                                                                                                                                                                                                 (Ohio)

                                                                                                                                                                                                                                                               Worldwide Retail
                                                                                                                                                                                                                               .01%                              Holdings BV
                                                                                                                                                                                                                                                                (Netherlands)


                                                                                                                                                               Charming Shoppes Seller,
                                                                                                                                                                        Inc.
                                                                                                                                                                     (Delaware)                                                                                        69.99%                                                                                                                                                                         Foreign Corporation

                                                                                                                                                                                                                         Ascena Global Sourcing            Ascena Global Innovation             Tween Brands Canada
                                                                                                                                                                                                                          Hong Kong Limited                      Center, LLP                        Stores Ltd.
                                                                                                                                                                                                                              (Hong Kong)                          (India)                           (Canada)


                                                                                                                                                               Charming Shoppes Street,
                                                                                                                                                                        Inc.
                                                                                                                                                                     (Delaware)                                                                                                                                                                                                                                                                       Foreign Disregarded

                                                                                                                                                                                                                                            Ascena Global Sourcing
                                                                                                                                                                                                           Ascena Global Sourcing                                                 AGSHK Bangladesh                                                      Ascena Retail Sourcing
                                                                                                                                                                                                                                                Hong Kong Ltd.                                                           FSHC LLC
                                                                                                                                                                                                               (Shanghai) Ltd                                                       Liaison Office                                                       India Private Limited
                                                                                                                                                                                                                                             - Korea Branch Office                                                       (Delaware)
                                                                                                                                                                                                                  (China)                                                           (Bangladesh)                                                                (India)
                                                                                                                                                                                                                                                    (Korea)



                                                                                                                                                                                                                                                                                                                                                                                                                                                      US LLC Disregarded

                                                                                                                                                                                                                                                                                                                      Kirkstone Co., Ltd.
                                                                                                                                                                                                                                                                                                                         (Hong Kong)




                                                                                                                                                                                                                                                                                                                                                                                                                                                      Foreign Branch


                                                                                                                                                                                                                                                                                                                      Trimoland Limited
                                                                                                                                                                                                                                                                                                                         (Hong Kong)




                                                                                                                                                                                                                                                                                                                          In process
                                                                                                                                                                                                                                                                                                                        of liquidation                                                                                                                Foreign Partnership
Case 20-33129-KRH            Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                        Desc Main
                                  Document    Page 248 of 274



                                                      Exhibit C

                                 Evidentiary Support for First Day Motions1




1
    Capitalized terms used but not defined in this Exhibit C shall have the meanings ascribed to them in the
    Declaration of Carrie W. Teffner, Interim Executive Chair of Ascena Retail Group, Inc. in Support of Debtors’
    Chapter 11 Proceedings and First Day Motions or in the applicable First Day Motion.



KE 69719685
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                Document    Page 249 of 274



                                 Administrative and Procedural Motions

       A.      Debtors’ Motion for an Expedited Hearing on “First Day Motions”
               (the “Expedited Hearing Motion”).

       1.      Pursuant to the Expedited Hearing Motion, the Debtors request entry of an order:

(a) scheduling an expedited hearing on the Debtors’ First Day Motions; and (b) deeming the

Debtors’ notice of the First Day Hearing to be adequate and appropriate notice under the

circumstances. I believe that expedited relief is essential to maintaining the normal day-to-day

operations of the Debtors' business and is necessary to preserve and maximize the value of

Debtors' estates. Accordingly, on behalf of the Debtors, I respectfully submit that the Expedited

Hearing Motion should be approved.

       B.      Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of
               Chapter 11 Cases and (II) Granting Related Relief (the “Joint
               Administration Motion”).

       2.      Pursuant to the Joint Administration Motion, the Debtors request entry of an order

directing procedural consolidation and joint administration of these chapter 11 cases. Given the

integrated nature of the Debtors’ operations, joint administration of these chapter 11 cases will

provide significant administrative convenience and cost savings to Ascena without harming the

substantive rights of any party in interest.

       3.      Many of the motions, hearings, and orders in these chapter 11 cases will affect

each and every Debtor entity. For example, virtually all of the relief sought by the Debtors in the

First Day Motions is sought on behalf of all of the Debtors. The entry of an order directing joint

administration of these chapter 11 cases will reduce fees and costs by avoiding duplicative filings

and objections. Joint administration of these chapter 11 cases, for procedural purposes only,

under a single docket, will also ease the administrative burdens on the Court by allowing the

Debtors’ cases to be administered as a single joint proceeding instead of 64 independent
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 250 of 274



chapter 11 cases. Accordingly, on behalf of the Debtors, I respectfully submit that the Joint

Administration Motion should be approved.

       C.      Debtors’ Motion For Entry of an Order (I) Establishing Certain Notice, Case
               Management, and Administrative Procedures and (II) Granting Related
               Relief (the “Case Management Procedures Motion”).

       4.      Pursuant to the Case Management Procedures Motion, the Debtors request entry

of an order establishing certain noticing, case management, and administrative procedures

including, among other things:           (a) directing that matters requiring notice under

Bankruptcy Rule 2002(a)(2)–(6) will be served only to individuals and entities identified on a

shortened mailing list and those creditors who, in accordance with Local Rules 2002-1 and

9013-1(M), file with the Court a request that they receive such notice pursuant to

Bankruptcy Rule 2002; (b) allowing electronic service of all documents (except complaints and

summonses) for the 2002 List; (c) directing that all matters be heard at periodic omnibus

hearings to be scheduled in advance by the Court; and (d) granting related relief.

       5.      Given the thousands of potential creditors who may file requests for service of

filings and considering the numerous motions and applications to be filed in these chapter 11

cases, approval of the Case Management Procedures will provide significant administrative

convenience and cost savings by reducing the need for emergency hearings and requests for

expedited relief, and will foster consensual resolution of important matters. Furthermore, the

Debtors’ use of electronic service to the 2002 List will undoubtedly reduce the administrative

and financial burden of providing notice to the Debtors’ creditors and other parties in interest.

       6.      The establishment of the Case Management Procedures will also promote the

efficient and orderly administration of these chapter 11 cases. Authorizing the Debtors to serve

their documents on a limited mailing matrix will ease the administrative and economic burdens

on the Court and the Debtors’ estates. Authorizing electronic service in these chapter 11 cases


                                                 3
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 251 of 274



for the 2002 List will also allow for efficient and effective service at a significantly reduced cost

to the Debtors’ estates and other serving parties. Early notice of Omnibus Hearings to all parties

in interest will enable these parties to plan efficiently for the use of hearing time, will avoid the

need for numerous hearings within each month, and will lessen the burden on the Court and on

the Debtors’ estates. Additionally, parties in interest will still have the opportunity to bring true

emergency matters before the Court on an expedited basis pursuant to the Local Bankruptcy

Rules and the Case Management Procedures.             Accordingly, on behalf of the Debtors, I

respectfully submit that the Case Management Procedures Motion should be approved.

       D.      Debtors’ Motion for Entry of an Order (I) Extending Time to File Schedules
               and Statements of Financial Affairs, (II) Authorizing the Debtors to File a
               Consolidated List of Creditors in Lieu of Submitting a Separate Mailing
               Matrix for Each Debtor, (III) Authorizing the Debtors to File a Consolidated
               List of the Debtors’ 50 Largest Unsecured Creditors, (IV) Authorizing the
               Debtors to Redact Certain Personal Identification Information, (V) Waiving
               the Requirement to File a List of Equity Security Holders, and (VI) Granting
               Related Relief (the “Creditor Matrix, SOFAs, and Schedules Motion”).

       7.      Pursuant to the Creditor Matrix, SOFAs, and Schedules Motion, the Debtors seek

entry of an order: (a) extending the deadline by which the Debtors must file their Schedules and

Statements by 31 days, for a total of 45 days from the Petition Date, without prejudice to the

Debtors’ ability to request additional extensions for cause shown; (b) authorizing the Debtors to

file a consolidated list of creditors in lieu of submitting a separate mailing matrix for each

Debtor; (c) authorizing the Debtors to file a consolidated list of the Debtors’ 50 largest unsecured

creditors in lieu of filing lists for each Debtor; (d) authorizing the Debtors to redact certain

personal identification information; and (e) granting related relief.

       8.      Schedules and Statements Extension. To prepare the Schedules and Statements,

the Debtors must compile information from books, records, and documents relating to creditor

claims, as well as the Debtors’ many assets, contracts, and leases across stores located



                                                  4
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 252 of 274



nationwide. This information is voluminous and located in numerous places throughout the

Debtors’ organization. Although the Debtors, with the assistance of their professional advisors,

are mobilizing their employees to work diligently and expeditiously on preparing the Schedules

and Statements, resources are strained and limited. Given the amount of work entailed in

completing the Schedules and Statements and the competing demands on the Debtors’

employees and professionals to assist in efforts to stabilize business operations during the initial

postpetition period, I believe that the Debtors likely will not be able to properly and accurately

complete the Schedules and Statements within the required time period. The Debtors therefore

request that the Court extend the 14-day period for an additional 31 days, without prejudice to

the Debtors’ right to request further extensions, for cause shown.

          9.    Consolidated Creditor Matrix. Compiling separate top creditor lists for each

individual Debtor would consume an excessive amount of the Debtors’ time and resources, and

filing a consolidated list would more appropriately reflect the liabilities against the Debtors’

operations on an enterprise level.

          10.   Consolidated List of 50 Largest Creditors. The Debtors also request authority to

file a single, consolidated list of their 50 largest general unsecured creditors.         It is my

understanding that this will help alleviate administrative burdens, costs, and the possibility of

duplicative service, and will prevent the Debtors’ estates from incurring unnecessary costs

associated with serving multiple notices to the parties listed on the Debtors’ voluminous creditor

matrix.

          11.   Accordingly, on behalf of the Debtors, I respectfully submit that the Court should

approve the Creditor Matrix, SOFAs, and Schedules Motion.




                                                 5
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 253 of 274



       E.      Debtors’ Application for Entry of an Order (I) Authorizing the Debtors to
               Employ and Retain Prime Clerk LLC as Claims and Noticing Agent, and
               (II) Granting Related Relief (the “Claims and Noticing Agent Application”).

       12.     Pursuant to the Claims and Noticing Agent Application, the Debtors seek entry of

an order appointing Prime Clerk as Claims and Noticing Agent in the Debtors’ chapter 11 cases

effective as of the Petition Date to, among other tasks, assume full responsibility for the

distribution of notices and the maintenance, processing, and docketing of proofs of claim filed in

the Debtors’ chapter 11 cases pursuant to the provisions of the Engagement Agreement.

       13.     Based on my discussions with Ascena’s advisors, I believe that the Debtors’

selection of Prime Clerk to act as the Claims and Noticing Agent is appropriate under the

circumstances and in the best interest of the estates. Moreover, it is my understanding that based

on all engagement proposals obtained and reviewed that Prime Clerk’s rates are competitive and

reasonable given the quality of services and expertise.

       14.     The Debtors anticipate that there will be thousands of persons and entities to be

noticed in these chapter 11 cases. In light of the number of parties in interest and the complexity

of the Debtors’ business, the Debtors submit that the appointment of a claims and noticing agent

will provide the most effective and efficient means of, and relieve the Debtors and/or the Clerk’s

office of the administrative burden of noticing, and processing proofs of claim and is in the best

interests of both the Debtors’ estates and their creditors. Accordingly, on behalf of the Debtors, I

respectfully submit that the Court should approve the Claims and Noticing Agent Application.




                                                 6
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01            Desc Main
                                Document    Page 254 of 274



                                     Operational Motions

        F.      Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                Debtors to (A) Continue to Operate Their Cash Management System,
                (B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain
                Existing Business Forms, and (D) Perform Intercompany Transactions, and
                (II) Granting Related Relief (“Cash Management Motion”).

        15.     Pursuant to the Cash Management Motion, the Debtors seek entry of interim and

final orders: (a) authorizing the Debtors to (i) continue to operate their Cash Management

System; (ii) pay any prepetition or postpetition amounts outstanding on account of the

Bank Fees, (iii) maintain existing Business Forms in the ordinary course of business, and

(iv) continue to perform the Intercompany Transactions consistent with historical practice; and

(b) granting related relief.

        16.     The     Debtors   operate    a       complex   Cash     Management       System.

The Cash Management System is typical of multi-store retail operations and comparable to the

centralized cash management systems used by other similarly sized companies to manage the

cash flow of operating units in a cost-effective, efficient manner.      The Debtors use their

Cash Management System in the ordinary course to transfer and distribute funds and to facilitate

cash monitoring, forecasting, and reporting. The Debtors’ treasury department maintains daily

oversight over the Cash Management System and implements cash management controls for

entering, processing, and releasing funds, including in connection with Intercompany

Transactions. The Debtors’ corporate accounting and cash forecasting departments regularly

reconcile the Debtors’ books and records to ensure that all transfers are accounted for properly.

The Cash Management System is comprised of approximately 154 Bank Accounts, which are

held at 54 Cash Management Banks.

        17.     Historically, the Debtors estimate that they pay approximately $300,000 in Bank

Fees each month, depending on transaction volume. The Debtors estimate that approximately


                                                 7
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                               Document    Page 255 of 274



$400,000 in prepetition Bank Fees remains outstanding as of the Petition Date. The Debtors

further estimate that cash collections average approximately $250 million per month, including

store cash receipts, credit card receipts, wholesale and licensing revenue, and e-commerce sales.

In addition, the Debtors estimate that total disbursements will range between $250 million and

$350 million per month during these chapter 11 cases.

       18.     In the ordinary course of business, the Debtors maintain business relationships

with each other and certain non-Debtor entities resulting in intercompany receivables and

payables in the ordinary course of business. Accordingly, at any given time there may be

Intercompany Claims owing by one Debtor to non-Debtor affiliates. Between the Debtors and

the non-Debtor affiliates, Intercompany Claims arise in the ordinary course, primarily related to

income taxes or fees charged by certain Debtors or non-Debtor affiliates to other Debtor or

non-Debtor affiliates on account of intercompany provisions of goods or services. Intercompany

Claims between the Debtors and the non-Debtors are settled in the ordinary course of dealings

and are reflected in the Debtors’ books and records.

       19.     The Debtors track all fund transfers in their respective accounting system and can

ascertain, trace, and account for all Intercompany Transactions. The Debtors will continue to

track postpetition intercompany transfers.      If the Intercompany Transactions were to be

discontinued, the Cash Management System and the Debtors’ operations would be disrupted

unnecessarily to the detriment of the Debtors, their creditors, and other stakeholders. The

Debtors respectfully submit that the continued performance of the Intercompany Transactions is

in the best interest of the Debtors’ estates and their creditors and, therefore, the Debtors should

be permitted to continue such performance.




                                                8
Case 20-33129-KRH           Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                      Desc Main
                                 Document    Page 256 of 274



        20.     It is my understanding that the relief requested in the Cash Management Motion is

essential to the continued operation of the Debtors’ business and denial of such relief would

severely disrupt, if not cripple, the Debtors’ businesses. Therefore, I believe that the relief

requested in the Cash Management Motion is in the best interests of the Debtors’ estates, their

creditors, and all other parties in interest. Accordingly, on behalf of the Debtors, I respectfully

submit that the Court should approve the Cash Management Motion.

        G.      Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                Debtors to (A) Pay Prepetition Wages, Salaries, Other Compensation, and
                Reimbursable Expenses and (B) Continue Employee Benefits Programs, and
                (II) Granting Related Relief (the “Wages Motion”).

        21.     Pursuant to the Wages Motion, the Debtors seek entry of interim and final

orders authorizing the Debtors to: (a) pay all prepetition and postpetition wages, salaries, other

compensation, and reimbursable expenses on account of the Employee Compensation and

Benefits Programs in the ordinary course of business; and (b) continue to administer the

Employee Compensation and Benefits Programs.

        22.     The Debtors employ over 9,442 individuals on a full-time basis and

27,393 individuals on a part-time basis. Approximately 33,832 Employees are paid on an hourly

basis, and approximately 3,003 Employees earn a salary. Approximately ten Employees at one

store location are members of a labor force union.2 In addition to the Employees, the Debtors

also periodically retain specialized individuals as independent contractors, as well as temporary

workers paid through third-party administrators, to complete discrete projects sourced

periodically from various staffing agencies to fulfill certain duties on a short-term basis. At this



2
    The Union Employees are members of the Local 338 Chapter of the Retail Wholesale Department Store
    Union/United Food and Commercial Workers International Union. The Union Employees work at a store in
    Green Acres, Valley Stream, NY. The Debtors are party to collective bargaining agreements with the Union.



                                                     9
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                               Document    Page 257 of 274



time, the Debtors retain approximately 600 Temporary Staff.         The Temporary Staff are an

important supplement to the efforts of the Debtors’ Employees.

       23.     I understand that the Debtors’ Employees and Temporary Workers perform a

wide variety of functions critical to the Debtors’ operations at the Debtors’ home office,

distribution centers, and stores. Certain of these individuals are highly trained and have an

essential working knowledge of the Debtors’ business that cannot be easily replaced. The

remainder of these individuals provide work necessary to continue the Debtors’ store-level

operations. Without the continued, uninterrupted services of their Employees and Temporary

Workers, the Debtors’ reorganization efforts will be threatened.

       24.     The vast majority of Employees rely exclusively on the Employee Compensation

and Benefits Programs to pay their daily living expenses and support their families.

Thus, Employees will be exposed to significant financial consequences if the Debtors are not

permitted to continue the Employee Compensation and Benefits Programs in the ordinary course

of business. Consequently, I believe that the relief requested is necessary and appropriate.

       25.     The Debtors seek to minimize the personal hardship the Employees would suffer

if employee obligations are not paid when due or as expected. The Debtors are seeking authority

to pay and honor certain prepetition claims relating to the Employee Compensation and Benefits,

including, among other things, wages, salaries, and other compensation; expense reimbursement,

including, expenses paid from Employees’ personal funds, commuter programs, business vehicle

reimbursement and commuter programs, and educational reimbursement; payroll services,

federal and state withholding taxes and other amounts withheld (including garnishments,

Employees’ share of insurance premiums, taxes, 401(k) contributions, and charitable donation

contributions); health insurance, including, medical, dental, vision, and disability; retirement




                                                10
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                Desc Main
                               Document    Page 258 of 274



benefits; non-qualified deferred compensation; workers’ compensation benefits; paid time off,

other paid leave, unpaid leave; life and accidental death and dismemberment insurance;

short- and long-term disability coverage; employee assistance; severance; and other benefits that

the Debtors have historically directly or indirectly provided to the Employees in the ordinary

course of business and as further described in the Wages Motion.

       26.     Pursuant to the Wages Motion, the Debtors also seek authority to continue their

ordinary course incentive programs and to honor their obligations to non-insider Employees

under the pre-existing bonus programs.        The Debtors believe the Non-Insiders Employee

Incentive Programs drive Employees’ performance, align Employees’ interests with those of the

Debtors generally, and promote the overall efficiency and safety of the Debtors’ operations.

       27.     The Employees provide the Debtors with services necessary to conduct the

Debtors’ business, and the Debtors believe that absent the payment of the Employee

Compensation and Benefits owed to the Employees, the Debtors may experience significant

employee turnover and instability at this critical time in these chapter 11 cases. Additionally,

without these payments, the Employees may become demoralized and unproductive because of

the potential significant financial strain and other hardships the Employees may face. Such

Employees may then elect to seek alternative employment opportunities.

       28.     I understand that a significant portion of the value of the Debtors’ business is tied

to their workforce, which cannot be replaced without significant cost and efforts. Payment of

certain prepetition obligations with respect to the Employee Compensation and Benefits is a

necessary and critical element of the Debtors’ efforts to preserve value and will give the Debtors

the greatest likelihood of retention of the Employees as the Debtors seek to operate their business

in these chapter 11 cases. Therefore, I believe that the relief requested in the Wages Motion




                                                11
Case 20-33129-KRH           Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                                 Document    Page 259 of 274



inures to the benefit of all parties in interest.       Accordingly, on behalf of the Debtors, I

respectfully submit that the Court should approve the Wages Motion.

        H.        Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                  Debtors to (A) Continue and Renew Their Insurance Policies and Honor All
                  Obligations In Respect Thereof; and (B) Continue the Surety Bond Program,
                  and (II) Granting Related Relief (the “Insurance Motion”).

        29.       Pursuant to the Insurance Motion, the Debtors seek entry of an order:

(a) authorizing the Debtors to (i) continue insurance coverage entered into prepetition and satisfy

payment of prepetition obligations related thereto in the ordinary course of business and renew,

supplement, or purchase insurance coverage in the Debtors’ discretion on a postpetition basis,

and (ii) continue and renew their surety bond program on an uninterrupted basis; and (b) granting

related relief.

        30.       In the ordinary course of business, the Debtors maintain 69 Insurance Policies that

are administered by various third-party insurance carriers. These Insurance Policies provide

coverage for, among other things, the Debtors’ commercial property, general liability,

automobile liability, workers’ compensation, umbrella coverage, excess liability, pollution

liability, executive protection, commercial crime, special risk, cyber liability, cargo and marine

cargo liability, employers’ liability, foreign general liability, business travel, and directors’ and

officers’ liability.   The aggregate annual premium on account of the Insurance Policies is

approximately $11.52 million.

        31.       In addition, the Debtors’ contract with Helmsman Management Services LLC and

Sedgwick Claims Management Services Inc., third-party claims administrators, for assistance in

managing the portfolio of general liability claims asserted against the Debtors. The Debtors

estimate that, as of the Petition Date, approximately $54,400 is outstanding on account of

prepetition obligations to Helmsman. Accordingly, the Debtors seek authority to pay each of



                                                  12
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 260 of 274



Sedgwick Claims and Helmsman any amounts owing on account of prepetition claims

management services and to continue the claims management services program on a postpetition

basis in the ordinary course of business.

       32.     I understand that the Debtors obtain the majority of their Insurance Policies

through their insurance broker, Marsh. Marsh assists the Debtors in obtaining comprehensive

insurance coverage with respect to the Debtors’ commercial property, general liability,

automobile liability, workers’ compensation, umbrella coverage, excess liability, cargo

earthquake and flood, and marine cargo liability. The Debtors also obtain insurance brokerage

services from Aon with respect to the Debtors’ cyber insurance policies. I also understand that

CAC Specialty is the exclusive broker of record with respect to the Debtors’ D&O Policies. The

Debtors pay CAC Specialty a commission in connection with these services, payable as part of

the premiums paid on the D&O Policies. As of the Petition Date, the Debtors do not believe that

they owe any amounts to Marsh, Aon, or CAC Specialty on account of fees, commissions, or any

other prepetition obligations. Nevertheless, out of an abundance of caution, the Debtors seek

authority to honor any amounts owed to Marsh, Aon, or CAC Specialty to ensure uninterrupted

coverage under their Insurance Policies during the course of these chapter 11 cases.

       33.     The Debtors also maintain a Surety Bond Program in the ordinary course of

business to fulfill obligations to certain third parties, often utility companies, governmental units

or other public agencies, to secure the Debtors’ payment or performance of certain obligations.

A majority of the Debtors’ Surety Bond Program is comprised of utility bonds. The Debtors also

maintain general customs bonds with the United States Customs and Border Protection Agency

to assure the Debtors’ ability to pay any applicable duties, penalties or obligations, including any

anti-dumping duties it may incur with respect to its imports. The Debtors contract with Berkley




                                                 13
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                  Desc Main
                                Document    Page 261 of 274



to provide the requisite surety bonds, which total approximately $40.8 million. In addition, as

part of the Surety Bond Program, the Debtors are in the process of cancelling certain surety

bonds previously issued by Zurich Insurance and replacing them with new surety bonds to be

issued by Berkley. As of the Petition Date, the Debtors estimate that approximately 15 surety

bonds with Zurich Insurance recently cancelled, or currently in the process of being cancelled,

will be replaced with new surety bonds with Berkley, in the aggregate amount of approximately

$275,000. The Debtors estimate that, as of the Petition Date, approximately $9,000 is owed to

Berkley on account of the Surety Bond Program. Accordingly, the Debtors seek authority to

honor any amounts owed to Berkley to ensure the Surety Bond Program remains uninterrupted.

       34.     I believe that continuation and renewal of the Insurance Policies and Surety Bond

Program is essential to preserving the value of the Debtors’ business, properties, and assets.

Moreover, in many cases, coverage provided by the Insurance Policies is required by the

regulations, laws, and contracts that govern the Debtors’ commercial activities, including the

requirements of the U.S. Trustee. I believe that the relief requested in the Insurance Motion is in

the best interests of the Debtors’ estates, their creditors, and all other parties in interest, and will

enable the Debtors to continue to operate their business in chapter 11 without disruption.

Accordingly, on behalf of the Debtors, I respectfully submit that the Court should approve the

Insurance Motion.

       I.      Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
               Payment of Certain Prepetition and Postpetition Taxes and Fees, and
               (II) Granting Related Relief (the “Taxes Motion”).

       35.     Pursuant to the Taxes Motion, the Debtors seek authority for the Debtors to make

payment and remittance (or use applicable credits to offset) of certain taxes and fees that accrued

prior to the Petition Date and that will become payable during the pendency of these chapter 11

cases. The Debtors also request that the Court authorize all applicable financial institutions,


                                                  14
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                                Document    Page 262 of 274



when requested by the Debtors, to receive, process, honor, and pay any and all checks or wire

transfer requests in respect of the relief requested in the Taxes Motion.

        36.     In the ordinary course of business, the Debtors collect, withhold, and incur sales,

use, withholding, Foreign, franchise, and property taxes, as well as other business and regulatory

fees and occasionally are the subject of audit investigations on account of prior year tax returns.

The Debtors estimate that approximately $74.14 million in Taxes and Fees are outstanding as of

the Petition Date. The Debtors’ ability to pay the taxes and fees is critical to the Debtors’

continued and uninterrupted operations. The Debtors’ failure to pay prepetition taxes and fees as

they come due may ultimately increase the amount of priority claims held by authorities against

the Debtors’ estates to the detriment of the Debtors’ general unsecured creditors.

        37.     I believe that the relief requested in the Taxes Motion is in the best interests of the

Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to

continue to operate their business in chapter 11 without disruption. Accordingly, on behalf of

the Debtors, I respectfully submit that the Court should approve the Taxes Motion.

        J.      Debtors’ Motion for Entry of Interim and Final Orders (I) Approving the
                Debtors’ Proposed Adequate Assurance of Payment for Future Utility
                Services, (II) Prohibiting Utility Companies from Altering, Refusing, or
                Discontinuing Services, (III) Approving the Debtors’ Proposed Procedures
                for Resolving Additional Assurance Requests, and (IV) Granting Related
                Relief (the “Utilities Motion”).

        38.     Pursuant to the Utilities Motion, the Debtors seek entry of interim and final

orders: (a) approving the Debtors’ Proposed Adequate Assurance of payment for future utility

services; (b) prohibiting Utility Companies from altering, refusing, or discontinuing services;

(c) approving the Debtors’ proposed procedures for resolving Adequate Assurance Requests; and

(d) granting related relief.




                                                  15
Case 20-33129-KRH        Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                              Document    Page 263 of 274



       39.     In connection with the operation of their business and management of their

properties, the Debtors obtain electricity, natural gas, propane, telecommunications, water, waste

management (including sewer and trash), internet, cable, and other similar services from the

Utility Companies. On average, the Debtors pay approximately $4.8 million each month for

third-party Utility Services, calculated as a historical average payment for the twelve-month

period ended April 30, 2020. Accordingly, the Debtors estimate that their cost for Utility

Services during the next 30 days (not including any deposits to be paid) will be approximately

$4.4 million. The Debtors estimate the amount currently held as deposits or prepayments with

respect to the Utility Companies is approximately $1.17 million.

       40.     To provide additional assurance of payment, the Debtors propose to deposit

$1.89 million into a segregated account as an Adequate Assurance Deposit, which may be

applied to any postpetition defaults in payment to the Utility Companies.          The Adequate

Assurance Deposit represents an amount sufficient to cover one half of the Debtors’ average

monthly cost of Utility Services, calculated as a historical average payment for the twelve-month

period ended April 30, 2020, less the amount of Prepetition Deposits held by the Utility

Companies.. The Adequate Assurance Deposit will be held by the Debtors, and the Debtors’

creditors will have no lien on any Adequate Assurance Deposit to the extent not returned to the

Debtors pursuant to the terms set forth in the Order or the Adequate Assurance Account.

       41.     In light of the severe consequences to the Debtors’ businesses and operations that

would result from any interruption in Utility Services, but recognizing the right of the Utility

Companies to evaluate the Proposed Adequate Assurance, if a Utility Company believes

additional adequate assurance is required, it may request such assurance pursuant to the

Adequate Assurance Procedures.




                                               16
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 264 of 274



         42.   In addition, the Debtors have an agreement with Engie, a company that manages

the Debtors’ payments owed to some of their Utility Providers. As of the Petition Date, the

Debtors do not believe that they owe any amounts on account of the Service Fees related to the

Services Agreement. Out of an abundance of caution, however, the Debtors seek authority to

continue honoring any prepetition obligations to Engie under the Services Agreement.

         43.   Preserving Utility Services on an uninterrupted basis is essential to the Debtors’

ongoing operations and, therefore, to the success of their reorganization. Indeed, because the

Debtors operate a customer-facing retail enterprise and the Debtors’ business depends upon

having an ability to maintain open and active stores, any interruption in Utility Services, even for

a brief period of time, would disrupt the Debtors’ ability to continue its operations. I believe this

disruption would adversely impact customer relationships and result in a significant decline in

the Debtors’ revenues and profits.       Such a result could seriously jeopardize the Debtors’

reorganization efforts and, ultimately, value and creditor recoveries. It is critical, therefore, that

Utility Services continue uninterrupted during these chapter 11 cases. Accordingly, on behalf of

the Debtors, I respectfully submit that the Court should approve the Utilities Motion.

         K.    Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
               Debtors to Pay Certain Prepetition Claims of (A) Lien Claimants, (B)
               503(b)(9) Claimants; (C) Foreign Vendors, and (D) Critical Vendors, (II)
               Confirming Administrative Expense Priority of Outstanding Orders, and
               (III) Granting Related Relief (the “All Trade Motion”).

         44.   Pursuant to the All Trade Motion, the Debtors seek entry of interim and final

orders: (a) authorizing the Debtors to pay Foreign Vendor Claims and Critical Vendor Claims in

an aggregate amount not to exceed approximately $50 million on account of prepetition amounts

outstanding; (b) authorizing the Debtors to pay 503(b)(9) Claims in an aggregate amount not to

exceed    approximately    $20 million    on   account    of   prepetition   amounts     outstanding;

(c) authorizing, but not directing, the Debtors to pay in the ordinary course of business the Lien


                                                 17
Case 20-33129-KRH              Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01            Desc Main
                                    Document    Page 265 of 274



Claims; (d) confirming the administrative expense priority status of Outstanding Orders; and

(e) granting related relief.

        45.     Lien Vendor Claims. The flow of Merchandise from the Debtors’ manufacturers

to (a) stock the Debtors’ domestic brick and mortar stores, (b) fulfill online orders, or (c) fulfill

orders of the Debtors’ wholesalers (both domestic and foreign) and foreign franchisees, depends

on the services provided by, among others, various freight vendors, ocean carriers, truckers,

common or contract carriers, customs brokers, and other shipping services providers.

Additionally, the Debtors employ various general contractors and vendors to assist with

remodels and on-site construction and repairs at the retail stores, including renovation and repair

services for ongoing store remodels or deliver various furniture and fixtures for installation in the

individual retail stores. I understand that, in the event the Lien Claims remain unpaid, the Lien

Claimants are likely to attempt to assert such possessory liens, and may refuse to deliver or

release goods in their possession until their claims are satisfied and their liens redeemed, which

would disrupt the Debtors’ operations and affect the Debtors’ ability to efficiently administer

these chapter 11 cases. As of the Petition Date, the Debtors owe approximately $10.0 million on

account of Lien Claims, approximately $8.0 million of which the Debtors estimate will become

due and owing on an interim basis pending entry of the Final Order.

        46.     503(b)(9) Claims.       The Debtors have received certain goods from various

503(b)(9) Claimants within the twenty days before the Petition Date. Many of the Debtors’

relationships with the 503(b)(9) Claimants are not governed by long-term contracts. Rather, the

Debtors often obtain supplies on an order-by-order basis. As a result, a 503(b)(9) Claimant may

refuse to supply new orders without payment of its prepetition claims. Further, substantially all

of the 503(b)(9) Claimants are Foreign Vendors that supply goods, materials, or services to the




                                                 18
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 266 of 274



Debtors that are crucial to the Debtors’ ongoing operations, including Merchandise necessary to

stock the shelves and racks in Debtors’ stores and fulfill online orders. In light of certain

consequences related to the COVID-19 pandemic, the Debtors have concluded that payment of

certain of the 503(b)(9) Claimants outside of the chapter 11 plan process is essential to avoid

disruptions to the Debtors’ operations. The Debtors believe that as of the Petition Date, they owe

approximately $75.0 million on account of goods delivered within the 20 days immediately

preceding the Petition Date.

       47.     Foreign Vendor Claims.         Substantially all of the Debtors’ Merchandise is

manufactured overseas, and the Debtors regularly transact business with a diverse set of Foreign

Vendors. At any given time, the Debtors are engaged with the Foreign Vendors to: (i) produce

goods in accordance with current purchase orders; (ii) ship merchandise to stock the Debtors’

retail stores, distribution centers, and fulfill online orders; or (iii) negotiate the terms of future

purchase orders. All of the Foreign Vendors supply Merchandise that is crucial to the Debtors’

ongoing operations. The Debtors generally do not maintain long-term contracts with suppliers

and typically transact business on an order-by-order basis. It is my understanding that the

Foreign Vendors may refuse to release Merchandise or other goods for shipment to the United

States if they are not paid current. Further, if the Debtors are unable to honor the payment terms

for Merchandise that shipped before the Petition Date, but will not become due and owing until

after the Petition Date, the Foreign Vendors are unlikely to complete production on open

purchase orders or accept new purchase orders in the future. As of the Petition Date, the Debtors

owe approximately $67.5 million on account of Foreign Vendor Claims.

       48.     Critical Vendor Claims. The Debtors obtain specialized goods, marketing, or

technical services with expertise specific to the Debtors’ business and infrastructure from a




                                                 19
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01                 Desc Main
                               Document    Page 267 of 274



limited number of highly specialized vendors, service providers, and other businesses. With the

assistance of their advisors, the Debtors have spent significant time reviewing and analyzing

their books and records, consulting operations managers and purchasing personnel, reviewing

contracts and supply agreements, and analyzing applicable law, regulations, and historical

practice to identify certain critical business relationships and suppliers of goods and services that

are critical to the Debtors’ go-forward business―the loss of which could materially harm their

businesses, shrink their market share, reduce their enterprise value, and impair going-concern

viability. As of the Petition Date, the Debtors owe approximately $26.0 million on account of

Critical Vendor Claims that are not entitled to administrative or other priority status under

section 503(b)(9) of the Bankruptcy Code.

       49.     Outstanding Orders. Before the Petition Date and in the ordinary course of

business, the Debtors may have ordered goods that will not be delivered until after the Petition

Date. To avoid becoming general unsecured creditors of the Debtors’ estates with respect to

such goods, I understand that certain suppliers may refuse to ship or transport such goods (or

may recall such shipments) with respect to such Outstanding Orders unless the Debtors issue

substitute purchase orders postpetition.

       50.     It is my understanding that the relief requested in the All Trade Motion will allow

the Debtors to maintain operational stability and prevent a disruption to the Debtors’ supply

chain, which could result in a significant loss of operational efficiency, decreases the value of

these businesses, and impair stakeholder value at this critical juncture in these chapter 11 cases.

Accordingly, on behalf of the Debtors, I respectfully submit that the Court should approve the

All Trade Motion.




                                                 20
Case 20-33129-KRH           Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01              Desc Main
                                 Document    Page 268 of 274



        L.        Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                  Debtors to Maintain and Administer Their Existing Customer Programs and
                  Honor Certain Prepetition Obligations Related Thereto, and (II) Granting
                  Related Relief (the “Customer Programs Motion”).

        51.       Pursuant to the Customer Programs Motion, the Debtors seek entry of interim and

final orders authorizing, but not directing, the Debtors to: (a) maintain and administer their

Customer Programs and honor certain prepetition obligations related thereto; and (b) granting

related relief.

        52.       The Debtors have historically provided certain incentives, discounts, and

accommodations to their customers to attract and maintain positive customer relationships.

The Customer Programs promote customer satisfaction and inure to the goodwill of the Debtors’

business and the value of their “brand.” These programs include refund and exchange programs,

loyalty programs, gift card and certificate programs, charity donation programs, and other sale

promotions.       Accordingly, maintaining the goodwill of their customers is important to the

Debtors’ ongoing operations in these chapter 11 cases, and is necessary to maximize value for

the benefit of all of the Debtors’ stakeholders.

        53.       The Debtors estimate that, of their prepetition obligations under the

Customer Programs, approximately $210 million constitutes accrued credits, adjustments,

discounts, or other similar obligations owing to their customers, the vast majority of which

do not entail the expenditure of cash.

        54.       I believe that continuing to administer the Customer Programs without

interruption during the pendency of the chapter 11 cases will help preserve the Debtors’ valuable

customer relationships and goodwill, which will inure to the benefit of all of the Debtors’

creditors and benefit their estates. In contrast, if the Debtors are unable to continue the Customer

Programs postpetition or pay amounts due and owing to customers, the Debtors risk alienating



                                                   21
Case 20-33129-KRH           Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                                 Document    Page 269 of 274



certain customer constituencies (who might then initiate business relationships with the Debtors’

competitors) and might suffer corresponding losses in customer loyalty and goodwill that will

harm their prospects for reorganization and/or maximizing the value of their estate.

        55.       I believe that the relief requested herein will pay dividends with respect to the

long-term reorganization of their businesses, both in terms of profitability and the engendering of

goodwill, especially at this critical time following the filing of the chapter 11 cases.

Accordingly, on behalf of the Debtors, I respectfully submit that the Court should approve the

Customer Programs Motion.

        M.        Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                  Debtors To Assume The Consulting Agreement, (II) Approving Procedures
                  for Store Closing Sales, and (III) Granting Related Relief (the “Store Closing
                  Motion”).

        56.       Pursuant to the Store Closing Motion, the Debtors seek entry of interim and final

orders: (a) authorizing the Debtors to assume the Consulting Agreement, by and between

Ascena Retail Group, Inc. and SB360 Capital Partners, LLC; (b) authorizing and approving the

continuation of store closing or similar themed sales at the Closing Stores, which commenced

prior to the Petition Date, in accordance with the terms of the Sale Guidelines; and (c) granting

related relief.

        57.       The Store Closings. The Debtors’ management team and advisors conducted an

extensive store-by-store performance analysis of all existing stores evaluating, among other

factors, historical and recent store profitability, historical and recent sales trends, occupancy

costs, the geographic market in which each store is located, the mall in which each store is

located, the potential to negotiate rent reductions with applicable landlords, and specific

operational circumstances related to each store’s performance. The Debtors’ management team

and advisors have determined that it is appropriate to close and wind down approximately 1,000



                                                 22
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                               Document    Page 270 of 274



underperforming brick-and-mortar store locations, and potentially additional stores contingent

upon further determination by the Debtors and their advisors.

       58.     The Debtors will independently close certain premium brand stores in the United

States. To maximize the value of their estates, the Debtors may need to close additional stores to

the extent lease negotiations are unsuccessful.

       59.     The Consultant Agreement. The Debtors selected and engaged the Consultant to

manage the Store Closings as well as to sell the Store Closure Assets located in the stores and

otherwise prepare the stores for turnover to the applicable landlords on the terms set forth in the

Consulting Agreement. The Consultant’s evaluation process included, among other things, a

formal request for proposal, equal access to all information provided by the Debtors, diligence

provided though a virtual data room, reference calls, standard requirements for the submission or

recovery assumptions, forecasts and analysis, and a phone and in-person meetings with the

Debtors’ management, during which the candidates made a formal proposal. Based on this

extensive evaluation, the Debtors’ management, in consultation with the Debtors’ advisors,

determined that the Consultant provided the best and most competitive proposal.

       60.     The Debtors and their advisors determined that the Consultant was the best

liquidator to assist with consolidating its store base because of the Consultant’s extensive

expertise in conducting retail store closing sales, including the orderly liquidation of inventory,

furniture, fixtures, equipment, and other assets.

       61.     The Debtors’ engaged in extensive negotiations with the Consultant regarding the

terms and conditions of the Consulting Agreement and I believe that they were conducted in

good faith, and at arm’s-length. I also believe that the Debtors’ entry into the Consulting




                                                    23
Case 20-33129-KRH             Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01            Desc Main
                                   Document    Page 271 of 274



Agreement was a sound exercise of the Debtors’ reasonable business judgment and in the best

interests of their estates.

        62.     It is my understanding that the Consulting Agreement will enable the Debtors to

use the logistical capabilities, experience, skills, and resources of the Consultant to effectively

and efficiently conduct the Sale and, thus, significantly improve the potential value to be

received through the Sale for the benefit of all stakeholders. I believe the relief requested in the

Store Closing Motion is necessary in order to ensure the development and certainty of an orderly

process so as to produce the most value for the Debtors’ estates. Value realized in the closing of

the Stores will inure to the benefit of the Debtors’ estates, which will more than offset any

expenses incurred by reason of the assumption of the Consulting Agreement. Further, the

Consultant’s fees are based on the results of the Sale, ensuring that the Consultant is incentivized

to maximize value for the Debtors’ estates.

        63.     The relief requested by the Store Closing Motion represents a sound exercise of

the Debtors’ business judgment, is necessary to avoid immediate and irreparable harm to the

Debtors’ estates, and is justified under sections 105(a) and 363(b) of the Bankruptcy Code. The

Debtors and their advisors believe that the Sale Guidelines represent the most efficient and

appropriate means of maximizing the value of the Store Closure Assets, while balancing the

potentially competing concerns of landlords and other parties in interest. Accordingly, on behalf

of the Debtors, I respectfully submit that the Court should approve the Store Closing Motion.

        N.      Debtors’ Motion For Entry of Interim and Final Orders (I) Approving
                Notification and Hearing Procedures for Certain Transfers of Common
                Stock, and (II) Granting Related Relief (the “NOL Motion”).

        64.     Pursuant to the NOL Motion, the Debtors seek entry of interim and final orders:

(a) approving certain notification and hearing procedures related to certain transfers of Debtor

Ascena Retail Group, Inc.’s common stock or any beneficial ownership therein, directing that


                                                24
Case 20-33129-KRH          Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01             Desc Main
                                Document    Page 272 of 274



any purchase, sale, other transfer of Common Stock in violation of the Procedures shall be null

and void ab initio; and (b) granting related relief.

       65.     I understand that the Debtors possess NOLs and certain other Tax Attributes that

are of significant value to the Debtors and their estates because the Debtors can carry forward

such Tax Attributes to offset future taxable income, thereby reducing their future aggregate tax

obligations. The NOLs are substantial, and I believe that any termination or limitation of the

NOLs including during the first month of these chapter 11 cases could cause significant and

irreparable damage to the Debtors’ estates and stakeholders.

       66.     If no restrictions on trading are imposed as requested in the NOL Motion, such

trading or deductions could severely limit or even eliminate the Debtors’ ability to utilize the

NOLs. I believe that the loss of these valuable estate assets could lead to significant negative

consequences for the Debtors, their estates, their stakeholders, and the overall reorganization

process. I further believe that the Procedures and other relief requested in the NOL Motion are

critical for maximizing estate value and will help ensure a meaningful recovery for creditors.

Accordingly, on behalf of the Debtors, I respectfully submit the Court should grant the relief

requested in the NOL Motion.

       O.      Debtors’ Motion for Entry of an Order Authorizing (I) Rejection of Certain
               Unexpired Leases and (II) Abandonment of Any Personal Property, Effective
               as of the Rejection Date and (III) Granting Related Relief (the “Lease
               Rejection Motion”).

       67.     Pursuant to the Lease Rejection Motion, the Debtors seek entry of an order

authorizing the Debtors to: (a) reject certain unexpired leases of real property, including any

guaranties thereof and any amendments, modifications, or subleases thereto; (b) abandon certain

equipment, fixtures, furniture, or other personal property that may be located at the premises and

not otherwise transitioned to another store location, both rejection of Leases and abandonment of



                                                  25
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                               Document    Page 273 of 274



Personal Property to be effective as of the applicable Rejection Date; and (c) granting related

relief.

          68.   The Debtors, with the assistance of their advisors, have determined that certain of

their brick-and-mortar retail and outlet stores do not have a place in the Debtors’ go-forward

business plan. I understand that, prior to the Petition Date, the Debtors determined in their

business judgment to initiate store closings in an attempt to preserve liquidity. Accordingly, the

Debtors, in their reasonable business judgment, seek to the reject the Leases for the Closing

Stores that have not expired by the terms of the applicable Lease by the Petition Date, effective

as of the applicable Rejection Date.

          69.   I understand that the Debtors have determined that the Leases are neither

compatible with the Debtors’ business needs nor a source of potential value for the Debtors’

future operations, creditors, or other parties in interest. Absent rejection, I believe that the

Leases would impose ongoing obligations on the Debtors and their estates that constitute an

unnecessary drain on the Debtors’ resources. Further, I understand that the Leases do not have

any realizable value in the marketplace.       Accordingly, in an effort to avoid unnecessary

postpetition rent and administrative costs, the Debtors have determined that it is in the best

interests of their estates to reject the identified Leases, effective as of the Rejection Date.

Accordingly, on behalf of the Debtors, I respectfully submit the Court should grant the relief

requested in the Lease Rejection Motion.




                                                26
Case 20-33129-KRH         Doc 3 Filed 07/23/20 Entered 07/23/20 11:55:01               Desc Main
                               Document    Page 274 of 274



       P.      Debtors’ Motion for Entry of an Order Authorizing Rejection of Certain
               Foreign Franchise Agreements Effective as of the Petition Date
               (the “Franchise Agreement Rejection Motion”).

       70.     Pursuant to the Franchise Agreement Rejection Motion, the Debtors seek entry of

an order authorizing the Debtors to reject certain Agreements and granting related relief.

       71.     In the lead up to these chapter 11 cases, the Debtors undertook an initial analysis

of their contracts.   As a result of this analysis, the Debtors determined, in their business

judgment, that the Agreements identified in the Franchise Agreement Rejection Motion are

unnecessary and burdensome to the Debtors’ estates and should be rejected immediately. The

Agreements include the Justice Brand Franchise Agreements between Tween Brands Service Co.

and multiple parties throughout Mexico, Indonesia, and the Middle East, and the LOFT Brand

Franchise Agreements between AnnTaylor, Inc. and several parties in Mexico.

       72.     The Debtors undertook a comprehensive review of the Agreements and

determined that the “value” is undeniably negative. Absent rejection, the Agreements impose

ongoing obligations on the Debtors and their estates that constitute an unnecessary drain on the

Debtors’ resources compared to any benefits associates therewith. The Agreements have no

place in the Debtors’ go-forward business. Specifically, the Debtors are obligated to prove

certain licensing and development rights that provide no benefits to the estates in light of the

planned wind-down of Justice and store portfolio rationalization.

       73.     Accordingly, to avoid incurring unnecessary administrative expense claims with

respect to the Agreements, the Debtors seek to reject the Agreements effective as of the Petition

Date. Accordingly, on behalf of the Debtors, I respectfully submit the Court should grant the

relief requested in the Franchise Agreement Rejection Motion.




                                                27
